Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 1 of 285 PageID #: 33




                        EXHIBIT A

               State Court Record
       1.    Complaint
       2.    Appearance of Andrew Lehmann
       3.    Summons
       4.    Appearance of Rick Hammond
       5.    Appearance of Justin Curtis
       6.    Appearance of Eman Senteno
       7.    Motion for Enlargement of Time
       8.    Order Granting Motion for
             Enlargement of Time
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 2 of 285 PageID #: 34
                This is not the official court record. Official records of court proceedings may only be obtained directly
                from the court maintaining a particular record.


   MHG Hotels, LLC, Jali, LLC, Hotels of Speedway, LLCet al v. EMC Risk Services, LLC
    Case Number                          49D06-2005-CT-015059

    Court                                Marion Superior Court, Civil Division 6

    Type                                 CT - Civil Tort

    Filed                                05/01/2020

    Status                               05/01/2020 , Pending (active)


   Parties to the Case
   Defendant EMC Risk Services, LLC
      Address
      c/o Norris, Choplin & Schroeder, LLP
      101 W. Ohio St., 9th Floor
      Indianapolis, IN 46204
      Attorney
      Rick L. Hammond
      #1904445, Lead, Retained

      HEPLER BROOM LLC
      30 North LaSalle Street
      Suite 2900
      Chicago, IL 60602
      312-205-7743(W)

      Attorney
      Justin K. Curtis
      #2851745, Retained

      HEPLER BROOM LLC
      2929 Carlson Drive
      Suite 304
      Hammond, IN 46323
      219-544-4031(W)

      Attorney
      Eman Z. Senteno
      #3387245, Retained

      Hepler Broom LLC
      2929 Carlson Dr. Suite 304
      Hammond, IN 46323
      219-544-4050(W)

   Plainti       MHG Hotels, LLC




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   1/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 3 of 285 PageID #: 35
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Jali, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Hotels of Speedway, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Hotels of Deer eld, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Noblesville, LLC




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   2/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 4 of 285 PageID #: 36
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Avon, LLP
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Fishers, LLP
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Indianapolis, LLP
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Natver, LLP




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   3/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 5 of 285 PageID #: 37
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Seymour, LLP
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      SRI-RAM, Inc.
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Siva, Inc.
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Hiren, LLP




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   4/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 6 of 285 PageID #: 38
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      IDM, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Noblesville 2, LLP
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Neal Lodging, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of North Aurora, LLP




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   5/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 7 of 285 PageID #: 39
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Ranjan, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Bloomington, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Ravi, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Hotels of Sta ord, LLP




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   6/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 8 of 285 PageID #: 40
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Appletree Hospitality, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Emerald Hotels Investments, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Gourley Pike Lodging, LLC
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Hotels of Deer eld Beach, LLC




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   7/12
6/11/2020Case   1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                     Filed- MyCase
                                                            06/11/20 Page 9 of 285 PageID #: 41
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)

   Plainti      Motels of Sugarland, LLP
      Address
      1220 Brookville Way
      Indianapolis, IN 46239
      Attorney
      Andrew Michael Lehmann
      #3115106, Retained

      1220 Brookville Way
      Indianapolis, IN 46239
      317-356-4000(W)


   Chronological Case Summary
    05/01/2020 Case Opened as a New Filing




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   8/12
        Case
6/11/2020      1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                   Filed- 06/11/20
                                                          MyCase   Page 10 of 285 PageID #: 42
    05/01/2020       Complaint/Equivalent Pleading Filed
                 Plainti s' Complaint

                 Filed By:                     MHG Hotels, LLC
                 Filed By:                     Jali, LLC
                 Filed By:                     Hotels of Speedway, LLC
                 Filed By:                     Hotels of Deer eld, LLC
                 Filed By:                     Motels of Noblesville, LLC
                 Filed By:                     Motels of Avon, LLP
                 Filed By:                     Motels of Fishers, LLP
                 Filed By:                     Motels of Indianapolis, LLP
                 Filed By:                     Natver, LLP
                 Filed By:                     Motels of Seymour, LLP
                 Filed By:                     SRI-RAM, Inc.
                 Filed By:                     Siva, Inc.
                 Filed By:                     Hiren, LLP
                 Filed By:                     IDM, LLC
                 Filed By:                     Motels of Noblesville 2, LLP
                 Filed By:                     Neal Lodging, LLC
                 Filed By:                     Motels of North Aurora, LLP
                 Filed By:                     Ranjan, LLC
                 Filed By:                     Motels of Bloomington, LLC
                 Filed By:                     Ravi, LLC
                 Filed By:                     Hotels of Sta ord, LLP
                 Filed By:                     Appletree Hospitality, LLC
                 Filed By:                     Emerald Hotels Investments, LLC
                 Filed By:                     Gourley Pike Lodging, LLC
                 Filed By:                     Hotels of Deer eld Beach, LLC
                 Filed By:                     Motels of Sugarland, LLP
                 File Stamp:                   05/01/2020




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVRK…   9/12
        Case
6/11/2020      1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                   Filed- 06/11/20
                                                          MyCase   Page 11 of 285 PageID #: 43
    05/01/2020       Appearance Filed
                 Appearance by Andrew M. Lehmann for Plainti s

                 For Party:                    MHG Hotels, LLC
                 For Party:                    Jali, LLC
                 For Party:                    Hotels of Speedway, LLC
                 For Party:                    Hotels of Deer eld, LLC
                 For Party:                    Motels of Noblesville, LLC
                 For Party:                    Motels of Avon, LLP
                 For Party:                    Motels of Fishers, LLP
                 For Party:                    Motels of Indianapolis, LLP
                 For Party:                    Natver, LLP
                 For Party:                    Motels of Seymour, LLP
                 For Party:                    SRI-RAM, Inc.
                 For Party:                    Siva, Inc.
                 For Party:                    Hiren, LLP
                 For Party:                    IDM, LLC
                 For Party:                    Motels of Noblesville 2, LLP
                 For Party:                    Neal Lodging, LLC
                 For Party:                    Motels of North Aurora, LLP
                 For Party:                    Ranjan, LLC
                 For Party:                    Motels of Bloomington, LLC
                 For Party:                    Ravi, LLC
                 For Party:                    Hotels of Sta ord, LLP
                 For Party:                    Appletree Hospitality, LLC
                 For Party:                    Emerald Hotels Investments, LLC
                 For Party:                    Gourley Pike Lodging, LLC
                 For Party:                    Hotels of Deer eld Beach, LLC
                 For Party:                    Motels of Sugarland, LLP
                 File Stamp:                   05/01/2020




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVR…   10/12
        Case
6/11/2020      1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                   Filed- 06/11/20
                                                          MyCase   Page 12 of 285 PageID #: 44
    05/01/2020       Subpoena/Summons Filed
                 Summons

                 Filed By:                        MHG Hotels, LLC
                 Filed By:                        Jali, LLC
                 Filed By:                        Hotels of Speedway, LLC
                 Filed By:                        Hotels of Deer eld, LLC
                 Filed By:                        Motels of Noblesville, LLC
                 Filed By:                        Motels of Avon, LLP
                 Filed By:                        Motels of Fishers, LLP
                 Filed By:                        Motels of Indianapolis, LLP
                 Filed By:                        Natver, LLP
                 Filed By:                        Motels of Seymour, LLP
                 Filed By:                        SRI-RAM, Inc.
                 Filed By:                        Siva, Inc.
                 Filed By:                        Hiren, LLP
                 Filed By:                        IDM, LLC
                 Filed By:                        Motels of Noblesville 2, LLP
                 Filed By:                        Neal Lodging, LLC
                 Filed By:                        Motels of North Aurora, LLP
                 Filed By:                        Ranjan, LLC
                 Filed By:                        Motels of Bloomington, LLC
                 Filed By:                        Ravi, LLC
                 Filed By:                        Hotels of Sta ord, LLP
                 Filed By:                        Appletree Hospitality, LLC
                 Filed By:                        Emerald Hotels Investments, LLC
                 Filed By:                        Gourley Pike Lodging, LLC
                 Filed By:                        Hotels of Deer eld Beach, LLC
                 Filed By:                        Motels of Sugarland, LLP
                 File Stamp:                      05/01/2020

    05/22/2020       Appearance Filed
                 Appearance of Rick L. Hammond

                 For Party:                       EMC Risk Services, LLC
                 File Stamp:                      05/22/2020

    05/22/2020       Appearance Filed
                 Appearance of Justin K. Curtis

                 For Party:                       EMC Risk Services, LLC
                 File Stamp:                      05/22/2020

    05/22/2020       Appearance Filed
                 Appearance of Eman Z. Senteno

                 For Party:                       EMC Risk Services, LLC
                 File Stamp:                      05/22/2020

    05/22/2020       Motion for Enlargement of Time Filed
                 Defs Agreed Motion for Extension of Time to Respond to Pltfs Complaint

                 Filed By:                        EMC Risk Services, LLC
                 File Stamp:                      05/22/2020




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVR…   11/12
        Case
6/11/2020      1:20-cv-01620-RLY-TAB Document 1-3Summary
                                                   Filed- 06/11/20
                                                          MyCase   Page 13 of 285 PageID #: 45
    05/22/2020         Order Granting Motion for Enlargement of Time
                   Judicial O cer:                 Eisgruber, Kurt
                   Order Signed:                   05/22/2020

    05/23/2020 Automated ENotice Issued to Parties
                   Order Granting Motion for Enlargement of Time ---- 5/22/2020 : Andrew Michael Lehmann;Rick L. Hammond


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any
     balance due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s O ce.

   MHG Hotels, LLC
   Plainti

   Balance Due (as of 06/11/2020)
   0.00

   Charge Summary
    Description                                                              Amount              Credit             Payment
    Court Costs and Filing Fees                                              157.00              0.00               157.00

   Transaction Summary
    Date                  Description                                        Amount
    05/01/2020            Transaction Assessment                             157.00
    05/01/2020            Electronic Payment                                 (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly
                  from the court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlJfN3pxaTJtUEM2SS0tZG9waktuRUszYXZBbm9tcTVYZjBLcVR…       12/12
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 14 of 285 PageID #: 46

                                                     1


          An answer or other appropriate response in writing to the Complaint must be filed either


 Summons. It also states the relief sought or the demand made against you by the Plaintiff.
      The nature of the suit against you is stated in the Complaint which is attached to this


 above.
          You are hereby notified that you have been sued by the Plaintiffs in the Court indicated


          Indianapolis, IN 46204
          101 W. Ohio St., 9th Floor
          c/o Norris, Choplin & Schroeder, LLP
 TO:      EMC Risk Services, LLC


                                              SUMMONS



           Defendant                             )
 EMC Risk Services, LLC,                       * )
                                                 )
V.                                               )
                                                 )
           Plaintiffs,                           )
MOTELS OF SUGARLAND, LLP;                        )
HOTELS OF DEERFIELD BEACH, LLC;                  )
LLC; GOURLEY PIKE LODGING, LLC;                  )
 EMERALD HOTELS INVESTMENTS,                     )
 LLP; APPLETREE HOSPITALITY, LLC;                )
RAVI, LLC; HOTELS OF STAFFORD,                   )
MOTELS OF BLOOMINGTON, LLC;                      )
AURORA, LLP; RANJAN, LLC;                        )
LLC; MOTELS OF NORTH                             )
NOBLESVILLE 2, LLP; NEAL LODGING, )
HIREN, LLP; IDM, LLC; MOTELS OF   )
SRI-RAM, INC.; SIVA, INC.;                       )
MOTELS OF SEYMOUR, LLP;                          )
INDIANAPOLIS, LLP; NATVER, LLP;                  )
OF FISHERS, LLP; MOTELS OF                       )
MOTELS OF AVON, LLP: MOTELS                      )                       Ncrris Choplin Schroeder LLP
MOTELS OF NOBLESVILLE, LLC;                      )
HOTELS OF DEERFIELD, LLC;                        )
                                                                                  MAY 1 4 2020
HOTELS OF SPEEDWAY, LLC;                         )
MHG HOTELS, LLC.; JALI, LLC;                     )
                                                                                 RECEIVED

COUNTY OF MARION                   )       Case Number: 49D06-2005-CT-015059
                                   ) SS:
STATE OF INDIANA                   )       IN THE MARION COUNTY SUPERIOR COURT



                                                                                            IVIarion County, Indiana
                                                                                                               Clerk
                                                                                            Filed: 5/1/2020 2:45 PM
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 15 of 285 PageID #: 47

                                                 2




                                              Deputy
                                              By:


                                              Marion County Sheriff
Dated:




the address listed herein.
thereat, and by mailing a copy of the Summons and the Complaint to the said named Defendant at
communication of such information to the person served, or by otherwise leaving such process
of suitable age and discretion residing within, whose usual duties or activities include prompt
principal place of business                         $ 111                     , IN, with a person
Summons, a copy of the Complaint and other materials filed the same date at the respective
         (2) By leaving on                                2020, for the Defendant a copy of the
the Complaint and other materials filed the same date to the Defendant.
         (1) By delivering on                            , 2020, a copy of the Summons, a copy of


         I hereby certify that 1 have served the within Summons:
                       SI1EPII T'S RETURN OF SERVICE OF SUMMONS



         Service by Sheriff
XX       Registered or Certified Mail
                                                                                                  •fa--.
The following manner of Service of Summons is hereby designated.
                                                                                                                          A
                                                                                              \
                                                                                                                              /



Indianapolis, IN 46239; (317) 356-4000 ext. 204; alehmann@mhghotelsllc.com
                                                                                          \
                                                                                         jj            ^FAl
                                                                                                        L. / \ iaian.


Andrew M. Lehmann, Attorney No. 31 151-06; MHG Hotels, LLC; 1220 Brookville Way//
                                                                                              m                           k
                                                                                              /ISP                       O
                                                                                                                        CB-
Attorney for Plaintiffs:


                                              Clerk, Marion County
Dated:
                                                                                i
              5/1/2020
                                                                          £




occurrence, you must assert it in your written answer.
         If you have a claim for relief against Plaintiff arising from the same transaction or

default may be rendered against you for the relief demanded by Plaintiff.
Summons, (or twenty-three [23] days if this Summons was received by mail), or a judgment by
by your or your attorney within twenty (20) days, commencing the day you received this
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 16 of 285 PageID #: 48

                                                     3




                                                 Deputy
                                                 By:




                                                 Clerk, Marion County
 Dated:




 Summons and a copy of the Complaint was returned not accepted on                          .
      I hereby certify that the attached return receipt was received by me showing that the


accepted by Defendant on                                      ___           .
Summons and a copy of the Complaint mailed to Defendant EMC Risk Services, LLC, was
          I hereby certify that the attached return receipt was received by me showing that the

                         RETURN ON SERVICE OF SUMMONS BY MAIL



                                                 Clerk, Marion County
Dated:




mail #                           requesting a return receipt, at the address furnished by Plaintiff.
this Summons and a copy of the Complaint to the Defendant EMC Risk Services, LLC, by certified
          I hereby certify that on the          day of                          2020, 1 mailed a copy of

                               CLERK'S CERTIFICATE OF MAILING
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 17 of 285 PageID #: 49

                                                         1




           Deerfield, LLC; Motels of Nobiesville, LLC; Motels of Avon, LLP; Motels of
           Name of party MHG Hotels, LLC; Jali, LLC; Hotels of Speedway, LLC; Hotels of


           the following parties:
           the undersigned attorney and all attorneys listed on this form now appear in this case for


           Initiating                   Responding   X       intervening    ; and
      1.   The party on whose behalf this form is being filed is:


 This Appearance Form must be filed on behalf of every party in a civil case.


                          APPEARANCE BY ATTORNEY IN CIVIL CASE



            Defendant                                )
 EMC Risk Services, LLC,                             )
                                                     )
 V.                                                  )
                                                     )
            Plaintiffs,                              )
 MOTELS OF SUGARLAND, LLP;                           )
 HOTELS OF DEERFIELD BEACH, LLC;                     )
 LLC; GOURLEY PIKE LODGING, LLC:                     )
 EMERALD HOTELS INVESTMENTS,                         )
 LLP; APPLETREE HOSPITALITY, LLC;                    )
 RAVI, LLC; HOTELS OF STAFFORD,                      )
 MOTELS OF BLOOMINGTON, LLC;                         )
 AURORA, LLP; RANJAN, LLC;                           )
 LLC; MOTELS OF NORTH                                )
NOBLESVILLE 2, LLP; NEAL LODGING, )
HIREN, LLP; IDM, LLC; MOTELS OF   )
 SRI -RAM, INC.; SIVA, INC.;                         )
MOTELS OF SEYMOUR, LLP;                              )
INDIANAPOLIS, LLP: NATVER, LLP;                      )
OF FISHERS, LLP; MOTELS OF                           )
MOTELS OF AVON, LLP; MOTELS                          )
                                                                            Norris ChopSin Schroeder LLP
MOTELS OF NOBLESVILLE, LLC;                          )
HOTELS OF DEERFIELD, LLC;                            )                               MAY 1 4 2D20
HOTELS OF SPEEDWAY, LLC;                             )
MHG HOTELS, LLC.; JALI, LLC;                         )
                                                                                               /


COUNTY OF MARION                    )        Case Number: 49D06-2005-CT-0) 5059
                                    ) SS;
STATE OF INDIANA                    )        IN THE MARION COUNTY SUPERIOR COURT



                                                                                              Marion County, Indiana
                                                                                                               Clerk
                                                                                              Filed: 5/1/2020 2:42 PM
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 18 of 285 PageID #: 50

                                                   2




    13.    I have reviewed and discussed the Commitment to Respect and Civility with my client


          Yes X No
    12. This form has been served on all other parties and Certificate of Service is attached:

    10. Additional information required by local rule: None.


   9.     There are related cases: Yes       No    X


   8.     This case involves a petition for involuntary commitment.    Yes      No   X


          or a no - contact order. Yes       No    X
   7.      (his case involves a protection from abuse order, a workplace violence restraining order,


   6.     This case involves child support issues. Yes       No    X


              Email at the above noted number: Yes X^_ No

              FAX at the above noted number: Yes           No _X

   5.      1 will accept service from other parties by:


          following case type under Administrative Rule 8(b)(3): CT,
   4.      Iffirst initiating party filing the case , the Clerk is requested to assign this case the


   3.      Are there other party members: No.


           (List on continuation page additional attorneys appearing for above party)

           Email:         alehmann@rnhghotelslic.com

           FAX:           317-356-4004

           Phone:         317-356-4000 ext. 204

                          Indianapolis. IN 46239

           Address:       1220 Brookville Way

           Name:          Andrew M. Lehmann               Atty Number: 3 1 151-06

   2.      Attorney information for service as required by Trial Rule 5(B)(2)

          Deerfield Beach, LLC; and Motels of Sugarland, LLP
        LLC; Emerald Hotels Investments, LLC; Gourley Pike Lodging, LLC; Hotels of
        Bloom ington, LLC; Ravi, LLC; Hotels of Stafford, LLP; Appletree Hospitality,
        Neal Lodging, LLC; Motels of North Aurora, LLP; Ranjan, LLC; Motels of
        Sri-Ram, INC.; Siva, INC.; Hiren, LLP; IBM, LLC; Motels of Noblesville 2, LLP;
        Fishers, LLP; Motels of Indianapolis, LLP; Natver, LLP; Motels of Seymour, LLP;
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 19 of 285 PageID #: 51

                                        3




                                      Attorney for Defendants
                                      Email:         aiehmann@mhghoteisllc.com
                                      Fax:           317-356-4004
                                      Telephone:    317-356-4000
                                      Indianapolis, IN 46239
                                      1220 Brookville Way
                                      MHG Hotels, LLC
                                      Andrew M. Lehmann, Attorney No. 31 151-06
                                      /s/ Andrew M. Lehmann


                                      Respectfully submitted,



  and agree to aspire to its goals.
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 20 of 285 PageID #: 52

                                                      1


Hospitality. LLC: Emerald Hotels Investments, LLC; Gourley Pike Lodging, LLC* Hotels of


Ranjan, LLC; Motels of Bloomington, LLC; Ravi, LLC: Hotels of Stafford, LLP; Appletree


IDM, LLC; Motels of Noblesville 2, LLP; Neal Lodging, LLC; Motels of North Aurora, LLP;


Indianapolis, LLP; Natver, LLP; Motels of Seymour, LLP; Sri-Ram, INC.; Siva, INC.; Hiren, LLP;


Motels of Noblesville, LLC; Motels of Avon, LLP; Motels of Fishers, LLP: Motels of


        MHG Hotels, LLC; Jali, I I C: Hotels of Speedway, LLC: Hotels of Deerfield, LLC;



                                  PLAINTIFF'S COMPLAINT



        Defendant                                 )
EMC Risk Services, LLC,                           )
                                                  )
v.                                                )
                                                  )
        Plaintiffs,                               )
MOTELS OF SUGARLAND, LLP;                         )
HOTELS OF DEERFIELD BEACH, LLC;                   )
LLC; GOURLEY PIKE LODGING, LLC;                   )
EMERALD HOTELS INVESTMENTS,                       )
LLP; APPLETREE HOSPITALITY, LLC;                  )
RAVI, LLC; HOTELS OF STAFFORD,                    )
MOTELS OF BLOOM1NGTON, LLC;                       )
AURORA, LLP; RANJAN, LLC;                         )
LLC; MOTELS OF NORTH                              )
NOBLES VILLE 2, LLP; NEAL LODGING, )
H1REN, LLP: I DM, LLC; MOTELS OF                  )
SRI -RAM, INC.; SIVA, INC.;                       )
MOTELS OF SEYMOUR, LLP;                           )
INDIANAPOLIS, LLP; NATVER, LLP;                   )
OF FISHERS, LLP; MOTELS OF                        )                         Morris Chopiin Schteeder OP
MOTELS OF AVON, LLP; MOTELS                       )
MOTELS OF NOBLES V I LLE. LLC;                    )                                W\t 1 4 §S
HOTELS OF DEERFIELD, LLC;                         )
HOTELS OF SPEEDWAY, LLC;                          )
MHG HOTELS, LLC.; .I ALL LLC;                     )



COUNTY OF MARION              )          Case Number:
                              ) SS:
STATE OF INDIANA              )          IN THE MARION COUNTY SUPERIOR COURT




                                  Marion Superior Court, Civil Division 6                   Marion County, Indiana
                                                                                                              Clerk
                                    49D06-2005-CT -01 5059                                  Filed: 5/1/2020 2:19 PMS
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 21 of 285 PageID #: 53

                                                  2




Marion County and the rest of the State of Indiana. Significant losses to Plaintiff out of which this


   5.      Jurisdiction and venue are proper in this Court as EMC regularly conducts business in


                                     JURISDICTION AND VENUE


EMC actively writes business insurance policies in the State of Indiana.


conduct business in the State of Indiana, with a principal place of business in Des Moines, Iowa.


   4.      At all times relevant, EMC was a for-profit Limited Liability Company licensed to


Indiana.


to conduct business in the State of Indiana, with a principal place of business in Indianapolis,


   3.      At all times relevant, Plaintiffs Sri-Ram, INC. and Siva, INC. were corporations licensed


in Indianapolis, Indiana.


partnerships licensed to conduct business in the State of Indiana, with a principal place of business


LLP; Motels of North Aurora, LLP; and Motels of Sugarland, LLP were limited liability


Indianapolis, LLP; Matver, LLP; Motels of Seymour, LLP; Hiren, LLP: Motels of Noblesville 2,


   2.      At all times relevant, Plaintiffs Motels of Avon, LLP: Motels of Fishers, LLP; Motels of


business in Indianapolis, Indiana.


liability companies licensed to conduct business in the State of Indiana, with a principal place of


Investments, LLC; Gourley Pike Lodging, LLC; and Hotels of Deerfield Beach, LLC were limited


LLC; Motels of Bloomington, LLC; Ravi, LLC; Appletree Hospitality, LLC; Emerald Hotels


Hotels of Deerfield, LLC; Motels of Noblesville, LLC; IDM, LLC; Neal Lodging, LLC; Ranjan,


    1.     At all times relevant, Plaintiffs MHG Hotels, LLC; .lali, LLC: Hotels of Speedway, LLC;


                                             PARTIES


Complaint against EMC Risk Services, LLC ("EMC"), allege and state as follows:


Deerfield Beach, LLC; Motels of Sugarland, LLP; (collectively "Plaintiffs"), by counsel, for their
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 22 of 285 PageID #: 54

                                                  3




shutdowns and/or restrictions due to the threat of a viral pandemic.


    13.    The   Policy does   not specifically exclude   losses   from   pandemics or government


Property".


    12.    The Policy provides coverage for "direct physical        loss of or damage to Covered


risks of loss.


damage, interruption or suspension of business and resulting lost profits, extra expenses, and other


    1 1.   The Policy provided, among other things, protection against losses caused by property


this Complaint,


    10.    The Policy was effective as of August 1, 2019 and was in place at all times relevant to


interruptions.


Plaintiffs' only point of contact to that point ™ that the Policy would cover all business


LLC CEO, Sanjay Patel, was told by EMC's agent from United Insurance Agencies                     and


    9.     On or about July 15, 2019, during the usual course of renewing the policy, M3TG Hotels,


"Policy"). See Policy attached hereto as Exhibit A and Exhibit B.


obtained for Plaintiffs by United Insurance Agencies from EMC (collectively referred to as the


the operation of hotels, and each business was insured under two comprehensive insurance policies


    8.     Each named Plaintiff in this action is the owner of a specific hotel or business related to


counsel of United Insurance Agencies.


    7.     Plaintiff has insured those hotels with EMC through policies obtained with the advice and


    6.     Plaintiffs are engaged in the business of hotel development and management.


                                     FACTUAL ALLEGATIONS


subject matter jurisdiction over the claims asserted in this Complaint.


dispute arises occurred in Marion County. This Court has personal jurisdiction overall parties and
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 23 of 285 PageID #: 55

                                                  4




traveling to and staying at Plaintiffs' hotels.


restraints, and that individuals refrain from non-essential travel, preventing customers from


began issuing orders requiring that certain businesses close to the public, operate under significant


States, county and state governments in each of the jurisdictions in which Plaintiffs operate hotels


    19.    In response to the pandemic and threatened spread of COVID-19 throughout the United


coronavirus - also known as COV1D-19 - constituted a global pandemic.


    1 8.   On March 1 1, 2020 the World Health Organization declared that the spread of the novel


emergency existed throughout the State of Indiana as a result of COV1D-19.


    17.    On March 6, 2020, the Governor of the State of Indiana declared that a public health


continuation of the Covered Cause of Loss that caused the damage".


authority is taken in response to the dangerous physical conditions resulting from the damage or


that area but are not more than one mile from the damaged property: and |t|he action of civil


the damaged property is prohibited by civil authority . . . and the described premises are within


access to the described premises, provided that . . . [ajccess to the area immediately surrounding


you sustain and necessary Extra Expense caused by the action of civil authority that prohibits


property at the described premises, [the Policy] will pay for the actual loss of Business Income


    16,    Further, the Policy specifically covers losses caused by "damage to property other than


damage to property1'.


restoration' that you would not [have been incurred] if there had been no direct physical loss or


    15.    Additionally, the Policy covers "necessary expenses [incurred] during the 'period of


necessary suspension of . . . 'operations' during the 'period of restoration' J®


to Plaintiffs and to pay Plaintiffs for the "actual loss of Business Income [sustained] due to the


    14.    In addition to property damage losses, EMC also specifically agreed to provide coverage
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 24 of 285 PageID #: 56

                                                   5




    29.   EM.C failed and/or refused to pay Plaintiffs' claims in full, and/or failed to pay Plaintiffs'


and complied with all terms and conditions of the Policy.


    28.   Plaintiffs timely reporting all losses suffered to EMC, submitted all necessary paperwork,


herein in their entirety.


    27.   Plaintiffs incorporate by reference Paragraphs 1 - 19 of the Complaint as if set forth


                               COUNT I - BREACH OF CONTRACT


Plaintiffs' claim.


    26.   Upon information and belief, EMC did not perform any material investigation into


    25.   On or about April 24, 2020, EMC sent a letter to Plaintiff, officially denying the claim.


losses, and that he should expect a denial letter in the coming weeks.


CEO received several calls from EMC informing him that EMC did not intend to cover Plaintiffs


    24.   On or about March 24, 2020 - only one day after submission of the claim - Plaintiffs


for its business interruption losses under the Policy.


    23.   On or about March 23, 2020, Plaintiffs submitted a claim to EMC requesting coverage


increase. These losses are expected to exceed $20 million.


   22.    As a result, Plaintiffs have suffered substantial business loss, and are continuing to


Plaintiffs' operations and triggering coverage under the Policy.


accessing Plaintiffs' businesses, thereby causing the necessary limitation or suspension of


physical conditions, or the threat, thereof, and prohibited and/or severely restricted the public from


   21 .   The applicable closures and restrictions were issued in direct response to these dangerous.


physical damage or toss to Plaintiffs' property under the Policy.


threat thereof, has rendered the premises unsafe and unfit for their intended use and therefore cause

   20.    The continuous presence of COVID-19 on or around Plaintiffs premises, and/or the
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 25 of 285 PageID #: 57

                                                   6




claim.


evidenced by its denial letter which was issued less than [TIME] after the initial notification of a


    36.   EMC's lack of investigation and its intent to summarily deny Plaintiffs'            claim is


claim.


request for coverage, without conducting a reasonable and adequate investigation of Plaintiffs'


    35.   After receiving notice of the claim made by Plaintiffs, EMC summarily denied Plaintiff s


Plaintiffs' claims associated with the losses described herein.


making coverage determinations, communicated with the insured(s), and in handling and paying


    34.   P. VIC owed Plaintiffs a duty of good faith and fair dealing in conducting its investigation,


herein in their entirety.


    33.   Plaintiffs incorporate by reference Paragraphs 1 - 26 of the Complaint as if set forth


                                      COUNT II - BAD FAITH


damages for which EMC is liable, in an amount to be established at trial.


    32.   As a direct and proximate result of EMC' s breach, Plaintiffs have suffered substantial


iosses when they were due.


amounts due under the Policy, and/or by failing to pay Plaintiffs the undisputed portion of the


    31.   EMC has breached its insurance contract with Plaintiffs by failing to pay to Plaintiffs the


Plaintiffs.


Extra Expense coverage, and other applicable coverages which covered the damage suffered by


Policy. The Policy provides Building and Personal Property coverage and Business Income and


was in full force and effect as of the time Plaintiffs began to suffer the losses insured against the


    30.       The Policy constitutes a valid and enforceable contract between Plaintiffs and EMC and


claims in a timely manner.
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 26 of 285 PageID #: 58

                                                   7




            d.   Should Plaintiffs need to make a claim for such losses, EMC would promptly pay


                 of an interruption to its business operations; and


            c.   The Policy would protect and insure the Plaintiff against losses incurred as a result


                 of a viral pandemic and/or the threat thereof;


            b.   The Policy would protect and insure Plaintiffs against damages incurred as a result


                 of government closure and/or travel restriction orders;


            a.   The Policy would protect and insure Plaintiffs against damages incurred as a result


facts to Plaintiffs, including, but not limited to the following:


    41.   EMC willfully, deliberately, intentionally, and/or recklessly misrepresented material


herein in their entirety.


    40,   Plaintiffs incorporate by reference Paragraphs 1 - 33 of the Complaint as if set forth


                      COUNT Til - FRAUDULENT MISREPRESENTATION


substantial damages for which EMC is liable, in an amount to be established at trial.


    39,   As a direct and proximate result of EMC's bad faith conduct, Plaintiffs have suffered


            e.   Refusing to consider Plaintiffs interest on at least an equal footing with its own.


                 above; and


            d.   Handling and failing to pay Plaintiffs' claims associated with the losses described


            c.   Misleading its insured regarding policy conditions and coverage;


            b.   Making its coverage determination;


            a.   Failing to conduct a full and reasonable investigation:


not limited to the following ways:


    38,   EMC acted with malice, fraud, gross negligence, and oppressiveness in, including, but


    37.   EMC's denial of Plaintiffs' claim was unreasonable and made in bad faith.
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 27 of 285 PageID #: 59

                                                    8




this action.


    50.   Defendants' wrongful actions and conduct warrant the imposition of punitive damages in


misrepresentations.


    49.   Plaintiffs will continue to incur additional damages as a result of Defendants' fraudulent


mentioned material facts, Plaintiffs have been damaged and have suffered significant loss.


    48.   As a proximate result of Defendants' fraudulent misrepresentations regarding the above-


Plaintiff as a result of EMC's misrepresentations.


with reckless or conscious disregard for the injuries and damages that would be suffered by


    47.   EMC's fraudulent, misrepresentations were willful, deliberate, intentional, and/or done


    46.   Plaintiffs relied upon these representations to their detriment.


Plaintiffs.


purchase insurance coverage from Defendants for which no benefits would ever be provided to


for such losses were illusory, deceptive, and made for the purpose of inducing Plaintiffs to


    45.   Rather, the representations made by EMC regarding the coverage available to Plaintiffs


travel restriction orders issued as a result of a viral pandemic and/or the threat thereof.


made by Plaintiff with respect to losses incurred in connection with government closure and/or


    44.   Upon information and belief, EMC never intended to reasonably investigate any claim


and/or travel restriction orders issued as a result of a viral pandemic and/or the threat thereof.


property damage or business interruption losses incurred in connection with government closure


    43.   Upon information and belief, EMC never intended to provide Plaintiffs with coverage for


falsity or with a reckless disregard for their truth or falsity.


    42.   The above representations were false and were made by EMC with knowledge of their


                such a claim in accordance with the Policy
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 28 of 285 PageID #: 60

                                                9




                                               Counsel for Plaintiffs


                                               Email:         aiehmann@mhghotelsLLC.com
                                               Fax:           317-356-4004
                                               Telephone:     317-356-4000 Ext. 204
                                               Indianapolis, IN 46239
                                               1220 Brookville Way
                                               MHG Hotels, LLC
                                               Andrew M. Lehmann, Attorney No. 31 1 5 1-06
                                               /s/ Andrew M. Lehmctrm



                                               Respectfully submitted,




jury.


        Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiffs demand trial by


                                   DEMAND FOR JURY TRIAL


           G. Such other relief as the Court deems just and proper.


                of the applicable state's insurance statutes and/or regulations; and


           F.   Any additional statutory penalties and damages available to Plaintiffs under each


           E. Interest;


           D. Court Costs;


           C.   Attorneys' fees;


           B. Punitive damages;


                injuries they have sustained


           A. Compensatory damages in an amount sufficient to compensate Plaintiffs for the


        WHEREFORE, Plaintiffs respectfully request that this Court grant it the following relief:


                                      PRAYER FOR RELIEF
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed
                            49D06-2oo5-c      06/11/20 Page 29 of 285 PageID
                                           -OWIBIT                             #: 61
                                                                           Filed: 5/1/2020 2:19 PM
                                                                                                                                                            Chm
                                                  Marion Superior Court,   (:ivil   Division 6                                             Marion County, Indiana


       INSURANcg

    UNION INSURANCE COMPANY OF PROVIDENCE                                                          PRIOR POLICY: 5T4-85—44


               B U S       I       N E    S   S    O W N E R S              D E C L          A R A      T    I       O N S

                                                                                             *   __________________________ *
    POLICY PERIOD: FROM 08/01/19                            TO     08/01/20                  *         POLICY NUMBER        *
                                                                                             *     5   T 4       —    8   5   —    4   4———20   *
                                                                                             *   __________________________ *
        N A M E D      I       N    s    U R E D        :                                P R o D U c E R

    MHG HOTELS, LLC                                                          UNITED INSURANCE AGENCIES
    1220 BROOKVILLE WAY                                                      1019 W JACKSON ST
    INDIANAPOLIS IN 46239—1048                                               MUNCIE IN 47305—1556



                                                                                    AGENT: DT 1155
        DIRECT BILL                                                                 AGENT PHONE: (765)284-4443
                                                                                    CLAIM REPORTING: (888)362-2255
                                                                                    SERVICING CARRIER: (513)221-6010

    THIS POLICY RENEWAL IS OFFERED CONTINGENT UPON THE RECEIPT OF PAYMENT
    WHICH IS DUE ON 10/01/19.

      INSURED IS:CORPORATION                                     Business Desc: HOTELS

    In Return for the Payment of the Premium, & Subject to all the Terms of This
    Policy, We Agree with You to Provide the Insurance as Stated in this Policy.


    P R O P E R T Y — Businessowners Coverage Form
      Refer to SECTION I—PROPERTY in the Businessowners Coverage Form and Any
      Schedule or Endorsements Attached.

    L I A B I L I T Y   &   M E D I C A L   P A Y M E N T S
    Except for Damage to Premises Rented to You, Each Paid Claim for the
    Following Coverages Reduces the Amount of Insurance We Provide During
    the Policy Period.  Refer To SECTION II—LIABILITY in the Businessowners
    Coverage Form, the Following Schedule and Any Attached Endorsements.

      Limits of Insurance
        Liability and Medical Expenses (Each Occurrence)                                                                  $       1,000,000
        Medical Expenses (Per Person)                                                                                     $          10,000
        Other Than Products/Completed Operations Aggregate                                                                $       2,000,000
        Products/Completed Operations Aggregate                                                                           $       2,000,000
        Damage to Premises Rented to You (Any One Premises)                                                               $         500,000




    DATE OF ISSUE: 08/15/19                        (BPP)                                                                  (CONTINUED)
    FORM: BP7000A ED. 07-17                         BPP          05/03/19              115              CC                   5T48544        2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 30 of 285 PageID #: 62

 'EMG INSURANCE
   PAGE No: 2
   UNION INSURANCE COMPANY OF PROVIDENCE                          POLICY No: 5T4—85—44———20
   MHG HOTELS LLC                      EFF DATE:                08/01/19    EXP DATE: 08/01/20

             B U S   I   N E   S   S   O W N E R S        D E C L    A R A   T    I   O N S




   P R O P E R T Y   L I A B I L I T Y   &   M E D I C A L   P A Y M E N T S
     The following Optional Coverages/Endorsements (and/or applicable limits)
     modifies insurance provided under Section I — Property and/or Section II
     Liability of the Businessowners Coverage Form.

     Expanded Businessowners Enhancement Endorsement                                          See BP7200
       Liability for Guests Property-Per Occurrence                                      $        25,000
                                     Per Guest                                           $         1,000
       Liability for Guests Property in Safe Deposit Box                     —                See BPO7ll
                                     Per Occurrence                                      $         5,000

                                                   *Businessowners Premium               $       62451.00




     FORMS APPLICABLE:
     BPOOO3(O7/l3), BPOlll(ll/l3), BP0154(Ol/18), BP0157(lO/08),
     BPO412(O4/17), BPO4l7(Ol/10), BPO430(O7/13), BPO446(O7/13),
     BPO456(07/l3), BPO457(07/13), BPO489(Ol/10)*, BP0503(Ol/O6),
     BP0523(Ol/15), BP0542(Ol/15), BP0577(Ol/O6), BPO643(O4/O6),
     BPO7lO(Ol/O6), BPO7ll(Ol/O6), BP1504(05/14), BP700l.2A(Ol/l9)*,
     BP700l.3A(Ol/10), BP700lA(Ol/lO)*, BP7003(O7/l3), BP7200(Ol/l9)*,
     BP7200.3(Ol/19)*, BP7486(Ol/l9)*, BP8078(Ol/l9)*, IL7004(Ol/l9)*,
     1L7028(05/15), IL7lBOA(O4/Ol)*, IL7131A(O4/Ol)*, IL7137(Ol/l8),
     IL7621(04/l6), IL8062(07/l6)*, IL8383.2A(Ol/15), IL8384A(Ol/O8),
     IL8576(lO/l7)*, IL8599(ll/ll), IL8720(O8/15)*, IL8759(lO/18)*

     REFER TO PRIOR DISTRIBUTION(S) FOR ANY FORMS NOT ATTACHED




   DATE OF ISSUE: 08/15/19             (BPP)
   FORM: BP7000A ED. 07-17                     05/03/19        115           CC               5T48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 31 of 285 PageID #: 63

 'EMG INSURANCE

  UNION INSURANCE COMPANY OF PROVIDENCE                        POLICY NUMBER: 5T4—85—44———20

  MHG HOTELS, LLC                                 EFF DATE: 08/01/19            EXP DATE:   08/01/20

                          B U S   I   N E S S O W N E R S   P O L     I   C Y
                                       D E C L A R A T I O N S

                                        ENDORSEMENT SCHEDULE

              EDITION
   FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                                    PREMIUM

  BPOOO3          07-13     BUSINESSOWNERS COVERAGE FORM
  BPOlll          11—13     MISSOURI CHANGES
  BP0154          01-18     ILLINOIS CHANGES
  BP0157          10-08     MO CHANGES - POLLUTION EXCLUSION
  BPO412          04—17     LIMITATION OF CVRGE DESIG PREMISES
                              PREMISES:
                               ANY LOCATION OR PROJECT LISTED
                               UNDER THE POLICY 5T48544
  BPO417          Ol-lO     EMPLOYMENT RELATED PRACTICES EXCL
  BPO43O          07-13     PROTECTIVE SAFEGUARDS
  BPO446          07—13     ORDINANCE OR LAW COVERAGE
  BPO456          07-13     UTILITY SERVICES-DIRECT DAMAGE
  BPO457          07-13     UTILITY SERVICES-TIME ELEMENT
 *BPO489          01—10     LIQUOR LIABILITY COVERAGE
                             LIQUOR LIABILITY AGGREGATE LIMIT
                               $ 2,000,000
                             EACH COMMON CAUSE LIMIT
                               $ 1,000,000
  BP0503          01-06     ILLINOIS LIQUOR LIABILITY COVERAGE
                             EACH PERSON BODILY INJURY
                               LIMIT: $ 68,777.44
                             EACH PERSON PROPERTY DAMAGE
                               LIMIT: $ 68,777.44
                             LOSS OF MEANS OF SUPPORT OR LOSS OF
                              SOCIETY LIMIT: $ 84,061.32
                             AGGREGATE LIMIT: $2,000,000
  BP0523          01-15     CAP/LOSSES/CERTIFD ACTS OF TERRORISM
  BP0542          01-15     EXCL OF PUNITIVE DAMAGES FOR TERRORI
  BP0577          01—06     FUNGI OR BACTERIA EXCLUSION (LIAB)
  BPO643          04-06     ILLINOIS CHANGES - DEFENSE COSTS
  BPO710          01-06     MOTELS
  BPO7ll          01—06     MOTEL—LIAB FOR GUESTS PROPERTY—SAFE
  BP1504          05-14     EXCL-ACCESS/DISCLOSURE OF CONFIDENT
 *BP700l.2A       01-19     BOP SCHEDULE-MISC PROP POL LEVEL COV
  BP700l.3A       Ol-lO     BOP SCHEDULE-SEC II-LIAB AND MED PAY
 *BP700lA         Ol-lO     BOP AUTOMATED SCHEDULE
  BP7003          07-13     BOP QUICK REFERENCE
 *BP7200          01-19     EXPANDED BUSINESSOWNERS EXT END
 *BP7200.3        01-19     EXPANDED BUSINESSOWNERS EXT END
 *BP7486          01-19     EQUIPMENT BREAKDOWN ENDORSEMENT
 *BP8078          01-19     POLICYHOLDER NOTICE
 *IL7004          01-19     MUTUAL POLICY PROVISIONS
  1L7028          05-15     ASBESTOS EXCLUSION
 *IL713OA         04-01     NAMED INSURED ENDORSEMENT
 *IL7131A         04-01     COMM'L POLICY ENDORSEMENT SCHEDULE
  IL7137          01—18     EXCL MIXED DUST PNEUMOCONIOSIS



   DATE OF ISSUE: 08/15/19                                                       (CONTINUED)
   FORM: IL7131A (ED. 04-01)                            115      CC                 5T48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 32 of 285 PageID #: 64

 'EMG INSURANCE
  PAGE No: 2
  UNION INSURANCE COMPANY OF PROVIDENCE                     POLICY NUMBER: 5T4—85—44———20

  MHG HOTELS, LLC                              EFF DATE: 08/01/19            EXP DATE:   08/01/20

                       B U s   I   N E s s o w N E R s   P o L     I   c Y
                                    D E c L A R A T I o N s

                                     ENDORSEMENT SCHEDULE

              EDITION
   FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                                 PREMIUM

  IL7621       04—16     IL—COMPANY ELIMINATION ENDORSEMENT
 *IL8062       07—16     NOTICE 0F AVAILABILITY — ILLINOIS
  IL8383.2A    01—15     DISCL PURSUANT TERRSM RISK INS. ACT                         $       479
  IL8384A      01—08     TERRORISM NOTICE
 *IL8576       10—17     MEDICARE IMPT NOTICE To POLICYHOLDER
  IL8599       11—11     IL NOTE—PH RELIG FRDM PROT/CIVIL UN
 *IL8720       08—15     POLICYHOLDER NOTICE
 *IL8759       10—18     IMPORTANT NOTICE To POLICYHOLDERS




   DATE OF ISSUE: 08/15/19
   FORM: IL7131A (ED. 04-01)                         115      CC                 5T48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 33 of 285 PageID #: 65

 'EMG INSURANCE

  UNION INSURANCE COMPANY OF PROVIDENCE            POLICY NUMBER: 5T4-85-44---20
  MHG HOTELS, LLC                       EFF DATE: 08/01/19    EXP DATE: 08/01/20




                        T E R R O R I   S   M   N O T   I   C E


       This insurance may include coverage for certified acts of terrorism
       as defined in the Terrorism Risk Insurance Act, as amended.

       Attached you will find a disclosure, which identifies the specific
       charge for certified acts of terrorism.




            YOU MAY HAVE THE OPTION TO REJECT THIS TERRORISM COVERAGE


              For additional information, please contact your agent




   DATE OF ISSUE: 08/15/19
   FORM: IL8384A (01-08)                          115         CC   5T48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 34 of 285 PageID #: 66

 'EMG INSURANCE

  UNION INSURANCE COMPANY OF PROVIDENCE            POLICY NUMBER: 5T4-85-44---20
  MHG HOTELS, LLC                       EFF DATE: 08/01/19    EXP DATE: 08/01/20

     THIS DISCLOSURE IS ATTACHED TO YOUR POLICY IN RESPONSE TO THE DISCLOSURE
     REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS DISLOSURE DOES
     NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
     UNDER THE POLICY.




                                   S   C H E D U L E
          Terrorism Premium (Certified Acts)    $479.00

     A. Disclosure Of Premium:
        In accordance with the federal Terrorism Risk Insurance Act,       we are
          required to provide you with a notice disclosing the portion of
          your premium, if any, attributable to coverage for terrorism acts
          certified under the Terrorism Risk Insurance Act. The portion of
          your premium attributable to such coverage is shown in the Schedule
          of this disclosure or in the policy Declarations.

     B.   Disclosure 0f Federal Participation In Payment Of Terrorism Losses:
          The United States Government, Department of the Treasury, Will pay
          a share of terrorism losses insured under the federal program. For
          losses occurring in 2015, the federal share equals 85% of that portion
          of the amount of such insured losses that exceeds the applicable insurer
          retention. Beginning on January l, 2016, the federal share will
          decrease by one percentage point per calendar year until equal to 80% of
          that portion of the amount of such insured losses that exceeds the
          applicable insurer retention. However, if aggregate insured losses
          attributable to terrorist acts certified under the Terrorism Risk
          Insurance Act exceed $100 billion in a calendar year, the Treasury shall
          not make any payment for any portion of the amount of such losses that
          exceeds $100 billion.

     C.   Cap On Insurer Participation In Payment Of Terrorism Losses:
          If aggregate insured losses attributable to terrorist acts certified
          under the Terrorism Risk Insurance Act exceed $100 billion in a calendar
          year and we have met our insurer deductible under the Terrorism Risk
          Insurance Act, we shall not be liable for the payment of any portion of
          the amount of such losses that exceeds $100 billion, and in such case
          insured losses up to that amount are subject to pro rata allocation in
          accordance with procedures established by the Secretary of the Treasury.

          The following statement is required to be part of the disclosure notice
          in MISSOURI:
          The premium above is for certain losses resulting from certified acts of
          terrorism as covered pursuant to coverage provisions, limitations and
          exclusions in this policy. You should read the definition in your policy
          carefully, but generally speaking, "certified" acts of terrorism are
          acts that exceed $5 million in aggregate losses to the insurance
          industry and which are subsequently declared by the U.S. Secretary of
          the Treasury as a certified terrorist act under the Terrorism Risk
          Insurance Act. Some losses resulting from certified acts of terrorism
          are not covered. Read your policy and endorsements carefully.



   Includes copyrighted material of ISO Properties,       Inc. with its permission

   DATE OF ISSUE: 08/15/19
   FORM: IL8383.2A(Ol—l5)                         115      CC           5T48544     2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 35 of 285 PageID #: 67

 'EMG INSURANCE

   UNION INSURANCE COMPANY OF PROVIDENCE

                         N A M E D          I   N   S   U R E D         E N D O R S E M E N T

                                                                                    * ________________________ *
   POLICY PERIOD:            FROM         08/01/19           To   08/01/20          *       POLICY NUMBER      *
                                                                                    * 5 T 4 — 8 5 — 4 4———20 *
                                                                                    * ________________________ *

        N A M E D             I   N   s   U R E D        :                       P R o D U c E R

   MHG HOTELS, LLC                                                      UNITED INSURANCE AGENCIES
   1220 BROOKVILLE WAY                                                  1019 w JACKSON ST
   INDIANAPOLIS IN 46239—1048                                           MUNCIE IN 47305—1556



                                                                          AGENT: DT 1155
       DIRECT BILL                                                        AGENT PHONE: (765)284-4443
                                                                          CLAIM REPORTING: (888)362-2255
                                                                          SERVICING CARRIER: (513)221—6010


      T H   I   s         E N D 0 R s E M E N T                   c H   A N G E s   T H E          P o L   I   c Y
                          P L E A s E   R E A D                   I T     C A R E F U L L Y



                   ___________________________________________________ *
                    *
                    *
                    ENDORSEMENT EFFECTIVE DATES: 08/01/19 To 08/01/20 *
                   ___________________________________________________
                    ~k                                                                               ~k



                IT IS HEREBY AGREED AND UNDERSTOOD THAT THE NAMED INSURED
                             IS AMENDED TO READ AS FOLLOWS:

            lST NAMED INSURED:
            MHG HOTELS, LLC

            NO.     02:
            JALI LLC

            NO.     03:
            HOTELS OF SPEEDWAY, LLC

            NO.     O4:
            HOTELS OF DEERFIELD LLC

            NO.     05:
            MOTELS OF NOBLESVILLE, LLP

            NO.     O6:
            MOTELS OF AVON, LLP

            NO.     O7:
            MOTELS OF FISHERS, LLP

            NO.     O8:
            MOTELS OF INDIANAPOLIS, LLP




   PLACE OF ISSUE: BLUE ASH, OH
   DATE OF ISSUE: 08/15/19                                                                             (CONTINUED)
   FORM: IL713OA (ED. 04-01)                                               115          CC           5T48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 36 of 285 PageID #: 68

 'EMG INSURANCE
   PAGE 2
   UNION INSURANCE COMPANY OF PROVIDENCE                                                            POLICY NO: 5T4—85—44———20
   MHG HOTELS, LLC                       EFF DATE:                                             08/01/19    EXP DATE: 08/01/20

                 N A M E D    I          ocn   zci
                                                                                     N D O R     S    E   M E N T
                                                            Flm              IWL’U

                                  IC)Z               Ikaw         I21U
                                                                         G           D
                                         I     I            I            I


          NO.   09:
          NATVER LLP

          NO.   lO:
          MOTELS OF SEYMOUR, LLP

          NO.   ll:
          SRI-RAM,    INC

          NO. 12:
          SIVA, INC

          NO.   l3:
          HIREN, LLP

          NO. l4:
          IDM, LLC

          NO.   15:
          MOTELS OF NOBLESVILLE II, LLP

          NO.   l6:
          NEAL LODGING, LLC

          NO.   l7:
          MOTELS OF NORTH AURORA LLP

          NO.   18:
          RANJAN, LLC

          NO.   l9:
          MOTELS OF BLOOMINGTON LLC

          NO. 20:
          RAVI, LLC

          NO.   21:
          HOTELS OF STAFFORD LLP

          NO.   22:
          APPLETREE HOSPITALITY LLC

          NO.   23:
          EMERALD HOTELS INVESTMENTS LLC

          NO.   24:
          GOURLEY PIKE LODGING, LLC

          NO.   25:
          HOTELS OF DEERFIELD BEACH, LLC



   PLACE OF ISSUE: BLUE ASH, OH
   DATE OF ISSUE: 08/15/19                                                                                            (CONTINUED)
   FORM: IL713OA (ED. 04-01)                                                             115         CC             5T48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 37 of 285 PageID #: 69

 'EMG INSURANCE
   PAGE 3
   UNION INSURANCE COMPANY OF PROVIDENCE                         POLICY NO: 5T4-85-44---20
   MHG HOTELS, LLC                       EFF DATE:          08/01/19    EXP DATE: 08/01/20

                 N A M E D   I   N   S   U R E D   E N D O R S E M E N T
                                 C O N T     I N U E D



          NO.   26:
          MOTELS OF SUGAR LAND LLP




   PLACE OF ISSUE: BLUE ASH, OH
   DATE OF ISSUE: 08/15/19
   FORM: IL713OA (ED. 04—01)                          115      CC           5T48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 38 of 285 PageID #: 70

 'EMG     INSURANCE

   UNION INSURANCE COMPANY OF PROVIDENCE          POLICY No: 5T4—85—44———20
   MHG HOTELS LLC                      EFF DATE: 08/01/19    EXP DATE: 08/01/20

                      B U s         I    N E s s o W N E R s   s C H E D U L E
                                s       E c T I o N   I   P R o P E R T Y

   LOC OOl
   2424 W SULLIVAN RD
   AURORA, IL
   60506-6435

   Deductibles: Property—$5,000

   For Inspection Contact: See Agent on Dec Page


                               COVERAGE(S) AT LOCATION SHOWN ABOVE

   BUILDING NUMBER OOl

   Description:                                                    Occupancy:
    4 STORY FRAME BLDG IN                                          HOLIDAY INN AURORA
   PROTECTION CLASS 02

   Protective Safeguards: Pl, P2, P5, P9
                          Burglar Alarm

                                                      Limit of     Spec*           Optional Coverages/
                Coverage                             Insurance     Ints               Endorsements

    |BUILDING                                |   $     9,833,343l      |Replacement Cost
    |                                        |                     |
                                                                       |Automatic Increase—O8%
    |                                        |                         |




    |
        BUSINESS PERSONAL PROPERTY           |   $     1,028,747       |Replacement Cost
    |                                        |
                                                                       lUtility Services — Direct Damage
    |                                        |                         |
                                                                          Providing Water,Communication
    |                                        |                         |
                                                                          And Power Supply Services
    |                                        |                         |
                                                                          Including Overhead Transmission
    |                                        |                         |
                                                                          Lines
    |                                        |                         |
                                                                          Limit of Insurance $50,000
    |                                        |                         |




    IORDINANCE OR LAW                        I$          400,000       |
                                                                           Demolition Cost and Increased
    I                                        |                         |
                                                                             Cost of Construction
    |                                        |                         |




        UTILITY SERVICES   -                              50,000       |Providing—Water Supply, Waste—
    |                                        |   $
    |
        TIME ELEMENT                         |                         |
                                                                          Water Removal, Communication
    |                                        |                         |
                                                                          Supply and/or Power Supply
    |                                        |                         |
                                                                          Including Overhead Transmission
    |                                        |                         |
                                                                          Lines
    |                                        |                         |




    IBUSINESS INCOME-EXTENDED                |
                                                 360 DAYS              |




    IPERIOD OF INDEMNITY                     |                         |




    |                                        |                         |




   DATE OF ISSUE: 08/15/19                  (BPP)                                          (CONTINUED)
   FORM: BP700lA ED. Ol-lO                   BPP        05/03/19            115      CC       5T48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 39 of 285 PageID #: 71

 'EMG INSURANCE
   PAGE No: 2
   UNION INSURANCE COMPANY OF PROVIDENCE                                      POLICY No: 5T4—85—44———20
   MHG HOTELS LLC                      EFF DATE:                             08/01/19    EXP DATE: 08/01/20

                      B U s         I    N E s s o W N E R s   s C H E D U L E
                                s       E c T I o N   I   P R o P E R T Y




   LOC 002
   4500 MADISON AVE
   KANSAS CITY, MO
   64111-3510

   Deductibles: Property—$5,000

   For Inspection Contact: See Agent on Dec Page


                               COVERAGE(S) AT LOCATION SHOWN ABOVE

   BUILDING NUMBER OOl

   Description:                                                    Occupancy:
    4 STORY FRAME BLDG IN                                          SPRINGHILL SUITES BY MARRIOTT
   PROTECTION CLASS Ol

   Protective Safeguards: P1, P2, P5

                                                      Limit of     Spec*           Optional Coverages/
                Coverage                             Insurance     Ints               Endorsements

    IBUILDING                                |$       15,750,000|01|Replacement Cost
    |                                        |
                                                                   |Automatic Increase-08%
                                                                   |




    |                                        |                         |




    |
        BUSINESS PERSONAL PROPERTY|$                   2,040,000       |Replacement Cost
    |
                                                                       lUtility Services - Direct Damage
    |
                                                                          Providing Water,Communication
    |
                                                                          And Power Supply Services
    |
                                                                          Including Overhead Transmission
    |
                                                                          Lines
    |
                                                                          Limit of Insurance $50,000
    |




    IORDINANCE OR LAW                            $       400,000           Demolition Cost and Increased
    |
                                                                             Cost of Construction
    |




        UTILITY SERVICES   —                              50,000           Providing—Water Supply, Waste—
    |                                            $
    |
        TIME ELEMENT                                                         Water Removal, Communication
    |
                                                                             Supply and/or Power Supply
    |
                                                                             Including Overhead Transmission
    |
                                                                             Lines
    |




    IBUSINESS INCOME-EXTENDED                    360 DAYS
    IPERIOD OF INDEMNITY
    |




   DATE OF ISSUE: 08/15/19                  (BPP)                                          (CONTINUED)
   FORM: BP700lA ED. Ol-lO                   BPP        05/03/19            115      CC       5T48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 40 of 285 PageID #: 72

 'EMG INSURANCE
   PAGE No:   3
   UNION INSURANCE COMPANY OF PROVIDENCE                      POLICY No: 5T4—85—44———20
   MHG HOTELS LLC                      EFF DATE:             08/01/19    EXP DATE: 08/01/20

                     B U S       I    N E S S O W N E R S   S C H E D U L E
                             S       E C T I O N   I   P R O P E R T Y




                                        Special Interests


                Ol     MORTGAGEE
                         HAWTHORNE BANK ISAOA
                         PO BOX 1845
                         JEFFERSON CITY, MO 65102-1845




   INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
   DATE OF ISSUE: 08/15/19    (BPP)
   FORM: BP700lA ED. Ol—lO          05/03/19    115      CC       5T48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 41 of 285 PageID #: 73

 'EMG INSURANCE
   PAGE No:   4
   UNION INSURANCE COMPANY OF PROVIDENCE                 POLICY No: 5T4—85—44———20
   MHG HOTELS LLC                      EFF DATE:        08/01/19    EXP DATE: 08/01/20

                  B U s   I   N E s s o w N E R s   s   C H E D U L E
                              MISCELLANEOUS P R 0 P E R T Y
                                  POLICY LEVEL COVERAGES




              Coverage                                         Limits of Insurance

    EQUIPMENT BREAKDOWN                                              See BP7486




   INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
   DATE OF ISSUE: 08/15/19    (BPP)
   FORM: BP700l.2A ED. 01—19        05/03/19    115      CC       5T48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 42 of 285 PageID #: 74

 'EMG INSURANCE
   PAGE NO:   5
   UNION INSURANCE COMPANY OF PROVIDENCE            POLICY NO: 5T4-85-44---20
   MHG HOTELS LLC                      EFF DATE:   08/01/19    EXP DATE: 08/01/20

                  B U S I N E S S O W N E R S   S C H E D U L E
                  S E C T I O N   II   L I A B I L I T Y   A N D
                         M E D I C A L   P A Y M E N T S


       Classification/Exposure Basis         Exposure       Rate            Premium

                                         |              |           |                      |




    Location OOl                         |              |           |                      l




     Swimming Pool(s)—Number of:   l     |              |           |




     Liquor Liability — Annual Gross     |              |           |   $         250      |




      Liquor Sales $    25,000           |              |           |                      |




                                         |              |           |                      |




     Building 001                        |              |           |                      l




     85309—Hotels — 4 or 5 Stories, Ful—|$    2,000,000|    1.666   |   $       3,331      |




       ly Sprinklered—W/Limited Cooking  |              |           |




      Exposure Basis:                    |              |           |                      |




        Sales                            |              |           |                      |




                                         |              |           |                      |




    Location 002                         |              |           |                      l




     Swimming Pool(s)—Number of:   l     |              |           |




     Liquor Liability — Annual Gross     |              |           |   S             42   |




      Liquor Sales $    25,000           |              |           l                      l




                                         |              |           |                      |




     Building 001                        |              I           I                      |




     85309—Hotels — 4 or 5 Stories, Ful—|$    2,000,000|    2.018   |   $       4,035      |




       ly Sprinklered—W/Limited Cooking  |              |           |                      |




      Exposure Basis:                    |              |           |                      |




        Sales                            |              |           |                      |




   INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
   DATE OF ISSUE: 08/15/19    (BPP)
   FORM: BP700l.3A ED. Ol—lO        05/03/19    115      CC       5T48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 43 of 285 PageID #: 75

 'EMG INSURANCE

   UNION INSURANCE COMPANY OF PROVIDENCE               POLICY NO: 5T4-85-44---20
   MHG HOTELS, LLC                                     TRANSACTION: RENEWAL—Ol
                                                       PRIOR POL: 5T4-85-44

                             TRANSACTION INFORMATION



   POLICY TERM: 08/01/2019 TO 08/01/2020               TRANS DATE: 08/01/2019
   ACCOUNT NAME: MHG HOTELS LLC                        CO/BR/AGENT: D/T/1155
   ACCOUNT MAILING STATE: IN                           PROGRAM:
   FINANCING: N                                        BILLING METHOD: D (CDB)
   SIC: 7011                                           PROFIT SHARE: Y
    Hotels and Motels
   NAICS: 721110
    Hotels (except Casino Hotels) and Motels
   ACCOUNT ORIGINAL EFF DATE: 08/01/2016               TYPE OF POLICY: N/A
   ACCOUNT FEIN: 562396957

                                                       TRANS PREMIUM:       62,451.00

   POLICY ID: AG       COMMISSION: 12.5%               PREMIUM:             62,451.00


    ACCOUNT DOMICILE STATE: IN




   DATE OF ISSUE: 08/15/19    (BPP)
         BOP    BPP                   05/03/19   115        CC          5T48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 44 of 285 PageID #: 76



                                                                                            BUSINESSOWNERS
                                                                                                BP 00 03 07 13

                   BUSINESSOWNERS COVERAGE FORM
 Various provisions in this policy restrict coverage.                (5) Personal property owned by you that is
 Read the entire policy carefully to determine rights,                    used to maintain or service the buildings
 duties and what is and is not covered.                                   or structures or the premises, including:
 Throughout this Coverage Form, the words "you" and                      (a) Fire extinguishing equipment;
 "your" refer to the Named Insured shown in the                          (b) Outdoor furniture;
 Declarations. The words "we", "us" and "our" refer to
 the company providing this insurance.                                   (c) Floor coverings; and
 In Section II – Liability, the word "insured" means any                 (d) Appliances used for refrigerating,
 person or organization qualifying as such under                              ventilating, cooking, dishwashing or
 Paragraph C. Who Is An Insured.                                              laundering;
 Other words and phrases that appear in quotation                    (6) If not covered by other insurance:
 marks have special meaning. Refer to Paragraph H.                       (a) Additions        under     construction,
 Property Definitions in Section I – Property and                             alterations and repairs to the
 Paragraph F. Liability And Medical Expenses                                  buildings or structures;
 Definitions in Section II – Liability.
                                                                         (b) Materials, equipment, supplies and
 SECTION I – PROPERTY                                                         temporary structures, on or within
 A. Coverage                                                                  100 feet of the described premises,
                                                                              used      for     making     additions,
    We will pay for direct physical loss of or damage to                      alterations or repairs to the buildings
    Covered Property at the premises described in the                         or structures.
    Declarations caused by or resulting from any
    Covered Cause of Loss.                                         b. Business Personal Property located in or on
                                                                      the buildings or structures at the described
    1. Covered Property                                               premises or in the open (or in a vehicle)
       Covered Property includes Buildings as                         within 100 feet of the buildings or structures
       described under Paragraph a. below, Business                   or within 100 feet of the premises described
       Personal Property as described under                           in the Declarations, whichever distance is
       Paragraph b. below, or both, depending on                      greater, including:
       whether a Limit Of Insurance is shown in the                  (1) Property you own that is used in your
       Declarations for that type of property.                            business;
       Regardless of whether coverage is shown in
       the Declarations for Buildings, Business                      (2) Property of others that is in your care,
       Personal Property, or both, there is no                            custody or control, except as otherwise
       coverage for property described under                              provided in Loss Payment Property Loss
       Paragraph 2. Property Not Covered.                                 Condition Paragraph E.5.d.(3)(b);
       a. Buildings, meaning the buildings and                       (3) Tenant's           improvements          and
          structures at the premises described in the                     betterments.        Improvements        and
          Declarations, including:                                        betterments are fixtures, alterations,
                                                                          installations or additions:
          (1) Completed additions;
                                                                         (a) Made a part of the building or
          (2) Fixtures, including outdoor fixtures;                           structure you occupy but do not own;
          (3) Permanently installed:                                          and
             (a) Machinery; and                                          (b) You acquired or made at your
             (b) Equipment;                                                   expense but cannot legally remove;
          (4) Your personal property in apartments,                  (4) Leased personal property which you
              rooms or common areas furnished by                          have a contractual responsibility to
              you as landlord;                                            insure, unless otherwise provided for
                                                                          under Paragraph 1.b.(2); and




 BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 45 of 285 PageID #: 77




         (5) Exterior building glass, if you are a                 i. "Electronic data", except as provided under
               tenant and no Limit Of Insurance is                     Additional Coverages – Electronic Data.
               shown in the Declarations for Building                  This Paragraph i. does not apply to your
               property. The glass must be owned by                    "stock" of prepackaged software or to
               you or in your care, custody or control.                "electronic data" which is integrated in and
    2. Property Not Covered                                            operates or controls the building's elevator,
                                                                       lighting, heating, ventilation, air conditioning
       Covered Property does not include:                              or security system; or
       a. Aircraft, automobiles, motortrucks and other             j. Animals, unless owned by others and
          vehicles      subject    to   motor    vehicle               boarded by you, or if owned by you, only as
          registration;                                                "stock" while inside of buildings.
       b. "Money" or "securities" except as provided           3. Covered Causes Of Loss
          in the:
                                                                  Direct physical loss unless the loss is excluded
         (1) Money        And      Securities   Optional          or limited under Section I – Property.
               Coverage; or
                                                               4. Limitations
         (2) Employee           Dishonesty      Optional
               Coverage;                                          a. We will not pay for loss of or damage to:
       c. Contraband, or property in the course of                   (1) Steam boilers, steam pipes, steam
          illegal transportation or trade;                                 engines or steam turbines caused by or
                                                                           resulting from any condition or event
       d. Land (including land on which the property                       inside such equipment. But we will pay
          is located), water, growing crops or lawns                       for loss of or damage to such equipment
          (other than lawns which are part of a                            caused by or resulting from an explosion
          vegetated roof);                                                 of gases or fuel within the furnace of any
       e. Outdoor fences, radio or television                              fired vessel or within the flues or
          antennas (including satellite dishes) and                        passages through which the gases of
          their lead-in wiring, masts or towers, signs                     combustion pass.
          (other than signs attached to buildings),                  (2) Hot water boilers or other water heating
          trees, shrubs or plants (other than trees,                       equipment caused by or resulting from
          shrubs or plants which are part of a                             any condition or event inside such
          vegetated roof), all except as provided in                       boilers or equipment, other than an
          the:                                                             explosion.
         (1) Outdoor Property Coverage Extension;                    (3) Property that is missing, where the only
               or                                                          evidence of the loss or damage is a
         (2) Outdoor Signs Optional Coverage;                              shortage disclosed on taking inventory,
       f. Watercraft (including motors, equipment                          or other instances where there is no
          and accessories) while afloat;                                   physical evidence to show what
                                                                           happened to the property. This limitation
       g. Accounts, bills, food stamps, other                              does not apply to the Optional Coverage
          evidences of debt, accounts receivable or                        for Money and Securities.
          "valuable papers and records"; except as
          otherwise provided in this policy;                         (4) Property that has been transferred to a
                                                                           person or to a place outside the
       h. "Computer(s)" which are permanently                              described premises on the basis of
          installed or designed to be permanently                          unauthorized instructions.
          installed in any aircraft, watercraft,
          motortruck or other vehicle subject to motor               (5) The interior of any building or structure,
          vehicle registration. This paragraph does                        or to personal property in the building or
                                                                           structure, caused by or resulting from
          not apply to "computer(s)" while held as
          "stock";                                                         rain, snow, sleet, ice, sand or dust,
                                                                           whether driven by wind or not, unless:
                                                                          (a) The building or structure first
                                                                               sustains damage by a Covered
                                                                               Cause of Loss to its roof or walls
                                                                               through which the rain, snow, sleet,
                                                                               ice, sand or dust enters; or




 Page 2 of 53                         © Insurance Services Office, Inc., 2012                        BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 46 of 285 PageID #: 78




             (b) The loss or damage is caused by or              5. Additional Coverages
                   results from thawing of snow, sleet              a. Debris Removal
                   or ice on the building or structure.
                                                                      (1) Subject to Paragraphs (2), (3) and (4),
         (6) Lawns, trees, shrubs or plants which are                     we will pay your expense to remove
               part of a vegetated roof, caused by or                     debris of Covered Property and other
               resulting from:                                            debris that is on the described premises,
              (a) Dampness or dryness of atmosphere                       when such debris is caused by or
                   or of soil supporting the vegetation;                  results from a Covered Cause of Loss
             (b) Changes in or extremes of                                that occurs during the policy period. The
                   temperature;                                           expenses will be paid only if they are
                                                                          reported to us in writing within 180 days
              (c) Disease;                                                of the date of direct physical loss or
             (d) Frost or hail; or                                        damage.
              (e) Rain, snow, ice or sleet.                           (2) Debris Removal does not apply to costs
                                                                          to:
       b. We will not pay for loss of or damage to the
          following types of property unless caused                      (a) Remove debris of property of yours
          by the "specified causes of loss" or building                       that is not insured under this policy,
          glass breakage:                                                     or property in your possession that is
         (1) Animals, and then only if they are killed                        not Covered Property;
               or their destruction is made necessary.                   (b) Remove debris of property owned by
         (2) Fragile articles such as glassware,                              or leased to the landlord of the
               statuary,     marble,     chinaware      and                   building where your described
               porcelain, if broken. This restriction does                    premises are located, unless you
                                                                              have a contractual responsibility to
               not apply to:
                                                                              insure such property and it is insured
              (a) Glass that is part of the exterior or                       under this policy;
                   interior of a building or structure;
                                                                         (c) Remove any property that is
             (b) Containers of property held for sale;                        Property Not Covered, including
                   or                                                         property addressed under the
             (c) Photographic or scientific instrument                        Outdoor        Property     Coverage
                  lenses.                                                     Extension;
       c. For loss or damage by theft, the following                     (d) Remove property of others of a type
          types of property are covered only up to the                        that would not be Covered Property
          limits shown (unless a higher Limit Of                              under this policy;
          Insurance is shown in the Declarations):                       (e) Remove deposits of mud or earth
         (1) $2,500 for furs, fur garments and                                from the grounds of the described
              garments trimmed with fur.                                      premises;
         (2) $2,500 for jewelry, watches, watch                           (f) Extract "pollutants" from land or
              movements, jewels, pearls, precious                             water; or
              and semiprecious stones, bullion, gold,                    (g) Remove, restore or replace polluted
              silver, platinum and other precious                             land or water.
              alloys or metals. This limit does not
              apply to jewelry and watches worth                      (3) Subject to the exceptions in Paragraph
              $100 or less per item.                                      (4), the following provisions apply:
         (3) $2,500 for patterns, dies, molds and                        (a) The most that we will pay for the
              forms.                                                          total of direct physical loss or
                                                                              damage       plus    debris   removal
                                                                              expense is the Limit of Insurance
                                                                              applicable to the Covered Property
                                                                              that has sustained loss or damage.




 BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 3 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 47 of 285 PageID #: 79




                (b)   Subject to Paragraph (3)(a) above,                                          The debris removal expense is less than
                      the amount we wi|| pay for debris                                           25%  of the sum of the loss payable plus
                      removal expense               is   limited to      25%      of              the deductible. The sum of the loss
                      the    sum         of the deductible plus the                               payable and the debris removal expense
                      amount             that     we      pay      for     direct                 ($49,500 + $10,000 = $59,500) is less
                      physical           loss     or  thedamage          to                       than the Limit of Insurance. Therefore,
                      Covered Property that has sustained                                         the full amount of debris removal
                      loss or damage. However, if no                                              expense is payable in accordance with
                      Covered Property has sustained                                              the terms of Paragraph (3).
                      direct physical loss or damage, the
                                                                                                  Example2
                      most we                removal of
                                          wi||    pay     for
                      debris of other property (if such
                                                                                                  Limitoflnsurance                          $ 90,000
                      removal    is covered  under this                                           Amount of Deductible                      $       500
                      Additional Coverage) is $5,000 at                                           Amountof Loss                             $ 80,000
                      each     location.
                                                                                                  Amount of Loss Payable                    $ 79,500
          (4)    We   will pay up to an additional $25,000                                                                       ($80,000 — $500)
                 for debris removal expense, for each
                                                                                                  Debris Removal Expense                    $ 40,000
                 location,   in any one occurrence of
                 physical loss or damage to Covered                                               Debris Removal Expense
                 Property, if one or both of the following                                        Payable
                 circumstances apply:
                                                                                                           Basic       Amount               $ 10,500
                (a)   The total      of the actual debris removal
                                                                                                                          Amount
                                                                                                           Additional                       $ 25,000
                      expense        plus the           amount we pay            for
                      direct physical  loss or damage                                             The basic amount payable                  for   debris
                      exceeds the Limit of Insurance on                                           removal expense under the terms of
                      the  Covered Property that                                has               Paragraph (3) is calculated as follows:
                      sustained loss or damage.                                                   $80,000 ($79,500 + $500) x .25 =
                                                                                                  $20,000; capped at $10,500. The cap
                (b)   The    actual debris removal                     expense                    applies because the               sum    of the   loss
                      exceeds            25%       of    the    sum       of    the
                                                                                                  payable ($79,500) and the basic amount
                      deductible plus the                 amount         that   we                payable for debris removal expense
                      pay      for        direct        physical       loss      or
                                                                                                  ($10,500) cannot exceed the Limit of
                      damage         Covered Property
                                     to the                                     that
                                                                                                  Insurance ($90,000).
                      has sustained loss or damage.
                                                                                                  The     additional       amount
                                                                                                                             payable for
                 Therefore,         if    Paragraphs      (4)(a) and/or                           debris removal expense      provided in
                                                                                                                                      is
                 (4)(b) apply, our              total payment for direct
                                                                                                  accordance with the terms of Paragraph
                 physical loss or                 damage and              debris
                                                                                                        because   the   debris   removal
                                                                                                  (4),
                 removal expense may reach but will                                               expense ($40,000) exceeds 25% of the
                 never exceed the Limit of Insurance on                                           loss   payable  plus   the   deductible
                 the Covered Property that has sustained
                                                                                                  ($40,000 is 50% of $80,000), and
                 loss or damage, plus $25,000.
                                                                                                  because the sum of the loss payable
          (5)    Examples                                                                         and debris removal expense ($79,500 +
                 Example        1
                                                                                                  $40,000 = $119,500) would exceed the
                                                                                                  Limit    of        Insurance      ($90,000).      The
                 Limitoflnsurance                                  $ 90,000                                           amount
                                                                                                  additional             covered debris
                                                                                                                               of
                 Amount of Deductible                              $           500                removal            expense
                                                                                                                      is  $25,000,  the
                 Amountof Loss                                     $ 50,000                       maximum payable under Paragraph (4).
                                                                                                  Thus, the total payable for debris
                 Amountof Loss Payable                          $ 49,500
                                                                                                  removal expense in this example is
                                                         ($50,000 — $500)                         $35,500; $4,500 of the debris removal
                 Debris Removal Expense                            $ 10,000                       expense       is   not covered.
                 Debris Removal Expense
                 Payable                                           $ 10,000
                 ($10,000      is    20%        of $50,000)




  Page 4 of 53                                            © Insurance Services Office,   |nc.,   2012                                BP 00 03 07     13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 48 of 285 PageID #: 80




       b. Preservation Of Property                                       (b) Insect or vermin damage that is
          If it is necessary to move Covered Property                          hidden from view, unless the
          from the described premises to preserve it                           presence of such damage is known
          from loss or damage by a Covered Cause                               to an insured prior to collapse;
          of Loss, we will pay for any direct physical                   (c) Use of defective material or methods
          loss of or damage to that property:                                  in construction, remodeling or
         (1) While it is being moved or while                                  renovation if the abrupt collapse
               temporarily stored at another location;                         occurs during the course of the
               and                                                             construction,       remodeling      or
                                                                               renovation.
         (2) Only if the loss or damage occurs within
               30 days after the property is first moved.                (d) Use of defective material or methods
                                                                               in construction, remodeling or
       c. Fire Department Service Charge                                       renovation if the abrupt collapse
          When the fire department is called to save                           occurs after the construction,
          or protect Covered Property from a                                   remodeling       or    renovation   is
          Covered Cause of Loss, we will pay up to                             complete, but only if the collapse is
          $2,500 for service at each premises                                  caused in part by:
          described in the Declarations, unless a                              (i) A cause of loss listed in
          different limit is shown in the Declarations.                            Paragraph (2)(a) or (2)(b);
          Such limit is the most we will pay
          regardless of the number of responding fire                         (ii) One or more of the "specified
          departments or fire units, and regardless of                             causes of loss";
          the number or type of services performed.                          (iii) Breakage of building glass;
          This Additional Coverage applies to your                           (iv) Weight of people or personal
          liability for fire department service charges:                           property; or
         (1) Assumed by contract or agreement prior                           (v) Weight of rain that collects on a
               to loss; or                                                         roof.
         (2) Required by local ordinance.                             (3) This Additional Coverage – Collapse
       d. Collapse                                                        does not apply to:
          The coverage provided under this                               (a) A building or any part of a building
          Additional Coverage – Collapse applies                               that is in danger of falling down or
          only to an abrupt collapse as described and                          caving in;
          limited in Paragraphs d.(1) through d.(7).                     (b) A part of a building that is standing,
         (1) For the purpose of this Additional                                even if it has separated from another
             Coverage – Collapse, abrupt collapse                              part of the building; or
             means an abrupt falling down or caving                      (c) A building that is standing or any part
             in of a building or any part of a building                        of a building that is standing, even if
             with the result that the building or part of                      it shows evidence of cracking,
             the building cannot be occupied for its                           bulging, sagging, bending, leaning,
             intended purpose.                                                 settling, shrinkage or expansion.
         (2) We will pay for direct physical loss or                  (4) With respect to the following property:
             damage to Covered Property, caused by                       (a) Awnings;
             abrupt collapse of a building or any part
             of a building that is insured under this                    (b) Gutters and downspouts;
             policy or that contains Covered Property                    (c) Yard fixtures;
             insured under this policy, if such                          (d) Outdoor swimming pools;
             collapse is caused by one or more of the
             following:                                                  (e) Piers, wharves and docks;
            (a) Building decay that is hidden from                        (f) Beach or diving platforms or
                 view, unless the presence of such                             appurtenances;
                 decay is known to an insured prior to                   (g) Retaining walls; and
                 collapse;
                                                                         (h) Walks, roadways and other paved
                                                                               surfaces;




 BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                         Page 5 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 49 of 285 PageID #: 81




              if an abrupt collapse is caused by a                    We will not pay the cost to repair any defect
              cause of loss listed in Paragraphs (2)(a)               that caused the loss or damage, but we will
              through (2)(d), we will pay for loss or                 pay the cost to repair or replace damaged
              damage to that property only if such loss               parts of fire extinguishing equipment if the
              or damage is a direct result of the abrupt              damage:
              collapse of a building insured under this              (1) Results in discharge of any substance
              policy and the property is Covered                         from an automatic fire protection
              Property under this policy.                                system; or
         (5) If personal property abruptly falls down                (2) Is directly caused by freezing.
              or caves in and such collapse is not the
              result of abrupt collapse of a building,             f. Business Income
              we will pay for loss or damage to                      (1) Business Income
              Covered Property caused by such
                                                                        (a) We will pay for the actual loss of
              collapse of personal property only if:
                                                                             Business Income you sustain due to
             (a) The collapse of personal property                           the necessary suspension of your
                  was caused by a cause of loss listed                       "operations" during the "period of
                  in Paragraphs (2)(a) through (2)(d)                        restoration". The suspension must
                  of this Additional Coverage;                               be caused by direct physical loss of
             (b) The       personal    property    which                     or damage to property at the
                  collapses is inside a building; and                        described premises. The loss or
                                                                             damage must be caused by or result
             (c) The property which collapses is not                         from a Covered Cause of Loss. With
                  of a kind listed in Paragraph (4),                         respect to loss of or damage to
                  regardless of whether that kind of                         personal property in the open or
                  property is considered to be personal                      personal property in a vehicle, the
                  property or real property.                                 described premises include the area
              The coverage stated in this Paragraph                          within 100 feet of such premises.
              (5) does not apply to personal property if                     With respect to the requirements set
              marring and/or scratching is the only                          forth in the preceding paragraph, if
              damage to that personal property                               you occupy only part of a building,
              caused by the collapse.                                        your premises mean:
         (6) This Additional Coverage – Collapse                             (i) The portion of the building which
              does not apply to personal property that                           you rent, lease or occupy;
              has not abruptly fallen down or caved in,
              even if the personal property shows                           (ii) The area within 100 feet of the
              evidence of cracking, bulging, sagging,                            building or within 100 feet of the
              bending, leaning, settling, shrinkage or                           premises described in the
              expansion.                                                         Declarations, whichever distance
                                                                                 is greater (with respect to loss of
         (7) This Additional Coverage – Collapse will                            or damage to personal property
              not increase the Limits of Insurance                               in the open or personal property
              provided in this policy.                                           in a vehicle); and
         (8) The term Covered Cause of Loss                                (iii) Any area within the building or at
              includes the Additional Coverage –                                 the described premises, if that
              Collapse as described and limited in                               area services, or is used to gain
              Paragraphs d.(1) through d.(7).                                    access to, the portion of the
       e. Water Damage, Other Liquids, Powder                                    building which you rent, lease or
          Or Molten Material Damage                                              occupy.
          If loss or damage caused by or resulting
          from covered water or other liquid, powder
          or molten material occurs, we will also pay
          the cost to tear out and replace any part of
          the building or structure to repair damage to
          the system or appliance from which the
          water or other substance escapes.




 Page 6 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 50 of 285 PageID #: 82




               (b)   We      will   only pay for loss of Business                         (2)    Extended Business Income
                      Income         that you sustain during the
                                                                                                       If the necessary suspension of your
                                                                                                (a)
                      "period           of     restoration" and that                                   "operations" produces a Business
                      occurs within            12 consecutive months
                                                                                                       Income         payable under this
                                                                                                                       loss
                      after the date of direct physical loss
                                                                                                       policy,      we
                                                                                                                     pay for the actual loss
                                                                                                                         will
                      or damage.               We
                                       will only pay for
                                                                                                       of Business Income you incur during
                     ordinary payroll expenses for 6O
                                                                                                      the period that:
                     days following the date of direct
                     physical loss or damage, unless a                                                (i)    Begins on the date property
                     greater number of days is shown in                                                      except finished stock is actually
                     the Declarations.                                                                       repaired, rebuilt or replaced and
                                                                                                             "operations" are resumed; and
               (C)    Business Income means                   the:
                                                                                                      (ii)   Ends on the        earlier of:
                     (i)    Net Income (Net                Profit        or Loss
                            before income taxes) that would                                                   i.    The date you could            restore
                                                                                                                    your     "operations",     with
                            have been earned or incurred if
                            no physical loss or damage had                                                          reasonable speed, to the level
                            occurred, but not including any                                                         which would generate the
                            Net Income that would likely have                                                       Business Income amount that
                            been earned as a result of an                                                           would have existed if no direct
                            increase   in   the    volume of                                                        physical loss or damage had
                            business    due     to   favorable                                                      occurred; or
                            business conditions caused by                                                    ii.    60 consecutive days after the
                            the impact of the Covered Cause                                                         date determined in Paragraph
                            of Loss on customers or on other                                                        (a)(i)   above, unless a greater
                            businesses; and                                                                         number of consecutive days             is

                     (ii)   Continuing              normal          operating                                       shown in the Declarations.
                            expenses              incurred,          including                         However,    Extended      Business
                            payroll.                                                                   Income does not apply to loss of
                      Ordinary payroll expenses:                                                       Business Income incurred as a result
               (d)
                                                                                                       of unfavorable           business conditions
                     (i)    Means            payroll    expenses          for   all
                                                                                                       caused by the impact of the Covered
                            your employees except:                                                     Cause of Loss in the area where the
                              i.   Officers;                                                           described premises are located.
                             ii.   Executives;                                                  (b)    Loss of Business Income must be
                            iii.   Department Managers;                                                caused by direct physical loss or
                                                                                                       damage at the described premises
                            iv.    Employees             under       contract;                         caused by or resulting from any
                                   and                                                                 Covered Cause of Loss.
                            v.     Additional Exemptions                  shown           (3)    With respect to the coverage provided in
                                   in   the Declarations as:                                     this Additional Coverage, suspension
                                    O Job Classifications;               or                      means:
                                    o Employees.                                                (a)    The         partial   slowdown or complete
                                                                                                       cessation of your business              activities;
                     (ii)   Include:
                                                                                                       or
                              i.   Payroll;
                                                                                                (b)    That a part or all of the described
                             ii.   Employee            benefits,    if   directly                      premises is rendered untenantable, if
                                   related to payroll;                                                 coverage    for  Business    Income
                            iii.   FICA payments you               pay;                                applies.

                            iv.    Union dues you pay; and                                (4)    This Additional Coverage               is    not subject
                                                                                                 to the Limits of Insurance of Section                 I
                                                                                                                                                           —
                            v.     Workers'                 compensation
                                                                                                 Property.
                                   premiums.




  BP   00 03 07 13                                       © Insurance Services Office,   |nc.,   2012                                     Page 7 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 51 of 285 PageID #: 83




       g. Extra Expense                                                (c) To:
         (1) We will pay necessary Extra Expense                            (i) Repair or replace any property; or
             you incur during the "period of                               (ii) Research, replace or restore the
             restoration" that you would not have                               lost information on damaged
             incurred if there had been no direct                               "valuable papers and records";
             physical loss or damage to property at
             the described premises. The loss or                            to the extent it reduces the amount
             damage must be caused by or result                             of loss that otherwise would have
             from a Covered Cause of Loss. With                             been payable under this Additional
             respect to loss of or damage to personal                       Coverage or Additional Coverage f.
             property in the open or personal                               Business Income.
             property in a vehicle, the described                  (3) With respect to the coverage provided in
             premises include the area within 100                       this Additional Coverage, suspension
             feet of such premises.                                     means:
             With respect to the requirements set                      (a) The partial slowdown or complete
             forth in the preceding paragraph, if you                       cessation of your business activities;
             occupy only part of a building, your                           or
             premises mean:                                            (b) That a part or all of the described
            (a) The portion of the building which you                       premises is rendered untenantable, if
                 rent, lease or occupy;                                     coverage for Business Income
            (b) The area within 100 feet of the                             applies.
                 building or within 100 feet of the                (4) We will only pay for Extra Expense that
                 premises       described     in   the                  occurs within 12 consecutive months
                 Declarations, whichever distance is                    after the date of direct physical loss or
                 greater (with respect to loss of or                    damage. This Additional Coverage is
                 damage to personal property in the                     not subject to the Limits of Insurance of
                 open or personal property in a                         Section I – Property.
                 vehicle); and
                                                                 h. Pollutant Clean-up And Removal
            (c) Any area within the building or at the              We will pay your expense to extract
                 described premises, if that area
                                                                    "pollutants" from land or water at the
                 services, or is used to gain access                described premises if the discharge,
                 to, the portion of the building which              dispersal, seepage, migration, release or
                 you rent, lease or occupy.                         escape of the "pollutants" is caused by or
         (2) Extra      Expense     means      expense              results from a Covered Cause of Loss that
             incurred:                                              occurs during the policy period. The
            (a) To avoid or minimize the suspension                 expenses will be paid only if they are
                 of business and to continue                        reported to us in writing within 180 days of
                 "operations":                                      the date on which the Covered Cause of
                                                                    Loss occurs.
                 (i) At the described premises; or
                                                                    This Additional Coverage does not apply to
                (ii) At replacement premises or at                  costs to test for, monitor or assess the
                     temporary locations, including                 existence, concentration or effects of
                     relocation expenses, and costs to              "pollutants". But we will pay for testing
                     equip      and     operate    the              which is performed in the course of
                     replacement       or    temporary              extracting the "pollutants" from the land or
                     locations.                                     water.
            (b) To minimize the suspension of                       The most we will pay for each location
                 business if you cannot continue                    under this Additional Coverage is $10,000
                 "operations".                                      for the sum of all such expenses arising out
                                                                    of Covered Causes of Loss occurring
                                                                    during each separate 12-month period of
                                                                    this policy.




 Page 8 of 53                        © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 52 of 285 PageID #: 84




       i. Civil Authority                                             j. Money Orders And "Counterfeit Money"
          When a Covered Cause of Loss causes                            We will pay for loss resulting directly from
          damage to property other than property at                      your having accepted in good faith, in
          the described premises, we will pay for the                    exchange for merchandise, "money" or
          actual loss of Business Income you sustain                     services:
          and necessary Extra Expense caused by                         (1) Money orders issued by any post office,
          action of civil authority that prohibits access                   express company or bank that are not
          to the described premises, provided that                          paid upon presentation; or
          both of the following apply:
                                                                        (2) "Counterfeit money" that is acquired
         (1) Access to the area immediately                                 during the regular course of business.
              surrounding the damaged property is
              prohibited by civil authority as a result of               The most we will pay for any loss under this
              the damage, and the described                              Additional Coverage is $1,000.
              premises are within that area but are not              k. Forgery Or Alteration
              more than one mile from the damaged                       (1) We will pay for loss resulting directly
              property; and                                                 from forgery or alteration of any check,
         (2) The action of civil authority is taken in                      draft, promissory note, bill of exchange
              response      to      dangerous      physical                 or similar written promise of payment in
              conditions resulting from the damage or                       "money" that you or your agent has
              continuation of the Covered Cause of                          issued, or that was issued by someone
              Loss that caused the damage, or the                           who impersonates you or your agent.
              action is taken to enable a civil authority
                                                                        (2) If you are sued for refusing to pay the
              to have unimpeded access to the                               check, draft, promissory note, bill of
              damaged property.                                             exchange or similar written promise of
          Civil Authority Coverage for Business                             payment in "money", on the basis that it
          Income will begin 72 hours after the time of                      has been forged or altered, and you
          the first action of civil authority that prohibits                have our written consent to defend
          access to the described premises and will                         against the suit, we will pay for any
          apply for a period of up to four consecutive                      reasonable legal expenses that you
          weeks from the date on which such                                 incur in that defense.
          coverage began.
                                                                        (3) For the purpose of this coverage, check
          Civil Authority Coverage for necessary                            includes a substitute check as defined in
          Extra Expense will begin immediately after                        the Check Clearing for the 21st Century
          the time of the first action of civil authority                   Act and will be treated the same as the
          that prohibits access to the described                            original it replaced.
          premises and will end:                                        (4) The most we will pay for any loss,
         (1) Four consecutive weeks after the date                          including legal expenses, under this
              of that action; or                                            Additional Coverage is $2,500, unless a
         (2) When your Civil Authority Coverage for                         higher Limit Of Insurance is shown in
              Business Income ends;                                         the Declarations.
          whichever is later.                                         l. Increased Cost Of Construction
          The definitions of Business Income and                        (1) This Additional Coverage applies only to
          Extra Expense contained in the Business                           buildings insured on a replacement cost
          Income and Extra Expense Additional                               basis.
          Coverages also apply to this Civil Authority                  (2) In the event of damage by a Covered
          Additional Coverage. The Civil Authority                          Cause of Loss to a building that is
          Additional Coverage is not subject to the                         Covered Property, we will pay the
          Limits of Insurance of Section I – Property.                      increased costs incurred to comply with
                                                                            the minimum standards of an ordinance
                                                                            or law in the course of repair, rebuilding
                                                                            or replacement of damaged parts of that
                                                                            property, subject to the limitations stated
                                                                            in Paragraphs (3) through (9) of this
                                                                            Additional Coverage.




 BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                        Page 9 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 53 of 285 PageID #: 85




         (3) The ordinance or law referred to in                     (7) With respect to this Additional
             Paragraph (2) of this Additional                            Coverage:
             Coverage is an ordinance or law that                       (a) We will not pay for the Increased
             regulates the construction or repair of                         Cost of Construction:
             buildings or establishes zoning or land
             use requirements at the described                               (i) Until the property is actually
             premises and is in force at the time of                             repaired or replaced, at the same
             loss.                                                               or another premises; and
         (4) Under this Additional Coverage, we will                        (ii) Unless the repair or replacement
             not pay any costs due to an ordinance                               is made as soon as reasonably
             or law that:                                                        possible after the loss or
                                                                                 damage, not to exceed two
            (a) You were required to comply with                                 years. We may extend this period
                 before the loss, even when the                                  in writing during the two years.
                 building was undamaged; and
                                                                        (b) If the building is repaired or replaced
            (b) You failed to comply with.                                   at the same premises, or if you elect
         (5) Under this Additional Coverage, we will                         to rebuild at another premises, the
             not pay for:                                                    most we will pay for the Increased
            (a) The enforcement of or compliance                             Cost of Construction is the increased
                 with any ordinance or law which                             cost of construction at the same
                 requires        demolition,       repair,                   premises.
                 replacement,             reconstruction,               (c) If the ordinance or law requires
                 remodeling      or    remediation      of                   relocation to another premises, the
                 property due to contamination by                            most we will pay for the Increased
                 "pollutants" or due to the presence,                        Cost of Construction is the increased
                 growth, proliferation, spread or any                        cost of construction at the new
                 activity of "fungi", wet rot or dry rot;                    premises.
                 or                                                  (8) This Additional Coverage is not subject
            (b) Any costs associated with the                            to the terms of the Ordinance Or Law
                 enforcement of or compliance with                       Exclusion, to the extent that such
                 an ordinance or law which requires                      exclusion would conflict with the
                 any insured or others to test for,                      provisions of this Additional Coverage.
                 monitor, clean up, remove, contain,                 (9) The costs addressed in the Loss
                 treat, detoxify or neutralize, or in any                Payment Property Loss Condition in
                 way respond to, or assess the                           Section I – Property do not include the
                 effects of "pollutants", "fungi", wet rot               increased        cost     attributable   to
                 or dry rot.                                             enforcement of or compliance with an
         (6) The most we will pay under this                             ordinance or law. The amount payable
             Additional Coverage, for each described                     under this Additional Coverage, as
             building insured under Section I –                          stated in Paragraph (6) of this Additional
             Property, is $10,000. If a damaged                          Coverage, is not subject to such
             building(s) is covered under a blanket                      limitation.
             Limit of Insurance which applies to more              m. Business Income From Dependent
             than one building or item of property,                   Properties
             then the most we will pay under this
             Additional Coverage, for each damaged                   (1) We will pay for the actual loss of
             building, is $10,000.                                       Business Income you sustain due to
                                                                         physical loss or damage at the premises
             The amount payable under this                               of a dependent property or secondary
             Additional Coverage is additional                           dependent property caused by or
             insurance.                                                  resulting from any Covered Cause of
                                                                         Loss.




 Page 10 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 54 of 285 PageID #: 86




             However, this Additional Coverage does                    (b) Accepts materials or services from a
             not apply when the only loss at the                             dependent property, which in turn
             premises of a dependent property or                             accepts your materials or services.
             secondary dependent property is loss or                    A road, bridge, tunnel, waterway,
             damage to "electronic data", including                     airfield, pipeline or any other similar area
             destruction or corruption of "electronic                   or structure is not a secondary
             data". If the dependent property or                        dependent property.
             secondary dependent property sustains
             loss or damage to "electronic data" and                    Any property which delivers any of the
             other property, coverage under this                        following services is not a secondary
             Additional Coverage will not continue                      dependent property with respect to such
             once the other property is repaired,                       services:
             rebuilt or replaced.                                            (i) Water supply services;
             The most we will pay under this                                (ii) Wastewater removal services;
             Additional Coverage is $5,000 unless a                       (iii) Communication supply services;
             higher Limit Of Insurance is indicated in                           or
             the Declarations.
                                                                          (iv) Power supply services.
         (2) We will reduce the amount of your
             Business Income loss, other than Extra                     The secondary dependent property must
             Expense, to the extent you can resume                      be located in the coverage territory of
             "operations", in whole or in part, by                      this policy.
             using any other available:                             (6) The coverage period for Business
            (a) Source of materials; or                                 Income under this Additional Coverage:
            (b) Outlet for your products.                              (a) Begins 72 hours after the time of
                                                                             direct physical loss or damage
         (3) If you do not resume "operations", or do                        caused by or resulting from any
             not resume "operations" as quickly as                           Covered Cause of Loss at the
             possible, we will pay based on the
                                                                             premises of the dependent property
             length of time it would have taken to                           or secondary dependent property;
             resume "operations" as quickly as                               and
             possible.
                                                                       (b) Ends on the date when the property
         (4) Dependent property means property                               at the premises of the dependent
             owned by others whom you depend on                              property or secondary dependent
             to:                                                             property should be repaired, rebuilt
            (a) Deliver materials or services to you,                        or replaced with reasonable speed
                 or to others for your account. But                          and similar quality.
                 services does not mean water supply                (7) The Business Income coverage period,
                 services,     wastewater       removal                 as stated in Paragraph (6), does not
                 services, communication supply                         include any increased period required
                 services or power supply services;                     due to the enforcement of or compliance
            (b) Accept your products or services;                       with any ordinance or law that:
            (c) Manufacture your products for                          (a) Regulates the construction, use or
                 delivery to your customers under                            repair, or requires the tearing down
                 contract for sale; or                                       of any property; or
            (d) Attract customers to your business.                    (b) Requires any insured or others to
             The dependent property must be located                          test for, monitor, clean up, remove,
             in the coverage territory of this policy.                       contain, treat, detoxify or neutralize,
                                                                             or in any way respond to, or assess
         (5) Secondary dependent property means                              the effects of "pollutants".
             an entity which is not owned or operated
             by a dependent property and which;                         The expiration date of this policy will not
                                                                        reduce the Business Income coverage
            (a) Delivers materials or services to a                     period.
                 dependent property, which in turn
                 are used by the dependent property
                 in providing materials or services to
                 you; or




 BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                        Page 11 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 55 of 285 PageID #: 87




         (8) The definition of Business Income                       (2) The Covered Causes of Loss applicable
              contained in the Business Income                            to Business Personal Property include a
              Additional Coverage also applies to this                    computer virus, harmful code or similar
              Business Income From Dependent                              instruction introduced into or enacted on
              Properties Additional Coverage.                             a computer system (including "electronic
       n. Glass Expenses                                                  data") or a network to which it is
                                                                          connected, designed to damage or
         (1) We will pay for expenses incurred to put                     destroy any part of the system or disrupt
              up temporary plates or board up                             its normal operation. But there is no
              openings if repair or replacement of                        coverage for loss or damage caused by
              damaged glass is delayed.                                   or resulting from manipulation of a
         (2) We will pay for expenses incurred to                         computer system (including "electronic
              remove or replace obstructions when                         data") by any employee, including a
              repairing or replacing glass that is part                   temporary or leased employee, or by an
              of a building. This does not include                        entity retained by you, or for you, to
              removing or replacing window displays.                      inspect, design, install, modify, maintain,
       o. Fire Extinguisher Systems Recharge                              repair or replace that system.
          Expense                                                    (3) The most we will pay under this
         (1) We will pay:                                                 Additional Coverage – Electronic Data
                                                                          for all loss or damage sustained in any
             (a) The cost of recharging or replacing,                     one policy year, regardless of the
                  whichever is less, your fire                            number of occurrences of loss or
                  extinguishers and fire extinguishing                    damage or the number of premises,
                  systems        (including   hydrostatic                 locations or computer systems involved,
                  testing if needed) if they are                          is $10,000, unless a higher Limit Of
                  discharged on or within 100 feet of                     Insurance is shown in the Declarations.
                  the described premises; and                             If loss payment on the first occurrence
             (b) For loss or damage to Covered                            does not exhaust this amount, then the
                  Property if such loss or damage is                      balance is available for subsequent loss
                  the result of an accidental discharge                   or damage sustained in, but not after,
                  of chemicals from a fire extinguisher                   that policy year. With respect to an
                  or a fire extinguishing system.                         occurrence which begins in one policy
                                                                          year and continues or results in
         (2) No coverage will apply if the fire                           additional loss or damage in a
              extinguishing system is discharged                          subsequent policy year(s), all loss or
              during installation or testing.                             damage is deemed to be sustained in
         (3) The most we will pay under this                              the policy year in which the occurrence
              Additional Coverage is $5,000 in any                        began.
              one occurrence.
                                                                     (4) This Additional Coverage does not apply
       p. Electronic Data                                                 to your "stock" of prepackaged software,
         (1) Subject to the provisions of this                            or to "electronic data" which is
              Additional Coverage, we will pay for the                    integrated in and operates or controls a
              cost to replace or restore "electronic                      building's elevator, lighting, heating,
              data" which has been destroyed or                           ventilation, air conditioning or security
              corrupted by a Covered Cause of Loss.                       system.
              To the extent that "electronic data" is not          q. Interruption Of Computer Operations
              replaced or restored, the loss will be
                                                                     (1) Subject to all provisions of this
              valued at the cost of replacement of the
                                                                          Additional Coverage, you may extend
              media on which the "electronic data"                        the insurance that applies to Business
              was stored, with blank media of                             Income and Extra Expense to apply to a
              substantially identical type.
                                                                          suspension of "operations" caused by
                                                                          an interruption in computer operations
                                                                          due to destruction or corruption of
                                                                          "electronic data" due to a Covered
                                                                          Cause of Loss.




 Page 12 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 56 of 285 PageID #: 88




         (2) With respect to the coverage provided                  (3) The most we will pay under this
             under this Additional Coverage, the                        Additional Coverage – Interruption Of
             Covered Causes of Loss are subject to                      Computer Operations for all loss
             the following:                                             sustained and expense incurred in any
            (a) Coverage under this Additional                          one policy year, regardless of the
                Coverage       –     Interruption   Of                  number of interruptions or the number of
                Computer Operations is limited to                       premises,     locations      or   computer
                the "specified causes of loss" and                      systems involved, is $10,000 unless a
                Collapse.                                               higher Limit Of Insurance is shown in
                                                                        the Declarations. If loss payment
            (b) If the Businessowners Coverage                          relating to the first interruption does not
                Form is endorsed to add a Covered                       exhaust this amount, then the balance is
                Cause of Loss, the additional                           available for loss or expense sustained
                Covered Cause of Loss does not                          or incurred as a result of subsequent
                apply to the coverage provided                          interruptions in that policy year. A
                under this Additional Coverage.                         balance remaining at the end of a policy
            (c) The Covered Causes of Loss include                      year does not increase the amount of
                a computer virus, harmful code or                       insurance in the next policy year. With
                similar instruction introduced into or                  respect to any interruption which begins
                enacted on a computer system                            in one policy year and continues or
                (including "electronic data") or a                      results in additional loss or expense in a
                network to which it is connected,                       subsequent policy year(s), all loss and
                designed to damage or destroy any                       expense is deemed to be sustained or
                part of the system or disrupt its                       incurred in the policy year in which the
                normal operation. But there is no                       interruption began.
                coverage for an interruption related                (4) This Additional Coverage – Interruption
                to manipulation of a computer                           Of Computer Operations does not apply
                system (including "electronic data")                    to loss sustained or expense incurred
                by any employee, including a                            after the end of the "period of
                temporary or leased employee, or by                     restoration", even if the amount of
                an entity retained by you, or for you,                  insurance stated in (3) above has not
                to inspect, design, install, modify,                    been exhausted.
                maintain, repair or replace that
                system.                                             (5) Coverage for Business Income does not
                                                                        apply when a suspension of "operations"
                                                                        is caused by destruction or corruption of
                                                                        "electronic data", or any loss or damage
                                                                        to "electronic data", except as provided
                                                                        under Paragraphs (1) through (4) of this
                                                                        Additional Coverage.




 BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                       Page 13 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 57 of 285 PageID #: 89




         (6) Coverage for Extra Expense does not                      (3) The coverage described under this
             apply when action is taken to avoid or                       Limited Coverage is limited to $15,000.
             minimize a suspension of "operations"                        Regardless of the number of claims, this
             caused by destruction or corruption of                       limit is the most we will pay for the total
             "electronic data", or any loss or damage                     of all loss or damage arising out of all
             to "electronic data", except as provided                     occurrences of "specified causes of
             under Paragraphs (1) through (4) of this                     loss" (other than fire or lightning) which
             Additional Coverage.                                         take place in a 12-month period (starting
         (7) This Additional Coverage does not apply                      with the beginning of the present annual
             when loss or damage to "electronic                           policy period). With respect to a
             data" involves only "electronic data"                        particular occurrence of loss which
             which is integrated in and operates or                       results in "fungi", wet rot or dry rot, we
             controls a building's elevator, lighting,                    will not pay more than the total of
             heating, ventilation, air conditioning or                    $15,000 even if the "fungi", wet rot or
             security system.                                             dry rot continues to be present or active,
                                                                          or recurs, in a later policy period.
       r. Limited Coverage For "Fungi", Wet Rot
          Or Dry Rot                                                  (4) The coverage provided under this
                                                                          Limited Coverage does not increase the
         (1) The coverage described in Paragraphs                         applicable Limit of Insurance on any
             r.(2) and r.(6) only applies when the                        Covered Property. If a particular
             "fungi", wet rot or dry rot is the result of                 occurrence results in loss or damage by
             a "specified cause of loss" other than                       "fungi", wet rot or dry rot, and other loss
             fire or lightning that occurs during the                     or damage, we will not pay more, for the
             policy period and only if all reasonable                     total of all loss or damage, than the
             means were used to save and preserve                         applicable Limit of Insurance on the
             the property from further damage at the                      affected Covered Property.
             time of and after that occurrence.
                                                                          If there is covered loss or damage to
             This Additional Coverage does not apply                      Covered Property, not caused by
             to lawns, trees, shrubs or plants which                      "fungi", wet rot or dry rot, loss payment
             are part of a vegetated roof.                                will not be limited by the terms of this
         (2) We will pay for loss or damage by                            Limited Coverage, except to the extent
             "fungi", wet rot or dry rot. As used in this                 that "fungi", wet rot or dry rot causes an
             Limited Coverage, the term loss or                           increase in the loss. Any such increase
             damage means:                                                in the loss will be subject to the terms of
                                                                          this Limited Coverage.
            (a) Direct physical loss or damage to
                 Covered Property caused by "fungi",                  (5) The terms of this Limited Coverage do
                 wet rot or dry rot, including the cost                   not increase or reduce the coverage
                 of removal of the "fungi", wet rot or                    provided under the Water Damage,
                 dry rot;                                                 Other Liquids, Powder Or Molten
                                                                          Material Damage or Collapse Additional
            (b) The cost to tear out and replace any
                 part of the building or other property                   Coverages.
                 as needed to gain access to the
                 "fungi", wet rot or dry rot; and
            (c) The cost of testing performed after
                 removal, repair, replacement or
                 restoration of the damaged property
                 is completed, provided there is a
                 reason to believe that "fungi", wet rot
                 or dry rot is present.




 Page 14 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 58 of 285 PageID #: 90




          (6) The following applies only if Business                       The most we will pay for loss or damage
              Income and/or Extra Expense Coverage                         under this Extension is $250,000 at
              applies to the described premises and                        each building.
              only if the suspension of "operations"                  (2) Business Personal Property
              satisfies all the terms and conditions of
              the applicable Business Income and/or                        If this policy covers Business Personal
              Extra Expense Additional Coverage:                           Property, you may extend that insurance
                                                                           to apply to:
             (a) If the loss which resulted in "fungi",
                   wet rot or dry rot does not in itself                  (a) Business         Personal      Property,
                   necessitate     a     suspension     of                     including such property that you
                   "operations", but such suspension is                        newly acquire, at any location you
                   necessary due to loss or damage to                          acquire; or
                   property caused by "fungi", wet rot or                 (b) Business         Personal      Property,
                   dry rot, then our payment under the                         including such property that you
                   Business Income and/or Extra                                newly acquire, located at your newly
                   Expense Additional Coverages is                             constructed or acquired buildings at
                   limited to the amount of loss and/or                        the location described in the
                   expense sustained in a period of not                        Declarations.
                   more than 30 days. The days need                        This Extension does not apply to
                   not be consecutive.                                     personal property that you temporarily
             (b) If a covered suspension of                                acquire in the course of installing or
                   "operations" was caused by loss or                      performing work on such property or
                   damage other than "fungi", wet rot or                   your wholesale activities.
                   dry rot, but remediation of "fungi",
                                                                           The most we will pay for loss or damage
                   wet rot or dry rot prolongs the "period                 under this Extension is $100,000 at
                   of restoration", we will pay for loss                   each building.
                   and/or expense sustained during the
                   delay (regardless of when such a                   (3) Period Of Coverage
                   delay occurs during the "period of                      With respect to insurance provided
                   restoration"), but such coverage is                     under this Coverage Extension for
                   limited to 30 days. The days need                       Newly      Acquired     Or     Constructed
                   not be consecutive.                                     Property, coverage will end when any of
    6. Coverage Extensions                                                 the following first occurs:
       In addition to the Limits of Insurance of Section                  (a) This policy expires;
       I – Property, you may extend the insurance                         (b) 30 days expire after you acquire the
       provided by this policy as provided below.                              property or begin construction of that
       Except as otherwise provided, the following                             part of the building that would qualify
       extensions apply to property located in or on                           as Covered Property; or
       the building described in the Declarations or in                   (c) You report values to us.
       the open (or in a vehicle) within 100 feet of the
       described premises:                                                 We will charge you additional premium
                                                                           for values reported from the date you
       a. Newly Acquired Or Constructed                                    acquire      the    property    or   begin
           Property                                                        construction of that part of the building
          (1) Buildings                                                    that would qualify as Covered Property.
              If this policy covers Buildings, you may              b. Personal Property Off-premises
              extend that insurance to apply to:                       You may extend the insurance provided by
             (a) Your new buildings while being built                  this policy to apply to your Covered
                   on the described premises; and                      Property, other than "money" and
                                                                       "securities", "valuable papers and records"
             (b) Buildings you acquire at premises                     or accounts receivable, while it is in the
                   other than the one described,
                                                                       course of transit or at a premises you do
                   intended for:                                       not own, lease or operate. The most we will
                   (i) Similar use as the building                     pay for loss or damage under this
                       described in the Declarations; or               Extension is $10,000.
                  (ii) Use as a warehouse.




 BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 15 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 59 of 285 PageID #: 91




       c. Outdoor Property                                       e. Valuable Papers And Records
          You may extend the insurance provided by                 (1) You may extend the insurance that
          this policy to apply to your outdoor fences,                 applies to Business Personal Property
          radio and television antennas (including                     to apply to direct physical loss or
          satellite dishes), signs (other than signs                   damage to "valuable papers and
          attached to buildings), trees, shrubs and                    records" that you own, or that are in
          plants (other than trees, shrubs or plants                   your care, custody or control, caused by
          which are part of a vegetated roof),                         or resulting from a Covered Cause of
          including debris removal expense. Loss or                    Loss. This Coverage Extension includes
          damage must be caused by or result from                      the cost to research, replace or restore
          any of the following causes of loss:                         the lost information on "valuable papers
         (1) Fire;                                                     and records" for which duplicates do not
                                                                       exist.
         (2) Lightning;
                                                                   (2) This Coverage Extension does not apply
         (3) Explosion;                                                to:
         (4) Riot or Civil Commotion; or                              (a) Property held as samples or for
         (5) Aircraft.                                                     delivery after sale; and
          The most we will pay for loss or damage                     (b) Property in storage away from the
          under this Extension is $2,500, unless a                         premises shown in the Declarations.
          higher Limit Of Insurance for Outdoor                    (3) The most we will pay under this
          Property is shown in the Declarations, but                   Coverage Extension for loss or damage
          not more than $1,000 for any one tree,                       to "valuable papers and records" in any
          shrub or plant.                                              one occurrence at the described
          Subject to all aforementioned terms and                      premises is $10,000, unless a higher
          limitations of coverage, this Coverage                       Limit Of Insurance for "valuable papers
          Extension includes the expense of                            and records" is shown in the
          removing from the described premises the                     Declarations.
          debris of trees, shrubs and plants which are                 For "valuable papers and records" not at
          the property of others, except in the                        the described premises, the most we will
          situation in which you are a tenant and such                 pay is $5,000.
          property is owned by the landlord of the
          described premises.                                      (4) Loss or damage to "valuable papers and
                                                                       records" will be valued at the cost of
       d. Personal Effects                                             restoration or replacement of the lost or
          You may extend the insurance that applies                    damaged information. To the extent that
          to Business Personal Property to apply to                    the contents of the "valuable papers and
          personal effects owned by you, your                          records" are not restored, the "valuable
          officers, your partners or "members", your                   papers and records" will be valued at
          "managers" or your employees, including                      the cost of replacement with blank
          temporary or leased employees. This                          materials of substantially identical type.
          extension does not apply to:                             (5) Paragraph B. Exclusions in Section I –
         (1) Tools or equipment used in your                           Property does not apply to this
              business; or                                             Coverage Extension except for:
         (2) Loss or damage by theft.                                  (a) Paragraph B.1.c., Governmental
          The most we will pay for loss or damage                          Action;
          under this Extension is $2,500 at each                       (b) Paragraph B.1.d., Nuclear Hazard;
          described premises.                                          (c) Paragraph B.1.f., War And Military
                                                                           Action;




 Page 16 of 53                       © Insurance Services Office, Inc., 2012                    BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 60 of 285 PageID #: 92




            (d) Paragraph B.2.f., Dishonesty;                  g. Business Personal Property Temporarily
            (e) Paragraph B.2.g., False Pretense;                  In Portable Storage Units
             (f) Paragraph B.2.m.(2), Errors Or                   (1) You may extend the insurance that
                 Omissions; and                                        applies to Business Personal Property
                                                                       to apply to such property while
            (g) Paragraph B.3.                                         temporarily stored in a portable storage
       f. Accounts Receivable                                          unit (including a detached trailer)
         (1) You may extend the insurance that                         located within 100 feet of the buildings
             applies to Business Personal Property                     or      structures  described      in  the
             to apply to accounts receivable. We will                  Declarations or within 100 feet of the
                                                                       described premises, whichever distance
             pay:
                                                                       is greater.
            (a) All amounts due from your
                 customers that you are unable to                 (2) The limitation under Paragraph A.4.a.(5)
                 collect;                                              also applies to property in a portable
                                                                       storage unit.
            (b) Interest charges on any loan
                 required to offset amounts you are               (3) Coverage under this Extension:
                 unable to collect pending our                        (a) Will end 90 days after the Business
                 payment of these amounts;                                 Personal Property has been placed
            (c) Collection expenses in excess of                           in the storage unit;
                 your normal collection expenses that                 (b) Does not apply if the storage unit
                 are made necessary by loss or                             itself has been in use at the
                 damage; and                                               described premises for more than 90
                                                                           consecutive days, even if the
            (d) Other reasonable expenses that you
                                                                           Business Personal Property has
                 incur to reestablish your records of
                 accounts receivable;                                      been stored there for 90 or fewer
                                                                           days as of the time of loss or
             that result from direct physical loss or                      damage.
             damage by any Covered Cause of Loss
             to your records of accounts receivable.              (4) Under this Extension, the most we will
                                                                       pay for the total of all loss or damage to
         (2) The most we will pay under this                           Business Personal Property is $10,000
             Coverage Extension for loss or damage                     (unless a higher limit is indicated in the
             in any one occurrence at the described                    Declarations for such Extension)
             premises is $10,000, unless a higher                      regardless of the number of storage
             Limit of Insurance for accounts                           units.
             receivable is shown in the Declarations.
                                                                  (5) This Extension does not apply to loss or
             For accounts receivable not at the                        damage otherwise covered under this
             described premises, the most we will                      Coverage Form or any endorsement to
             pay is $5,000.                                            this Coverage Form, and does not apply
         (3) Paragraph B. Exclusions in Section I –                    to loss or damage to the storage unit
             Property does not apply to this                           itself.
             Coverage Extension except for:              B. Exclusions
            (a) Paragraph B.1.c., Governmental              1. We will not pay for loss or damage caused
                 Action;                                       directly or indirectly by any of the following.
            (b) Paragraph B.1.d., Nuclear Hazard;              Such loss or damage is excluded regardless of
                                                               any other cause or event that contributes
            (c) Paragraph B.1.f., War And Military             concurrently or in any sequence to the loss.
                 Action;
                                                               These exclusions apply whether or not the loss
            (d) Paragraph B.2.f., Dishonesty;                  event results in widespread damage or affects
            (e) Paragraph B.2.g., False Pretense;              a substantial area.
             (f) Paragraph B.3.; and                           a. Ordinance Or Law
            (g) Paragraph         B.6.,     Accounts              (1) The enforcement of or compliance with
                 Receivable Exclusion.                                 any ordinance or law:
                                                                      (a) Regulating the construction, use or
                                                                           repair of any property; or




 BP 00 03 07 13                     © Insurance Services Office, Inc., 2012                      Page 17 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 61 of 285 PageID #: 93




             (b) Requiring the tearing down of any                          With respect to coverage for volcanic
                   property, including the cost of                          action as set forth in 5(a), (5)(b) and
                   removing its debris.                                     5(c), all volcanic eruptions that occur
         (2) This exclusion, Ordinance Or Law,                              within any 168-hour period will constitute
               applies whether the loss results from:                       a single occurrence.
              (a) An ordinance or law that is enforced                      Volcanic action does not include the
                   even if the property has not been                        cost to remove ash, dust or particulate
                   damaged; or                                              matter that does not cause direct
                                                                            physical loss of or damage to Covered
             (b) The increased costs incurred to                            Property.
                   comply with an ordinance or law in
                   the course of construction, repair,                  This exclusion applies regardless of
                   renovation, remodeling or demolition                 whether any of the above, in Paragraphs
                   of property or removal of its debris,                (1) through (5), is caused by an act of
                   following a physical loss to that                    nature or is otherwise caused.
                   property.                                         c. Governmental Action
       b. Earth Movement                                                Seizure or destruction of property by order
         (1) Earthquake, including tremors and                          of governmental authority.
               aftershocks and any earth sinking, rising                But we will pay for loss or damage caused
               or shifting related to such event;                       by or resulting from acts of destruction
         (2) Landslide, including any earth sinking,                    ordered by governmental authority and
               rising or shifting related to such event;                taken at the time of a fire to prevent its
                                                                        spread, if the fire would be covered under
         (3) Mine subsidence, meaning subsidence                        this policy.
               of a man-made mine, whether or not
               mining activity has ceased;                           d. Nuclear Hazard
         (4) Earth sinking (other than sinkhole                         Nuclear reaction or radiation, or radioactive
               collapse), rising or shifting including soil             contamination, however caused.
               conditions      which     cause     settling,            But if nuclear reaction or radiation, or
               cracking or other disarrangement of                      radioactive contamination, results in fire, we
               foundations or other parts of realty. Soil               will pay for the loss or damage caused by
               conditions        include       contraction,             that fire.
               expansion, freezing, thawing, erosion,                e. Utility Services
               improperly compacted soil and the
               action of water under the ground                         The failure of power, communication, water
               surface.                                                 or other utility service supplied to the
                                                                        described premises, however caused, if the
          But if Earth Movement, as described in                        failure:
          Paragraphs (1) through (4) above, results in
          fire or explosion, we will pay for the loss or                (1) Originates away from the described
          damage caused by that fire or explosion.                          premises; or
         (5) Volcanic eruption, explosion or effusion.                  (2) Originates at the described premises,
               But if volcanic eruption, explosion or                       but only if such failure involves
               effusion results in fire, building glass                     equipment used to supply the utility
               breakage or volcanic action, we will pay                     service to the described premises from
               for the loss or damage caused by that                        a source away from the described
               fire, building glass breakage or volcanic                    premises.
               action.                                                  Failure of any utility service includes lack of
               Volcanic action means direct loss or                     sufficient capacity and reduction in supply.
               damage resulting from the eruption of a                  Loss or damage caused by a surge of
               volcano when the loss or damage is                       power is also excluded, if the surge would
               caused by:                                               not have occurred but for an event causing
              (a) Airborne volcanic blast or airborne                   a failure of power.
                   shock waves;
             (b) Ash, dust or particulate matter; or
              (c) Lava flow.




 Page 18 of 53                           © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 62 of 285 PageID #: 94




          But if the failure or surge of power, or the                This exclusion applies regardless of
          failure of communication, water or other                    whether any of the above, in Paragraphs
          utility service, results in a Covered Cause of              (1) through (5), is caused by an act of
          Loss, we will pay for the loss or damage                    nature or is otherwise caused. An example
          caused by that Covered Cause of Loss.                       of a situation to which this exclusion applies
          Communication services include but are not                  is the situation where a dam, levee, seawall
          limited to service relating to Internet access              or other boundary or containment system
          or access to any electronic, cellular or                    fails in whole or in part, for any reason, to
          satellite network.                                          contain the water.
          This exclusion does not apply to loss or                    But if any of the above, in Paragraphs (1)
          damage to "computer(s)" and "electronic                     through (5), results in fire, explosion or
          data".                                                      sprinkler leakage, we will pay for the loss or
                                                                      damage caused by that fire, explosion or
       f. War And Military Action                                     sprinkler leakage.
         (1) War, including undeclared or civil war;               h. Certain Computer-related Losses
         (2) Warlike action by a military force,                     (1) The failure, malfunction or inadequacy
               including action in hindering or                           of:
               defending against an actual or expected
               attack, by any government, sovereign or                   (a) Any of the following, whether
               other authority using military personnel                        belonging to any insured or to
               or other agents; or                                             others:
         (3) Insurrection,       rebellion,   revolution,                      (i) "Computer" hardware, including
               usurped power, or action taken by                                    microprocessors        or     other
               governmental authority in hindering or                               electronic    data      processing
               defending against any of these.                                      equipment as may be described
                                                                                    elsewhere in this policy;
       g. Water
                                                                              (ii) "Computer" application software
         (1) Flood, surface water, waves (including                                 or other "electronic data" as may
               tidal wave and tsunami), tides, tidal                                be described elsewhere in this
               water, overflow of any body of water, or                             policy;
               spray from any of these, all whether or
               not driven by wind (including storm                           (iii) "Computer" operating systems
               surge);                                                              and related software;
         (2) Mudslide or mudflow;                                            (iv) "Computer" networks;
         (3) Water that backs up or overflows or is                           (v) Microprocessors          ("computer"
               otherwise discharged from a sewer,                                   chips) not part of any "computer"
               drain, sump, sump pump or related                                    system; or
               equipment;                                                    (vi) Any other computerized or
         (4) Water under the ground surface                                         electronic      equipment        or
               pressing on, or flowing or seeping                                   components; or
               through:                                                  (b) Any other products, and any
             (a) Foundations, walls, floors or paved                           services, data or functions that
                   surfaces;                                                   directly or indirectly use or rely upon,
                                                                               in any manner, any of the items
             (b) Basements, whether paved or not; or                           listed in Paragraph (a) above;
             (c) Doors, windows or other openings;                        due to the inability to correctly
                   or                                                     recognize, distinguish, interpret or
         (5) Waterborne         material    carried    or                 accept one or more dates or times. An
               otherwise moved by any of the water                        example is the inability of computer
               referred to in Paragraph (1), (3) or (4),                  software to recognize the year 2000.
               or material carried or otherwise moved
               by mudslide or mudflow.




 BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 19 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 63 of 285 PageID #: 95




         (2) Any advice, consultation, design,                   2. We will not pay for loss or damage caused by
              evaluation,     inspection,     installation,         or resulting from any of the following:
              maintenance, repair, replacement or                   a. Electrical Apparatus
              supervision provided or done by you or
              for you to determine, rectify or test for,                Artificially generated electrical, magnetic or
              any potential or actual problems                          electromagnetic energy that damages,
              described in Paragraph (1) above.                         disturbs, disrupts or otherwise interferes
                                                                        with any:
          However, if excluded loss or damage, as
          described in Paragraph (1) above, results in                 (1) Electrical or electronic wire, device,
          a "specified cause of loss" under Section I –                     appliance, system or network; or
          Property, we will pay only for the loss or                   (2) Device, appliance, system or network
          damage caused by such "specified cause                            utilizing cellular or satellite technology.
          of loss".
                                                                       For the purpose of this exclusion, electrical,
          We will not pay for repair, replacement or                   magnetic or electromagnetic energy
          modification of any items in Paragraph                       includes but is not limited to:
          (1)(a) or (1)(b) to correct any deficiencies or             (1) Electrical current, including arcing;
          change any features.
                                                                      (2) Electrical charge produced or conducted
       i. "Fungi", Wet Rot Or Dry Rot                                      by a magnetic or electromagnetic field;
          Presence, growth, proliferation, spread or                  (3) Pulse of electromagnetic energy; or
          any activity of "fungi", wet rot or dry rot.
                                                                      (4) Electromagnetic waves or microwaves.
          But if "fungi", wet rot or dry rot results in a
          "specified cause of loss", we will pay for the               But if fire results, we will pay for the loss or
          loss or damage caused by that "specified                     damage caused by fire.
          cause of loss".                                              We will pay for loss or damage to
          This exclusion does not apply:                               "computer(s)" due to artificially generated
                                                                       electrical, magnetic or electromagnetic
         (1) When "fungi", wet rot or dry rot results                  energy if such loss or damage is caused by
             from fire or lightning; or                                or results from:
         (2) To the extent that coverage is provided                  (1) An occurrence that took place within
             in the Limited Coverage For "Fungi",                          100 feet of the described premises; or
             Wet Rot Or Dry Rot Additional
             Coverage, with respect to loss or                        (2) Interruption of electric power supply,
             damage by a cause of loss other than                          power surge, blackout or brownout if the
             fire or lightning.                                            cause of such occurrence took place
                                                                           within 100 feet of the described
       j. Virus Or Bacteria                                                premises.
         (1) Any       virus,   bacterium    or  other              b. Consequential Losses
             microorganism that induces or is
             capable of inducing physical distress,                    Delay, loss of use or loss of market.
             illness or disease.                                    c. Smoke, Vapor, Gas
         (2) However, the exclusion in Paragraph (1)                   Smoke, vapor or gas from agricultural
             does not apply to loss or damage                          smudging or industrial operations.
             caused by or resulting from "fungi", wet
             rot or dry rot. Such loss or damage is
             addressed in Exclusion i.
         (3) With respect to any loss or damage
             subject to the exclusion in Paragraph
             (1), such exclusion supersedes any
             exclusion relating to "pollutants".




 Page 20 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 64 of 285 PageID #: 96




       d. Steam Apparatus                                         g. False Pretense
          Explosion of steam boilers, steam pipes,                    Voluntary parting with any property by you
          steam engines or steam turbines owned or                    or anyone else to whom you have entrusted
          leased by you, or operated under your                       the property if induced to do so by any
          control. But if explosion of steam boilers,                 fraudulent scheme, trick, device or false
          steam pipes, steam engines or steam                         pretense.
          turbines results in fire or combustion                  h. Exposed Property
          explosion, we will pay for the loss or
          damage caused by that fire or combustion                    Rain, snow, ice or sleet to personal
          explosion. We will also pay for loss or                     property in the open.
          damage caused by or resulting from the                   i. Collapse
          explosion of gases or fuel within the furnace              (1) Collapse, including any of the following
          of any fired vessel or within the flues or                      conditions of property or any part of the
          passages through which the gases of
                                                                          property:
          combustion pass.
                                                                         (a) An abrupt falling down or caving in;
       e. Frozen Plumbing
                                                                         (b) Loss of structural integrity, including
          Water, other liquids, powder or molten                              separation of parts of the property or
          material that leaks or flows from plumbing,                         property in danger of falling down or
          heating, air conditioning or other equipment
                                                                              caving in; or
          (except fire protective systems) caused by
          or resulting from freezing, unless:                            (c) Any cracking, bulging, sagging,
                                                                              bending, leaning, settling, shrinkage
         (1) You do your best to maintain heat in the                         or expansion as such condition
              building or structure; or                                       relates to Paragraph i.(1)(a) or
         (2) You drain the equipment and shut off                             i.(1)(b).
              the supply if the heat is not maintained.               But if collapse results in a Covered Cause
       f. Dishonesty                                                  of Loss at the described premises, we will
          Dishonest or criminal acts (including theft)                pay for the loss or damage caused by that
          by you, anyone else with an interest in the                 Covered Cause of Loss.
          property, or any of your or their partners,                (2) This Exclusion i. does not apply:
          "members",          officers,     "managers",                  (a) To the extent that coverage is
          employees (including temporary or leased                            provided under the Additional
          employees),        directors,   trustees    or
                                                                              Coverage – Collapse; or
          authorized representatives, whether acting
          alone or in collusion with each other or with                  (b) To collapse caused by one or more
          any other party; or theft by any person to                          of the following:
          whom you entrust the property for any                               (i) The "specified causes of loss";
          purpose, whether acting alone or in
          collusion with any other party.                                    (ii) Breakage of building glass;
          This exclusion:                                                   (iii) Weight of rain that collects on a
                                                                                  roof; or
         (1) Applies whether or not an act occurs
              during your normal hours of operation;                        (iv) Weight of people or personal
                                                                                  property.
         (2) Does not apply to acts of destruction by
              your employees (including temporary or               j. Pollution
              leased employees) or authorized                         We will not pay for loss or damage caused
              representatives; but theft by your                      by or resulting from the discharge,
              employees (including temporary or                       dispersal, seepage, migration, release or
              leased employees) or authorized                         escape of "pollutants" unless the discharge,
              representatives is not covered.                         dispersal, seepage, migration, release or
                                                                      escape is itself caused by any of the
          With respect to accounts receivable and
          "valuable papers and records", this                         "specified causes of loss". But if the
          exclusion does not apply to carriers for hire.              discharge, dispersal, seepage, migration,
                                                                      release or escape of "pollutants" results in a
          This exclusion does not apply to coverage                   "specified cause of loss", we will pay for the
          that is provided under the Employee                         loss or damage caused by that "specified
          Dishonesty Optional Coverage.                               cause of loss".




 BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 21 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 65 of 285 PageID #: 97




       k. Neglect                                                   n. Installation, Testing, Repair
           Neglect of an insured to use all reasonable                  Errors or deficiency in design, installation,
           means to save and preserve property from                     testing, maintenance, modification or repair
           further damage at and after the time of loss.                of your "computer" system including
        l. Other Types Of Loss                                          "electronic data".
          (1) Wear and tear;                                            However, we will pay for direct physical loss
                                                                        or damage caused by resulting fire or
          (2) Rust or other corrosion, decay,                           explosion if these causes of loss would be
                deterioration, hidden or latent defect or               covered by this Coverage Form.
                any quality in property that causes it to
                damage or destroy itself;                           o. Electrical Disturbance
          (3) Smog;                                                     Electrical or magnetic injury, disturbance or
                                                                        erasure of "electronic data", except as
          (4) Settling,      cracking,    shrinking    or               provided     for   under    the     Additional
                expansion;                                              Coverages of Section I – Property.
          (5) Nesting or infestation, or discharge or                   However, we will pay for direct loss or
                release of waste products or secretions,                damage caused by lightning.
                by insects, birds, rodents or other
                animals;                                            p. Continuous Or Repeated Seepage Or
                                                                        Leakage Of Water
          (6) Mechanical        breakdown,      including
               rupture or bursting caused by centrifugal                Continuous or repeated seepage or
               force.                                                   leakage of water, or the presence or
                                                                        condensation of humidity, moisture or
               This exclusion does not apply with                       vapor, that occurs over a period of 14 days
               respect      to    the   breakdown       of              or more.
               "computer(s)";
                                                                 3. We will not pay for loss or damage caused by
          (7) The following causes of loss to personal              or resulting from any of the following
                property:                                           Paragraphs a. through c. But if an excluded
              (a) Dampness          or    dryness       of          cause of loss that is listed in Paragraphs a.
                    atmosphere;                                     through c. results in a Covered Cause of Loss,
                                                                    we will pay for the loss or damage caused by
             (b) Changes in or extremes of
                                                                    that Covered Cause of Loss.
                 temperature; or
             (c) Marring or scratching.                             a. Weather Conditions
         But if an excluded cause of loss that is                       Weather conditions. But this exclusion only
         listed in Paragraphs (1) through (7) above                     applies if weather conditions contribute in
         results in a "specified cause of loss" or                      any way with a cause or event excluded in
                                                                        Paragraph B.1. above to produce the loss
         building glass breakage, we will pay for the
         loss or damage caused by that "specified                       or damage.
         cause of loss" or building glass breakage.                 b. Acts Or Decisions
      m. Errors Or Omissions                                            Acts or decisions, including the failure to act
                                                                        or decide, of any person, group,
         Errors or omissions in:
                                                                        organization or governmental body.
        (1) Programming, processing or storing
              data, as described under "electronic                  c. Negligent Work
              data" or in any "computer" operations; or                Faulty, inadequate or defective:
        (2) Processing or copying "valuable papers                    (1) Planning,       zoning,     development,
              and records".                                               surveying, siting;
          However, we will pay for direct physical loss               (2) Design, specifications, workmanship,
          or damage caused by resulting fire or                           repair,      construction,    renovation,
          explosion if these causes of loss would be                      remodeling, grading, compaction;
          covered by this Coverage Form.                              (3) Materials used in repair, construction,
                                                                          renovation or remodeling; or
                                                                      (4) Maintenance;
                                                                       of part or all of any property on or off the
                                                                       described premises.




 Page 22 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 66 of 285 PageID #: 98




    4. Additional Exclusion                                           (2) That a part or all of the described
       The following applies only to the property                          premises is rendered untenantable, if
       specified in this Additional Exclusion:                             coverage for Business Income applies.
       Loss Or Damage To Products                               6. Accounts Receivable Exclusion
       We will not pay for loss or damage to any                   The following additional exclusion applies to
       merchandise, goods or other product caused                  the Accounts Receivable Coverage Extension:
       by or resulting from error or omission by any               We will not pay for:
       person or entity (including those having                    a. Loss or damage caused by or resulting
       possession under an arrangement where work                      from alteration, falsification, concealment or
       or a portion of the work is outsourced) in any                  destruction of records of accounts
       stage of the development, production or use of                  receivable done to conceal the wrongful
       the product, including planning, testing,                       giving, taking or withholding of "money",
       processing,          packaging,       installation,             "securities" or other property.
       maintenance or repair. This exclusion applies
       to any effect that compromises the form,                        This exclusion applies only to the extent of
       substance or quality of the product. But if such                the wrongful giving, taking or withholding.
       error or omission results in a Covered Cause of             b. Loss or damage caused by or resulting
       Loss, we will pay for the loss or damage                        from bookkeeping, accounting or billing
       caused by that Covered Cause of Loss.                           errors or omissions.
    5. Business Income And Extra Expense                           c. Any loss or damage that requires any audit
       Exclusions                                                      of records or any inventory computation to
       a. We will not pay for:                                         prove its factual existence.
          (1) Any Extra Expense, or increase of              C. Limits Of Insurance
               Business Income loss, caused by or               1. The most we will pay for loss or damage in any
               resulting from:                                     one occurrence is the applicable Limits Of
              (a) Delay in rebuilding, repairing or                Insurance of Section I – Property shown in the
                  replacing the property or resuming               Declarations.
                  "operations", due to interference at          2. The most we will pay for loss of or damage to
                  the location of the rebuilding, repair           outdoor signs attached to buildings is $1,000
                  or replacement by strikers or other              per sign in any one occurrence.
                  persons; or
                                                                3. The amounts of insurance applicable to the
             (b) Suspension, lapse or cancellation of              Coverage Extensions and the following
                  any license, lease or contract. But if           Additional Coverages apply in accordance with
                  the suspension, lapse or cancellation            the terms of such coverages and are in
                  is directly caused by the suspension             addition to the Limits of Insurance of Section I
                  of "operations", we will cover such              – Property:
                  loss that affects your Business                  a. Fire Department Service Charge;
                  Income during the "period of
                  restoration" and any extension of the            b. Pollutant Clean-up And Removal;
                  "period of restoration" in accordance            c. Increased Cost Of Construction;
                  with the terms of the Extended
                  Business       Income        Additional          d. Business       Income       From     Dependent
                  Coverage.                                            Properties;
          (2) Any other consequential loss.                        e. Electronic Data; and
       b. With respect to this exclusion, suspension                f. Interruption Of Computer Operations.
           means:                                               4. Building Limit – Automatic Increase
          (1) The partial slowdown or complete                     a. In accordance with Paragraph C.4.b., the
               cessation of your business activities;                  Limit of Insurance for Buildings will
               and                                                     automatically increase by 8%, unless a
                                                                       different percentage of annual increase is
                                                                       shown in the Declarations.




 BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                      Page 23 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 67 of 285 PageID #: 99




          b.   The amount                  of increase            is    calculated as        D. Deductibles
               follows:
                                                                                                  1.   We          will   not pay for loss or damage in any one
               (1)     Multiply the Building limit that applied                        on              occurrence             until the amount of loss or damage
                      the most recent of the policy inception                                          exceeds           Deductible
                                                                                                                                the    shown in the
                      date, the policy anniversary date or any                                         Declarations.                  We
                                                                                                                          will then pay the amount of

                      other policy change amending the                                                 loss or damage in excess of the Deductible up
                      Building limit by:                                                               to the applicable Limit of Insurance of Section                          l


                                                                                                       —         Property.
                      (a)    The percentage of annual increase
                             shown    in   the    Declarations,                                    .   Regardless of the amount of the Deductible,
                             expressed as a decimal (example:                                          the most we will deduct from any loss or
                             7%     is .07);     or                                                    damage under all of the following Optional
                                            no        percentage           of    annual
                                                                                                       Coverages in any one occurrence is the
                      (b)    .08,     if

                             increase              is       shown           in         the
                                                                                                       Optional Coverage Deductible                           shown     in   the
                                                                                                       Declarations:
                             Declarations;            and
                       Multiply        the         number              calculated       in
                                                                                                       a.         Money and             Securities;
               (2)
                      accordance with b.(1) by the number of                                           b.         Employee Dishonesty;
                      days since the beginning of the current                                          c.         Outdoor Signs; and
                      policy year, or the effective date of the
                      most recent           policy      change amending the                            d.         Forgery or Alteration.
                       Building      limit,    divided by 365.                                         But this Optional Coverage Deductible wi|| not
                Example                                                                                increase   the   Deductible  shown in the
                                                                                                       Declarations. This Deductible will be used to
                If:
                                                                                                       satisfy the requirements of the Deductible in
               The applicable Building limit is $100,000.                                              the Declarations.
               The annual percentage increase is 8%. The                                           .No              deductible             applies     to     the    following
               number of days since the beginning of the                                               Additional Coverages:
                policy year (or last policy                  change)       is   146.
                                                                                                       a.         Fire    Department Service Charge;
               The amount             of increase           is
                                                                                                                  Business Income;
               $100,000 x .08 x 146 + 365 = $3,200.
                                                                                                                  Extra Expense;
     5.   Business Personal Property Limit —                                                           599-9?"




          Seasonal Increase                                                                                       Civil Authority;         and

          a.   Subject to Paragraph 5.b., the Limit of                                                            Fire          Extinguisher          Systems        Recharge
               Insurance for Business Personal Property is                                                        Expense.
               automatically increased by:                                                   E.   Property Loss Conditions
               (1)    The  Business Personal Property —                                           1.   Abandonment
                      Seasonal Increase percentage shown in
                                                                                                       There can be no abandonment of any property
                      the Declarations; or
                                                                                                       to us.
               (2)    25%   no Business Personal Property —
                               if
                                                                                                   .   Appraisal
                      Seasonal Increase percentage is shown
                      in    the Declarations;                                                          If        we and you disagree 0n the amount                     of loss,
                                                                                                       either         may make written demand                          for an
               to provide for              seasonal variances.
                                                                                                       appraisal of the loss.                    In this   event,   each party
          b.   The increase described                        in        Paragraph    5.a.               will       select a       competent and         impartial appraiser.
               will     apply onlythe Limit Of Insurance
                                              if                                                       The two appraisers                      will   select an umpire.        If

               shown for Business Personal Property in                                                 they cannot agree, either may request that
               the Declarations is at least 100% of your                                               selection be made by a judge of a court having
               average monthly values during the lesser                                                jurisdiction. The appraisers will state separately
               of:                                                                                     the amount of loss. If they fail to agree, they
                                                                                                       will submit their differences to the umpire. A
               (1)    The 12 months immediately preceding
                      the date the loss or              damage           occurs; or                    decision agreed to by any two will be binding.
                                                                                                       Each party               will:
               (2)    The  period of time you have been in
                      business as of the date the loss or                                              a.         Pay     its   chosen appraiser; and
                      damage occurs.                                                                   b.         Bear the other expenses of the appraisal
                                                                                                                  and umpire equally.




  Page 24 of 53                                                   © Insurance Services Office,          |nc.,       2012                                     BP 00 03 07     13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 68 of 285 PageID #: 100




        If there is an appraisal, we will still retain our          b. We may examine any insured under oath,
        right to deny the claim.                                        while not in the presence of any other
     3. Duties In The Event Of Loss Or Damage                           insured and at such times as may be
                                                                        reasonably required, about any matter
        a. You must see that the following are done in                  relating to this insurance or the claim,
             the event of loss or damage to Covered                     including an insured's books and records. In
             Property:                                                  the event of an examination, an insured's
            (1) Notify the police if a law may have been                answers must be signed.
                broken.                                          4. Legal Action Against Us
            (2) Give us prompt notice of the loss or                No one may bring a legal action against us
                damage. Include a description of the                under this insurance unless:
                property involved.
                                                                    a. There has been full compliance with all of
           (3) As soon as possible, give us a                           the terms of this insurance; and
               description of how, when and where the
               loss or damage occurred.                             b. The action is brought within two years after
                                                                        the date on which the direct physical loss or
           (4) Take all reasonable steps to protect the                 damage occurred.
               Covered Property from further damage,
               and keep a record of your expenses                5. Loss Payment
               necessary to protect the Covered                     In the event of loss or damage covered by this
               Property, for consideration in the                   policy:
               settlement of the claim. This will not               a. At our option, we will either:
               increase the Limits of Insurance of
               Section I – Property. However, we will                 (1) Pay the value of lost or damaged
               not pay for any subsequent loss or                          property;
               damage resulting from a cause of loss                  (2) Pay the cost of repairing or replacing the
               that is not a Covered Cause of Loss.                        lost or damaged property;
               Also, if feasible, set the damaged                     (3) Take all or any part of the property at an
               property aside and in the best possible                     agreed or appraised value; or
               order for examination.
                                                                      (4) Repair, rebuild or replace the property
           (5) At our request, give us complete                            with other property of like kind and
               inventories of the damaged and                              quality, subject to Paragraph d.(1)(e)
               undamaged property. Include quantities,                     below.
               costs, values and amount of loss
               claimed.                                             b. We will give notice of our intentions within
                                                                       30 days after we receive the sworn proof of
           (6) As often as may be reasonably required,                 loss.
               permit us to inspect the property proving
               the loss or damage and examine your                  c. We will not pay you more than your
               books and records.                                      financial interest in the Covered Property.
               Also permit us to take samples of                    d. Except as provided in Paragraphs (2)
               damaged and undamaged property for                      through (7) below, we will determine the
               inspection, testing and analysis, and                   value of Covered Property as follows:
               permit us to make copies from your                     (1) At replacement cost without deduction
               books and records.                                          for depreciation, subject to the following:
           (7) Send us a signed, sworn proof of loss                      (a) If, at the time of loss, the Limit of
               containing the information we request to                        Insurance on the lost or damaged
               investigate the claim. You must do this                         property is 80% or more of the full
               within 60 days after our request. We will                       replacement cost of the property
               supply you with the necessary forms.                            immediately before the loss, we will
           (8) Cooperate with us in the investigation or                       pay the cost to repair or replace,
               settlement of the claim.                                        after application of the deductible
                                                                               and       without     deduction      for
           (9) Resume all or part of your "operations"
                                                                               depreciation, but not more than the
               as quickly as possible.                                         least of the following amounts:
                                                                               (i) The Limit of Insurance under
                                                                                   Section I – Property that applies
                                                                                   to the lost or damaged property;



  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 25 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 69 of 285 PageID #: 101




                    (ii)   The cost  to replace, on the same                                  (c)   You may make a claim for loss or
                           premises, the lost or damaged                                            damage covered by this insurance
                           property with other property:                                             on      an         cash value basis
                                                                                                                        actual

                               i.   Of comparable material and                                       instead      on a replacement cost
                                                                                                                     of
                                                                                                    basis. In the event you elect to have
                                          and
                                    quality;
                                                                                                    loss or damage settled on an actual
                           ii.       Used    for the    same        purpose;                        cash value basis, you may still make
                                    or                                                              a claim on a replacement cost basis
                   (iii)   The amount that you                      actually                        if you notify us of your intent to do so


                           spend that is necessary                  to repair                       within 180 days after the loss or
                           or replace the lost or               damaged                             damage.
                           property.
                                                                                              (d)   We    will not pay on a replacement

                     If    a        building   is   rebuilt    at    a     new                       cost basis for any loss or damage:
                     premises, the cost is limited to the                                                   Until  the   lost  or  damaged
                                                                                                    (i)
                     cost which would have been incurred                                                    property is actually repaired or
                     had the building been built at the                                                     replaced; and
                     original premises.
                                                                                                    (ii)    Unless the repair or replacement
             (b)     If,   at the time of loss, the Limit of                                                is made as soon as reasonably
                    Insurance applicable to the lost or                                                     possible           after    the        loss        or
                     damaged   property is less than 80%                                                    damage.
                    of the full replacement cost of the
                    property immediately before the loss,
                                                                                                    However, if the cost to repair or
                    we will pay the greater of the                                                  replace    the   damaged    building

                    following amounts, but not more than
                                                                                                    property is $2,500 or less, we will
                                                                                                    settle the   loss according to the
                    the Limit of Insurance that applies to
                                                                                                    provisions of Paragraphs d.(1)(a)
                    the property:
                                                                                                    and d.(1)(b) above whether or not
                    (i)    The actual cash value of the                    lost                     the actual repair or replacement is
                           or damaged property; or                                                  complete.
                    (ii)   A        proportion of the cost to repair
                                                                                              (e)    The cost           to repair, rebuild or replace
                           or replace the lost or damaged                                            does not include the increased cost
                           property, after application of the                                        attributable to enforcement of or
                           deductible and without deduction                                          compliance with any ordinance or
                           for depreciation. This proportion                                         law regulating the construction, use
                           will  equal  the   ratio of the                                           or repair of any property.
                           applicable Limit of Insurance to
                                                                                        (2)    If the Actual Cash Value — Buildings
                           80% of the full replacement cost
                           of the property.
                                                                                               option   applies, as shown   in  the
                                                                                               Declarations, Paragraph (1) above does
                           Example                                                             not apply to Buildings. Instead, we wi||
                           The    full replacement cost of                                     determine the value of Buildings at
                           property which suffers a total loss                                 actual cash value.
                           is   $100,000. The property is                                      The         following       property at actual cash
                                                                                        (3)
                           insured for $70,000. 80% of the                                     value:
                           full  replacement cost of the
                           property immediately before the                                    (a)    Used          or    secondhand merchandise
                                                                                                     held     in   storage or for sale;
                           loss       is   $80,000 ($100,000 x .80 =
                           $80,000).           A     partial        loss    of                (b)    Property of others.                However,          if   an
                           $25,000             is    sustained.            The                       item(s) of personal property of others
                           amount           of recovery   is   determined                            is subject to a written contract which

                           as follows:                                                               governs            your     liability   for    loss       or

                           Amount           of recovery
                                                                                                     damage               to     that    item(s),         then
                                                                                                    valuation of that item(s) will be based
                           $70,000 + $80,000 = .875                                                 on the amount for which you are
                           .875 x $25,000 = $21 ,875                                                 liable under such contract, but not to
                                                                                                     exceed the lesser of the replacement
                                                                                                     cost of the property or the applicable
                                                                                                     Limit of Insurance;




  Page 26 of 53                                        © Insurance Services Office,   |nc.,   2012                                      BP 00 03 07            13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 70 of 285 PageID #: 102




             (c) Household contents, except personal                        (ii) We will adjust that total for any
                  property in apartments or rooms                                normal fluctuations in the amount
                  furnished by you as landlord;                                  of accounts receivable for the
             (d) Manuscripts; and                                                month in which the loss or
                                                                                 damage occurred or for any
             (e) Works of art, antiques or rare                                  demonstrated variance from the
                  articles, including etchings, pictures,                        average for that month.
                  statuary, marble, bronzes, porcelain
                  and bric-a-brac.                                       (b) The following will be deducted from
                                                                             the total amount of accounts
          (4) Glass at the cost of replacement with                          receivable, however that amount is
              safety glazing material if required by                         established:
              law.
                                                                             (i) The amount of the accounts for
          (5) Tenants' improvements and betterments                              which there is no loss or damage;
              at:
                                                                            (ii) The amount of the accounts that
             (a) Replacement cost if you make                                    you are able to reestablish or
                  repairs promptly.                                              collect;
             (b) A proportion of your original cost if                      (iii) An amount to allow for probable
                  you do not make repairs promptly.                               bad debts that you are normally
                  We will determine the proportionate                             unable to collect; and
                  value as follows:
                                                                            (iv) All unearned interest and service
                 (i) Multiply the original cost by the                            charges.
                     number of days from the loss or
                     damage to the expiration of the               e. Our payment for loss of or damage to
                     lease; and                                       personal property of others will only be for
                                                                      the account of the owners of the property.
                (ii) Divide the amount determined in                  We may adjust losses with the owners of
                     (i) above by the number of days                  lost or damaged property if other than you.
                     from     the      installation    of             If we pay the owners, such payments will
                     improvements to the expiration of                satisfy your claims against us for the
                     the lease.                                       owners' property. We will not pay the
                 If your lease contains a renewal                     owners more than their financial interest in
                 option, the expiration of the renewal                the Covered Property.
                 option period will replace the                    f. We may elect to defend you against suits
                 expiration of the lease in this                      arising from claims of owners of property.
                 procedure.                                           We will do this at our expense.
             (c) Nothing if others pay for repairs or              g. We will pay for covered loss or damage
                 replacement.                                         within 30 days after we receive the sworn
          (6) Applicable only to the Optional                         proof of loss, provided you have complied
              Coverages:                                              with all of the terms of this policy, and:
             (a) "Money" at its face value; and                      (1) We have reached agreement with you
                                                                          on the amount of loss; or
             (b) "Securities" at their value at the close
                 of business on the day the loss is                  (2) An appraisal award has been made.
                 discovered.
          (7) Applicable only to accounts receivable:
             (a) If you cannot accurately establish the
                 amount of accounts receivable
                 outstanding as of the time of loss or
                 damage:
                 (i) We will determine the total of the
                     average monthly amounts of
                     accounts receivable for the 12
                     months immediately preceding
                     the month in which the loss or
                     damage occurs; and




  BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                     Page 27 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 71 of 285 PageID #: 103




        h. A party wall is a wall that separates and is          8. Vacancy
            common to adjoining buildings that are                  a. Description Of Terms
            owned by different parties. In settling
            covered losses involving a party wall, we                 (1) As used in this Vacancy Condition, the
            will pay a proportion of the loss to the party                term building and the term vacant have
            wall based on your interest in the wall in                    the meanings set forth in Paragraphs (a)
            proportion to the interest of the owner of the                and (b) below:
            adjoining building. However, if you elect to                 (a) When this policy is issued to a
            repair or replace your building and the                           tenant, and with respect to that
            owner of the adjoining building elects not to                     tenant's interest in Covered Property,
            repair or replace that building, we will pay                      building means the unit or suite
            you the full value of the loss to the party                       rented or leased to the tenant. Such
            wall, subject to all applicable policy                            building is vacant when it does not
            provisions including Limits of Insurance and                      contain enough business personal
            all other provisions of this Loss Payment                         property to conduct customary
            Condition. Our payment under the                                  operations.
            provisions of this paragraph does not alter                  (b) When this policy is issued to the
            any right of subrogation we may have                              owner or general lessee of a
            against any entity, including the owner or
                                                                              building, building means the entire
            insurer of the adjoining building, and does                       building. Such building is vacant
            not alter the terms of the Transfer Of Rights                     unless at least 31% of its total
            Of Recovery Against Others To Us
                                                                              square footage is:
            Condition in this policy.
                                                                              (i) Rented to a lessee or sublessee
     6. Recovered Property                                                        and used by the lessee or
        If either you or we recover any property after                            sublessee      to   conduct    its
        loss settlement, that party must give the other                           customary operations; and/or
        prompt notice. At your option, you may retain
                                                                             (ii) Used by the building owner to
        the property. But then you must return to us the                          conduct customary operations.
        amount we paid to you for the property. We will
        pay recovery expenses and the expenses to                     (2) Buildings      under     construction   or
        repair the recovered property, subject to the                     renovation are not considered vacant.
        Limits of Insurance of Section I – Property.                b. Vacancy Provisions
     7. Resumption Of Operations                                       If the building where loss or damage occurs
        We will reduce the amount of your:                             has been vacant for more than 60
                                                                       consecutive days before that loss or
        a. Business Income loss, other than Extra                      damage occurs:
            Expense, to the extent you can resume
            your "operations", in whole or in part, by                (1) We will not pay for any loss or damage
            using damaged or undamaged property                             caused by any of the following even if
            (including merchandise or stock) at the                         they are Covered Causes of Loss:
            described premises or elsewhere.                               (a) Vandalism;
        b. Extra Expense loss to the extent you can                        (b) Sprinkler leakage, unless you have
            return "operations" to normal and                                  protected    the system against
            discontinue such Extra Expense.                                    freezing;




  Page 28 of 53                         © Insurance Services Office, Inc., 2012                    BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 72 of 285 PageID #: 104




               (c) Building glass breakage;                         e. If we pay the mortgageholder for any loss
               (d) Water damage;                                       or damage and deny payment to you
                                                                       because of your acts or because you have
               (e) Theft; or                                           failed to comply with the terms of this
                (f) Attempted theft.                                   policy:
           (2) With respect to Covered Causes of Loss                 (1) The mortgageholder's rights under the
                other than those listed in Paragraphs                      mortgage will be transferred to us to the
                (1)(a) through (1)(f) above, we will                       extent of the amount we pay; and
                reduce the amount we would otherwise                  (2) The mortgageholder's right to recover
                pay for the loss or damage by 15%.                         the full amount of the mortgageholder's
  F. Property General Conditions                                           claim will not be impaired.
     1. Control Of Property                                            At our option, we may pay to the
        Any act or neglect of any person other than                    mortgageholder the whole principal on the
        you beyond your direction or control will not                  mortgage plus any accrued interest. In this
        affect this insurance.                                         event, your mortgage and note will be
                                                                       transferred to us and you will pay your
        The breach of any condition of this Coverage                   remaining mortgage debt to us.
        Form at any one or more locations will not
        affect coverage at any location where, at the               f. If we cancel this policy, we will give written
        time of loss or damage, the breach of condition                notice to the mortgageholder at least:
        does not exist.                                               (1) 10 days before the effective date of
     2. Mortgageholders                                                    cancellation if we cancel for your
                                                                           nonpayment of premium; or
        a. The term "mortgageholder" includes
            trustee.                                                  (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any other
        b. We will pay for covered loss of or damage                       reason.
            to buildings or structures to each
            mortgageholder shown in the Declarations                g. If we elect not to renew this policy, we will
            in their order of precedence, as interests                 give written notice to the mortgageholder at
            may appear.                                                least 10 days before the expiration date of
                                                                       this policy.
        c. The mortgageholder has the right to receive
           loss payment even if the mortgageholder               3. No Benefit To Bailee
           has started foreclosure or similar action on             No person or organization, other than you,
           the building or structure.                               having custody of Covered Property will benefit
                                                                    from this insurance.
        d. If we deny your claim because of your acts
           or because you have failed to comply with             4. Policy Period, Coverage Territory
           the terms of this policy, the mortgageholder             Under Section I – Property:
           will still have the right to receive loss
           payment if the mortgageholder:                           a. We cover loss or damage commencing:
          (1) Pays any premium due under this policy                   (1) During the policy period shown in the
               at our request if you have failed to do                     Declarations; and
               so;                                                     (2) Within the coverage territory or, with
          (2) Submits a signed, sworn proof of loss                        respect to property in transit, while it is
               within 60 days after receiving notice                       between points in the coverage territory.
               from us of your failure to do so; and                b. The coverage territory is:
          (3) Has notified us of any change in                         (1) The United States of America (including
               ownership, occupancy or substantial                         its territories and possessions);
               change in risk known to the                             (2) Puerto Rico; and
               mortgageholder.
                                                                       (3) Canada.
           All of the terms of this policy will then apply
           directly to the mortgageholder.




  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 29 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 73 of 285 PageID #: 105




  G. Optional Coverages                                               b. In addition to the Limitations and Exclusions
     If shown as applicable in the Declarations, the                     applicable to Section I – Property, we will
     following Optional Coverages also apply. These                      not pay for loss:
     coverages are subject to the terms and conditions                  (1) Resulting        from     accounting     or
     applicable to property coverage in this policy,                          arithmetical errors or omissions;
     except as provided below:                                          (2) Due to the giving or surrendering of
     1. Outdoor Signs                                                         property in any exchange or purchase;
          a. We will pay for direct physical loss of or                       or
             damage to all outdoor signs at the                         (3) Of property contained in any "money"-
             described premises:                                              operated device unless the amount of
            (1) Owned by you; or                                              "money" deposited in it is recorded by a
                                                                              continuous recording instrument in the
            (2) Owned by others but in your care,                             device.
                custody or control.
                                                                      c. The most we will pay for loss in any one
         b. Paragraph A.3., Covered Causes Of Loss                       occurrence is:
             and Paragraph B., Exclusions in Section I –
             Property do not apply to this Optional                     (1) The limit shown in the Declarations for
             Coverage, except for:                                            Inside the Premises for "money" and
                                                                              "securities" while:
            (1) Paragraph B.1.c., Governmental Action;
                                                                            (a) In or on the described premises; or
            (2) Paragraph B.1.d., Nuclear Hazard; and
                                                                            (b) Within a bank or savings institution;
            (3) Paragraph B.1.f., War And Military                                and
                Action.
                                                                        (2) The limit shown in the Declarations for
          c. We will not pay for loss or damage caused                        Outside the Premises for "money" and
             by or resulting from:                                            "securities" while anywhere else.
            (1) Wear and tear;                                        d. All loss:
            (2) Hidden or latent defect;                                (1) Caused by one or more persons; or
            (3) Rust;                                                   (2) Involving a single act or series of related
            (4) Corrosion; or                                                 acts;
            (5) Mechanical breakdown.                                    is considered one occurrence.
         d. The most we will pay for loss or damage in                e. You must keep records of all "money" and
             any one occurrence is the Limit Of                          "securities" so we can verify the amount of
             Insurance for Outdoor Signs shown in the                    any loss or damage.
             Declarations.                                         3. Employee Dishonesty
          e. The provisions of this Optional Coverage                 a. We will pay for direct loss of or damage to
             supersede all other references to outdoor                   Business Personal Property and "money"
             signs in this policy.                                       and "securities" resulting from dishonest
     2. Money And Securities                                             acts committed by any of your employees
          a. We will pay for loss of "money" and                         acting alone or in collusion with other
             "securities" used in your business while at a               persons (except you or your partner) with
             bank or savings institution, within your living             the manifest intent to:
             quarters or the living quarters of your                    (1) Cause you to sustain loss or damage;
             partners or any employee (including a                            and also
             temporary or leased employee) having use                   (2) Obtain financial benefit (other than
             and custody of the property, at the                              salaries, commissions, fees, bonuses,
             described premises, or in transit between                        promotions, awards, profit sharing,
             any of these places, resulting directly from:                    pensions or other employee benefits
            (1) Theft, meaning any act of stealing;                           earned in the normal course of
                                                                              employment) for:
            (2) Disappearance; or
            (3) Destruction.                                                (a) Any employee; or
                                                                            (b) Any other person or organization.




  Page 30 of 53                           © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 74 of 285 PageID #: 106




        b. We will not pay for loss or damage:                     f. This Optional Coverage is cancelled as to
          (1) Resulting from any dishonest or criminal                 any employee immediately upon discovery
                act that you or any of your partners or                by:
                "members" commit whether acting alone                 (1) You; or
                or in collusion with other persons.                   (2) Any of your partners, "members",
          (2) Resulting from any dishonest act                             "managers", officers or directors not in
                committed by any of your employees                         collusion with the employee;
                (except as provided in Paragraph a.),                  of any dishonest act committed by that
                "managers" or directors:                               employee before or after being hired by
               (a) Whether acting alone or in collusion                you.
                     with other persons; or                        g. We will pay only for covered loss or
               (b) While performing services for you or                damage sustained during the policy period
                     otherwise.                                        and discovered no later than one year from
          (3) The only proof of which as to its                        the end of the policy period.
                existence or amount is:                            h. If you (or any predecessor in interest)
               (a) An inventory computation; or                        sustained loss or damage during the policy
                                                                       period of any prior insurance that you could
               (b) A profit and loss computation.                      have recovered under that insurance
          (4) Caused by an employee if the employee                    except that the time within which to
                had also committed theft or any other                  discover loss or damage had expired, we
                dishonest act prior to the effective date              will pay for it under this Optional Coverage,
                of this policy and you or any of your                  provided:
                partners,     "members",      "managers",             (1) This Optional Coverage became
                officers, directors or trustees, not in                    effective at the time of cancellation or
                collusion with the employee, learned of                    termination of the prior insurance; and
                that theft or dishonest act prior to the
                policy period shown in the Declarations.              (2) The loss or damage would have been
                                                                           covered by this Optional Coverage had
        c. The most we will pay for loss or damage in                      it been in effect when the acts or events
           any one occurrence is the Limit Of                              causing the loss or damage were
           Insurance for Employee Dishonesty shown                         committed or occurred.
           in the Declarations.
                                                                    i. The insurance under Paragraph h. above is
        d. All loss or damage:                                         part of, not in addition to, the Limit of
          (1) Caused by one or more persons; or                        Insurance applying to this Optional
          (2) Involving a single act or series of acts;                Coverage and is limited to the lesser of the
                                                                       amount recoverable under:
           is considered one occurrence.
                                                                      (1) This Optional Coverage as of its
        e. If any loss is covered:                                         effective date; or
          (1) Partly by this insurance; and                           (2) The prior insurance had it remained in
          (2) Partly by any prior cancelled or                            effect.
                terminated insurance that we or any                 j. With respect to the Employee Dishonesty
                affiliate had issued to you or any                     Optional Coverage in Paragraph G.3.,
                predecessor in interest;                               employee means:
           the most we will pay is the larger of the                  (1) Any natural person:
           amount recoverable under this insurance or
           the prior insurance.                                          (a) While in your service or for 30 days
                                                                              after termination of service;
           We will pay only for loss or damage you
           sustain through acts committed or events                      (b) Who you compensate directly by
           occurring during the policy period.                                salary, wages or commissions; and
           Regardless of the number of years this                        (c) Who you have the right to direct and
           policy remains in force or the number of                           control while performing services for
           premiums paid, no Limit of Insurance                               you;
           cumulates from year to year or period to
           period.




  BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                      Page 31 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 75 of 285 PageID #: 107




          (2) Any natural person who is furnished                    b. Paragraphs       A.4.a.(1)      and  A.4.a.(2),
                temporarily to you:                                     Limitations, do not apply to this Optional
               (a) To substitute for a permanent                        Coverage.
                    employee, as defined in Paragraph                c. With respect to the coverage provided by
                    (1) above, who is on leave; or                      this Optional Coverage, the following
              (b) To meet seasonal or short-term                        exclusions in Paragraph B. Exclusions do
                    workload conditions;                                not apply:
          (3) Any natural person who is leased to you                  (1) Paragraph B.2.a., Electrical Apparatus;
                under a written agreement between you                  (2) Paragraph B.2.d., Steam Apparatus;
                and a labor leasing firm, to perform                        and
                duties related to the conduct of your                  (3) Paragraph          B.2.l.(6),    Mechanical
                business, but does not mean a                               Breakdown.
                temporary employee as defined in
                Paragraph (2) above;                                 d. With respect to the coverage provided by
                                                                        this      Optional     Coverage,    Paragraph
          (4) Any natural person who is a former                        G.1.c.(5) of the Outdoor Signs Optional
                employee, director, partner, member,                    Coverage does not apply.
                manager, representative or trustee
                retained as a consultant while                       e. If a dollar deductible is shown in the
                performing services for you; or                         Declarations for this Optional Coverage, we
                                                                        will first subtract the applicable deductible
          (5) Any natural person who is a guest                         amount from any loss we would otherwise
                student or intern pursuing studies or                   pay. We will then pay the amount of loss in
                duties, excluding, however, any such                    excess of the applicable deductible up to
                person while having care and custody of                 the applicable limit for this coverage.
                property outside any building you
                occupy in conducting your business.                     If no optional deductible is chosen for this
                                                                        Optional Coverage, the Property Deductible
           But employee does not mean:                                  shown in the Declarations applies.
          (1) Any agent, broker, factor, commission                  f. With respect to Additional Coverages 5.f.
                merchant,     consignee,      independent               Business Income and 5.g. Extra Expense, if
                contractor or representative of the same                the 72-hour time period in the definition of
                general character; or                                   "period of restoration" (hereinafter referred
          (2) Any "manager", director or trustee                        to as time deductible) is amended for this
                except while performing acts coming                     Optional Coverage as shown in the
                within the usual duties of an employee.                 Declarations, we will not pay for any
     4. Equipment Breakdown Protection Coverage                         Business Income loss that occurs during
                                                                        the consecutive number of hours shown as
        a. We will pay for direct loss of or damage to                  the time deductible in the Declarations
           Covered Property caused by or resulting                      immediately       following      a  mechanical
           from a mechanical breakdown or electrical                    breakdown or electrical failure. If a time
           failure to pressure, mechanical or electrical                deductible is shown in days, each day shall
           machinery and equipment.                                     mean 24 consecutive hours.
           Mechanical breakdown or electrical failure                   With respect to the coverage provided by
           to pressure, mechanical or electrical                        this Optional Coverage, any time deductible
           machinery and equipment does not mean                        shown in the Declarations for Equipment
           any:                                                         Breakdown            Protection      Coverage
          (1) Malfunction including but not limited to                  supersedes any time deductible otherwise
                adjustment,     alignment,      calibration,            applicable to the Business Income
                cleaning or modification;                               coverage provided by this policy.
          (2) Leakage at any valve, fitting, shaft seal,             g. With respect to the coverage provided by
                gland packing, joint or connection;                     this Optional Coverage, Paragraph H.
                                                                        Property Definitions is amended as
          (3) Damage to any vacuum tube, gas tube,
                or brush; or                                            follows:
          (4) The functioning of any safety or                          1. "Computer" means:
                protective device.                                           a. Programmable electronic equipment
                                                                                 that is used to store, retrieve and
                                                                                 process data; and



  Page 32 of 53                          © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 76 of 285 PageID #: 108




               b. Associated peripheral equipment                2. "Counterfeit money" means an imitation of
                   that       provides     communication,           "money" that is intended to deceive and to be
                   including input and output functions             taken as genuine.
                   such as printing and auxiliary                3. "Electronic data" means information, facts or
                   functions such as data transmission.             computer programs stored as or on, created or
           "Computer" includes those used to operate                used on, or transmitted to or from computer
           production-type machinery or equipment.                  software (including systems and applications
        h. Whenever         any      covered    pressure,           software), on hard or floppy disks, CD-ROMs,
           mechanical or electrical machinery and                   tapes, drives, cells, data processing devices or
           equipment is found to be in, or exposed to,              any other repositories of computer software
           a dangerous condition, any of our                        which are used with electronically controlled
           representatives may suspend coverage                     equipment. The term computer programs,
           provided by this Optional Coverage for loss              referred to in the foregoing description of
           from a mechanical breakdown or electrical                electronic data, means a set of related
           failure to that pressure, mechanical or                  electronic instructions which direct the
           electrical machinery and equipment.                      operations and functions of a "computer" or
                                                                    device connected to it, which enable the
           However, coverage provided by this                       "computer" or device to receive, process, store,
           Optional Coverage may be reinstated for                  retrieve or send data.
           loss from a mechanical breakdown or
           electrical     failure    to   that  pressure,        4. "Fungi" means any type or form of fungus,
           mechanical or electrical machinery and                   including mold or mildew, and any mycotoxins,
           equipment if the reasons for the suspension              spores, scents or by-products produced or
           are found by any of our representatives to               released by fungi.
           no longer exist.                                      5. "Manager" means a person serving in a
           We may suspend or reinstate this Optional                directorial capacity for a limited liability
           coverage by mailing or delivering a written              company.
           notification regarding the suspension or              6. "Member" means an owner of a limited liability
           reinstatement to:                                        company represented by its membership
          (1) Your last known address; or                           interest, who also may serve as a "manager".
          (2) The address where the pressure,                    7. "Money" means:
               mechanical or electrical machinery and               a. Currency, coins and bank notes in current
               equipment is located.                                    use and having a face value; and
           This notification will indicate the effective            b. Traveler's checks, register checks and
           date of the suspension or reinstatement.                     money orders held for sale to the public.
           If the coverage provided by this Optional             8. "Operations" means your business activities
           Coverage is not reinstated, you will get a               occurring at the described premises.
           pro rata refund of premium. But the                   9. "Period of restoration":
           suspension will be effective even if we have
           not yet made or offered a refund.                        a. Means the period of time that:
  H. Property Definitions                                              (1) Begins:
     1. "Computer" means:                                                  (a) 72 hours after the time of direct
                                                                               physical loss or damage for
        a. Programmable electronic equipment that is                           Business Income Coverage; or
           used to store, retrieve and process data;
           and                                                             (b) Immediately after the time of direct
                                                                               physical loss or damage for Extra
        b. Associated peripheral equipment that                                Expense Coverage;
           provides communication, including input
           and output functions such as printing and                        caused by or resulting from any Covered
           auxiliary     functions      such   as    data                   Cause of Loss at the described
           transmission.                                                    premises; and
        "Computer" does not include those used to
        operate      production-type      machinery    or
        equipment.




  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 33 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 77 of 285 PageID #: 109




           (2) Ends on the earlier of:                              b. Falling objects does not include loss of or
               (a) The date when the property at the                     damage to:
                    described premises should be                        (1) Personal property in the open; or
                    repaired, rebuilt or replaced with                  (2) The interior of a building or structure, or
                    reasonable speed and similar                             property inside a building or structure,
                    quality; or                                              unless the roof or an outside wall of the
               (b) The date when business is resumed                         building or structure is first damaged by
                    at a new permanent location.                             a falling object.
        b. Does not include any increased period                    c. Water damage means:
            required due to the enforcement of or                       (1) Accidental discharge or leakage of
            compliance with any ordinance or law that:                       water or steam as the direct result of the
           (1) Regulates the construction, use or                            breaking apart or cracking of any part of
                repair, or requires the tearing down of                      a system or appliance (other than a
                any property; or                                             sump system including its related
           (2) Requires any insured or others to test                        equipment and parts) containing water
                for, monitor, clean up, remove, contain,                     or steam; and
                treat, detoxify or neutralize, or in any                (2) Accidental discharge or leakage of
                way respond to, or assess the effects of                     water or waterborne material as the
                "pollutants".                                                direct result of the breaking apart or
        The expiration date of this policy will not cut                      cracking of a water or sewer pipe that is
        short the "period of restoration".                                   located off the described premises and
                                                                             is part of a municipal potable water
    10. "Pollutants" means any solid, liquid, gaseous or                     supply system or municipal sanitary
        thermal irritant or contaminant, including                           sewer system, if the breakage or
        smoke, vapor, soot, fumes, acids, alkalis,                           cracking is caused by wear and tear.
        chemicals and waste. Waste includes materials
        to be recycled, reconditioned or reclaimed.                      But water damage does not include loss or
                                                                         damage otherwise excluded under the
    11. "Securities"       means       negotiable     and                terms of the Water Exclusion. Therefore, for
        nonnegotiable        instruments   or    contracts               example, there is no coverage in the
        representing either "money" or other property                    situation in which discharge or leakage of
        and includes:                                                    water results from the breaking apart or
        a. Tokens, tickets, revenue and other stamps                     cracking of a pipe which was caused by or
            (whether represented by actual stamps or                     related to weather-induced flooding, even if
            unused value in a meter) in current use;                     wear and tear contributed to the breakage
            and                                                          or cracking. As another example, and also
                                                                         in accordance with the terms of the Water
        b. Evidences of debt issued in connection with
                                                                         Exclusion, there is no coverage for loss or
            credit or charge cards, which cards are not
            issued by you;                                               damage caused by or related to weather-
                                                                         induced flooding which follows or is
        but does not include "money".                                    exacerbated by pipe breakage or cracking
    12. "Specified causes of loss" means the following:                  attributable to wear and tear.
        Fire; lightning; explosion; windstorm or hail;                   To the extent that accidental discharge or
        smoke; aircraft or vehicles; riot or civil                       leakage of water falls within the criteria set
        commotion; vandalism; leakage from fire                          forth in c.(1) or c.(2) of this definition of
        extinguishing equipment; sinkhole collapse;                      "specified causes of loss", such water is not
        volcanic action; falling objects; weight of snow,                subject to the provisions of the Water
        ice or sleet; water damage.                                      Exclusion which preclude coverage for
                                                                         surface water or water under the ground
        a. Sinkhole collapse means the sudden                            surface.
            sinking or collapse of land into underground
            empty spaces created by the action of               13. "Stock" means merchandise held in storage or
            water on limestone or dolomite. This cause              for sale, raw materials and in-process or
            of loss does not include:                               finished goods, including supplies used in their
                                                                    packing or shipping.
           (1) The cost of filling sinkholes; or
           (2) Sinking or collapse of land into man-
                made underground cavities.




  Page 34 of 53                         © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 78 of 285 PageID #: 110




    14. "Valuable papers and records" means                                 (c) Prior to the policy period, no insured
        inscribed, printed or written:                                           listed under Paragraph C.1. Who Is
        a. Documents;                                                            An Insured and no "employee"
                                                                                 authorized by you to give or receive
        b. Manuscripts; and                                                      notice of an "occurrence" or claim,
        c. Records;                                                              knew that the "bodily injury" or
        including abstracts, books, deeds, drawings,                             "property damage" had occurred, in
                                                                                 whole or in part. If such a listed
        films, maps or mortgages.
                                                                                 insured or authorized "employee"
        But "valuable papers and records" does not                               knew, prior to the policy period, that
        mean "money" or "securities".                                            the "bodily injury" or "property
  SECTION II – LIABILITY                                                         damage"       occurred,    then   any
                                                                                 continuation, change or resumption
  A. Coverages                                                                   of such "bodily injury" or "property
     1. Business Liability                                                       damage" during or after the policy
        a. We will pay those sums that the insured                               period will be deemed to have been
             becomes legally obligated to pay as                                 known before the policy period.
             damages because of "bodily injury",                        (2) To "personal and advertising injury"
             "property damage" or "personal and                              caused by an offense arising out of your
             advertising injury" to which this insurance                     business, but only if the offense was
             applies. We will have the right and duty to                     committed in the "coverage territory"
             defend the insured against any "suit"                           during the policy period.
             seeking those damages. However, we will                  c. "Bodily injury" or "property damage" which
             have no duty to defend the insured against                  occurs during the policy period and was
             any "suit" seeking damages for "bodily
                                                                         not, prior to the policy period, known to
             injury", "property damage" or "personal and                 have occurred by any insured listed under
             advertising injury" to which this insurance                 Paragraph C.1. Who Is An Insured or any
             does not apply. We may, at our discretion,
                                                                         "employee" authorized by you to give or
             investigate any "occurrence" or any offense                 receive notice of an "occurrence" or claim,
             and settle any claim or "suit" that may                     includes any continuation, change or
             result. But:
                                                                         resumption of "bodily injury" or "property
            (1) The amount we will pay for damages is                    damage" after the end of the policy period.
                 limited as described in Paragraph D.                 d. "Bodily injury" or "property damage" will be
                 Liability And Medical Expenses Limits                   deemed to have been known to have
                 Of Insurance in Section II – Liability; and
                                                                         occurred at the earliest time when any
           (2) Our right and duty to defend end when                     insured listed under Paragraph C.1. Who Is
               we have used up the applicable Limit of                   An Insured or any "employee" authorized by
               Insurance in the payment of judgments                     you to give or receive notice of an
               or settlements or medical expenses.                       "occurrence" or claim:
            No other obligation or liability to pay sums                (1) Reports all, or any part, of the "bodily
            or perform acts or services is covered                           injury" or "property damage" to us or any
            unless explicitly provided for under                             other insurer;
            Paragraph f. Coverage Extension –
                                                                        (2) Receives a written or verbal demand or
            Supplementary Payments.                                          claim for damages because of the
         b. This insurance applies:                                          "bodily injury" or "property damage"; or
           (1) To "bodily injury" and "property damage"                 (3) Becomes aware by any other means
               only if:                                                      that "bodily injury" or "property damage"
              (a) The "bodily injury" or "property                           has occurred or has begun to occur.
                   damage"      is    caused     by   an              e. Damages because of "bodily injury" include
                   "occurrence" that takes place in the                  damages claimed by any person or
                   "coverage territory";                                 organization for care, loss of services or
              (b) The "bodily injury" or "property                       death resulting at any time from the "bodily
                   damage" occurs during the policy                      injury".
                   period; and




  BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                      Page 35 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 79 of 285 PageID #: 111




        f. Coverage Extension – Supplementary                          (2) If we defend an insured against a "suit"
           Payments                                                        and an indemnitee of the insured is also
          (1) We will pay, with respect to any claim                       named as a party to the "suit", we will
              we investigate or settle, or any "suit"                      defend that indemnitee if all of the
              against an insured we defend:                                following conditions are met:
             (a) All expenses we incur.                                   (a) The "suit" against the indemnitee
                                                                               seeks damages for which the
             (b) Up to $250 for cost of bail bonds                             insured has assumed the liability of
                 required because of accidents or                              the indemnitee in a contract or
                 traffic law violations arising out of the                     agreement that is an "insured
                 use of any vehicle to which Business                          contract";
                 Liability Coverage for "bodily injury"
                 applies. We do not have to furnish                       (b) This insurance applies to such
                 these bonds.                                                  liability assumed by the insured;
             (c) The cost of bonds to release                             (c) The obligation to defend, or the cost
                 attachments, but only for bond                                of the defense of, that indemnitee,
                 amounts within our Limit of                                   has also been assumed by the
                 Insurance. We do not have to furnish                          insured in the same "insured
                 these bonds.                                                  contract";
             (d) All reasonable expenses incurred by                      (d) The allegations in the "suit" and the
                 the insured at our request to assist                          information we know about the
                 us in the investigation or defense of                         "occurrence" are such that no conflict
                 the claim or "suit", including actual                         appears to exist between the
                 loss of earnings up to $250 a day                             interests of the insured and the
                 because of time off from work.                                interests of the indemnitee;
             (e) All court costs taxed against the                        (e) The indemnitee and the insured ask
                  insured in the "suit". However, these                        us to conduct and control the
                  payments do not include attorneys'                           defense of that indemnitee against
                  fees or attorneys' expenses taxed                            such "suit" and agree that we can
                  against the insured.                                         assign the same counsel to defend
                                                                               the insured and the indemnitee; and
              (f) Prejudgment       interest    awarded
                  against the insured on that part of                      (f) The indemnitee:
                  the judgment we pay. If we make an                           (i) Agrees in writing to:
                  offer to pay the Limit of Insurance,                               i. Cooperate with us in the
                  we will not pay any prejudgment                                       investigation, settlement or
                  interest based on that period of time                                 defense of the "suit";
                  after the offer.
                                                                                    ii. Immediately send us copies of
             (g) All interest on the full amount of any                                 any      demands,      notices,
                  judgment that accrues after entry of                                  summonses or legal papers
                  the judgment and before we have                                       received in connection with
                  paid, offered to pay, or deposited in                                 the "suit";
                  court the part of the judgment that is
                  within our Limit of Insurance.                                   iii. Notify any other insurer
                                                                                        whose coverage is available
              These payments will not reduce the limit                                  to the indemnitee; and
              of liability.




  Page 36 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 80 of 285 PageID #: 112




                      iv. Cooperate with us with                         (c) The injured person submits to
                           respect to coordinating other                      examination, at our expense, by
                           applicable insurance available                     physicians of our choice as often as
                           to the indemnitee; and                             we reasonably require.
                 (ii) Provides       us    with   written          b. We will make these payments regardless of
                       authorization to:                              fault. These payments will not exceed the
                        i. Obtain records and other                   Limits of Insurance of Section II – Liability.
                           information related to the                 We will pay reasonable expenses for:
                           "suit"; and                              (1) First aid administered at the time of an
                       ii. Conduct and control the                        accident;
                           defense of the indemnitee in             (2) Necessary medical, surgical, X-ray and
                           such "suit".                                   dental services, including prosthetic
          (3) So long as the conditions in Paragraph                      devices; and
              (2) are met, attorneys' fees incurred by              (3) Necessary          ambulance,       hospital,
              us in the defense of that indemnitee,                       professional     nursing     and   funeral
              necessary litigation expenses incurred                      services.
              by us and necessary litigation expenses       B. Exclusions
              incurred by the indemnitee at our
              request will be paid as Supplementary            1. Applicable To Business Liability Coverage
              Payments.           Notwithstanding     the         This insurance does not apply to:
              provisions of Paragraph B.1.b.(2)                   a. Expected Or Intended Injury
              Exclusions in Section II – Liability, such
              payments will not be deemed to be                      "Bodily injury" or "property damage"
              damages for "bodily injury" and                        expected or intended from the standpoint of
              "property damage" and will not reduce                  the insured. This exclusion does not apply
              the Limits of Insurance.                               to "bodily injury" resulting from the use of
                                                                     reasonable force to protect persons or
              Our obligation to defend an insured's                  property.
              indemnitee and to pay for attorneys'
              fees and necessary litigation expenses              b. Contractual Liability
              as Supplementary Payments ends                         "Bodily injury" or "property damage" for
              when:                                                  which the insured is obligated to pay
             (a) We have used up the applicable                      damages by reason of the assumption of
                  Limit of Insurance in the payment of               liability in a contract or agreement. This
                  judgments or settlements; or                       exclusion does not apply to liability for
                                                                     damages:
             (b) The conditions set forth above, or
                  the terms of the agreement                        (1) That the insured would have in the
                  described in Paragraph (2)(f) above,                    absence of the contract or agreement;
                  are no longer met.                                      or
     2. Medical Expenses                                            (2) Assumed in a contract or agreement
                                                                          that is an "insured contract", provided
        a. We will pay medical expenses as described                      the "bodily injury" or "property damage"
           below for "bodily injury" caused by an                         occurs subsequent to the execution of
           accident:                                                      the contract or agreement. Solely for the
          (1) On premises you own or rent;                                purposes of liability assumed in an
          (2) On ways next to premises you own or                         "insured contract", reasonable attorneys'
              rent; or                                                    fees and necessary litigation expenses
                                                                          incurred by or for a party other than an
           (3) Because of your operations;                                insured are deemed to be damages
            provided that:                                                because of "bodily injury" or "property
              (a) The accident takes place in the                         damage", provided:
                  "coverage territory" and during the                    (a) Liability to such party for, or for the
                  policy period;                                              cost of, that party's defense has also
              (b) The expenses are incurred and                               been assumed in the same "insured
                  reported to us within one year of the                       contract"; and
                  date of the accident; and




  BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 37 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 81 of 285 PageID #: 113




               (b) Such attorney fees and litigation                        (b) Performing duties related to the
                    expenses are for defense of that                             conduct of the insured's business; or
                    party against a civil or alternative                (2) The spouse, child, parent, brother or
                    dispute resolution proceeding in                         sister of that "employee" as a
                    which damages to which this                              consequence of Paragraph (1) above.
                    insurance applies are alleged.
                                                                         This exclusion applies whether the insured
        c. Liquor Liability                                              may be liable as an employer or in any
           "Bodily injury" or "property damage" for                      other capacity and to any obligation to
           which any insured may be held liable by                       share damages with or repay someone else
           reason of:                                                    who must pay damages because of the
          (1) Causing or           contributing    to   the              injury.
                intoxication of any person;                              This exclusion does not apply to liability
          (2) The furnishing of alcoholic beverages to                   assumed by the insured under an "insured
                a person under the legal drinking age or                 contract".
                under the influence of alcohol; or                    f. Pollution
          (3) Any statute, ordinance or regulation                      (1) "Bodily injury" or "property damage"
                relating to the sale, gift, distribution or                  arising out of the actual, alleged or
                use of alcoholic beverages.                                  threatened        discharge,      dispersal,
           This exclusion applies even if the claims                         seepage, migration, release or escape
           allege negligence or other wrongdoing in:                         of "pollutants":
               (a) The supervision, hiring, employment,                     (a) At or from any premises, site or
                    training or monitoring of others by an                       location which is or was at any time
                    insured; or                                                  owned or occupied by, or rented or
                                                                                 loaned to, any insured. However, this
               (b) Providing or failing to provide                               subparagraph does not apply to:
                    transportation with respect to any
                    person that may be under the                                 (i) "Bodily injury" if sustained within
                    influence of alcohol;                                            a building and caused by smoke,
                                                                                     fumes, vapor or soot produced by
           if the "occurrence" which caused the "bodily                              or originating from equipment that
           injury" or "property damage", involved that                               is used to heat, cool or
           which is described in Paragraph (1), (2) or                               dehumidify the building, or
           (3) above.                                                                equipment that is used to heat
           However, this exclusion applies only if you                               water for personal use, by the
           are in the business of manufacturing,                                     building's occupants or their
           distributing, selling, serving or furnishing                              guests;
           alcoholic beverages. For the purposes of                             (ii) "Bodily injury" or "property
           this exclusion, permitting a person to bring                              damage" for which you may be
           alcoholic beverages on your premises, for                                 held liable, if you are a contractor
           consumption on your premises, whether or                                  and the owner or lessee of such
           not a fee is charged or a license is required                             premises, site or location has
           for such activity, is not by itself considered                            been added to your policy as an
           the business of selling, serving or furnishing                            additional insured with respect to
           alcoholic beverages.                                                      your       ongoing       operations
        d. Workers' Compensation And Similar                                         performed for that additional
           Laws                                                                      insured at that premises, site or
           Any obligation of the insured under a                                     location and such premises, site
           workers' compensation, disability benefits                                or location is not and never was
                                                                                     owned or occupied by, or rented
           or unemployment compensation law or any
           similar law.                                                              or loaned to, any insured, other
                                                                                     than that additional insured; or
        e. Employer's Liability
                                                                               (iii) "Bodily injury" or "property
           "Bodily injury" to:                                                       damage" arising out of heat,
          (1) An "employee" of the insured arising out                               smoke or fumes from a "hostile
                of and in the course of:                                             fire";
               (a) Employment by the insured; or




  Page 38 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 82 of 285 PageID #: 114




             (b) At or from any premises, site or                            (ii) "Bodily injury" or "property
                 location which is or was at any time                             damage" sustained within a
                 used by or for any insured or others                             building and caused by the
                 for the handling, storage, disposal,                             release of gases, fumes or
                 processing or treatment of waste;                                vapors from materials brought
             (c) Which are or were at any time                                    into that building in connection
                 transported, handled, stored, treated,                           with operations being performed
                 disposed of, or processed as waste                               by you or on your behalf by a
                 by or for:                                                       contractor or subcontractor; or
                 (i) Any insured; or                                        (iii) "Bodily injury" or "property
                                                                                  damage" arising out of heat,
                (ii) Any person or organization for                               smoke or fumes from a "hostile
                     whom you may be legally                                      fire"; or
                     responsible;
                                                                         (e) At or from any premises, site or
             (d) At or from any premises, site or                             location on which any insured or any
                 location on which any insured or any                         contractors       or     subcontractors
                 contractors       or      subcontractors                     working directly or indirectly on any
                 working directly or indirectly on any                        insured's behalf are performing
                 insured's behalf are performing                              operations if the operations are to
                 operations if the "pollutants" are                           test for, monitor, clean up, remove,
                 brought on or to the premises, site or                       contain, treat, detoxify or neutralize,
                 location in connection with such                             or in any way respond to, or assess
                 operations       by    such     insured,                     the effects of, "pollutants".
                 contractor        or      subcontractor.
                 However, this subparagraph does                      (2) Any loss, cost or expense arising out of
                 not apply to:                                            any:
                 (i) "Bodily injury" or "property                        (a) Request, demand, order or statutory
                     damage" arising out of the                               or regulatory requirement that any
                     escape of fuels, lubricants or                           insured or others test for, monitor,
                     other operating fluids which are                         clean up, remove, contain, treat,
                     needed to perform the normal                             detoxify or neutralize, or in any way
                     electrical,       hydraulic       or                     respond to, or assess the effects of,
                     mechanical functions necessary                           "pollutants"; or
                     for the operation of "mobile                        (b) Claim or "suit" by or on behalf of a
                     equipment" or its parts, if such                         governmental authority for damages
                     fuels,     lubricants    or    other                     because of testing for, monitoring,
                     operating fluids escape from a                           cleaning up, removing, containing,
                     vehicle part designed to hold,                           treating, detoxifying or neutralizing,
                     store or receive them. This                              or in any way responding to, or
                     exception does not apply if the                          assessing the effects of, "pollutants".
                     "bodily injury" or "property                         However, this paragraph does not apply
                     damage" arises out of the                            to liability for damages because of
                     intentional discharge, dispersal or                  "property damage" that the insured
                     release of the fuels, lubricants or                  would have in the absence of such
                     other operating fluids, or if such                   request, demand, order or statutory or
                     fuels,     lubricants    or    other                 regulatory requirement or such claim or
                     operating fluids are brought on or                   "suit" by or on behalf of a governmental
                     to the premises, site or location                    authority.
                     with the intent that they be
                     discharged,        dispersed      or          g. Aircraft, Auto Or Watercraft
                     released as part of the operations               "Bodily injury" or "property damage" arising
                     being performed by such insured,                 out of the ownership, maintenance, use or
                     contractor or subcontractor;                     entrustment to others of any aircraft, "auto"
                                                                      or watercraft owned or operated by or
                                                                      rented or loaned to any insured. Use
                                                                      includes operation and "loading or
                                                                      unloading".




  BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 39 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 83 of 285 PageID #: 115




           This exclusion applies even if the claims               h. Mobile Equipment
           allege negligence or other wrongdoing in                    "Bodily injury" or "property damage" arising
           the supervision, hiring, employment,                        out of:
           training or monitoring of others by an
           insured, if the "occurrence" which caused                  (1) The       transportation      of     "mobile
           the "bodily injury" or "property damage"                       equipment" by an "auto" owned or
           involved the ownership, maintenance, use                       operated by or rented or loaned to any
           or entrustment to others of any aircraft,                      insured; or
           "auto" or watercraft that is owned or                      (2) The use of "mobile equipment" in, or
           operated by or rented or loaned to any                         while in practice for, or while being
           insured.                                                       prepared for, any prearranged racing,
           This exclusion does not apply to:                              speed, demolition or stunting activity.
          (1) A watercraft while ashore on premises                 i. War
               you own or rent;                                        "Bodily injury", "property damage" or
          (2) A watercraft you do not own that is:                     "personal and advertising injury", however
                                                                       caused, arising, directly or indirectly, out of:
              (a) Less than 51 feet long; and
                                                                      (1) War, including undeclared or civil war;
              (b) Not being used to carry persons or
                   property for a charge;                             (2) Warlike action by a military force,
                                                                          including action in hindering or
          (3) Parking an "auto" on, or on the ways                        defending against an actual or expected
               next to, premises you own or rent,                         attack, by any government, sovereign or
               provided the "auto" is not owned by or                     other authority using military personnel
               rented or loaned to you or the insured;                    or other agents; or
          (4) Liability assumed under any "insured                    (3) Insurrection,      rebellion,    revolution,
               contract"       for    the     ownership,                  usurped power, or action taken by
               maintenance or use of aircraft or                          government authority in hindering or
               watercraft; or                                             defending against any of these.
          (5) "Bodily injury" or "property damage"                  j. Professional Services
               arising out of:
                                                                       "Bodily injury", "property damage" or
              (a) The operation of machinery or                        "personal and advertising injury" caused by
                   equipment that is attached to, or part              the rendering or failure to render any
                   of, a land vehicle that would qualify               professional service. This includes but is
                   under the definition of "mobile                     not limited to:
                   equipment" if it were not subject to a
                   compulsory or financial responsibility             (1) Legal,     accounting    or    advertising
                   law or other motor vehicle insurance                   services;
                   or motor vehicle registration law                  (2) Preparing, approving, or failing to
                   where it is licensed or principally                    prepare or approve maps, drawings,
                   garaged; or                                            opinions, reports, surveys, change
              (b) The operation of any of the following                   orders, designs or specifications;
                   machinery or equipment:                            (3) Supervisory, inspection or engineering
                   (i) Cherry pickers and similar                         services;
                       devices mounted on automobile                  (4) Medical, surgical, dental, X-ray or
                       or truck chassis and used to raise                 nursing services treatment, advice or
                       or lower workers; and                              instruction;
                  (ii) Air compressors, pumps and                     (5) Any health or therapeutic service
                       generators, including spraying,                    treatment, advice or instruction;
                       welding,     building    cleaning,             (6) Any service, treatment, advice or
                       geophysical exploration, lighting                  instruction    for   the    purpose      of
                       and well servicing equipment.                      appearance or skin enhancement, hair
                                                                          removal or replacement or personal
                                                                          grooming;




  Page 40 of 53                        © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 84 of 285 PageID #: 116




          (7) Optometry or optical or hearing aid                      Paragraph (2) of this exclusion does not
               services including the prescribing,                     apply if the premises are "your work" and
               preparation, fitting, demonstration or                  were never occupied, rented or held for
               distribution of ophthalmic lenses and                   rental by you.
               similar products or hearing aid devices;                Paragraphs (3), (4), (5) and (6) of this
          (8) Body piercing services; and                              exclusion do not apply to liability assumed
          (9) Services in the practice of pharmacy.                    under a sidetrack agreement.
           This exclusion applies even if the claims                   Paragraph (6) of this exclusion does not
           allege negligence or other wrongdoing in                    apply to "property damage" included in the
           the supervision, hiring, employment,                        "products-completed operations hazard".
           training or monitoring of others by an                   l. Damage To Your Product
           insured, if the "occurrence" which caused                   "Property damage" to "your product" arising
           the "bodily injury" or "property damage", or                out of it or any part of it.
           the offense which caused the "personal and
           advertising injury", involved the rendering or          m. Damage To Your Work
           failure to render of any professional service.              "Property damage" to "your work" arising
        k. Damage To Property                                          out of it or any part of it and included in the
                                                                       "products-completed operations hazard".
           "Property damage" to:
                                                                       This exclusion does not apply if the
          (1) Property you own, rent or occupy,                        damaged work or the work out of which the
              including any costs or expenses                          damage arises was performed on your
              incurred by you, or any other person,                    behalf by a subcontractor.
              organization or entity, for repair,
              replacement, enhancement, restoration                n. Damage To Impaired Property Or
              or maintenance of such property for any                  Property Not Physically Injured
              reason, including prevention of injury to                "Property damage" to "impaired property" or
              a person or damage to another's                          property that has not been physically
              property;                                                injured, arising out of:
          (2) Premises you sell, give away or                         (1) A defect, deficiency, inadequacy or
              abandon, if the "property damage"                            dangerous condition in "your product" or
              arises out of any part of those premises;                    "your work"; or
          (3) Property loaned to you;                                 (2) A delay or failure by you or anyone
          (4) Personal property in the care, custody                       acting on your behalf to perform a
              or control of the insured;                                   contract or agreement in accordance
                                                                           with its terms.
          (5) That particular part of real property on
              which you or any contractor or                           This exclusion does not apply to the loss of
              subcontractor working directly or                        use of other property arising out of sudden
              indirectly on your behalf is performing                  and accidental physical injury to "your
              operations, if the "property damage"                     product" or "your work" after it has been put
              arises out of those operations; or                       to its intended use.
          (6) That particular part of any property that            o. Recall Of Products, Work Or Impaired
              must be restored, repaired or replaced                   Property
              because "your work" was incorrectly                      Damages claimed for any loss, cost or
              performed on it.                                         expense incurred by you or others for the
           Paragraphs (1), (3) and (4) of this exclusion               loss of use, withdrawal, recall, inspection,
           do not apply to "property damage" (other                    repair, replacement, adjustment, removal or
           than damage by fire) to premises, including                 disposal of:
           the contents of such premises, rented to                   (1) "Your product";
           you for a period of seven or fewer                         (2) "Your work"; or
           consecutive days. A separate Limit of
           Insurance applies to Damage To Premises                    (3) "Impaired property";
           Rented To You as described in Paragraph
           D. Liability And Medical Expenses Limits Of
           Insurance in Section II – Liability.




  BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                        Page 41 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 85 of 285 PageID #: 117




           if such product, work or property is                           For the purposes of this exclusion, the
           withdrawn or recalled from the market or                       placing of frames, borders or links, or
           from use by any person or organization                         advertising, for you or others anywhere
           because of a known or suspected defect,                        on the Internet, by itself, is not
           deficiency, inadequacy or dangerous                            considered the business of advertising,
           condition in it.                                               broadcasting, publishing or telecasting;
        p. Personal And Advertising Injury                           (9) Arising out of the actual, alleged or
           "Personal and advertising injury":                             threatened         discharge,     dispersal,
                                                                          seepage, migration, release or escape
          (1) Caused by or at the direction of the                        of "pollutants" at any time;
               insured with the knowledge that the act
               would violate the rights of another and              (10) With respect to any loss, cost or
               would inflict "personal and advertising                    expense arising out of any:
               injury";                                                  (a) Request, demand or order that any
          (2) Arising out of oral or written publication,                      insured or others test for, monitor,
               in any manner, of material, if done by or                       clean up, remove, contain, treat,
               at the direction of the insured with                            detoxify or neutralize, or in any way
               knowledge of its falsity;                                       respond to, or assess the effects of,
                                                                               "pollutants"; or
          (3) Arising out of oral or written publication,
               in any manner, of material whose first                    (b) Claim or "suit" by or on behalf of a
               publication took place before the                               governmental authority for damages
               beginning of the policy period;                                 because of testing for, monitoring,
                                                                               cleaning up, removing, containing,
          (4) For which the insured has assumed                                treating, detoxifying or neutralizing,
               liability in a contract or agreement. This                      or in any way responding to, or
               exclusion does not apply to liability for                       assessing the effects of, "pollutants";
               damages that the insured would have in
               the absence of the contract or                       (11) Arising out of an electronic chatroom or
               agreement;                                                 bulletin board the insured hosts, owns or
                                                                          over which the insured exercises
          (5) Arising out of a breach of contract,                        control;
               except an implied contract to use
               another's advertising idea in your                   (12) Arising out of the infringement of
               "advertisement";                                           copyright, patent, trademark, trade
                                                                          secret or other intellectual property
          (6) Arising out of the failure of goods,                        rights. Under this exclusion, such other
               products or services to conform with any                   intellectual property rights do not include
               statement of quality or performance                        the use of another's advertising idea in
               made in your "advertisement";                              your "advertisement".
          (7) Arising out of the wrong description of                     However, this exclusion does not apply
               the price of goods, products or services                   to infringement, in your "advertisement",
               stated in your "advertisement";                            of copyright, trade dress or slogan;
          (8) Committed by an insured whose                         (13) Arising out of the unauthorized use of
               business is:                                               another's name or product in your e-mail
              (a) Advertising, broadcasting, publishing                   address, domain name or metatags, or
                   or telecasting;                                        any other similar tactics to mislead
                                                                          another's potential customers.
              (b) Designing or determining content of
                   web sites for others; or                        q. Electronic Data
              (c) An Internet search, access, content                 Damages arising out of the loss of, loss of
                   or service provider.                               use of, damage to, corruption of, inability to
               However, this exclusion does not apply                 access, or inability to manipulate electronic
               to Paragraphs 14.a., b. and c. of                      data.
               "personal and advertising injury" under                However, this exclusion does not apply to
               Paragraph F. Liability And Medical                     liability for damages because of "bodily
               Expenses Definitions.                                  injury".




  Page 42 of 53                        © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 86 of 285 PageID #: 118




           As used in this exclusion, electronic data               Exclusions c., d., e., f., g., h., i., k., l., m., n.
           means information, facts or computer                     and o. in Section II – Liability do not apply to
           programs stored as or on, created or used                damage by fire to premises while rented to
           on, or transmitted to or from computer                   you, or temporarily occupied by you with
           software       (including      systems     and           permission of the owner. A separate Damage
           applications software), on hard or floppy                To Premises Rented To You Limit of Insurance
           disks, CD-ROMs, tapes, drives, cells, data               applies to this coverage as described in
           processing       devices     or    any   other           Paragraph D. Liability And Medical Expenses
           repositories of computer software which are              Limits of Insurance in Section II – Liability.
           used      with      electronically   controlled       2. Applicable To Medical Expenses Coverage
           equipment. The term computer programs,
           referred to in the foregoing description of              We will not pay expenses for "bodily injury":
           electronic data, means a set of related                  a. To any insured, except "volunteer workers".
           electronic instructions which direct the                 b. To a person hired to do work for or on
           operations and functions of a computer or                    behalf of any insured or a tenant of any
           device connected to it, which enable the
                                                                        insured.
           computer or device to receive, process,
           store, retrieve or send data.                            c. To a person injured on that part of premises
                                                                        you own or rent that the person normally
        r. Criminal Acts                                                occupies.
           "Personal and advertising injury" arising out
                                                                    d. To a person, whether or not an "employee"
           of a criminal act committed by or at the
                                                                        of any insured, if benefits for the "bodily
           direction of the insured.                                    injury" are payable or must be provided
        s. Recording And Distribution Of Material                       under a workers' compensation or disability
           Or Information In Violation Of Law                           benefits law or a similar law.
           "Bodily injury", "property damage" or                    e. To a person injured while practicing,
           "personal and advertising injury" arising                    instructing or participating in any physical
           directly or indirectly out of any action or                  exercises or games, sports or athletic
           omission that violates or is alleged to                      contests.
           violate:
                                                                     f. Included within the "products-completed
          (1) The Telephone Consumer Protection                         operations hazard".
              Act (TCPA), including any amendment                   g. Excluded        under     Business          Liability
              of or addition to such law;                               Coverage.
          (2) The CAN-SPAM Act of 2003, including
                                                                 3. Applicable To Both Business Liability
              any amendment of or addition to such                  Coverage And Medical Expenses Coverage
              law;                                                  – Nuclear Energy Liability Exclusion
          (3) The Fair Credit Reporting Act (FCRA),                 This insurance does not apply:
              and any amendment of or addition to
              such law, including the Fair and                      a. Under Business Liability Coverage, to
              Accurate      Credit    Transaction      Act              "bodily injury" or "property damage":
              (FACTA); or                                              (1) With respect to which an insured under
          (4) Any federal, state or local statute,                          the policy is also an insured under a
              ordinance or regulation, other than the                       nuclear energy liability policy issued by
              TCPA, CAN-SPAM Act of 2003 or                                 the Nuclear Energy Liability Insurance
              FCRA and their amendments and                                 Association, Mutual Atomic Energy
              additions, that addresses, prohibits, or                      Liability   Underwriters       or      Nuclear
              limits the printing, dissemination,                           Insurance Association of Canada, or
              disposal, collecting, recording, sending,                     would be an insured under any such
              transmitting,      communicating          or                  policy but for its termination upon
              distribution of material or information.                      exhaustion of its limit of liability; or




  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 43 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 87 of 285 PageID #: 119




          (2) Resulting      from      the    "hazardous               (2) "Hazardous           properties"    include
               properties" of "nuclear material" and                       radioactive,       toxic     or   explosive
               with respect to which:                                      properties;
              (a) Any person or organization is                        (3) "Nuclear facility" means:
                   required to       maintain financial                   (a) Any "nuclear reactor";
                   protection pursuant to the Atomic
                   Energy Act of 1954, or any law                         (b) Any equipment or device designed
                   amendatory thereof; or                                       or used for:
              (b) The insured is, or had this policy not                        (i) Separating the isotopes of
                   been issued would be, entitled to                                uranium or plutonium;
                   indemnity from the United States of                         (ii) Processing or utilizing "spent
                   America, or any agency thereof,                                  fuel"; or
                   under any agreement entered into by                        (iii) Handling,       processing      or
                   the United States of America, or any                             packaging "waste";
                   agency thereof, with any person or
                   organization.                                          (c) Any equipment or device used for
                                                                                the processing, fabricating or
        b. Under Medical Expenses Coverage, to                                  alloying of "special nuclear material"
           expenses incurred with respect to "bodily                            if at any time the total amount of
           injury" resulting from the "hazardous
                                                                                such material in the custody of the
           properties" of "nuclear material" and arising                        insured at the premises where such
           out of the operation of a "nuclear facility" by                      equipment or device is located
           any person or organization.
                                                                                consists of or contains more than 25
        c. Under Business Liability Coverage, to                                grams of plutonium or uranium 233
           "bodily injury" or "property damage"                                 or any combination thereof, or more
           resulting from the "hazardous properties" of                         than 250 grams of uranium 235;
           the "nuclear material"; if:                                    (d) Any structure, basin, excavation,
          (1) The "nuclear material":                                           premises or place prepared or used
              (a) Is at any "nuclear facility" owned by,                        for the storage or disposal of
                   or operated by or on behalf of, an                           "waste";
                   insured; or                                             and includes the site on which any of the
              (b) Has been discharged or dispersed                         foregoing is located, all operations
                   therefrom;                                              conducted on such site and all premises
                                                                           used for such operations;
          (2) The "nuclear material" is contained in
               "spent fuel" or "waste" at any time                     (4) "Nuclear material" means "source
               possessed, handled, used, processed,                        material", "special nuclear material" or
               stored, transported or disposed of by or                    "by-product material";
               on behalf of an insured; or                             (5) "Nuclear reactor" means any apparatus
          (3) The "bodily injury" or "property damage"                     designed or used to sustain nuclear
               arises out of the furnishing by an                          fission in a self-supporting chain
               insured of services, materials, parts or                    reaction or to contain a critical mass of
               equipment in connection with the                            fissionable material;
               planning, construction, maintenance,                    (6) "Property damage" includes all forms of
               operation or use of any "nuclear facility";                 radioactive contamination of property;
               but if such facility is located within the              (7) "Source material" has the meaning
               United States of America, its territories                   given it in the Atomic Energy Act of
               or possessions or Canada, this                              1954 or in any law amendatory thereof;
               Exclusion (3) applies only to "property
               damage" to such "nuclear facility" and                  (8) "Special nuclear material" has the
               any property thereat.                                       meaning given it in the Atomic Energy
                                                                           Act of 1954 or in any law amendatory
        d. As used in this exclusion:                                      thereof;
          (1) "By-product material" has the meaning                    (9) "Spent fuel" means any fuel element or
               given it in the Atomic Energy Act of                        fuel component, solid or liquid, which
               1954 or in any law amendatory thereof;                      has been used or exposed to radiation
                                                                           in a "nuclear reactor";




  Page 44 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 88 of 285 PageID #: 120




          (10) "Waste" means any waste material:                 2. Each of the following is also an insured:
               (a) Containing "by-product material"                 a. Your "volunteer workers" only while
                     other than the tailings or wastes                 performing duties related to the conduct of
                     produced by the extraction or                     your business, or your "employees", other
                     concentration of uranium or thorium               than either your "executive officers" (if you
                     from any ore processed primarily for              are an organization other than a
                     its "source material" content; and                partnership, joint venture or limited liability
               (b) Resulting from the operation by any                 company) or your managers (if you are a
                     person or organization of any                     limited liability company), but only for acts
                     "nuclear facility" included under                 within the scope of their employment by you
                     Paragraphs (a) and (b) of the                     or while performing duties related to the
                     definition of "nuclear facility".                 conduct of your business. However, none of
                                                                       these "employees" or "volunteer workers"
  C. Who Is An Insured                                                 are insureds for:
     1. If you are designated in the Declarations as:                 (1) "Bodily injury" or "personal and
        a. An individual, you and your spouse are                          advertising injury":
            insureds, but only with respect to the                        (a) To you, to your partners or members
            conduct of a business of which you are the                         (if you are a partnership or joint
            sole owner.                                                        venture), to your members (if you are
        b. A partnership or joint venture, you are an                          a limited liability company), or to a
            insured. Your members, your partners and                           co-"employee" while in the course of
            their spouses are also insureds, but only                          his or her employment or performing
            with respect to the conduct of your                                duties related to the conduct of your
            business.                                                          business, or to your other "volunteer
        c. A limited liability company, you are an                             workers" while performing duties
                                                                               related to the conduct of your
            insured. Your members are also insureds,
            but only with respect to the conduct of your                       business;
            business. Your managers are insureds, but                     (b) To the spouse, child, parent, brother
            only with respect to their duties as your                          or sister of that co-"employee" as a
            managers.                                                          consequence of Paragraph (a)
                                                                               above;
        d. An organization other than a partnership,
            joint venture or limited liability company,                   (c) For which there is any obligation to
            you are an insured. Your "executive                                share damages with or repay
            officers" and directors are insureds, but only                     someone else who must pay
            with respect to their duties as your officers                      damages because of the injury
            or directors. Your stockholders are also                           described in Paragraph (a) or (b); or
            insureds, but only with respect to their                      (d) Arising out of his or her providing or
            liability as stockholders.                                         failing to provide professional health
        e. A trust, you are an insured. Your trustees                          care services.
            are also insureds, but only with respect to               (2) "Property damage" to property:
            their duties as trustees.
                                                                          (a) Owned, occupied or used by;




  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 45 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 89 of 285 PageID #: 121




               (b) Rented to, in the care, custody or            3. The most we will pay under Business Liability
                   control of, or over which physical               Coverage for damages because of "property
                   control is being exercised for any               damage" to a premises while rented to you or
                   purpose by;                                      in the case of fire while rented to you or
                you, any of your "employees", "volunteer            temporarily occupied by you with permission of
                workers", any partner or member (if you             the owner is the applicable Damage To
                are a partnership or joint venture), or             Premises Rented To You limit shown for that
                any member (if you are a limited liability          premises in the Declarations. For a premises
                company).                                           temporarily occupied by you, the applicable
                                                                    limit will be the highest Damage To Premises
        b. Any person (other than your "employee" or                Rented To You limit shown in the Declarations.
            "volunteer worker"), or any organization
            while acting as your real estate manager.            4. Aggregate Limits
         c. Any person or organization having proper                The most we will pay for:
            temporary custody of your property if you               a. All "bodily injury" and "property damage"
            die, but only:                                               that is included in the "products-completed
           (1) With respect to liability arising out of the              operations hazard" is twice the Liability and
                maintenance or use of that property;                     Medical Expenses limit.
                and                                                 b. All:
           (2) Until your legal representative has been                 (1) "Bodily injury" and "property damage"
                appointed.                                                   except damages because of "bodily
        d. Your legal representative if you die, but only                    injury" or "property damage" included in
            with respect to duties as such. That                             the "products-completed operations
            representative will have all your rights and                     hazard";
            duties under this policy.                                   (2) Plus medical expenses;
     No person or organization is an insured with                       (3) Plus all "personal and advertising injury"
     respect to the conduct of any current or past                           caused by offenses committed;
     partnership, joint venture or limited liability                     is twice the Liability and Medical Expenses
     company that is not shown as a Named Insured in                     limit.
     the Declarations.
                                                                    Subject to Paragraph a. or b. above, whichever
  D. Liability And Medical Expenses Limits Of                       applies, the Damage To Premises Rented To
     Insurance                                                      You limit is the most we will pay for damages
     1. The Limits of Insurance of Section II – Liability           because of "property damage" to any one
        shown in the Declarations and the rules below               premises, while rented to you, or in the case of
        fix the most we will pay regardless of the                  fire, while rented to you or temporarily
        number of:                                                  occupied by you with permission of the owner.
         a. Insureds;                                               The Limits of Insurance of Section II – Liability
        b. Claims made or "suits" brought; or                       apply separately to each consecutive annual
                                                                    period and to any remaining period of less than
         c. Persons or organizations making claims or               12 months, starting with the beginning of the
            bringing "suits".                                       policy period shown in the Declarations, unless
     2. The most we will pay for the sum of all                     the policy period is extended after issuance for
        damages because of all:                                     an additional period of less than 12 months. In
         a. "Bodily injury", "property damage" and                  that case, the additional period will be deemed
            medical expenses arising out of any one                 part of the last preceding period for purposes
            "occurrence"; and                                       of determining the Limits of Insurance.
        b. "Personal and advertising injury" sustained        E. Liability And Medical Expenses General
            by any one person or organization;                   Conditions
        is the Liability and Medical Expenses limit              1. Bankruptcy
        shown in the Declarations. But the most we will             Bankruptcy or insolvency of the insured or of
        pay for all medical expenses because of                     the insured's estate will not relieve us of our
        "bodily injury" sustained by any one person is              obligations under this policy.
        the Medical Expenses limit shown in the
        Declarations.




  Page 46 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 90 of 285 PageID #: 122




     2. Duties In The Event Of Occurrence,                          A person or organization may sue us to
        Offense, Claim Or Suit                                      recover on an agreed settlement or on a final
        a. You must see to it that we are notified as               judgment against an insured; but we will not be
            soon as practicable of an "occurrence" or               liable for damages that are not payable under
            an offense which may result in a claim. To              the terms of this policy or that are in excess of
            the extent possible, notice should include:             the applicable Limit of Insurance. An agreed
                                                                    settlement means a settlement and release of
           (1) How, when and where the "occurrence"                 liability signed by us, the insured and the
                or offense took place;                              claimant or the claimant's legal representative.
           (2) The names and addresses of any                    4. Separation Of Insureds
                injured persons and witnesses; and
                                                                    Except with respect to the Limits of Insurance
           (3) The nature and location of any injury or             of Section II – Liability, and any rights or duties
                damage arising out of the "occurrence"              specifically assigned in this policy to the first
                or offense.                                         Named Insured, this insurance applies:
        b. If a claim is made or "suit" is brought                  a. As if each Named Insured were the only
            against any insured, you must:                              Named Insured; and
           (1) Immediately record the specifics of the              b. Separately to each insured against whom
                claim or "suit" and the date received;                  claim is made or "suit" is brought.
                and
                                                              F. Liability And Medical Expenses Definitions
           (2) Notify us as soon as practicable.
                                                                 1. "Advertisement" means a notice that is
            You must see to it that we receive written              broadcast or published to the general public or
            notice of the claim or "suit" as soon as                specific market segments about your goods,
            practicable.                                            products or services for the purpose of
        c. You and any other involved insured must:                 attracting customers or supporters. For the
                                                                    purposes of this definition:
           (1) Immediately send us copies of any
                demands, notices, summonses or legal                a. Notices that are published include material
                papers received in connection with the                  placed on the Internet or on similar
                claim or "suit";                                        electronic means of communication; and
           (2) Authorize us to obtain records and other             b. Regarding web sites, only that part of a web
                information;                                            site that is about your goods, products or
           (3) Cooperate with us in the investigation or                services for the purposes of attracting
                settlement of the claim or defense                      customers or supporters is considered an
                                                                        advertisement.
                against the "suit"; and
           (4) Assist us, upon our request, in the               2. "Auto" means:
                enforcement of any right against any                a. A land motor vehicle, trailer or semitrailer
                person or organization that may be                      designed for travel on public roads,
                liable to the insured because of injury or              including any attached machinery or
                damage to which this insurance may                      equipment; or
                also apply.                                         b. Any other land vehicle that is subject to a
        d. No insured will, except at that insured's own                compulsory or financial responsibility law or
            cost, voluntarily make a payment, assume                    other motor vehicle insurance or motor
            any obligation, or incur any expense, other                 vehicle registration law where it is licensed
            than for first aid, without our consent.                    or principally garaged.
     3. Legal Action Against Us                                     However, "auto" does not include "mobile
        No person or organization has a right under                 equipment".
        this policy:                                             3. "Bodily injury" means bodily injury, sickness or
        a. To join us as a party or otherwise bring us              disease sustained by a person, including death
            into a "suit" asking for damages from an                resulting from any of these at any time.
            insured; or                                          4. "Coverage territory" means:
        b. To sue us on this policy unless all of its               a. The United States of America (including its
           terms have been fully complied with.                         territories and possessions), Puerto Rico
                                                                        and Canada;




  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 47 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 91 of 285 PageID #: 123




          b. International waters or airspace, but only if             b. A sidetrack agreement;
               the injury or damage occurs in the course of            c. Any easement or license agreement,
               travel or transportation between any places                 except in connection with construction or
               included in Paragraph a. above; or                          demolition operations on or within 50 feet of
          c. All other parts of the world if the injury or                 a railroad;
               damage arises out of:                                   d. An obligation, as required by ordinance, to
              (1) Goods or products made or sold by you                    indemnify a municipality, except in
                   in the territory described in Paragraph a.              connection with work for a municipality;
                   above;                                              e. An elevator maintenance agreement;
              (2) The activities of a person whose home                 f. That part of any other contract or
                   is in the territory described in Paragraph              agreement pertaining to your business
                   a. above, but is away for a short time on               (including an indemnification of a
                   your business; or                                       municipality in connection with work
              (3) "Personal and advertising injury"                        performed for a municipality) under which
                   offenses that take place through the                    you assume the tort liability of another party
                   Internet or similar electronic means of                 to pay for "bodily injury" or "property
                   communication;                                          damage" to a third person or organization.
          provided the insured's responsibility to pay                     Tort liability means a liability that would be
          damages is determined in a "suit" on the merits                  imposed by law in the absence of any
          in the territory described in Paragraph a. above                 contract or agreement.
          or in a settlement we agree to.                                  Paragraph f. does not include that part of
     5.   "Employee" includes a "leased worker".                           any contract or agreement:
          "Employee" does not include a "temporary                        (1) That indemnifies a railroad for "bodily
          worker".                                                             injury" or "property damage" arising out
     6.   "Executive officer" means a person holding any                       of construction or demolition operations,
          of the officer positions created by your charter,                    within 50 feet of any railroad property
          constitution, bylaws or any other similar                            and affecting any railroad bridge or
          governing document.                                                  trestle,    tracks,  roadbeds,      tunnel,
                                                                               underpass or crossing;
     7.   "Hostile fire" means one which becomes
          uncontrollable or breaks out from where it was                  (2) That indemnifies an architect, engineer
          intended to be.                                                      or surveyor for injury or damage arising
                                                                               out of:
     8.   "Impaired property" means tangible property,
          other than "your product" or "your work", that                      (a) Preparing, approving or failing to
          cannot be used or is less useful because:                                prepare or approve maps, drawings,
                                                                                   opinions, reports, surveys, change
          a. It incorporates "your product" or "your work"                         orders, designs or specifications; or
               that is known or thought to be defective,
               deficient, inadequate or dangerous; or                         (b) Giving directions or instructions, or
                                                                                   failing to give them, if that is the
          b. You have failed to fulfill the terms of a                             primary cause of the injury or
               contract or agreement;                                              damage; or
          if such property can be restored to use by:                     (3) Under which the insured, if an architect,
              (1) The repair, replacement, adjustment or                       engineer or surveyor, assumes liability
                   removal of "your product" or "your work";                   for an injury or damage arising out of the
                   or                                                          insured's rendering or failure to render
              (2) Your fulfilling the terms of the contract or                 professional services, including those
                                                                               listed in Paragraph (2) above and
                   agreement.
                                                                               supervisory, inspection or engineering
     9.   "Insured contract" means:                                            services.
          a. A contract for a lease of premises.                   10. "Leased worker" means a person leased to you
               However, that portion of the contract for a             by a labor leasing firm under an agreement
               lease of premises that indemnifies any                  between you and the labor leasing firm, to
               person or organization for damage by fire to            perform duties related to the conduct of your
               premises while rented to you or temporarily             business. "Leased worker" does not include a
               occupied by you with permission of the                  "temporary worker".
               owner is not an "insured contract";




  Page 48 of 53                            © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 92 of 285 PageID #: 124




    11. "Loading or unloading" means the handling of                     However, self-propelled vehicles with the
        property:                                                        following types of permanently attached
        a. After it is moved from the place where it is                  equipment are not "mobile equipment" but
            accepted for movement into or onto an                        will be considered "autos":
            aircraft, watercraft or "auto";                             (1) Equipment designed primarily for:
        b. While it is in or on an aircraft, watercraft or                  (a) Snow removal;
            "auto"; or                                                      (b) Road      maintenance,       but   not
        c. While it is being moved from an aircraft,                             construction or resurfacing; or
            watercraft or "auto" to the place where it is                   (c) Street cleaning;
            finally delivered;
                                                                        (2) Cherry pickers and similar devices
        but "loading or unloading" does not include the                      mounted on automobile or truck chassis
        movement of property by means of a                                   and used to raise or lower workers; and
        mechanical device, other than a hand truck,
        that is not attached to the aircraft, watercraft or             (3) Air      compressors,       pumps      and
        "auto".                                                              generators, including spraying, welding,
                                                                             building       cleaning,       geophysical
    12. "Mobile equipment" means any of the following                        exploration, lighting and well servicing
        types of land vehicles, including any attached                       equipment.
        machinery or equipment:
                                                                     However, "mobile equipment" does not include
        a. Bulldozers, farm machinery, forklifts and                 land vehicles that are subject to a compulsory
            other vehicles designed for use principally              or financial responsibility law or other motor
            off public roads;                                        vehicle insurance or motor vehicle registration
        b. Vehicles maintained for use solely on or                  law where they are licensed or principally
            next to premises you own or rent;                        garaged. Land vehicles subject to a
        c. Vehicles that travel on crawler treads;                   compulsory or financial responsibility law or
                                                                     other motor vehicle insurance law or motor
        d. Vehicles, whether self-propelled or not, on               vehicle registration law are considered "autos".
            which are permanently mounted:
                                                                 13. "Occurrence" means an accident, including
           (1) Power cranes, shovels, loaders, diggers               continuous       or   repeated     exposure     to
                or drills; or                                        substantially the same general harmful
           (2) Road construction or resurfacing                      conditions.
                equipment such as graders, scrapers or           14. "Personal and advertising injury" means injury,
                rollers;                                             including consequential "bodily injury", arising
        e. Vehicles not described in Paragraph a., b.,               out of one or more of the following offenses:
            c. or d. above that are not self-propelled               a. False arrest, detention or imprisonment;
            and are maintained primarily to provide
            mobility to permanently attached equipment               b. Malicious prosecution;
            of the following types:                                  c. The wrongful eviction from, wrongful entry
           (1) Air       compressors,       pumps     and                into, or invasion of the right of private
                generators, including spraying, welding,                 occupancy of a room, dwelling or premises
                building       cleaning,      geophysical                that a person occupies, committed by or on
                exploration, lighting and well servicing                 behalf of its owner, landlord or lessor;
                equipment; or                                        d. Oral or written publication, in any manner,
           (2) Cherry pickers and similar devices used                  of material that slanders or libels a person
                to raise or lower workers;                              or organization or disparages a person's or
                                                                        organization's goods, products or services;
         f. Vehicles not described in Paragraph a., b.,
            c. or d. above maintained primarily for                  e. Oral or written publication, in any manner,
            purposes other than the transportation of                   of material that violates a person's right of
            persons or cargo.                                           privacy;




  BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 49 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 93 of 285 PageID #: 125




         f. The use of another's advertising idea in            17. "Property damage" means:
            your "advertisement"; or                                a. Physical injury to tangible property,
        g. Infringing upon another's copyright, trade                   including all resulting loss of use of that
            dress or slogan in your "advertisement".                    property. All such loss of use shall be
    15. "Pollutants" means any solid, liquid, gaseous or                deemed to occur at the time of the physical
        thermal irritant or contaminant, including                      injury that caused it; or
        smoke, vapor, soot, fumes, acids, alkalis,                  b. Loss of use of tangible property that is not
        chemicals and waste. Waste includes materials                   physically injured. All such loss of use shall
        to be recycled, reconditioned or reclaimed.                     be deemed to occur at the time of the
    16. "Products-completed operations hazard":                         "occurrence" that caused it.
        a. Includes all "bodily injury" and "property               For the purposes of this insurance, electronic
            damage" occurring away from premises you                data is not tangible property.
            own or rent and arising out of "your product"           As used in this definition, electronic data
            or "your work" except:                                  means information, facts or programs stored
           (1) Products that are still in your physical             as, created or used on, or transmitted to or
                possession; or                                      from computer software, including systems and
                                                                    applications software, hard or floppy disks, CD-
           (2) Work that has not yet been completed                 ROMs, tapes, drives, cells, data processing
                or abandoned. However, "your work" will             devices or any other media which are used
                be deemed completed at the earliest of              with electronically controlled equipment.
                the following times:
                                                                18. "Suit" means a civil proceeding in which
               (a) When all of the work called for in               damages because of "bodily injury", "property
                    your contract has been completed.               damage", or "personal and advertising injury"
               (b) When all of the work to be done at               to which this insurance applies are alleged.
                    the job site has been completed if              "Suit" includes:
                    your contract calls for work at more            a. An arbitration proceeding in which such
                    than one job site.                                  damages are claimed and to which the
               (c) When that part of the work done at                   insured must submit or does submit with
                    the job site has been put to its                    our consent; or
                    intended use by any other person or             b. Any other alternative dispute resolution
                    organization other than another                     proceeding in which such damages are
                    contractor or subcontractor working                 claimed and to which the insured submits
                    on the same project.                                with our consent.
                Work      that   may     need     service,      19. "Temporary worker" means a person who is
                maintenance, correction, repair or                  furnished to you to substitute for a permanent
                replacement, but which is otherwise                 "employee" on leave or to meet seasonal or
                complete, will be treated as completed.             short-term workload conditions.
            The "bodily injury" or "property damage"            20. "Volunteer worker" means a person who is not
            must occur away from premises you own or                your "employee", and who donates his or her
            rent, unless your business includes the                 work and acts at the direction of and within the
            selling, handling or distribution of "your              scope of duties determined by you, and is not
            product" for consumption on premises you                paid a fee, salary or other compensation by
            own or rent.                                            you or anyone else for their work performed for
        b. Does not include "bodily injury" or "property            you.
            damage" arising out of:                             21. "Your product":
           (1) The transportation of property, unless               a. Means:
                the injury or damage arises out of a
                condition in or on a vehicle not owned or              (1) Any goods or products, other than real
                operated by you, and that condition was                     property, manufactured, sold, handled,
                created by the "loading or unloading" of                    distributed or disposed of by:
                that vehicle by any insured; or                            (a) You;
           (2) The existence of tools, uninstalled                         (b) Others trading under your name; or
                equipment or abandoned or unused
                materials.




  Page 50 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 94 of 285 PageID #: 126




               (c) A person or organization whose                            Buildings with 65% or more of the rental
                   business or assets you have                               units or floor area vacant or unoccupied
                   acquired; and                                             are considered unoccupied under this
           (2) Containers (other than vehicles),                             provision.
                materials, parts or equipment furnished                 (2) After damage by a Covered Cause of
                in connection with such goods or                             Loss, permanent repairs to the building:
                products.                                                   (a) Have not started; and
        b. Includes:                                                       (b) Have not been contracted for;
           (1) Warranties or representations made at                         within 30 days of initial payment of loss.
                any time with respect to the fitness,
                quality, durability, performance or use of              (3) The building has:
                "your product"; and                                         (a) An outstanding order to vacate;
           (2) The providing of or failure to provide                      (b) An outstanding demolition order; or
                warnings or instructions.
                                                                            (c) Been        declared      unsafe     by
        c. Does not include vending machines or                                  governmental authority.
            other property rented to or located for the                 (4) Fixed and salvageable items have been
            use of others but not sold.                                      or are being removed from the building
    22. "Your work":                                                         and are not being replaced. This does
        a. Means:                                                            not apply to such removal that is
                                                                             necessary or incidental to any
           (1) Work or operations performed by you or                        renovation or remodeling.
                on your behalf; and
                                                                        (5) Failure to:
           (2) Materials, parts or equipment furnished
                in connection with such work or                             (a) Furnish necessary heat, water,
                operations.                                                      sewer service or electricity for 30
                                                                                 consecutive days or more, except
        b. Includes:                                                             during a period of seasonal
           (1) Warranties or representations made at                             unoccupancy; or
                any time with respect to the fitness,                      (b) Pay property taxes that are owing
                quality, durability, performance or use of                       and have been outstanding for more
                "your work"; and                                                 than one year following the date due,
           (2) The providing of or failure to provide                            except that this provision will not
                warnings or instructions.                                        apply where you are in a bona fide
  SECTION III – COMMON POLICY CONDITIONS                                         dispute with the taxing authority
  (APPLICABLE TO SECTION I – PROPERTY AND                                        regarding payment of such taxes.
  SECTION II – LIABILITY)                                           b. 10 days before the effective date of
  A. Cancellation                                                        cancellation if we cancel for nonpayment of
                                                                         premium.
     1. The first Named Insured shown in the
        Declarations may cancel this policy by mailing              c. 30 days before the effective date of
        or delivering to us advance written notice of                    cancellation if we cancel for any other
        cancellation.                                                    reason.
     2. We may cancel this policy by mailing or                  3. We will mail or deliver our notice to the first
        delivering to the first Named Insured written               Named Insured's last mailing address known to
        notice of cancellation at least:                            us.
        a. Five days before the effective date of                4. Notice of cancellation will state the effective
            cancellation if any one of the following                date of cancellation. The policy period will end
            conditions exists at any building that is               on that date.
            Covered Property in this policy:                     5. If this policy is cancelled, we will send the first
           (1) The building has been vacant or                      Named Insured any premium refund due. If we
                unoccupied 60 or more consecutive                   cancel, the refund will be pro rata. If the first
                days. This does not apply to:                       Named Insured cancels, the refund may be
                                                                    less than pro rata. The cancellation will be
               (a) Seasonal unoccupancy; or                         effective even if we have not made or offered a
               (b) Buildings      in    the   course    of          refund.
                   construction, renovation or addition.



  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 51 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 95 of 285 PageID #: 127




       6. If notice is mailed, proof of mailing will be               4. Paragraph 2. of this condition does not apply to
           sufficient proof of notice.                                    any      inspections,   surveys,    reports    or
  B.   Changes                                                            recommendations we may make relative to
                                                                          certification, under state or municipal statutes,
       This policy contains all the agreements between                    ordinances or regulations, of boilers, pressure
       you and us concerning the insurance afforded.                      vessels or elevators.
       The first Named Insured shown in the Declarations
       is authorized to make changes in the terms of this        F.   Insurance Under Two Or More Coverages
       policy with our consent. This policy's terms can be            If two or more of this policy's coverages apply to
       amended or waived only by endorsement issued                   the same loss or damage, we will not pay more
       by us and made a part of this policy.                          than the actual amount of the loss or damage.
  C.   Concealment, Misrepresentation Or Fraud                  G.    Liberalization
       This policy is void in any case of fraud by you as it          If we adopt any revision that would broaden the
       relates to this policy at any time. It is also void if         coverage under this policy without additional
       you or any other insured, at any time, intentionally           premium within 45 days prior to or during the
       conceals or misrepresents a material fact                      policy period, the broadened coverage will
       concerning:                                                    immediately apply to this policy.
       1. This policy;                                          H.    Other Insurance
       2. The Covered Property;                                       1. If there is other insurance covering the same
       3. Your interest in the Covered Property; or                       loss or damage, we will pay only for the
                                                                          amount of covered loss or damage in excess of
       4. A claim under this policy.                                      the amount due from that other insurance,
  D.   Examination Of Your Books And Records                              whether you can collect on it or not. But we will
       We may examine and audit your books and                            not pay more than the applicable Limit of
       records as they relate to this policy at any time                  Insurance of Section I – Property.
       during the policy period and up to three years                 2. Business Liability Coverage is excess over:
       afterward.                                                         a. Any other insurance that insures for direct
  E.   Inspections And Surveys                                                physical loss or damage; or
       1. We have the right to:                                           b. Any other primary insurance available to
           a. Make inspections and surveys at any time;                       you covering liability for damages arising
                                                                              out of the premises or operations for which
           b. Give you reports on the conditions we find;                     you have been added as an additional
               and                                                            insured.
          c. Recommend changes.                                       3. When this insurance is excess, we will have no
       2. We are not obligated to make any inspections,                   duty under Business Liability Coverage to
          surveys, reports or recommendations and any                     defend any claim or "suit" that any other insurer
          such actions we do undertake relate only to                     has a duty to defend. If no other insurer
          insurability and the premiums to be charged.                    defends, we will undertake to do so, but we will
          We do not make safety inspections. We do not                    be entitled to the insured's rights against all
          undertake to perform the duty of any person or                  those other insurers.
          organization to provide for the health or safety       I.   Premiums
          of workers or the public. And we do not warrant
          that conditions:                                            1. The first Named Insured shown in the
                                                                          Declarations:
          a. Are safe and healthful; or
                                                                          a. Is responsible for the payment of all
          b. Comply with laws, regulations, codes or                          premiums; and
              standards.
                                                                          b. Will be the payee for any return premiums
       3. Paragraphs 1. and 2. of this condition apply not                    we pay.
          only to us, but also to any rating, advisory, rate
          service or similar organization which makes                 2. The premium shown in the Declarations was
          insurance inspections, surveys, reports or                      computed based on rates in effect at the time
                                                                          the policy was issued. On each renewal,
          recommendations.
                                                                          continuation or anniversary of the effective
                                                                          date of this policy, we will compute the
                                                                          premium in accordance with our rates and
                                                                          rules then in effect.




  Page 52 of 53                            © Insurance Services Office, Inc., 2012                        BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 96 of 285 PageID #: 128




     3. With our consent, you may continue this policy               b. After a loss to your Covered Property only
        in force by paying a continuation premium for                     if, at time of loss, that party is one of the
        each successive one-year period. The                              following:
        premium must be:                                                 (1) Someone insured by this insurance;
        a. Paid to us prior to the anniversary date; and                 (2) A business firm:
        b. Determined in accordance with Paragraph                            (a) Owned or controlled by you; or
            2. above.
                                                                              (b) That owns or controls you; or
        Our forms then in effect will apply. If you do not
        pay the continuation premium, this policy will                   (3) Your tenant.
        expire on the first anniversary date that we                 You may also accept the usual bills of lading or
        have not received the premium.                               shipping receipts limiting the liability of carriers.
     4. Undeclared exposures or change in your                       This will not restrict your insurance.
        business operation, acquisition or use of
                                                                 2. Applicable        to    Businessowners        Liability
        locations may occur during the policy period
                                                                     Coverage:
        that are not shown in the Declarations. If so,
        we may require an additional premium. That                   If the insured has rights to recover all or part of
        premium will be determined in accordance with                any payment we have made under this policy,
        our rates and rules then in effect.                          those rights are transferred to us. The insured
                                                                     must do nothing after loss to impair them. At
  J. Premium Audit                                                   our request, the insured will bring "suit" or
     1. This policy is subject to audit if a premium                 transfer those rights to us and help us enforce
        designated as an advance premium is shown                    them. This condition does not apply to Medical
        in the Declarations. We will compute the final               Expenses Coverage.
        premium due when we determine your actual             L. Transfer Of Your Rights And Duties Under This
        exposures.                                               Policy
     2. Premium shown in this policy as advance                  Your rights and duties under this policy may not be
        premium is a deposit premium only. At the                transferred without our written consent except in
        close of each audit period, we will compute the          the case of death of an individual Named Insured.
        earned premium for that period and send
        notice to the first Named Insured. The due date          If you die, your rights and duties will be transferred
        for audit premiums is the date shown as the              to your legal representative but only while acting
        due date on the bill. If the sum of the advance          within the scope of duties as your legal
        and audit premiums paid for the policy period is         representative. Until your legal representative is
        greater than the earned premium, we will                 appointed, anyone having proper temporary
        return the excess to the first Named Insured.            custody of your property will have your rights and
                                                                 duties but only with respect to that property.
     3. The first Named Insured must keep records of
        the information we need for premium
        computation and send us copies at such times
        as we may request.
  K. Transfer Of Rights Of Recovery Against Others
     To Us
     1. Applicable to Businessowners Property
        Coverage:
        If any person or organization to or for whom we
        make payment under this policy has rights to
        recover damages from another, those rights
        are transferred to us to the extent of our
        payment. That person or organization must do
        everything necessary to secure our rights and
        must do nothing after loss to impair them. But
        you may waive your rights against another
        party in writing:
        a. Prior to a loss to your Covered Property.




  BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 53 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 97 of 285 PageID #: 129



                                                                                                 BUSINESSOWNERS
                                                                                                     BP 01 11 11 13

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       MISSOURI CHANGES
  This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS COVERAGE FORM

  A. Section I – Property is amended as follows:                 2. Paragraph A.5. Additional Coverages is
     1. The following exclusion and related provisions              amended as follows:
        are added to Paragraph B.2. Exclusions:                     The following is added to Paragraph a.(1)
        a. We will not pay for loss or damage arising               Debris Removal and Paragraph h. Pollutant
            out of any act an insured commits or                    Cleanup And Removal and relates only to the
            conspires to commit with the intent to cause            requirement to report expenses to us within
            a loss.                                                 180 days of the specified occurrence:
            In the event of such loss, no insured is                If you fail to report the expenses to us within
            entitled to coverage, even insureds who did             the 180-day time frame, such failure will not
            not commit or conspire to commit the act                invalidate a claim under this coverage unless
            causing the loss.                                       such failure operates to prejudice our rights.
        b. However, this exclusion will not apply to             3. Paragraph E. Property Loss Conditions is
            deny coverage to an innocent coinsured                  amended as follows:
            who did not cooperate in or contribute to               a. Paragraph 2. Appraisal is replaced by the
            the creation of the loss, provided the loss is              following:
            otherwise covered under this policy and the                 2. Appraisal
            loss arose out of domestic violence. Such
            coverage will be provided only if the                           If we and you disagree on the value of
            innocent coinsured files a police report and                    the property or the amount of loss, either
            completes a sworn affidavit indicating both:                    may make written demand for an
                                                                            appraisal of the loss. In this event, each
           (1) The cause of the loss; and                                   party will select a competent and
           (2) A pledge to cooperate in any criminal                        impartial appraiser and notify the other
                prosecution of the person committing                        of the appraiser selected within 20 days
                the act causing the loss.                                   of the written demand for appraisal. The
        c. If we pay a claim pursuant to Paragraph                          two appraisers will select an umpire. If
            A.1.b., our payment to the innocent                             they cannot agree upon an umpire
            coinsured will be limited to that insured's                     within 15 days, then, upon your or our
            ownership interest in the property as                           request, an umpire shall be selected by
            reduced by any payment to a mortgagee or                        a judge of a court of record in the state
            other secured interest; however, we shall                       and county (or city if the city is not within
            not be required to make any subsequent                          a county) in which the property covered
            payment for any loss for which the innocent                     is located. The appraisers will state
            coinsured has received payment. In no                           separately the value of the property and
            event will we pay more than the Limit of                        amount of loss. If they fail to agree, they
            Insurance.                                                      will submit their differences to the
                                                                            umpire. The umpire shall make an
                                                                            award within 30 days after the umpire
                                                                            receives the appraisers' submissions of
                                                                            their differences. A decision agreed to
                                                                            by any two will be binding. Each party
                                                                            will:
                                                                             a. Pay its chosen appraiser; and




  BP 01 11 11 13                        © Insurance Services Office, Inc., 2013                            Page 1 of 4
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 98 of 285 PageID #: 130




              b. Bear the other expenses of the                                  If we have not completed our
                   appraisal and umpire equally.                                 investigation, we will notify you again
              If there is an appraisal, we will still retain                     in writing, within 45 days after the
              our right to deny the claim.                                       date the initial notice is sent as
                                                                                 provided in b.(3), and thereafter
        b. Paragraph 4. Legal Action Against Us is                               every 45 days. The written notice
           replaced by the following:                                            shall state why more time is needed
           4. Legal Action Against Us                                            to investigate your claim.
              No one may bring a legal action against                d. The following is added to Paragraph 5.
              us under this insurance unless:                           Loss Payment Property Loss Condition:
               a. There has been full compliance with                    When the Replacement Cost Coverage
                   all of the terms of this insurance; and               applies, the following is added with respect
              b. The action is brought within 10 years                   to such coverage, and relates only to the
                   after the date on which the direct                    requirement to notify us of your intent to
                   physical loss or damage occurred.                     submit an additional claim (for the
                                                                         difference between actual cash value and
        c. Subparagraphs 5.a. and 5.b. Loss                              replacement cost) to us within 180 days
           Payment are replaced by the following:                        after the loss or damage occurs:
               a. In the event of partial loss or damage                 If you fail to notify us of your intent to
                   to Covered Property that is caused                    submit the additional claim to us within the
                   by or results from fire, and is covered               180-day time frame, such failure will not
                   by this policy, at your option, we will               invalidate that claim, unless such failure
                   either:                                               operates to prejudice our rights.
                  (1) Pay you an amount of money               B. Section II – Liability is amended as follows:
                       equal to the damage done; or
                                                                  Subparagraph A.2.a.(3)(b) Medical Expenses is
                  (2) Repair the damage, so that the              replaced by the following:
                       property is in as good a condition
                       as before the fire.                                  (b) The expenses are incurred and
                                                                                 reported within one year of the date
                   But we will not pay more than the                             of the accident. However, expenses
                   Limit of Insurance.                                           reported to us after one year of the
              b. In the event of any loss or damage                              date of the accident will not be
                   covered by this policy, we will give                          denied solely because of the late
                   you notice, within 15 working days                            submission,     unless      such   late
                   after we receive a properly executed                          submission operates to prejudice our
                   proof of loss, that we:                                       rights; and
                  (1) Accept your claim;                       C. Section III – Common Policy Conditions is
                                                                  amended as follows:
                  (2) Deny your claim; or
                                                                  1. Paragraph A.2. Cancellation is replaced by
                  (3) Need more time to determine                    the following:
                       whether your claim should be
                       accepted or denied.                           2. We may cancel this policy by mailing or
                                                                        delivering to the first Named Insured written
                   If we deny your claim, such notice                   notice of cancellation, stating the actual
                   will be in writing, and will state any               reason for cancellation, at least:
                   policy     provision,     condition    or
                   exclusion used as a basis for the                     a. 10 days before the effective date of
                   denial.                                                   cancellation     if   we      cancel    for
                                                                             nonpayment of premium.
                   If we need more time to determine
                   whether your claim should be
                   accepted or denied, the written
                   notice will state the reason(s) why
                   more time is needed.




  Page 2 of 4                            © Insurance Services Office, Inc., 2013                       BP 01 11 11 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 99 of 285 PageID #: 131




           b. 30 days before the effective date of                            The refund will be less than 90% of the
                cancellation if cancellation is for one or                    pro rata unearned premium if the refund
                more of the following reasons:                                of such amount would reduce the
               (1) Fraud or material misrepresentation                        premium retained by us to an amount
                    affecting this policy or a claim filed                    less than the minimum premium for this
                    under this policy or a violation of any                   policy.
                    of the terms or conditions of this             3. Paragraph H. Other Insurance is replaced by
                    policy;                                           the following:
               (2) Changes in conditions after the                    H. Other Insurance
                    effective date of this policy which                   We shall not be liable for a greater
                    have materially increased the risk                    proportion of any loss than the amount
                    assumed;                                              hereby insured shall bear to the whole
               (3) We become insolvent; or                                insurance covering the property against the
               (4) We involuntarily lose reinsurance for                  peril involved, whether collectible or not.
                    this policy.                                   4. The following is added to Paragraph K.
            c. 60 days before the effective date of                   Transfer Of Rights Of Recovery Against
                cancellation if we cancel for any other               Others To Us:
                reason.                                               If we pay an innocent coinsured for loss arising
     2. Paragraph A.5. Cancellation is replaced by                    out of an act of domestic violence by another
        the following:                                                insured, the rights of the innocent coinsured to
                                                                      recover damages from the abuser are
        5. If this policy is cancelled, we will send the              transferred to us to the extent of our payment.
           first Named Insured any premium refund                     Following the loss, the innocent coinsured may
           due. The cancellation will be effective even               not waive such rights to recover against the
           if we have not made or offered a refund.                   abuser.
           The following provisions govern calculation
           of return premium:                                      5. Paragraph L. Transfer Of Your Rights And
                                                                      Duties Under This Policy is replaced by the
            a. We will compute return premium pro                     following:
                rata and round to the next higher whole
                dollar when this policy is:                           L. Transfer By Beneficiary Deed
               (1) Cancelled by us or at our request;                     If you convey real property insured under
                                                                          this policy to a person (known as a grantee
               (2) Cancelled because you no longer                        beneficiary) designated under a beneficiary
                    have a financial or insurable interest                deed, which has been properly recorded
                    in the property or business operation                 prior to your death, that person will have
                    that is the subject of this insurance;                your rights and duties with respect to the
               (3) Cancelled but rewritten with us or in                  insured real property, but only for the period
                    our company group; or                                 from the date of your death until the first of
               (4) Cancelled after the first year, if it is a             the following occurs:
                    prepaid policy written for a term of                   1. A period of 30 days from the date of
                    more than one year.                                       your death;
           b. When this policy is cancelled at the                         2. The date that alternative coverage is
                request of the first Named Insured                            obtained on your property; or
                (except when Paragraph a.(2), a.(3) or                     3. The end of the policy period as shown in
                a.(4) applies), we will return 90% of the                     the Declarations.
                pro rata unearned premium, rounded to
                the next higher whole dollar. However,
                when such cancellation takes place
                during the first year of a multiyear
                prepaid policy, we will return the full
                annual premium for the subsequent
                years.




  BP 01 11 11 13                          © Insurance Services Office, Inc., 2013                          Page 3 of 4
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 100 of 285 PageID #: 132




         M. Transfer By Other Means Following                     2. The Act contains various exclusions, conditions
            Death                                                    and limitations that govern a claimant's
            If you die, your rights and duties will be               eligibility to collect payment from the
            transferred to your legal representative but             Association and affect the amount of any
            only while acting within the scope of duties             payment. The following limitations apply,
            as your legal representative. Until your legal           subject to all other provisions of the Act:
            representative is appointed, anyone having               a. Claims covered by the Association do not
            proper temporary custody of your property                    include a claim by or against an insured of
            will have your rights and duties, but only                   an insolvent insurer, if the insured has a net
            with respect to that property. Your rights                   worth of more than $25 million on the later
            and duties under this policy may not be                      of the end of the insured's most recent
            transferred without our written consent                      fiscal year or the December 31st of the year
            except in the case of death of an individual                 next preceding the date the insurer
            Named Insured.                                               becomes insolvent, provided that an
      6. The following paragraph is added and                            insured's net worth on such date shall be
         supersedes any provision to the contrary:                       deemed to include the aggregate net worth
                                                                         of the insured and all of its affiliates as
         N. Nonrenewal                                                   calculated on a consolidated basis.
            1. We may elect not to renew this policy by              b. Payments made by the Association for
                 mailing or delivering to the first Named                covered claims will include only that amount
                 Insured, at the last mailing address                    of each claim which is less than $300,000.
                 known to us, written notice of
                 nonrenewal, stating the actual reason                  However, the Association will not:
                 for nonrenewal, at least 60 days prior to             (1) Pay an amount in excess of the
                 the effective date of the nonrenewal.                     applicable Limit of Insurance of the
            2. If notice is mailed, proof of mailing will                  policy from which a claim arises; or
                 be sufficient proof of notice.                        (2) Return to an insured any unearned
   D. The following is added to the Businessowners                         premium in excess of $25,000.
      Coverage Form:                                                 These limitations have no effect on the
      Missouri Property And Casualty Insurance                       coverage we will provide under this policy.
      Guaranty Association Coverage Limitations
      1. Subject to the provisions of the Missouri
         Property and Casualty Insurance Guaranty
         Association Act (to be referred to as the Act), if
         we are a member of the Missouri Property and
         Casualty Insurance Guaranty Association (to
         be referred to as the Association), the
         Association will pay claims covered under the
         Act if we become insolvent.




   Page 4 of 4                           © Insurance Services Office, Inc., 2013                      BP 01 11 11 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 101 of 285 PageID #: 133



                                                                                                                                                          BUSINESSOWNERS
                                                                                                                                                                 BP         01 54 01 18


             THIS       ENDORSEMENT CHANGES THE                                             POLICY. PLEASE                        READ          IT   CAREFULLY.

                                                             ILLINOIS                       CHANGES
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
        INFORMATION SECURITY PROTECTION ENDORSEMENT

   A.   The following is added                  to    the    Businessowners                                          b.     Materially   affected    either   our
        Coverage Form:                                                                                                      decision to provide this insurance or
                                                                                                                            the hazard we assumed.
        1.   If this Policy covers the following                       in a.   and   b.,
             then Paragraphs 2. and 3. apply:                                                                        However,         this condition will not                  serve as
             a.   Real property used principally for residential                                                     a reason to void                     this  Policy after the
                                                                                                                     Policy has           been       in   effect for one year or
                  purposes up to and including a four family
                  dwelling; or
                                                                                                                     one      policy term,           whichever        is    less.


             b.   Household    or personal property that is
                                                                                                           2.        We  do not provide coverage under this
                                                                                                                     Policy to you or any other insured who,
                  usual or incidental to the occupancy of any
                                                                                                                     at any time subsequent to the issuance
                  premises used for residential purposes.
                                                                                                                     of this insurance,   commit fraud or
         .The second        paragraph of Paragraph E.2.                                                              intentionally conceal or misrepresent a
             Appraisal Property Loss Condition in Section                                                            material fact relating                to:
             I
              — Property is replaced by the following:
                                                                                                                     a.     This Policy;
             a.   Each party     pay its own appraiser and
                                       will
                  bear the other expenses of the appraisal
                                                                                                                     b.     The Covered              Property;

                  and umpire equally, except as provided in                                                          c.     Your          interest          in    the          Covered
                  b. below.                                                                                                 Property;or
             b.   We     will    pay your appraiser's fee and the                                                    d.     A     claim underthis Policy.
                  umpire's         appraisal         fee,    if    the     following
                                                                                                           3.        Notwithstanding the limitations stated                               in
                  conditions exist:
                                                                                                                     C.1. above, we may cancel this Policy                                in

                  (1)   You demanded            the appraisal; and                                                   accordance with the terms of Paragraph
                                                                                                                     A. Cancellation in Section                       Ill
                                                                                                                                                                            — Common
                  (2)   The     full   amount    of loss, as set by your
                                                                                                                     Policy Conditions.
                        appraiser,       is   agreed    to   by our appraiser
                        or by the umpire.                                                     B. Section         I
                                                                                                                     — Property           is   amended as             follows:

         .   Paragraph         C.                                 Concealment,                   1.   Paragraph B.2.a. Electrical                                 Apparatus               is

             Misrepresentation Or Fraud                       in       Section   Ill
                                                                                       —              replaced by the following:
             Common Policy Conditions                             is   replaced by
                                                                                                      a.   Electrical              Apparatus
             the following:
                                                                                                           Artificially              generated              electrical          current,
             C. Concealment, Misrepresentation                             Or                              including                electric         arcing,          that     disturbs
                   Fraud                                                                                   electrical devices,                   appliances or wires.
                   1.   This Policy is void if you or any insured
                                                                                                            But       if    generated electrical current
                                                                                                                           artificially
                        commit fraud or conceal or misrepresent                                            results in fire, we wi|| pay for the loss or
                        a fact in the process leading to the
                                                                                                           damage caused by fire.
                        issuance of this insurance, and such
                        fraud, concealment or misrepresentation                                            We              wi||     pay        for    loss       or     damage            to

                        is stated in the Policy or endorsement or
                                                                                                           "computer(s)" due to artificially generated
                        in the written application for this Policy
                                                                                                           electrical current if such loss or damage is

                        and:                                                                               caused by or results from:

                        a.   Was made            with        actual       intent       to                  (1)       An occurrence     that took place within

                             deceive;or                                                                              100 feet of the described premises; or




   BP   01 54 01 18                                          © Insurance           Services Office,   |nc.,      2017                                                   Page        1   of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 102 of 285 PageID #: 134




                (2)         Interruption of electric power supply,                                             2.    If this Policy has been in effect for 60

                            powersurge, blackoutorbrownoutifthe                                                      days or less, except as provided in
                            cause of such occurrence took place                                                      Paragraphs 8. and 9. below, we may
                            within   100 feet of the described                                                       cancel this Policy by mailing written
                            premises.                                                                                notice of cancellation at least:

      2.   The        following exclusion                   is   added       to   Paragraph                          a.    10 days before the effective date of
           B.2. Exclusions:                                                                                                cancellation  if  we cancel for
           a.    We  will not pay for loss or damage arising
                                                                                                                           nonpayment          0f   prem'um; 0r
                 outof any act committed:                                                                            b.    30 days before the effective date of
                                                                                                                           cancellat'on 'f we cancel for any
                (1)         By oratthe             direction       ofanyinsured;and
                                              .
                                                                                                                           otherreason.
                (
                  2)        Wthth e m t en tt ° cause
                                  '                                    a oss'
                                                                         I


                                                                                                               3.    If           has been in effect for more
                                                                                                                          this Policy
           b.    However, this exclusion will not apply to                                                           than 60 days,    except as provided in
                 deny payment to an innocent co-insured                                                              Paragraphs 8. and 9. below, we may
                 who did not cooperate in or contribute to                                                           cancel this Policy only for one or more
                 the creation of the loss                        if:
                                                                                                                     of the following reasons:
                (1)         The         arose out of a pattern
                                          loss                                            of                         a.    Nonpayment          of premium;
                            criminal domestic violence; and
                                                                                                                     b.    The  Policy        was obtained through a
                (2)         The perpetrator of the loss is criminally                                                      material misrepresentation;
                            prosecuted for the act causing the loss.
                                                                                                                     c.    You have   violated any of the terms
           c.    If    we pay                a claim pursuant to Paragraph                                                 and conditions ofthe Policy;
                 B.2.b., our                 payment to the insured is limited
                 to that                  insured's insurable interest in the                                        d.    The   risk     originally            accepted     has
                 property less any payments we first made
                                                                                                                           measurably increased;
                 to a mortgagee or other party with a legal                                                          e.    Certification        to        the     Director    of
                 secured interest in the property. In no event                                                             Insurance of the loss of reinsurance
                 will we pay more than the Limit of                                                                        by the     insurer   which    provided
                 Insurance.                                                                                                coverage to us for all or a substantial
                                                                                                                           part ofthe underlying risk insured; or
       .   The following is added to Paragraph E.4. Legal
           Action Against Us Property Loss Condition:                                                                f.    A  determination by the Director of
                                                                                                                           Insurance that the continuation of the
           The two-year  period for legal action against us
                                                                                                                           Policy could place us in violation of
           is extended by the number of days between
                                                                                                                           the insurance laws of this State.
           the date the proof of loss is filed with us and
           the date we deny the claim in whole or in part.                                                           Ifwe cancel this Policy based on one or
   C. Section          ll
                             —        Liability    is   amended as           follows:
                                                                                                                     more of the above reasons except for
                                                                                                                     nonpayment of premium, we will mail
      The term "spouse"                       is   replaced by the following:                                        written notice at least              60 days before the
      Spouse       or party to a                   civil   union recognized under                                    effective    date         of     cancellation.     When
      Illinois   law.                                                                                                cancellation         is        for    nonpayment         of
                                      —                                                                              premium, we wi|| mail written notice at
   D. Section               Ill           Common           Policy Conditions              is
                                                                                                                     least 1O days before the effective date of
      amended as                      follows:
                                                                                                                     cancellation.
      1.   The                A. Cancellation Common
                        Paragraph
           Policy Condition is replaced by the following:
                                                                                                              4.     We   will mail our notice to you, together
                                                                                                                     with our reason for cancellation, at your
           A- Cancellation                                                                                           last mailing address known to us. Proof

                 1.         The  first Named Insured shown in the                                                    0f mailing         Wi”    be SUfﬁCient Pr0°f 0f
                            Declarations may cancel this Policy by                                                   ”OtICG-
                            mailing to us advance written notice of
                            cancellation.




   Page 2 of 6                                                         © Insurance      Services Office,   |nc.,    2017                                    BP    01 54 01 18
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 103 of 285 PageID #: 135




               .   Notification of cancellation will also be                                                The Policy will terminate 1O days
                   sent to your broker,    known, or agent of
                                                  if                                                        following receipt of the written notice by
                   record, if known, and to the mortgagee                                                   the   Named        |nsured(s).
                   or lienholder listed on the Policy.
                                                                                                       .    Residential Properties Occupied                                 By
               .   Notice      of     cancellation       will       state   the                             Four Families Or Less
                   effective date of cancellation.                  The   policy
                                                                                                            The      following            applies if this Policy
                   period     will   end on     that date.
                                                                                                            covers       residential         properties occupied
               .   If this Policy is cancelled, we will send                                                by four families or less:
                   the first Named Insured any premium
                                                                                                            If   this Policy        has been                 in   effect for     60
                   refund due. If we cancel, the refund will
                                                                                                            days, or if this is a renewal policy, we
                   be pro rata. If the first Named Insured
                                                                                                            may only cancel this Policy for one or
                   cancels, the refund may be less than
                                                                                                            more of the following reasons:
                   pro rata.    The cancellation will be
                   effective even if we have not made or                                                    a.    Nonpayment              of premium;
                   offered a refund.                                                                        b.    The            was obtained
                                                                                                                              Policy                                             by
               .   Real Property Other Than Residential                                                           misrepresentation or fraud; or
                   Properties Occupied By Four                                                              c.    Any   act that measurably increases
                   Families Or Less                                                                               the risk originally accepted.
                   The    following applies only               if   this Policy                             Ifwe cancel this Policy based on one or
                   covers          real    property  other than                                             more of the above reasons except for
                   residential        property occupied by four                                             nonpayment of premium, we will mail
                   families or less:                                                                        written notice at least                      30 days before the
                   If   any one           or   more    of the        following                              effective         date        of     cancellation.             When
                   conditions exists at any building that is                                                cancellation             is        for           nonpayment          of

                   Covered Property in this Policy, we may                                                  premium, we wi|| mail written notice at
                   cancel this Policy by mailing to you                                                     least 1O days before the effective date of

                   written notice of cancellation, by both                                                  cancellation.

                   certified    and regularmail,         if:                             2.    Paragraph H.1. Other Insurance                                      is    replaced
                   a.   After a      fire loss,   permanent repairs to                         by the fOIIOW'nQ:
                        the building           have not started within                         H.   Otherlnsurance
                        60 days Of satiSfaCtory adjus’tment 0f
                                                                                                    1.      You may have                  other insurance subject
                        loss, unless the delay Is due to a
                                                                                                            to the   same          plan, terms, conditions                      and
                        labor dispute or weather conditions.
                                                                                                            provisions as the insurance under this
                   b.   The  building has been unoccupied                                                   Coverage Form.     you do, we will pay
                                                                                                                                           If

                        60 or more consecutive days. This                                                   our     share        covered loss or
                                                                                                                                   of     the
                        does not apply to:                                                                  damage. Our share is the proportion
                              Seasonal unoccupancy; or                                                      that the applicable Limit of Insurance
                        (1)
                                                                                                            under this Coverage Form bears to the
                        (2)   Buildings      under       repair,
                                                                                                            Limits of Insurance of all insurance
                              construction or reconstruction, if
                                                                                                            covering on the same basis.
                              properly     secured                     against
                              unauthorized entry.                                                      .    If   there   is    other insurance covering the
                                                                                                            same     loss or       damage, other than that
                   c.   The    building has:
                                                                                                            described                     above,             we
                                                                                                                              in   1.                             will   pay only
                        (1)   An outstanding order             to vacate;                                   for    the    amount               of        covered         loss    or

                              An outstanding           demolition order;
                                                                                                            damage      excess of the amount due
                                                                                                                          in
                        (2)
                              or
                                                                                                            from that other insurance, whether you
                                                                                                            can collect on it or not. But we wi|| not
                        (3)   Been    declared     unsafe                     in
                                                                                                            pay more than the applicable Limit of
                              accordance with the law.                                                      Insurance of Section                     I
                                                                                                                                                         —   Property.
                   d.   Heat, water,  sewer service or public
                        lighting have not been connected to
                        the building for 30 consecutive days
                        or more.




   BP   01 54 01 18                                    © Insurance          Services Office,   |nc.,       2017                                                   Page 3 of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 104 of 285 PageID #: 136




      3.   The       following    paragraph is                      added        to     the                           b.    If   this Policy        has been issued        to   you
           Common           Policy Conditions:                                                                              and    in    effect with us for less than five

           M. Nonrenewal                                                                                                    years, we may not fail to renew this
                                                                                                                            Policy unless you received 30 days'
              1.      If   we     decide not to renew or continue                                                           notice as provided in 1. above.
                     this        Policy,      wemail you written
                                                      will
                                                                                                                      c.    Notification of nonrenewal will also
                      notice,                the
                                         stating    reason   for
                      nonrenewal. Proof of mailing will be
                                                                                                                            be sent to your broker, if known, or
                      sufficient proof of notice.
                                                                                                                            agent of record, if known, and to the
                                                                                                                            last known mortgagee or lienholder.
                 .    Except as              provided      Paragraph 6.
                                                               in

                      below,            we    will     mail
                                                         you notice of
                                                                                                                      d.    The nonrenewal               shall     not    become
                                                                                                                            effective until at least             3O days from
                      nonrenewal at             least 60 days before the
                                                                                                                            the proof of mailing date of the notice
                      end of the policy period.
                                                                                                                            to you.
                      If   we    offer to      renew or continue and you
                      do not accept, this Policy wi|| terminate                                 E.   The    following            changes apply only to Information
                      at the end of the current policy period.
                                                                                                     Security Protection             Endorsement BP 15 07 if is                 it


                                                                                                     attached to this Policy:
                      Failure to pay the required renewal or
                      continuation premium when due shall                                            1.   Paragraph (2) of Insuring Agreement d.
                      mean that you have not accepted our                                                 Security Breach Liability is replaced by the
                      offer.                                                                              following:

                      If   we    fail   to mail      proper written notice of                                  (2)    We will      pay       for"defense expenses" as a
                      nonrenewal               and      you obtain other                                              result       of    a    "claim" in the form of a
                      insurance, this Policy                     will        end on the                               "regulatory             proceeding"   first made
                      effective date of that insurance.                                                               against the insured during the "policy
                                                                                                                      period"    or  during  the   applicable
                     The          following          provision               applies     to
                      policies other than those                          described        in
                                                                                                                      Extended Reporting Period, in response
                                                                                                                      to a "wrongful act" or a series of
                      Paragraph          6.:
                                                                                                                      "interrelated wrongful acts" covered
                      Notification of  nonrenewal will also be                                                        under Paragraph               d.(1).
                     sent to your broker,   if known, or agent of

                      record, if known, and the mortgagee or
                                                                                                     2.   The      following        is    added      to the      Defense And
                      lienholder listed on the Policy.
                                                                                                          Settlement Provision under Paragraph                            E.:

                                                                                                          3.   If we initially defend an insured or pay for
                 .   The            provision applies only if
                                 following
                     this Policy covers residential properties
                                                                                                               an insured's defense but later determine
                                                                                                               that the claim(s) is (are) not covered under
                      occupied by four families or                       less:
                                                                                                               this insurance, we will have the right to
                      a.    If   this Policy         has been issued              to   you                     reimbursement for the defense costs we
                            and     in   effect with us for five or               more                         have incurred.
                            years, we may not                    fail   to    renew this
                            Policy unless:
                                                                                                               The  right to reimbursement for the defense
                                                                                                               costs under this provision wi|| only apply to
                           (1)    The         Policy         was         obtained        by                    defense costs we have incurred after we
                                  misrepresentation             and     or    fraud                            notify you in writing that there may not be
                                  we mail you notice of nonrenewal                                             coverage, and that we are reserving our
                                  at least 30 days before the end of                                           rights to terminate the defense and seek
                                  the policy period as provided                        in 1.
                                                                                                               reimbursement                 for   defense costs.
                                  above;
                                                                                                     3.   The      following       is    added      to Exclusion         m. under
                           (2)    The        risk originally            accepted has                      Paragraph          l.:

                                  measurably increased and we
                                  mail you notice of nonrenewal at
                                                                                                                However, Paragraphs                   (1), (2)     and   (3) shall
                                                                                                               not apply to loss resulting from a "hostile
                                  least 30 days before the end of
                                                                                                               fire" if, and to the extent, loss resulting from
                                  the policy period as provided in 1.
                                  above;or                                                                     any "claim" is based upon, attributable to or
                                                                                                               arising out of heat,                smoke     or fumes.
                           (3)    You received 60                   days' notice of
                                  our intent               not      to        renew      as
                                  provided in         1.     above.




   Page 4 of 6                                                   © Insurance           Services Office,    |nc.,     2017                                     BP   01 54 01 18
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 105 of 285 PageID #: 137




        4.   Paragraph             2.     Supplemental                      Extended                           (2)    The   "claim" arose out of either a
             Reporting  Period  under   Paragraph   N.                                                                "wrongful act" or the first of a series
             Extended Reporting Periods is replaced by                                                                of "interrelated wrongful acts" which
             the following:                                                                                           occurred on or after the Retroactive
                                                            Repomng
                                                                        -
                                                                                                                      Date if any shown in the Schedule
             2.   ggﬂgldemental E Xtended
                                                                                                                              i               a




                                                                                                                      and before the end of the "policy
                                                                                                                      peﬂodT
                  a.   You      have the right to purchase a
                               will
                       Supplemental    Extended     Reporting                                             d.    You must   give us a written request for
                                                                                                                the Supplemental Extended Reporting
                       Period from us         if:

                                                                                                                Period within 3O days after the end of
                       (1)   This Endorsement is cancelled or                                                   the "policy period" or the effective date
                             nonrenewed for any reason; or                                                      of cancellation,              whichever comes       first.

                       (2)   We     renew              or    replace     this                             e.    The Supplemental Extended Reporting
                              Endorsement           with insurance that:                                        Period will not go into effect unless you
                             (a)   Has a Retroactive Date later than                                            pay the additional premium in full within
                                   the date shown in the Schedule                                               30 days of tendering your request for
                                   of this Endorsement for either                                               the Supplemental Extended Reporting
                                   Insuring Agreement d. Security                                               Period            to    us.       Once   in    effect, the
                                   Breach     Liability         or g.       Web   Site                          Supplemental     Extended                        Reporting
                                   Publishing       Liability.      However, the                                Period may not be cancelled.
                                   Supplemental                          Extended                         f.    We         wi||         determine        the     additional
                                   Reporting         Period         will  only be                               premium in accordance with our rules
                                   provided           for        the         insuring                           and rates. In doing so, we may take into
                                   agreement      which our renewal
                                                     for                                                        account the following:
                                   or replacement endorsement has
                                   a Retroactive Date later than the                                           (1)    The exposures               insured;

                                   date shown in the Schedule of                                               (2)    Previous            types      and      amounts        of
                                   this Endorsement; or                                                               insurance;

                             (b)   Does    not apply to "wrongful acts"                                        (3)    Limit        of   Insurance available under
                                   on a claims-made basis                   for either                                this   Endorsement             for future   payment
                                   Insuring    Agreement               d.    Security                                 of   damages; and
                                   Breach     Liability         or g.       Web   Site
                                                                                                               (4)    Other related factors.
                                   Publishing       Liability.      However, the
                                   Supplemental                          Extended                               The          premium may not exceed
                                                                                                                       additional

                                   Reporting         Period         wi||  only be                               200%                premium for this
                                                                                                                             of the annual
                                   provided           for        the         insuring                           Endorsement. The premium for the
                                   agreement       which our renewal
                                                     for                                                        Supplemental       Extended    Reporting
                                   or     replacement   endorsement                                             Period will be deemed fully earned as of
                                   does not apply to "wrongful acts"                                            the date it is purchased.
                                   on a claims-made basis.                                     5.    Paragraph   H.    Other    Insurance       under
                  b.   A   Supplemental Extended Reporting                                           Paragraph O. is replaced by the following:
                       Period, as specified in Paragraph a.,                                         H.   Other Insurance
                       lasts one year and is available only for
                                                                                                          If   any    "loss" resulting             from any "claim"          is
                       an additional premium.
                                                                                                          insured by any other valid policy, we shall
                  c.   The Supplemental Extended Reporting                                                not be liable under this Endorsement for a
                       Period starts with the end of the Basic                                            greater proportion of such "loss" than the
                       Extended Reporting Period set forth in                                             Information Security Protection Aggregate
                       Paragraph 1. It does not extend the                                                Limit Of Insurance stated in the Schedule
                       "policy period" or change the scope of                                             bears to the total applicable limit of liability
                       the coverage provided. It applies only to                                          of all valid and collectible insurance against
                       "claims" to which the following applies:                                           such "loss", unless such other insurance is
                             The        "claim"      is     first      made       and                     purchased          specifically to apply in            excess of
                       (1)
                             reported         to           usduring  the                                  the         Information                 Security      Protection
                             Supplemental             Extended Reporting                                  Aggregate Limit Of Insurance stated                        in   the
                              Peﬂod;and                                                                   Schedule of this Endorsement.




   BP   01 54 01 18                                             © Insurance       Services Office,   |nc.,     2017                                            Page 5 of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 106 of 285 PageID #: 138




      6.   The       definition       of "defense     expenses"              in                    "Defense expenses" does not include
           Paragraph V.         is   replaced by the following:                                    salaries and expenses of our "employees"
                                                                                                   or an insured's "employees" (other than
           5.   "Defense          expenses"              means     payments
                                                                "claim"    we                      those described in Paragraph d. above).
                allocated         to       a      specific
                investigate,           settle      ordefend,  for  its                  7.    Paragraph d. of the definition of "loss"                      in

                investigation,             settlement    or  defense,                         Paragraph V. is replaced by the following:
                including:
                                                                                              d.   With  respect to Insuring Agreements d.
                a.   Fees      and         salaries      of   attorneys    and                     Security Breach Liability and g. Web Site
                     paralegals        we      retain.                                             Publishing Liability:

                b.   Fees of attorneys an insured retains                                          Compensatory       damages, settlement
                     when, by our mutual agreement or court                                        amounts and costs awarded pursuant to
                     order          when
                                     (or     required     by                                       judgments or settlements.
                     administrativehearing or proceeding),                                         "Loss" does not include:
                     an insured is given the right to retain
                     defense counsel to defend against a                                           (1)    Civil   or   criminal   fines    or     penalties
                     "claim".                                                                             imposed by    law;

                c.   All  other litigation or administrative                                       (2)    Punitive or exemplary     damages;
                     hearing expenses, including fees or                                           (3)    The multiplied        portion    of    multiplied
                     expenses of expert witnesses hired                                                   damages;
                     either by us or by the defense attorney
                                                                                                   (4)    Taxes;
                     retained by an insured.
                                                                                                   (5)    Royalties;
                d.   Reasonable expenses incurred by an
                     insured at our request to assist us in the                                    (6)    The amount     of   any disgorged     profits;   or
                     investigation or defense of the "claim",                                      (7) Matters that are uninsurable pursuant to
                     including actual loss of earnings up to                                              law.
                     $250 a day because of time off from
                     work.
                e.   Costs taxed against an insured                   in   the
                     "suit".




   Page 6 of 6                                            © Insurance      Services Office,   |nc.,      2017                             BP   01 54 01 18
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 107 of 285 PageID #: 139




                                                                                                      BUSINESSOWNERS
                                                                                                          BP 01 57 10 08

            THIs   ENDORSEMENT CHANGES THE                     POLICY. PLEASE             READ   IT   CAREFULLY.

               MISSOURI CHANGES — POLLUTION EXCLUSION
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   In this policy, any exclusion, limitation or other provi-
   sion relating to "pollutants", or any amendment to or
   replacement of such exclusions, limitations or other
   provisions, applies whether or not the irritant or con-
   taminant has any function in your business, opera-
   tions,   premises,   site or location.




   BP   01 57 10 08                         © Insurance Services Office,   |nc.,   2008                      Page   1   of1   D
Case 1:20-cv-01620-RLY-TAB Document
                              49    1-3 Filed 06/11/20
                                               5059           owm'hm
                                                       Page 108 of 285 PageID   #: 140 2:13:31:
                                                                            Filed: 5/1/2020


                                                  Mario       Superior Court,   Civil Division   6                                                   Marion County, Indiana


        INSURANcg

     EMCASCO INSURANCE COMPANY                                                                         PRIOR POLICY: 5W4-85—44


               B U S       I       N E    S   S    O W N E R S                  D E C L          A R A         T       I       O N S

                                                                                                 *   __________________________ *
     POLICY PERIOD: FROM 08/01/19                             TO     08/01/20                    *         POLICY NUMBER        *
                                                                                                 *     5   W       4       —    8   5   —    4   4———20   *
                                                                                                 *   __________________________ *
         N A M E D     I       N    s    U R E D          :                                P R o D U c E R

     MHG HOTELS, LLC                                                              UNITED INSURANCE AGENCIES
     1220 BROOKVILLE WAY                                                          1019 W JACKSON ST
     INDIANAPOLIS IN 46239—1048                                                   MUNCIE IN 47305—1556



                                                                                     AGENT: BT 1155
         DIRECT BILL                                                                 AGENT PHONE: (765)284-4443
                                                                                     CLAIM REPORTING: (888)362-2255
                                                                                     SERVICING CARRIER: (513)221-6010

     THIS POLICY RENEWAL IS OFFERED CONTINGENT UPON THE RECEIPT OF PAYMENT
     WHICH IS DUE ON 10/01/19.

       INSURED IS:CORPORATION                                      Business Desc: HOTELS

     In Return for the Payment of the Premium, & Subject to all the Terms of This
     Policy, We Agree with You to Provide the Insurance as Stated in this Policy.


     P R O P E R T Y — Businessowners Coverage Form
       Refer to SECTION I—PROPERTY in the Businessowners Coverage Form and Any
       Schedule or Endorsements Attached.

     L I A B I L I T Y   &   M E D I C A L   P A Y M E N T S
     Except for Damage to Premises Rented to You, Each Paid Claim for the
     Following Coverages Reduces the Amount of Insurance We Provide During
     the Policy Period.  Refer To SECTION II—LIABILITY in the Businessowners
     Coverage Form, the Following Schedule and Any Attached Endorsements.

       Limits of Insurance
         Liability and Medical Expenses (Each Occurrence)                                                                           $       1,000,000
         Medical Expenses (Per Person)                                                                                              $          10,000
         Other Than Products/Completed Operations Aggregate                                                                         $       2,000,000
         Products/Completed Operations Aggregate                                                                                    $       2,000,000
         Damage to Premises Rented to You (Any One Premises)                                                                        $         500,000




     DATE OF ISSUE: 08/15/19                       (BPP)                                                                            (CONTINUED)
     FORM: BP7000A ED. 07-17                        BPP            05/03/19              115                   CC                      5W48544        2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 109 of 285 PageID #: 141

  'EMG INSURANCE
    PAGE No: 2
    EMCAsco INSURANCE COMPANY                                   POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                  EFF DATE: 08/01/19    EXP DATE: 08/01/20

              B U S   I   N E   S   S   O W N E R S        D E C L    A R A   T    I   O N S




    P R O P E R T Y   L I A B I L I T Y   &   M E D I C A L   P A Y M E N T S
      The following Optional Coverages/Endorsements (and/or applicable limits)
      modifies insurance provided under Section I — Property and/or Section II
      Liability of the Businessowners Coverage Form.

      Expanded Businessowners Enhancement Endorsement                                          See BP7200
      Motel- A $500 Per Occurrence Liability Deductible Applies                                See BPO710
        Liability for Guests Property—Per Occurrence                                      $        25,000
                                      Per Guest                                           $         1,000
        Liability for Guests Property in Safe Deposit Box —                                    See BPO7ll
                                      Per Occurrence                                      $         5,000

                                                    *Businessowners Premium               $      243963.00




      FORMS APPLICABLE:
      BP0003(O7/13), BPOll8(ll/l4)*, BPOll9(Ol/O6)*, BP0135(ll/17),
      BP0204(Ol/06)*, BPO312(01/10)*, BP0412(04/l7), BPO417(Ol/lO),
      BPO430(O7/l3), BPO446(O7/l3), BPO456(O7/l3), BPO457(O7/l3),
      BPO489(Ol/10), BP0523(Ol/15), BP0542(Ol/15), BP0577(Ol/O6),
      BPO710(Ol/06), BPO711<Ol/O6), BP1071(02/08), BP1203(Ol/10),
      BP1405(O7/l3), BPl445(12/10), BP1504(05/l4), BP1526(Ol/l4),
      BP700l.2A(Ol/l9)*, BP700l.3A(Ol/10), BP700lA(Ol/lO)*, BP7003(O7/l3),
      BP7199(01/l9)*, BP7200(01/l9)*, BP7337(07/l3), BP7486(Ol/l9)*,
      BP8055(O6/O9)*, BP8078(01/l9)*, IL7004(Ol/l9)*, 1L7028(05/15),
      IL7130A(O4/Ol)*, IL7lBlA(O4/Ol)*, IL7137(Ol/l8), IL7338(05/15),
      IL8044(06/l5)*, IL8357(01/l7), IL8383.2A(Ol/15), IL8384A(Ol/O8),
      IL8576(lO/l7)*, IL8720(O8/15)*

      REFER TO PRIOR DISTRIBUTION(S) FOR ANY FORMS NOT ATTACHED




    DATE OF ISSUE: 08/15/19             (BPP)
    FORM: BP7000A ED. 07-17                     05/03/19        115           CC               5W48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 110 of 285 PageID #: 142

  'EMG  INSURANCE

   EMCAsco INSURANCE COMPANY                                       POLICY NUMBER: 5w4—85—44———20

   MHG HOTELS, LLC                                    EFF DATE: 08/01/19            EXP DATE:   08/01/20

                            B U S    I    N E S S O W N E R S   P O L     I   C Y
                                           D E C L A R A T I O N S

                                            ENDORSEMENT SCHEDULE

                EDITION
     FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                                      PREMIUM

    BPOOO3          07-13     BUSINESSOWNERS COVERAGE FORM
   *BPOll8          11—14     TEXAS CHANGES
   *BPOll9          01-06     TX CHANGES CONDITIONS REQUIR NOTICE
    BPOl35          11-17     INDIANA CHANGES
   *BP0204          01—06     TX CHANGES AMENDMENT OF CANCEL PROV
                                NAME OF ENTITY: X
                                MAILING ADDRESS: X
                                NUMBER OF DAYS NOTICE: 3O
   *BPO312          Ol-lO     WINDSTORM OR HAIL PERCENTAGE
    BPO412          04-17     LIMITATION OF CVRGE DESIG PREMISES
                                PREMISES:
                                 ANY LOCATION OR PROJECT LISTED
                                 UNDER THE POLICY 5W48544
   BPO417           Ol—lO     EMPLOYMENT RELATED PRACTICES EXCL
   BPO43O           07-13     PROTECTIVE SAFEGUARDS
   BPO446           07-13     ORDINANCE OR LAW COVERAGE
   BPO456           07—13     UTILITY SERVICES-DIRECT DAMAGE
   BPO457           07-13     UTILITY SERVICES-TIME ELEMENT
   BPO489           Ol-lO     LIQUOR LIABILITY COVERAGE
                               LIQUOR LIABILITY AGGREGATE LIMIT
                                 $ 2,000,000
                               EACH COMMON CAUSE LIMIT
                                 $ 1,000,000
   BP0523           01-15     CAP/LOSSES/CERTIFD ACTS OF TERRORISM
   BP0542           01-15     EXCL OF PUNITIVE DAMAGES FOR TERRORI
   BP0577           01—06     FUNGI OR BACTERIA EXCLUSION (LIAB)
   BPO7lO           01-06     MOTELS
   BPO711           01-06     MOTEL-LIAB FOR GUESTS PROPERTY-SAFE
   BPlO7l           02—08     IN CHANGES — POLLUTION EXCLUSION
   BP1203           Ol-lO     LOSS PAYABLE PROVISIONS
   BP1405           07-13     AI-GRANTOR OF FRANCHISE
                              NAME OF PERSON(S) OR ORGANIZATION(S)                          $        28
                                 TBD
                              NAME OF PERSON(S) OR ORGANIZATION(S)                          $        28
                                 CHOICE HOTELS INTERNATIONAL,
                                    INC
                              NAME OF PERSON(S) OR ORGANIZATION(S)                          $        28
                                 MARRIOTT INTERNATIONAL, INC
                                 AND ITS AFFILIATES AND
                                 SUBSIDIARIES, C/O CERTFOCUS
    BP1445          12-10     IN CHANGES-WORKERS' COMP EXCLUSION
    BP1504          05-14     EXCL-ACCESS/DISCLOSURE OF CONFIDENT
    BP1526          01-14     IN-LIMITATIONS ON COVERAGE ROOF SURF
   *BP700l.2A       01-19     BOP SCHEDULE-MISC PROP POL LEVEL COV
    BP700l.3A       Ol-lO     BOP SCHEDULE-SEC II-LIAB AND MED PAY
   *BP700lA         01—10     BOP AUTOMATED SCHEDULE



     DATE OF ISSUE: 08/15/19                                                         (CONTINUED)
     FORM: IL7131A (ED. 04-01)                              115      CC                 5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 111 of 285 PageID #: 143

  'EMG INSURANCE
   PAGE No:
   EMCAsco INSURANCE COMPANY                                  POLICY NUMBER: 5w4—85—44———20

   MHG HOTELS, LLC                               EFF DATE: 08/01/19            EXP DATE:   08/01/20

                         B U s   I   N E s s o w N E R s   P o L     I   c Y
                                      D E c L A R A T I o N s

                                       ENDORSEMENT SCHEDULE

               EDITION
    FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                                  PREMIUM

   BP7003        07—13     Bop QUICK REFERENCE
  *BP7199        01—19     TEXAS CHANGES
  *BP72OO        01—19     EXPANDED BUSINESSOWNERS EXT END
   BP7337        07—13     AUTOMATIC AI—WHEN REQUIRED BY WRITTE
  *BP7486        01—19     EQUIPMENT BREAKDOWN ENDORSEMENT
  *B98055        06—09     TX ASBESTOS NOTICE
  *BP8078        01—19     POLICYHOLDER NOTICE
  *IL7004        01—19     MUTUAL POLICY PROVISIONS
   IL7O28        05—15     ASBESTOS EXCLUSION
  *IL7130A       04—01     NAMED INSURED ENDORSEMENT
  *IL7131A       04—01     COMM'L POLICY ENDORSEMENT SCHEDULE
   IL7137        01—18     EXCL MIXED DUST PNEUMOCONIOSIS
   IL7338        05—15     NOTICE OF CANC PROV BY US DESIGNATED
                             NAME 0F ENTITY:
                              MARRIOTT INTERNATIONAL, INC.
                              AND ITS AFFILIATEX AND
                              Po Box 140528
                              KANSAS CITY, Mo 6X114
                             MAILING ADDRESS:
                              SUBSIDIARIES
                              c/o CERTFOCUS    X
                             NUMBER OF DAYS NOTICE:  30
  *IL8044        06—15     IMPORTANT NOTICE — TEXAS COMPLIANCE
   IL8357        01—17     INDIANA COAL MINE SUBSIDENCE COVERAG
   IL8383.2A     01—15     DISCL PURSUANT TERRSM RISK INS. ACT                         $      3924
   IL8384A       01—08     TERRORISM NOTICE
  *IL8576        10—17     MEDICARE IMPT NOTICE To POLICYHOLDER
  *IL8720        08—15     POLICYHOLDER NOTICE




    DATE 0F ISSUE: 08/15/19
    FORM: IL7131A (ED. 04—01)                          115      CC                 5w48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 112 of 285 PageID #: 144

  'EMG INSURANCE

   EMCASCO INSURANCE COMPANY                            POLICY NUMBER: 5W4-85-44---20
   MHG HOTELS, LLC                           EFF DATE: 08/01/19    EXP DATE: 08/01/20




                         T E R R O R I   S   M   N O T   I   C E


        This insurance may include coverage for certified acts of terrorism
        as defined in the Terrorism Risk Insurance Act, as amended.

        Attached you will find a disclosure, which identifies the specific
        charge for certified acts of terrorism.




             YOU MAY HAVE THE OPTION TO REJECT THIS TERRORISM COVERAGE


               For additional information, please contact your agent




    DATE OF ISSUE: 08/15/19
    FORM: IL8384A (01-08)                          115         CC      5W48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 113 of 285 PageID #: 145

  'EMG INSURANCE

   EMCASCO INSURANCE COMPANY                            POLICY NUMBER: 5W4-85-44---20
   MHG HOTELS, LLC                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

      THIS DISCLOSURE IS ATTACHED TO YOUR POLICY IN RESPONSE TO THE DISCLOSURE
      REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS DISLOSURE DOES
      NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
      UNDER THE POLICY.




                                    S   C H E D U L E
           Terrorism Premium (Certified Acts)    $3924.00

      A. Disclosure Of Premium:
         In accordance with the federal Terrorism Risk Insurance Act,        we are
           required to provide you with a notice disclosing the portion of
           your premium, if any, attributable to coverage for terrorism acts
           certified under the Terrorism Risk Insurance Act. The portion of
           your premium attributable to such coverage is shown in the Schedule
           of this disclosure or in the policy Declarations.

      B.   Disclosure 0f Federal Participation In Payment Of Terrorism Losses:
           The United States Government, Department of the Treasury, Will pay
           a share of terrorism losses insured under the federal program. For
           losses occurring in 2015, the federal share equals 85% of that portion
           of the amount of such insured losses that exceeds the applicable insurer
           retention. Beginning on January l, 2016, the federal share will
           decrease by one percentage point per calendar year until equal to 80% of
           that portion of the amount of such insured losses that exceeds the
           applicable insurer retention. However, if aggregate insured losses
           attributable to terrorist acts certified under the Terrorism Risk
           Insurance Act exceed $100 billion in a calendar year, the Treasury shall
           not make any payment for any portion of the amount of such losses that
           exceeds $100 billion.

      C.   Cap On Insurer Participation In Payment Of Terrorism Losses:
           If aggregate insured losses attributable to terrorist acts certified
           under the Terrorism Risk Insurance Act exceed $100 billion in a calendar
           year and we have met our insurer deductible under the Terrorism Risk
           Insurance Act, we shall not be liable for the payment of any portion of
           the amount of such losses that exceeds $100 billion, and in such case
           insured losses up to that amount are subject to pro rata allocation in
           accordance with procedures established by the Secretary of the Treasury.

           The following statement is required to be part of the disclosure notice
           in MISSOURI:
           The premium above is for certain losses resulting from certified acts of
           terrorism as covered pursuant to coverage provisions, limitations and
           exclusions in this policy. You should read the definition in your policy
           carefully, but generally speaking, "certified" acts of terrorism are
           acts that exceed $5 million in aggregate losses to the insurance
           industry and which are subsequently declared by the U.S. Secretary of
           the Treasury as a certified terrorist act under the Terrorism Risk
           Insurance Act. Some losses resulting from certified acts of terrorism
           are not covered. Read your policy and endorsements carefully.



     Includes copyrighted material of ISO Properties,       Inc. with its permission

    DATE OF ISSUE: 08/15/19
    FORM: IL8383.2A(Ol—l5)                         115       CC           5W48544     2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 114 of 285 PageID #: 146

  'EMG INSURANCE

    EMCASCO INSURANCE COMPANY

                          N A M E D          I   N   S   U R E D         E N D O R S E M E N T

                                                                                     * ________________________ *
    POLICY PERIOD:            FROM         08/01/19           To   08/01/20          *       POLICY NUMBER      *
                                                                                     * 5 W 4 — 8 5 — 4 4———20 *
                                                                                     * ________________________ *

         N A M E D             I   N   s   U R E D        :                       P R o D U c E R

    MHG HOTELS, LLC                                                      UNITED INSURANCE AGENCIES
    1220 BROOKVILLE WAY                                                  1019 w JACKSON ST
    INDIANAPOLIS IN 46239—1048                                           MUNCIE IN 47305—1556



                                                                           AGENT: BT 1155
        DIRECT BILL                                                        AGENT PHONE: (765)284-4443
                                                                           CLAIM REPORTING: (888)362-2255
                                                                           SERVICING CARRIER: (513)221—6010


       T H   I   s         E N D 0 R s E M E N T                   c H   A N G E s   T H E          P o L   I   c Y
                           P L E A s E   R E A D                   I T     C A R E F U L L Y



                    ___________________________________________________ *
                     *
                     *
                     ENDORSEMENT EFFECTIVE DATES: 08/01/19 To 08/01/20 *
                    ___________________________________________________
                     ~k                                                                               ~k



                 IT IS HEREBY AGREED AND UNDERSTOOD THAT THE NAMED INSURED
                              IS AMENDED TO READ AS FOLLOWS:

             lST NAMED INSURED:
             MHG HOTELS, LLC

             NO.     02:
             JALI LLC

             NO.     03:
             HOTELS OF SPEEDWAY, LLC

             NO.     O4:
             HOTELS OF DEERFIELD LLC

             NO.     05:
             MOTELS OF NOBLESVILLE, LLP

             NO.     O6:
             MOTELS OF AVON, LLP

             NO.     O7:
             MOTELS OF FISHERS, LLP

             NO.     O8:
             MOTELS OF INDIANAPOLIS, LLP




    PLACE OF ISSUE: BLUE ASH, OH
    DATE OF ISSUE: 08/15/19                                                                             (CONTINUED)
    FORM: IL713OA (ED. 04-01)                                               115          CC           5W48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 115 of 285 PageID #: 147

  'EMG INSURANCE
    PAGE 2
    EMCASCO INSURANCE COMPANY                                    POLICY NO: 5W4-85-44---20
    MHG HOTELS, LLC                               EFF DATE: 08/01/19    EXP DATE: 08/01/20

                  N A M E D    I   N   S   U R E D   E N D O R S E M E N T
                                   C O N T     I N U E D



           NO.   09:
           NATVER LLP

           NO.   lO:
           MOTELS OF SEYMOUR, LLP

           NO.   ll:
           SRI-RAM,    INC

           NO. 12:
           SIVA, INC

           NO.   l3:
           HIREN, LLP

           NO. l4:
           IDM, LLC

           NO.   15:
           MOTELS OF NOBLESVILLE II, LLP

           NO.   l6:
           NEAL LODGING, LLC

           NO.   l7:
           MOTELS OF NORTH AURORA LLP

           NO.   18:
           RANJAN, LLC

           NO.   l9:
           MOTELS OF BLOOMINGTON LLC

           NO. 20:
           RAVI, LLC

           NO.   21:
           HOTELS OF STAFFORD LLP

           NO.   22:
           APPLETREE HOSPITALITY LLC

           NO.   23:
           EMERALD HOTELS INVESTMENTS LLC

           NO.   24:
           GOURLEY PIKE LODGING, LLC

           NO.   25:
           HOTELS OF DEERFIELD BEACH, LLC



    PLACE OF ISSUE: BLUE ASH, OH
    DATE OF ISSUE: 08/15/19                                                    (CONTINUED)
    FORM: IL713OA (ED. 04—01)                           115     CC           5W48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 116 of 285 PageID #: 148

  'EMG INSURANCE
    PAGE 3
    EMCASCO INSURANCE COMPANY                                   POLICY NO: 5W4-85-44---20
    MHG HOTELS, LLC                              EFF DATE: 08/01/19    EXP DATE: 08/01/20

                  N A M E D   I   N   S   U R E D   E N D O R S E M E N T
                                  C O N T     I N U E D



           NO.   26:
           MOTELS OF SUGAR LAND LLP




    PLACE OF ISSUE: BLUE ASH, OH
    DATE OF ISSUE: 08/15/19
    FORM: IL713OA (ED. 04—01)                          115     CC           5W48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 117 of 285 PageID #: 149

  'EMG     INSURANCE

    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y

    LOC OOl
    17960 FOUNDATION DR
    NOBLESVILLE, IN
    46060-2463

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     3 STORY FRAME BLDG IN                                          FAIRFIELD INN NOBLESVILLE
    PROTECTION CLASS O3

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*           Optional Coverages/
                 Coverage                             Insurance     Ints               Endorsements

     |BUILDING                                |   $     5,259,045l      |Replacement Cost
     |                                        |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                         |




     |
         BUSINESS PERSONAL PROPERTY           |   $       599,698       |Replacement Cost
     |                                        |
                                                                        lUtility Services — Direct Damage
     |                                        |                         |
                                                                           Providing Water,Communication
     |                                        |                         |
                                                                           And Power Supply Services
     |                                        |                         |
                                                                           Including Overhead Transmission
     |                                        |                         |
                                                                           Lines
     |                                        |                         |
                                                                           Limit of Insurance $50,000
     |                                        |                         |




     IORDINANCE OR LAW                        I$          400,000       |
                                                                            Demolition Cost and Increased
     |                                        |                         |
                                                                              Cost of Construction
     |                                        |                         |




         UTILITY SERVICES   -                              50,000       |Providing—Water Supply, Waste—
     |                                        |   $
     |
         TIME ELEMENT                         |                         |
                                                                           Water Removal, Communication
     |                                        |                         |
                                                                           Supply and/or Power Supply
     |                                        |                         |
                                                                           Including Overhead Transmission
     |                                        |                         |
                                                                           Lines
     |                                        |                         |




     IBUSINESS INCOME-EXTENDED                |
                                                  360 DAYS              |




     IPERIOD OF INDEMNITY                     |                         |




     |                                        |                         |




    DATE OF ISSUE: 08/15/19                  (BPP)                                          (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19            115      CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 118 of 285 PageID #: 150

  'EMG INSURANCE
    PAGE NO: 2
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U S         I    N E S S O W N E R S   S C H E D U L E
                                 S       E C T I O N   I   P R O P E R T Y




    LOC 002
    8229 E US HIGHWAY 36
    AVON, IN
    46123-7963

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     3 STORY FRAME BLDG IN                                          COMFORT INN AVON
    PROTECTION CLASS O3

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*           Optional Coverages/
                 Coverage                             Insurance     Ints               Endorsements

     |BUILDING                                |   $     4,396,219l      |Replacement Cost
     |                                        |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                         |




     |
         BUSINESS PERSONAL PROPERTY           |   $       558,509       |Replacement Cost
     |                                        |
                                                                        lUtility Services — Direct Damage
     |                                        |                         |
                                                                           Providing Water,Communication
     |                                        |                         |
                                                                           And Power Supply Services
     |                                        |                         |
                                                                           Including Overhead Transmission
     |                                        |                         |
                                                                           Lines
     |                                        |                         |
                                                                           Limit of Insurance $50,000
     |                                        |                         |




     IORDINANCE OR LAW                        I$          400,000       |
                                                                            Demolition Cost and Increased
     I                                        |                         |
                                                                              Cost of Construction
     |                                        |                         |




         UTILITY SERVICES   -                              50,000       |Providing—Water Supply, Waste—
     |                                        |   $
     |
         TIME ELEMENT                         |                         |
                                                                           Water Removal, Communication
     |                                        |                         |
                                                                           Supply and/or Power Supply
     |                                        |                         |
                                                                           Including Overhead Transmission
     |                                        |                         |
                                                                           Lines
     |                                        |                         |




     IBUSINESS INCOME-EXTENDED                |
                                                  360 DAYS              |




     IPERIOD OF INDEMNITY                     |                         |




     |                                        |                         |




    DATE OF ISSUE: 08/15/19                  (BPP)                                          (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19            115      CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 119 of 285 PageID #: 151

  'EMG INSURANCE
    PAGE No:   3
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 003
    9760 CROSSPOINT BLVD
    INDIANAPOLIS, IN
    46256-3344

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     3 STORY FRAME BLDG IN                                          COMFORT SUITES FISHERS
    PROTECTION CLASS 02

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     5,802,521l      |Replacement Cost
                                              |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                     |




     |BUSINESS PERSONAL PROPERTY|$                        440,720l      |Replacement Cost
     |                                        |                     |
                                                                        lUtility Services — Direct Damage
     |                                        |                     |   |
                                                                           Providing Water,Communication
     |                                        |                     |   |
                                                                           And Power Supply Services
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |
                                                                           Limit of Insurance $50,000
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000|      |Providing—Water Supply, Waste—
                                              |$
     |TIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     |                     |   |




     |                                        |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 120 of 285 PageID #: 152

  'EMG INSURANCE
    PAGE No:   4
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 004
    4125 KILDEER DR
    INDIANAPOLIS, IN
    46237-3200

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     4 STORY FRAME BLDG IN                                          COMFORT SUITES SOUTHPORT
    PROTECTION CLASS 02

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     6,586,719l      |Replacement Cost
                                              |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                     |




     IBUSINESS PERSONAL PROPERTY|$                        689,785l      |Replacement Cost
     |                                        |                     |
                                                                        lUtility Services — Direct Damage
     |                                        |                     |   |
                                                                           Providing Water,Communication
     |                                        |                     |   |
                                                                           And Power Supply Services
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |
                                                                           Limit of Insurance $50,000
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000|      |Providing—Water Supply, Waste—
                                              |$
     |TIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     |                     |   |




     |                                        |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 121 of 285 PageID #: 153

  'EMG INSURANCE
    PAGE NO:   5
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U S         I    N E S S O W N E R S   S C H E D U L E
                                 S       E C T I O N   I   P R O P E R T Y




    LOC 005
    119 ANGELINA WAY
    AVON, IN
    46123-3806

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     4 STORY FRAME BLDG IN                                          FAIRFIELD INN AVON
    PROTECTION CLASS O3

    Protective Safeguards: P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     6,652,964l      |Replacement Cost
                                              |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                     |




     IBUSINESS PERSONAL PROPERTY|$                        955,087l      |Replacement Cost
     |                                        |                     |
                                                                        lUtility Services — Direct Damage
     |                                        |                     |   |
                                                                           Providing Water,Communication
     |                                        |                     |   |
                                                                           And Power Supply Services
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |
                                                                           Limit of Insurance $50,000
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000|      |Providing—Water Supply, Waste—
                                              |$
     |TIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     |                     |   |




     |                                        |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 122 of 285 PageID #: 154

  'EMG INSURANCE
    PAGE No:   6
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 006
    327 N SANDY CREEK DR
    SEYMOUR, IN
    47274-9684

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     4 STORY FRAME BLDG IN                                          FAIRFIELD INN SEYMOUR
    PROTECTION CLASS 10W

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     5,898,507l      |Replacement Cost
                                              |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                     |




     IBUSINESS PERSONAL PROPERTY|$                        829,865l      |Replacement Cost
     |                                        |                     |
                                                                        lUtility Services — Direct Damage
     |                                        |                     |   |
                                                                           Providing Water,Communication
     |                                        |                     |   |
                                                                           And Power Supply Services
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |
                                                                           Limit of Insurance $50,000
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000|      |Providing—Water Supply, Waste—
                                              |$
     |TIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     |                     |   |




     |                                        |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 123 of 285 PageID #: 155

  'EMG INSURANCE
    PAGE No:   7
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 007
    4502 S HARDING ST
    INDIANAPOLIS, IN
    46217-9552

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     2 STORY FRAME BLDG IN                                          QUALITY INN INDIANAPOLIS
    PROTECTION CLASS 02

    Protective Safeguards: P2, P5, P9
                           central stat

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     4,926,797l      |Replacement Cost
                                              |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                     |




     |BUSINESS PERSONAL PROPERTY|$                        494,842l      |Replacement Cost
     |                                        |                     |
                                                                        lUtility Services — Direct Damage
     |                                        |                     |   |
                                                                           Providing Water,Communication
     |                                        |                     |   |
                                                                           And Power Supply Services
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |
                                                                           Limit of Insurance $50,000
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000|      |Providing—Water Supply, Waste—
                                              |$
     |TIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     |                     |   |




     |                                        |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 124 of 285 PageID #: 156

  'EMG INSURANCE
    PAGE No:   8
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 008
    17070 DRAGONFLY DR
    NOBLESVILLE, IN
    46060-3638

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     2 STORY FRAME BLDG IN                                          Quality Inn Noblesville
    PROTECTION CLASS O3

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     4,396,219l      |Replacement Cost
                                              |                     |
                                                                        |Automatic Increase—O8%
     |                                        |                     |




     |BUSINESS PERSONAL PROPERTY|$                        433,018l      |Replacement Cost
     |                                        |                     |
                                                                        lUtility Services — Direct Damage
     |                                        |                     |   |
                                                                           Providing Water,Communication
     |                                        |                     |   |
                                                                           And Power Supply Services
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |
                                                                           Limit of Insurance $50,000
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000|      |Providing—Water Supply, Waste—
                                              |$
     |TIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     |                     |   |




     |                                        |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 125 of 285 PageID #: 157

  'EMG INSURANCE
    PAGE No:   9
    EMCAsco INSURANCE COMPANY                                        POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                        EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 009
    1220 BROOKVILLE WAY
    INDIANAPOLIS, IN
    46239-1048

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                 Occupancy:
     l STORY NONCOMB BLDG                                        CORPORATE OFFICE BUILDING
    IN PROTECTION CLASS   02

    Protective Safeguards: P2, P9
                           central stat

                                                    Limit of     Spec*         Optional Coverages/
                 Coverage                          Insurance     Ints             Endorsements

     |BUILDING                                 $     1,227,916|05|Replacement Cost
     |
                                                                 |Automatic Increase—O8%
                                                                 |




     I                                                           |   |




     I
         BUSINESS PERSONAL PROPERTY            $       289,179IO6lReplacement Cost
     I
                                                                 lUtility Services — Direct Damage
                                                                 |




     I                                                           |
                                                                    Providing Water,Communication
                                                                     |




     I                                                           |
                                                                    And Power Supply Services
                                                                     |




     I                                                           |
                                                                    Including Overhead Transmission
                                                                     |




     I                                                           |
                                                                    Lines
                                                                     |




     I                                                           |
                                                                    Limit of Insurance $50,000
                                                                     |




     I                                                           |   |




     |0RDINANCE 0R LAW                         $       400,000|      |Demolition Cost and Increased
     I                                                           |   |
                                                                        Cost of Construction
     I                                                           |   |




         UTILITY SERVICES   —                           50,000|      |Providing—Water Supply, Waste—
     I                                         $
     I
         TIME ELEMENT                                            |   |
                                                                        Water Removal, Communication
     I                                                           |   |
                                                                        Supply and/or Power Supply
     I                                                           |   |
                                                                        Including Overhead Transmission
     I                                                           |   |
                                                                        Lines
     I                                                           |   |




     IBUSINESS INCOME-EXTENDED                 360 DAYS          |   I




     IPERIOD OF INDEMNITY                                        |   |




     |                                                           |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                     (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP     05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 126 of 285 PageID #: 158

  'EMG INSURANCE
    PAGE No: 10
    EMCAsco INSURANCE COMPANY                                        POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                        EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC OlO
    17863 FOUNDATION DR
    NOBLESVILLE, IN
    46060-2408

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                 Occupancy:
     4 STORY FRAME BLDG IN                                       COURTYARD BY MARRIOTT
    PROTECTION CLASS O3

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                    Limit of     Spec*         Optional Coverages/
                 Coverage                          Insurance     Ints             Endorsements

     |BUILDING                                 $     9,865,506l      |Replacement Cost
     |                                                           |
                                                                     |Automatic Increase—O8%
     I                                                               |




     I
         BUSINESS PERSONAL PROPERTY            $     1,028,747       |Replacement Cost
     I
                                                                     lUtility Services — Direct Damage
     I                                                               |
                                                                        Providing Water,Communication
     I                                                               |
                                                                        And Power Supply Services
     I                                                               |
                                                                        Including Overhead Transmission
     I                                                               |
                                                                        Lines
     I                                                               |
                                                                        Limit of Insurance $50,000
     I                                                               |




     |0RDINANCE 0R LAW                         $       400,000       |Demolition Cost and Increased
     I                                                               |
                                                                        Cost of Construction
     I                                                               |




         UTILITY SERVICES   —                           50,000       |Providing—Water Supply, Waste—
     I                                         $
     I
         TIME ELEMENT                                                |
                                                                        Water Removal, Communication
     I                                                               |
                                                                        Supply and/or Power Supply
     I                                                               |
                                                                        Including Overhead Transmission
     I                                                               |
                                                                        Lines
     I                                                               |




     IBUSINESS INCOME-EXTENDED                 360 DAYS              I




     IPERIOD OF INDEMNITY                                            |




     |                                                               |




    DATE OF ISSUE: 08/15/19                  (BPP)                                     (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP     05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 127 of 285 PageID #: 159

  'EMG INSURANCE
    PAGE No: 11
    EMCAsco INSURANCE COMPANY                                        POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                        EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 011
    160 TAPAWINGO DR
    WEST LAFAYETTE, IN
    47906-3299

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                 Occupancy:
     4 STORY FRAME BLDG IN                                       HAMPTON INN   &   SUITES
    PROTECTION CLASS O3

    Protective Safeguards: Pl, P2, P5, P9
                           SPRINKLERED

                                                    Limit of     Spec*         Optional Coverages/
                 Coverage                          Insurance     Ints             Endorsements

     |BUILDING                                |$    10,470,964l      |Replacement Cost
     |                                        |                  |
                                                                     |Automatic Increase—O8%
     I                                        |                      |




     I
         BUSINESS PERSONAL PROPERTY|$                1,061,208       |Replacement Cost
     I
                                                                     lUtility Services — Direct Damage
     I                                        |                      |
                                                                        Providing Water,Communication
     I                                        |                      |
                                                                        And Power Supply Services
     I                                        |                      |
                                                                        Including Overhead Transmission
     I                                        |                      |
                                                                        Lines
     I                                        |                      |
                                                                        Limit of Insurance $50,000
     I                                        |                      |




     |0RDINANCE 0R LAW                        |$       400,000       |Demolition Cost and Increased
     I                                        |                      |
                                                                        Cost of Construction
     I                                        |                      |




         UTILITY SERVICES   —                           50,000       |Providing—Water Supply, Waste—
     I                                        |$
     I
         TIME ELEMENT                         |                      |
                                                                        Water Removal, Communication
     I                                        |                      |
                                                                        Supply and/or Power Supply
     I                                        |                      |
                                                                        Including Overhead Transmission
     I                                        |                      |
                                                                        Lines
     I                                        |                      |




     IBUSINESS INCOME-EXTENDED                I360 DAYS              I




     IPERIOD OF INDEMNITY                     |                      |




     |                                        |                      |




    DATE OF ISSUE: 08/15/19                  (BPP)                                          (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP     05/03/19           115       CC          5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 128 of 285 PageID #: 160

  'EMG INSURANCE
    PAGE No: 12
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




    LOC 012
    1410 N WALNUT ST
    BLOOMINGTON, IN
    47404-2403

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     3 STORY FRAME BLDG IN                                          HOMEZ SUITES BLOOMINGTON
    PROTECTION CLASS 02

    Protective Safeguards: P1, P2, P5

                                                       Limit of     Spec*           Optional Coverages/
                 Coverage                             Insurance     Ints               Endorsements

     IBUILDING                                |$       10,190,757l      |Replacement Cost
     |                                        |                     |
                                                                        |Automatic Increase-08%
     |                                        |                         |




     |
         BUSINESS PERSONAL PROPERTY|$                   1,560,600       |Replacement Cost
     |
                                                                        lUtility Services - Direct Damage
     |                                        |                         |
                                                                           Providing Water,Communication
     |                                        |                         |
                                                                           And Power Supply Services
     |                                        |                         |
                                                                           Including Overhead Transmission
     |                                        |                         |
                                                                           Lines
     |                                        |                         |
                                                                           Limit of Insurance $50,000
     |                                        |                         |




     IORDINANCE OR LAW                        |   $       400,000       |
                                                                            Demolition Cost and Increased
     |                                        |                         |
                                                                              Cost of Construction
     |                                        |                         |




         UTILITY SERVICES   —                              50,000       |Providing—Water Supply, Waste—
     |                                        |$
     |
         TIME ELEMENT                         |                         |
                                                                           Water Removal, Communication
     |                                        |                         |
                                                                           Supply and/or Power Supply
     |                                        |                         |
                                                                           Including Overhead Transmission
     |                                        |                         |
                                                                           Lines
     |                                        |                         |




     IBUSINESS INCOME-EXTENDED                |
                                                  360 DAYS              |




     IPERIOD OF INDEMNITY                     |                         |




     |                                        |                         |




    DATE OF ISSUE: 08/15/19                  (BPP)                                          (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19            115      CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 129 of 285 PageID #: 161

  'EMG INSURANCE
    PAGE No: 13
    EMCAsco INSURANCE COMPANY                                         POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                         EFF DATE: 08/01/19    EXP DATE: 08/01/20

                          B U s       I    N E s s o W N E R s   s C H E D U L E
                                  s       E c T I o N   I   P R o P E R T Y




    LOC 013
    9090 WESLEYAN RD
    INDIANAPOLIS, IN
    46268-3110

    Deductibles: Property—$5,000

    For Inspection Contact: See Agent on Dec Page


                               COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                  Occupancy:
     3 STORY MAS NONCOMB                                          Comfort Inn    &   Suites
    BLDG IN PROT CLASS Ol

    Protective Safeguards: Pl, P2, P5, P9
                           Burglar Alarm

                                                     Limit of     Spec*          Optional Coverages/
                    Coverage                        Insurance     Ints              Endorsements

     |
         BUILDING                                                    |Replacement Cost
     |
                                                                     lUtility Services — Direct Damage
     |                                                               |
                                                                        Providing Water,Communication,
     |                                                               |
                                                                        Power Supply Services Including
     |                                                               |
                                                                        Overhead Transmission Lines
     |                                                               |
                                                                        Limit of Insurance $50,000
     |                                                               |
                                                                      Limitations on Coverage for
     |                                                               |
                                                                       Roof Surfacing
     |                                                               |
                                                                        Actual Cash Value
     |                                                               |
                                                                      Automatic Increase-08%
     |                                                               |




     IBUSINESS PERSONAL PROPERTY                $     1,020,000 O4|Replacement Cost
     |
                                                                  lUtility Services - Direct Damage
     |
                                                                     Providing Water,Communication
                                                                     |




     |
                                                                     And Power Supply Services
                                                                     |




     |
                                                                     Including Overhead Transmission
                                                                     |




     |
                                                                     Lines
                                                                     |




     |
                                                                     Limit of Insurance $50,000
                                                                     |




     |                                                               |




     |
         ORDINANCE OR LAW                       $       400,000      |
                                                                         Demolition Cost and Increased
     |                                                               |
                                                                           Cost of Construction
     |                                                               |




     IBUSINESS INCOME-EXTENDED                  360 DAYS             |




     IPERIOD OF INDEMNITY                                            |




    DATE OF ISSUE: 08/15/19                   (BPP)                                           (CONTINUED)
    FORM: BP700lA ED. Ol-lO                    BPP     05/03/19           115        CC          5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 130 of 285 PageID #: 162

  'EMG INSURANCE
    PAGE No: 14
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




     I                                                              |   |




    Loc 014
    6315 CRAWFORDSVILLE RD
    SPEEDWAY, IN
    46224-3501

    Deductibles: Property—S5,000

    For Inspection Contact: See Agent on Dec Page


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     4 STORY FRAME BLDG IN                                          HOTELS OF SPEEDWAY, LLC
    PROTECTION CLASS O3

    Protective Safeguards: Pl, P2, P5, P9
                           Burglar Alarm

                                                       Limit of     Spec*         Optional Coverages/
                 Coverage                             Insurance     Ints             Endorsements

     |BUILDING                                |   $     7,350,000l02lReplacement Cost
     |                                        |
                                                                    |Automatic Increase-08%
                                                                    |




     |                                        |                     |   |




     |
         BUSINESS PERSONAL PROPERTY           |   $     l,530,000|Ol|Replacement Cost
     |                                        |
                                                                 |O3|Utility Services - Direct Damage
     |                                        |                     |
                                                                       Providing Water,Communication
                                                                        |




     |                                        |                     |
                                                                       And Power Supply Services
                                                                        |




     |                                        |                     |
                                                                       Including Overhead Transmission
                                                                        |




     |                                        |                     |
                                                                       Lines
                                                                        |




     |                                        |                     |
                                                                       Limit of Insurance $50,000
                                                                        |




     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000|      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




         UTILITY SERVICES   -                              50,000       |Providing—Water Supply, Waste—
     |                                        |   $                 |




     |
         TIME ELEMENT                         |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                |
                                                  360 DAYS          |   |




     IPERIOD OF INDEMNITY                     |                     |   |




    DATE OF ISSUE: 08/15/19                  (BPP)                                        (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115     CC       5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 131 of 285 PageID #: 163

  'EMG INSURANCE
    PAGE No: 15
    EMCAsco INSURANCE COMPANY                                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U s         I    N E s s o W N E R s   s C H E D U L E
                                 s       E c T I o N   I   P R o P E R T Y




     I                                                              |   |




    Loc 015
    13434 SOUTHWEST FWY
    SUGAR LAND, TX
    77478-3521

    Deductibles: Property—S5,000                                            Windstorm or Hail—Ol%


    For Inspection Contact: sanjay patel                          317—507—3097      Agt: N


                                COVERAGE(S) AT LOCATION SHOWN ABOVE

    BUILDING NUMBER OOl

    Description:                                                    Occupancy:
     4 STORY FRAME BLDG IN                                          MOTEL - SPRINGHILL SUITES BY
    PROTECTION CLASS 02                                             MARRIOT

    Protective Safeguards: Pl, P5

                                                       Limit of     Spec*          Optional Coverages/
                 Coverage                             Insurance     Ints              Endorsements

     |BUILDING                                |   $     6,500,000l07lReplacement Cost
     |                                        |
                                                                    |Automatic Increase-08%
                                                                    |




                                              |




     |BUSINESS PERSONAL PROPERTY|$                        969,411l      |Replacement Cost
     |                                        |                     |   |




     IORDINANCE OR LAW                        |$          400,000l      |Demolition Cost and Increased
     |                                        |                     |   |
                                                                           Cost of Construction
     |                                        |                     |   |




     IUTILITY SERVICES      —                              50,000l      |Providing—Water Supply, Waste—
                                              |$
     ITIME ELEMENT                            |                     |   |
                                                                           Water Removal, Communication
     |                                        |                     |   |
                                                                           Supply and/or Power Supply
     |                                        |                     |   |
                                                                           Including Overhead Transmission
     |                                        |                     |   |
                                                                           Lines
     |                                        |                     |   |




     IBUSINESS INCOME-EXTENDED                I360 DAYS             |   I




     IPERIOD OF INDEMNITY                     I                     |   I




     |                                        |                     |   |




                                            Special Interests




    DATE OF ISSUE: 08/15/19                  (BPP)                                           (CONTINUED)
    FORM: BP700lA ED. Ol-lO                   BPP        05/03/19           115      CC         5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 132 of 285 PageID #: 164

  'EMG INSURANCE
    PAGE No: 16
    EMCAsco INSURANCE COMPANY                                     POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                     EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U S       I    N E S S O W N E R S   S C H E D U L E
                               S       E C T I O N   I   P R O P E R T Y




                  Ol     LOSS PAYEE
                           MARRIOTT INTERNATIONAL, INC.
                           AND ITS AFFILIATES AND
                           SUBSIDIARIES C/O CERTFOCUS
                           PO BOX 140528
                           KANSAS CITY, MO 64114—8528
                           Paragraph A of the Loss Payable Provision Applies



                  02     MORTGAGEE
                           Horizon Bank ISAOA ATIMA
                           PO BOX 3252
                           RESTON, VA 20195—1252



                  O3     LOSS PAYEE
                           Horizon Bank ISAOA ATIMA
                           PO BOX 3252
                           RESTON, VA 20195-1252
                           Paragraph A of the Loss Payable Provision Applies



                  O4     LENDERS LOSS PAYABLE
                           ASCENTIUM CAPITAL LLC ISAOA
                           PO BOX 979059
                           MIAMI, FL 33197-9059
                           Paragraph B of the Loss Payable Provision Applies



                  O5     MORTGAGEE
                           HORIZON BANK
                           302 N ALABAMA ST
                           INDIANAPOLIS, IN 46204-2103



                  O6     LENDERS LOSS PAYABLE
                           HORIZON BANK
                           302 N ALABAMA ST
                           INDIANAPOLIS, IN 46204-2103
                           Paragraph B of the Loss Payable Provision Applies




    DATE OF ISSUE: 08/15/19                (BPP)                                (CONTINUED)
    FORM: BP700lA ED. Ol-lO                 BPP    05/03/19     115      CC        5W48544    2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 133 of 285 PageID #: 165

  'EMG INSURANCE
    PAGE No: 17
    EMCAsco INSURANCE COMPANY                                   POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                                   EFF DATE: 08/01/19    EXP DATE: 08/01/20

                       B U S       I    N E S S O W N E R S   S C H E D U L E
                               S       E C T I O N   I   P R O P E R T Y




                  O7     MORTGAGEE
                           NEW FIRST NATIONAL BANK
                           50 SUGAR CREEK CENTER BLVD
                           STE 100
                           SUGAR LAND,          TX 77478




    INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
    DATE OF ISSUE: 08/15/19    (BPP)
    FORM: BP700lA ED. Ol—lO          05/03/19    115      CC       5W48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 134 of 285 PageID #: 166

  'EMG INSURANCE
    PAGE No: 18
    EMCAsco INSURANCE COMPANY                          POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                          EFF DATE: 08/01/19    EXP DATE: 08/01/20

                   B U s   I   N E s s o w N E R s   s   C H E D U L E
                               MISCELLANEOUS P R 0 P E R T Y
                                   POLICY LEVEL COVERAGES




               Coverage                                         Limits of Insurance

     EQUIPMENT BREAKDOWN                                             See BP7486




    INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
    DATE OF ISSUE: 08/15/19    (BPP)
    FORM: BP700l.2A ED. 01—19        05/03/19    115      CC       5W48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 135 of 285 PageID #: 167

  'EMG INSURANCE
    PAGE NO: l9
    EMCASCO INSURANCE COMPANY                          POLICY NO: 5W4-85-44---20
    MHG HOTELS LLC                          EFF DATE: 08/01/19    EXP DATE: 08/01/20

                   B U S I N E S S O W N E R S   S C H E D U L E
                   S E C T I O N   II   L I A B I L I T Y   A N D
                          M E D I C A L   P A Y M E N T S


        Classification/Exposure Basis                Exposure         Rate            Premium

                                             |                    |           |                    |




     Location OOl                            |                    |           |                    |




      Swimming Pool(s)—Number of:       l    |                    |           |                    |




                                             |                    |           |                    |




      Building OOl                           |                    |           |                    |




      69l6l-Hotels - 3 Stories or Less—L     |   $    1,377,010   |
                                                                      1.382   |   $       1,903    |




        imited Cooking Restaurant            |                    |           |                    |




       Exposure Basis:                       |                    |           |                    |




         Sales                               |                    |           |                    |




                                             |                    |           |                    |




     Location 002                            |                    |           |                    |




      Swimming Pool(s)—Number of:       l    |                    |           |                    |




                                             |                    |           |                    |




      Building OOl                           |                    |           |                    |




      69l6l-Hotels - 3 Stories or Less—L     |   $    1,170,000   |
                                                                      1.664   |   $       1,947    |




        imited Cooking Restaurant            |                    |           |                    |




       Exposure Basis:                       |                    |           |                    |




         Sales                               |                    |           |                    |




                                             |                    |           |                    |




     Location 003                            |                    |           |                    |




      Swimming Pool(s)—Number of:       l    |                    |           |                    |




                                             |                    |           |                    |




      Building 001                           I                    I           I                    I




      69l6l-Hotels - 3 Stories or Less—L     |$       1,025,59ll      1.405   |   $       1,441    |




        imited Cooking Restaurant            l                    |           |                    |




       Exposure Basis:                       |                    |           |                    |




         Sales                               |                    |           |




                                             |                    |           |                    |




     Location 004                            |                    |           |                    |




      Swimming Pool(s)—Number of:       l    |                    |           |                    |




                                             |                    |           |                    |




      Building OOl                           |                    |           |                    |




      85309-Hotels - 4 or 5 Stories, Ful-    |   $    1,440,000   |
                                                                      2.288   |   $       3,294    |




        ly Sprinklered—W/Limited Cooking     |                    |           |                    |




       Exposure Basis:                       |                    |           |                    |




         Sales                               |                    |           |                    |




                                             |                    |           |                    |




     Location 005                            |                    |           |                    |




      Swimming Pool(s)—Number of:       l    |                    |           |                    |




                                             |                    |           |                    |




      Building OOl                           |                    |           |                    |




      85309-Hotels - 4 or 5 Stories, Ful-    |   $    2,160,000   |
                                                                      1.914   |   $       4,134    |




        ly Sprinklered—W/Limited Cooking     |                    |           |                    |




       Exposure Basis:                       |                    |           |                    |




         Sales                               |                    |           |                    |




                                             |                    |           |                    |




    DATE OF ISSUE: 08/15/19     (BPP)                                             (CONTINUED)
    FORM: BP700l.3A ED. Ol—lO   BPP     05/03/19          115           CC           5W48544      2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 136 of 285 PageID #: 168

  'EMG INSURANCE
    PAGE NO: 20
    EMCASCO INSURANCE COMPANY                             POLICY NO: 5W4-85-44---20
    MHG HOTELS LLC                             EFF DATE: 08/01/19    EXP DATE: 08/01/20

                      B U S I N E S S O W N E R S   S C H E D U L E
                      S E C T I O N   II   L I A B I L I T Y   A N D
                             M E D I C A L   P A Y M E N T S




     Location 006                               |               |           |                   |




      Swimming Pool(s)—Number of:          l    |               l           |




                                                |               |           |                   |




      Building 001                              |               I           I                   |




      85309—Hotels — 4 or 5 Stories, Ful—|$           1,890,000|    2.557   |   $      4,833    |




        ly Sprinklered-W/Limited Cooking        |               l           |                   |




       Exposure Basis:                          |               |           |                   |




         Sales                                  |               |           |                   |




                                                |               |           |                   |




     Location 007                               |               |           |                   |




                                                |               |           |                   |




      Building 001                              I               I           I                   I




      69l6l-Hotels - 3 Stories or Less—L        |$      801,9OOI    1.937   |   $      1,553    |




        imited Cooking Restaurant               l               |           |                   |




       Exposure Basis:                          |               |           |                   l




         Sales                                  |               |           |




                                                |               |           |                   |




     Location 008                               |               |           |                   l




      Swimming Pool(s)—Number of:          l    |               l           |




                                                |               |           |                   |




      Building 001                              I               I           I                   I




      69l6l-Hotels - 3 Stories or Less—L        |$      765,000|    1.314   |   $      1,005    |




        imited Cooking Restaurant               l               |           |                   |




       Exposure Basis:                          |               |           |                   l




         Sales                                  |               |           |




                                                |               |           |                   |




     Location 009                               |               |           |                   |




                                                |               |           |                   |




      Building 001                              |               |           |                   l




      63671-Offices    -   Bookkeeping Servic-|$        289,179l    0.058       $        167
                                                                            |                   |




        es                                      |               |           |




       Exposure Basis:                          |               |           |                   |




         Limit of Insurance                     |               |           |                   |




                                                |               |           |                   |




     Location 010                               |               |           |                   |




      Swimming Pool(s)—Number of:   l           |               |           |




      Liquor Liability — Annual Gross           |               |           |   $        250    |




       Liquor Sales $    25,000                 |               |           |                   |




                                                |               |           |                   |




      Building 001                              |               I           I                   |




      85309—Hotels — 4 or 5 Stories, Ful—|$           2,250,000l    1.589   |   $      3,576    |




        ly Sprinklered-W/Limited Cooking        |               l           |                   |




       Exposure Basis:                          |               |           |                   |




         Sales                                  |               |           |                   |




                                                |               |           |                   |




     Location 011                               |               |           |                   |




                                                |               |           |                   |




    DATE OF ISSUE: 08/15/19        (BPP)                                        (CONTINUED)
    FORM: BP700l.3A ED. Ol-lO       BPP    05/03/19       115         CC           5W48544     2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 137 of 285 PageID #: 169

  'EMG INSURANCE
    PAGE No: 21
    EMCAsco INSURANCE COMPANY                           POLICY No: 5W4—85—44———20
    MHG HOTELS LLC                           EFF DATE: 08/01/19    EXP DATE: 08/01/20

                   B U s I N E s s o W N E R s   s C H E D U L E
                   s E C T I o N   II   L I A B I L I T Y   A N D
                          M E D I c A L   P A Y M E N T s




      Building 001                            |             |             |               |




      85309—Hotels — 4 or 5 Stories, Ful—|$        2,250,000|   2.272     |   $   5,113   |




        ly Sprinklered-W/Limited Cooking      |             l             |               |




       Exposure Basis:                        |             |             |               |




         Sales                                |             |             |               |




                                              |             |             |               |




     Location 012                             |             |             |               |




      Swimming Pool(s)—Number of:        l    |             l             |




                                              |             |             |               |




      Building 001                            |             I             I               |




      69l6l—Hotels — 3 Stories or Less—L      |$   1,440,000|   1.574     |   $   2,266   |




        imited Cooking Restaurant             |             |             |               |




       Exposure Basis:                        |             |             |               |




         Sales                                |             |             |               |




                                              |             |             |               |




     Location 013                             |             |             |               |




      Swimming Pool(s)—Number of:        l    |             l             |




                                              |             |             |               |




      Building 001                            |             I             I               |




      69l6l—Hotels — 3 Stories or Less—L      |$   l,l70,000|   2   126   |   $   2,488   |




        imited Cooking Restaurant             |             |             |               |




       Exposure Basis:                        |             |             |               |




         Sales                                |             |             |               |




                                              |             |             |               |




     Location 014                             |             |             |               |




      Liquor Liability   —    Annual Gross                                    $     258
                                              |             |             |               |




       Liquor Sales $        100,000          |             |             |




                                              |             |             |               |




      Building 001                            |             |             |               l




      85309-Hotels - 4 or 5 Stories, Ful-|$        3,150,000l   l   823   I   $   5,743   l




        ly Sprinklered—W/Limited Cooking      |             |             |




       Exposure Basis:                        |             |             |               |




         Sales                                |             |             |




                                              |             |             |               |




     Location 015                             |             |             |               |




      Liquor Liability   —   Annual Gross                                            64
                                              |             |             |   $           |




       Liquor Sales $        25,000           |             |             |




                                              |             |             |               |




      Building 001                            I             I             I               I




      85309-Hotels - 4 or 5 Stories, Ful-|$        2,335,000l   2   434   I   $   5,683   l




        ly Sprinklered—W/Limited Cooking      |             |             |               |




       Exposure Basis:                        |             |             |               |




         Sales                                |             |             |               |




    INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
    DATE OF ISSUE: 08/15/19    (BPP)
    FORM: BP700l.3A ED. Ol—lO        05/03/19    115      CC       5W48544 2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 138 of 285 PageID #: 170

  'EMG INSURANCE

    EMCASCO INSURANCE COMPANY                             POLICY NO: 5W4-85-44---20
    MHG HOTELS, LLC                                       TRANSACTION: RENEWAL—Ol
                                                          PRIOR POL: 5W4-85-44

                                TRANSACTION INFORMATION



    POLICY TERM: 08/01/2019 TO 08/01/2020                 TRANS DATE: 08/01/2019
    ACCOUNT NAME: MHG HOTELS LLC                          CO/BR/AGENT: B/T/1155
    ACCOUNT MAILING STATE: IN                             PROGRAM:
    FINANCING: N                                          BILLING METHOD: D (CDB)
    SIC: 7011                                             PROFIT SHARE: Y
     Hotels and Motels
    NAICS: 721110
     Hotels (except Casino Hotels) and Motels
    ACCOUNT ORIGINAL EFF DATE: 08/01/2016                 TYPE OF POLICY: N/A
    ACCOUNT FEIN: 562396957

                                                          TRANS PREMIUM:      243,963.00

    POLICY ID: AG       COMMISSION: 15.0%                 PREMIUM:            243,963.00


     ACCOUNT DOMICILE STATE: IN




    DATE OF ISSUE: 08/15/19     (BPP)
          BOP    BPP                    05/03/19   115         CC          5W48544   2001
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 139 of 285 PageID #: 171



                                                                                              BUSINESSOWNERS
                                                                                                  BP 00 03 07 13

                     BUSINESSOWNERS COVERAGE FORM
   Various provisions in this policy restrict coverage.                (5) Personal property owned by you that is
   Read the entire policy carefully to determine rights,                    used to maintain or service the buildings
   duties and what is and is not covered.                                   or structures or the premises, including:
   Throughout this Coverage Form, the words "you" and                      (a) Fire extinguishing equipment;
   "your" refer to the Named Insured shown in the                          (b) Outdoor furniture;
   Declarations. The words "we", "us" and "our" refer to
   the company providing this insurance.                                   (c) Floor coverings; and
   In Section II – Liability, the word "insured" means any                 (d) Appliances used for refrigerating,
   person or organization qualifying as such under                              ventilating, cooking, dishwashing or
   Paragraph C. Who Is An Insured.                                              laundering;
   Other words and phrases that appear in quotation                    (6) If not covered by other insurance:
   marks have special meaning. Refer to Paragraph H.                       (a) Additions        under     construction,
   Property Definitions in Section I – Property and                             alterations and repairs to the
   Paragraph F. Liability And Medical Expenses                                  buildings or structures;
   Definitions in Section II – Liability.
                                                                           (b) Materials, equipment, supplies and
   SECTION I – PROPERTY                                                         temporary structures, on or within
   A. Coverage                                                                  100 feet of the described premises,
                                                                                used      for     making     additions,
      We will pay for direct physical loss of or damage to                      alterations or repairs to the buildings
      Covered Property at the premises described in the                         or structures.
      Declarations caused by or resulting from any
      Covered Cause of Loss.                                         b. Business Personal Property located in or on
                                                                        the buildings or structures at the described
      1. Covered Property                                               premises or in the open (or in a vehicle)
         Covered Property includes Buildings as                         within 100 feet of the buildings or structures
         described under Paragraph a. below, Business                   or within 100 feet of the premises described
         Personal Property as described under                           in the Declarations, whichever distance is
         Paragraph b. below, or both, depending on                      greater, including:
         whether a Limit Of Insurance is shown in the                  (1) Property you own that is used in your
         Declarations for that type of property.                            business;
         Regardless of whether coverage is shown in
         the Declarations for Buildings, Business                      (2) Property of others that is in your care,
         Personal Property, or both, there is no                            custody or control, except as otherwise
         coverage for property described under                              provided in Loss Payment Property Loss
         Paragraph 2. Property Not Covered.                                 Condition Paragraph E.5.d.(3)(b);
         a. Buildings, meaning the buildings and                       (3) Tenant's           improvements          and
            structures at the premises described in the                     betterments.        Improvements        and
            Declarations, including:                                        betterments are fixtures, alterations,
                                                                            installations or additions:
            (1) Completed additions;
                                                                           (a) Made a part of the building or
            (2) Fixtures, including outdoor fixtures;                           structure you occupy but do not own;
            (3) Permanently installed:                                          and
               (a) Machinery; and                                          (b) You acquired or made at your
               (b) Equipment;                                                   expense but cannot legally remove;
            (4) Your personal property in apartments,                  (4) Leased personal property which you
                rooms or common areas furnished by                          have a contractual responsibility to
                you as landlord;                                            insure, unless otherwise provided for
                                                                            under Paragraph 1.b.(2); and




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 140 of 285 PageID #: 172




           (5) Exterior building glass, if you are a                 i. "Electronic data", except as provided under
                 tenant and no Limit Of Insurance is                     Additional Coverages – Electronic Data.
                 shown in the Declarations for Building                  This Paragraph i. does not apply to your
                 property. The glass must be owned by                    "stock" of prepackaged software or to
                 you or in your care, custody or control.                "electronic data" which is integrated in and
      2. Property Not Covered                                            operates or controls the building's elevator,
                                                                         lighting, heating, ventilation, air conditioning
         Covered Property does not include:                              or security system; or
         a. Aircraft, automobiles, motortrucks and other             j. Animals, unless owned by others and
            vehicles      subject    to   motor    vehicle               boarded by you, or if owned by you, only as
            registration;                                                "stock" while inside of buildings.
         b. "Money" or "securities" except as provided           3. Covered Causes Of Loss
            in the:
                                                                    Direct physical loss unless the loss is excluded
           (1) Money        And      Securities   Optional          or limited under Section I – Property.
                 Coverage; or
                                                                 4. Limitations
           (2) Employee           Dishonesty      Optional
                 Coverage;                                          a. We will not pay for loss of or damage to:
         c. Contraband, or property in the course of                   (1) Steam boilers, steam pipes, steam
            illegal transportation or trade;                                 engines or steam turbines caused by or
                                                                             resulting from any condition or event
         d. Land (including land on which the property                       inside such equipment. But we will pay
            is located), water, growing crops or lawns                       for loss of or damage to such equipment
            (other than lawns which are part of a                            caused by or resulting from an explosion
            vegetated roof);                                                 of gases or fuel within the furnace of any
         e. Outdoor fences, radio or television                              fired vessel or within the flues or
            antennas (including satellite dishes) and                        passages through which the gases of
            their lead-in wiring, masts or towers, signs                     combustion pass.
            (other than signs attached to buildings),                  (2) Hot water boilers or other water heating
            trees, shrubs or plants (other than trees,                       equipment caused by or resulting from
            shrubs or plants which are part of a                             any condition or event inside such
            vegetated roof), all except as provided in                       boilers or equipment, other than an
            the:                                                             explosion.
           (1) Outdoor Property Coverage Extension;                    (3) Property that is missing, where the only
                 or                                                          evidence of the loss or damage is a
           (2) Outdoor Signs Optional Coverage;                              shortage disclosed on taking inventory,
         f. Watercraft (including motors, equipment                          or other instances where there is no
            and accessories) while afloat;                                   physical evidence to show what
                                                                             happened to the property. This limitation
         g. Accounts, bills, food stamps, other                              does not apply to the Optional Coverage
            evidences of debt, accounts receivable or                        for Money and Securities.
            "valuable papers and records"; except as
            otherwise provided in this policy;                         (4) Property that has been transferred to a
                                                                             person or to a place outside the
         h. "Computer(s)" which are permanently                              described premises on the basis of
            installed or designed to be permanently                          unauthorized instructions.
            installed in any aircraft, watercraft,
            motortruck or other vehicle subject to motor               (5) The interior of any building or structure,
            vehicle registration. This paragraph does                        or to personal property in the building or
                                                                             structure, caused by or resulting from
            not apply to "computer(s)" while held as
            "stock";                                                         rain, snow, sleet, ice, sand or dust,
                                                                             whether driven by wind or not, unless:
                                                                            (a) The building or structure first
                                                                                 sustains damage by a Covered
                                                                                 Cause of Loss to its roof or walls
                                                                                 through which the rain, snow, sleet,
                                                                                 ice, sand or dust enters; or




   Page 2 of 53                         © Insurance Services Office, Inc., 2012                        BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 141 of 285 PageID #: 173




               (b) The loss or damage is caused by or              5. Additional Coverages
                     results from thawing of snow, sleet              a. Debris Removal
                     or ice on the building or structure.
                                                                        (1) Subject to Paragraphs (2), (3) and (4),
           (6) Lawns, trees, shrubs or plants which are                     we will pay your expense to remove
                 part of a vegetated roof, caused by or                     debris of Covered Property and other
                 resulting from:                                            debris that is on the described premises,
                (a) Dampness or dryness of atmosphere                       when such debris is caused by or
                     or of soil supporting the vegetation;                  results from a Covered Cause of Loss
               (b) Changes in or extremes of                                that occurs during the policy period. The
                     temperature;                                           expenses will be paid only if they are
                                                                            reported to us in writing within 180 days
                (c) Disease;                                                of the date of direct physical loss or
               (d) Frost or hail; or                                        damage.
                (e) Rain, snow, ice or sleet.                           (2) Debris Removal does not apply to costs
                                                                            to:
         b. We will not pay for loss of or damage to the
            following types of property unless caused                      (a) Remove debris of property of yours
            by the "specified causes of loss" or building                       that is not insured under this policy,
            glass breakage:                                                     or property in your possession that is
           (1) Animals, and then only if they are killed                        not Covered Property;
                 or their destruction is made necessary.                   (b) Remove debris of property owned by
           (2) Fragile articles such as glassware,                              or leased to the landlord of the
                 statuary,     marble,     chinaware      and                   building where your described
                 porcelain, if broken. This restriction does                    premises are located, unless you
                                                                                have a contractual responsibility to
                 not apply to:
                                                                                insure such property and it is insured
                (a) Glass that is part of the exterior or                       under this policy;
                     interior of a building or structure;
                                                                           (c) Remove any property that is
               (b) Containers of property held for sale;                        Property Not Covered, including
                     or                                                         property addressed under the
               (c) Photographic or scientific instrument                        Outdoor        Property     Coverage
                    lenses.                                                     Extension;
         c. For loss or damage by theft, the following                     (d) Remove property of others of a type
            types of property are covered only up to the                        that would not be Covered Property
            limits shown (unless a higher Limit Of                              under this policy;
            Insurance is shown in the Declarations):                       (e) Remove deposits of mud or earth
           (1) $2,500 for furs, fur garments and                                from the grounds of the described
                garments trimmed with fur.                                      premises;
           (2) $2,500 for jewelry, watches, watch                           (f) Extract "pollutants" from land or
                movements, jewels, pearls, precious                             water; or
                and semiprecious stones, bullion, gold,                    (g) Remove, restore or replace polluted
                silver, platinum and other precious                             land or water.
                alloys or metals. This limit does not
                apply to jewelry and watches worth                      (3) Subject to the exceptions in Paragraph
                $100 or less per item.                                      (4), the following provisions apply:
           (3) $2,500 for patterns, dies, molds and                        (a) The most that we will pay for the
                forms.                                                          total of direct physical loss or
                                                                                damage       plus    debris   removal
                                                                                expense is the Limit of Insurance
                                                                                applicable to the Covered Property
                                                                                that has sustained loss or damage.




   BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 3 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 142 of 285 PageID #: 174




                 (b)   Subject to Paragraph (3)(a) above,                                          The debris removal expense is less than
                       the amount we wi|| pay for debris                                           25%  of the sum of the loss payable plus
                       removal expense               is   limited to      25%      of              the deductible. The sum of the loss
                       the    sum         of the deductible plus the                               payable and the debris removal expense
                       amount             that     we      pay      for     direct                 ($49,500 + $10,000 = $59,500) is less
                       physical           loss     or  thedamage          to                       than the Limit of Insurance. Therefore,
                       Covered Property that has sustained                                         the full amount of debris removal
                       loss or damage. However, if no                                              expense is payable in accordance with
                       Covered Property has sustained                                              the terms of Paragraph (3).
                       direct physical loss or damage, the
                                                                                                   Example2
                       most we                removal of
                                           wi||    pay     for
                       debris of other property (if such
                                                                                                   Limitoflnsurance                          $ 90,000
                       removal    is covered  under this                                           Amount of Deductible                      $       500
                       Additional Coverage) is $5,000 at                                           Amountof Loss                             $ 80,000
                       each     location.
                                                                                                   Amount of Loss Payable                    $ 79,500
           (4)    We   will pay up to an additional $25,000                                                                       ($80,000 — $500)
                  for debris removal expense, for each
                                                                                                   Debris Removal Expense                    $ 40,000
                  location,   in any one occurrence of
                  physical loss or damage to Covered                                               Debris Removal Expense
                  Property, if one or both of the following                                        Payable
                  circumstances apply:
                                                                                                            Basic       Amount               $ 10,500
                 (a)   The total      of the actual debris removal
                                                                                                                           Amount
                                                                                                            Additional                       $ 25,000
                       expense        plus the           amount we pay            for
                       direct physical  loss or damage                                             The basic amount payable                  for   debris
                       exceeds the Limit of Insurance on                                           removal expense under the terms of
                       the  Covered Property that                                has               Paragraph (3) is calculated as follows:
                       sustained loss or damage.                                                   $80,000 ($79,500 + $500) x .25 =
                                                                                                   $20,000; capped at $10,500. The cap
                 (b)   The    actual debris removal                     expense                    applies because the               sum    of the   loss
                       exceeds            25%       of    the    sum       of    the
                                                                                                   payable ($79,500) and the basic amount
                       deductible plus the                 amount         that   we                payable for debris removal expense
                       pay      for        direct        physical       loss      or
                                                                                                   ($10,500) cannot exceed the Limit of
                       damage         Covered Property
                                      to the                                     that
                                                                                                   Insurance ($90,000).
                       has sustained loss or damage.
                                                                                                   The     additional       amount
                                                                                                                              payable for
                  Therefore,         if    Paragraphs      (4)(a) and/or                           debris removal expense      provided in
                                                                                                                                       is
                  (4)(b) apply, our              total payment for direct
                                                                                                   accordance with the terms of Paragraph
                  physical loss or                 damage and              debris
                                                                                                         because   the   debris   removal
                                                                                                   (4),
                  removal expense may reach but will                                               expense ($40,000) exceeds 25% of the
                  never exceed the Limit of Insurance on                                           loss   payable  plus   the   deductible
                  the Covered Property that has sustained
                                                                                                   ($40,000 is 50% of $80,000), and
                  loss or damage, plus $25,000.
                                                                                                   because the sum of the loss payable
           (5)    Examples                                                                         and debris removal expense ($79,500 +
                  Example        1
                                                                                                   $40,000 = $119,500) would exceed the
                                                                                                   Limit    of        Insurance      ($90,000).      The
                  Limitoflnsurance                                  $ 90,000                                           amount
                                                                                                   additional             covered debris
                                                                                                                                of
                  Amount of Deductible                              $           500                removal            expense
                                                                                                                       is  $25,000,  the
                  Amountof Loss                                     $ 50,000                       maximum payable under Paragraph (4).
                                                                                                   Thus, the total payable for debris
                  Amountof Loss Payable                          $ 49,500
                                                                                                   removal expense in this example is
                                                          ($50,000 — $500)                         $35,500; $4,500 of the debris removal
                  Debris Removal Expense                            $ 10,000                       expense       is   not covered.
                  Debris Removal Expense
                  Payable                                           $ 10,000
                  ($10,000      is    20%        of $50,000)




   Page 4 of 53                                            © Insurance Services Office,   |nc.,   2012                                BP 00 03 07     13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 143 of 285 PageID #: 175




         b. Preservation Of Property                                       (b) Insect or vermin damage that is
            If it is necessary to move Covered Property                          hidden from view, unless the
            from the described premises to preserve it                           presence of such damage is known
            from loss or damage by a Covered Cause                               to an insured prior to collapse;
            of Loss, we will pay for any direct physical                   (c) Use of defective material or methods
            loss of or damage to that property:                                  in construction, remodeling or
           (1) While it is being moved or while                                  renovation if the abrupt collapse
                 temporarily stored at another location;                         occurs during the course of the
                 and                                                             construction,       remodeling      or
                                                                                 renovation.
           (2) Only if the loss or damage occurs within
                 30 days after the property is first moved.                (d) Use of defective material or methods
                                                                                 in construction, remodeling or
         c. Fire Department Service Charge                                       renovation if the abrupt collapse
            When the fire department is called to save                           occurs after the construction,
            or protect Covered Property from a                                   remodeling       or    renovation   is
            Covered Cause of Loss, we will pay up to                             complete, but only if the collapse is
            $2,500 for service at each premises                                  caused in part by:
            described in the Declarations, unless a                              (i) A cause of loss listed in
            different limit is shown in the Declarations.                            Paragraph (2)(a) or (2)(b);
            Such limit is the most we will pay
            regardless of the number of responding fire                         (ii) One or more of the "specified
            departments or fire units, and regardless of                             causes of loss";
            the number or type of services performed.                          (iii) Breakage of building glass;
            This Additional Coverage applies to your                           (iv) Weight of people or personal
            liability for fire department service charges:                           property; or
           (1) Assumed by contract or agreement prior                           (v) Weight of rain that collects on a
                 to loss; or                                                         roof.
           (2) Required by local ordinance.                             (3) This Additional Coverage – Collapse
         d. Collapse                                                        does not apply to:
            The coverage provided under this                               (a) A building or any part of a building
            Additional Coverage – Collapse applies                               that is in danger of falling down or
            only to an abrupt collapse as described and                          caving in;
            limited in Paragraphs d.(1) through d.(7).                     (b) A part of a building that is standing,
           (1) For the purpose of this Additional                                even if it has separated from another
               Coverage – Collapse, abrupt collapse                              part of the building; or
               means an abrupt falling down or caving                      (c) A building that is standing or any part
               in of a building or any part of a building                        of a building that is standing, even if
               with the result that the building or part of                      it shows evidence of cracking,
               the building cannot be occupied for its                           bulging, sagging, bending, leaning,
               intended purpose.                                                 settling, shrinkage or expansion.
           (2) We will pay for direct physical loss or                  (4) With respect to the following property:
               damage to Covered Property, caused by                       (a) Awnings;
               abrupt collapse of a building or any part
               of a building that is insured under this                    (b) Gutters and downspouts;
               policy or that contains Covered Property                    (c) Yard fixtures;
               insured under this policy, if such                          (d) Outdoor swimming pools;
               collapse is caused by one or more of the
               following:                                                  (e) Piers, wharves and docks;
              (a) Building decay that is hidden from                        (f) Beach or diving platforms or
                   view, unless the presence of such                             appurtenances;
                   decay is known to an insured prior to                   (g) Retaining walls; and
                   collapse;
                                                                           (h) Walks, roadways and other paved
                                                                                 surfaces;




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                         Page 5 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 144 of 285 PageID #: 176




                if an abrupt collapse is caused by a                    We will not pay the cost to repair any defect
                cause of loss listed in Paragraphs (2)(a)               that caused the loss or damage, but we will
                through (2)(d), we will pay for loss or                 pay the cost to repair or replace damaged
                damage to that property only if such loss               parts of fire extinguishing equipment if the
                or damage is a direct result of the abrupt              damage:
                collapse of a building insured under this              (1) Results in discharge of any substance
                policy and the property is Covered                         from an automatic fire protection
                Property under this policy.                                system; or
           (5) If personal property abruptly falls down                (2) Is directly caused by freezing.
                or caves in and such collapse is not the
                result of abrupt collapse of a building,             f. Business Income
                we will pay for loss or damage to                      (1) Business Income
                Covered Property caused by such
                                                                          (a) We will pay for the actual loss of
                collapse of personal property only if:
                                                                               Business Income you sustain due to
               (a) The collapse of personal property                           the necessary suspension of your
                    was caused by a cause of loss listed                       "operations" during the "period of
                    in Paragraphs (2)(a) through (2)(d)                        restoration". The suspension must
                    of this Additional Coverage;                               be caused by direct physical loss of
               (b) The       personal    property    which                     or damage to property at the
                    collapses is inside a building; and                        described premises. The loss or
                                                                               damage must be caused by or result
               (c) The property which collapses is not                         from a Covered Cause of Loss. With
                    of a kind listed in Paragraph (4),                         respect to loss of or damage to
                    regardless of whether that kind of                         personal property in the open or
                    property is considered to be personal                      personal property in a vehicle, the
                    property or real property.                                 described premises include the area
                The coverage stated in this Paragraph                          within 100 feet of such premises.
                (5) does not apply to personal property if                     With respect to the requirements set
                marring and/or scratching is the only                          forth in the preceding paragraph, if
                damage to that personal property                               you occupy only part of a building,
                caused by the collapse.                                        your premises mean:
           (6) This Additional Coverage – Collapse                             (i) The portion of the building which
                does not apply to personal property that                           you rent, lease or occupy;
                has not abruptly fallen down or caved in,
                even if the personal property shows                           (ii) The area within 100 feet of the
                evidence of cracking, bulging, sagging,                            building or within 100 feet of the
                bending, leaning, settling, shrinkage or                           premises described in the
                expansion.                                                         Declarations, whichever distance
                                                                                   is greater (with respect to loss of
           (7) This Additional Coverage – Collapse will                            or damage to personal property
                not increase the Limits of Insurance                               in the open or personal property
                provided in this policy.                                           in a vehicle); and
           (8) The term Covered Cause of Loss                                (iii) Any area within the building or at
                includes the Additional Coverage –                                 the described premises, if that
                Collapse as described and limited in                               area services, or is used to gain
                Paragraphs d.(1) through d.(7).                                    access to, the portion of the
         e. Water Damage, Other Liquids, Powder                                    building which you rent, lease or
            Or Molten Material Damage                                              occupy.
            If loss or damage caused by or resulting
            from covered water or other liquid, powder
            or molten material occurs, we will also pay
            the cost to tear out and replace any part of
            the building or structure to repair damage to
            the system or appliance from which the
            water or other substance escapes.




   Page 6 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 145 of 285 PageID #: 177




                (b)   We      will   only pay for loss of Business                         (2)    Extended Business Income
                       Income         that you sustain during the
                                                                                                        If the necessary suspension of your
                                                                                                 (a)
                       "period           of     restoration" and that                                   "operations" produces a Business
                       occurs within            12 consecutive months
                                                                                                        Income         payable under this
                                                                                                                        loss
                       after the date of direct physical loss
                                                                                                        policy,      we
                                                                                                                      pay for the actual loss
                                                                                                                          will
                       or damage.               We
                                        will only pay for
                                                                                                        of Business Income you incur during
                      ordinary payroll expenses for 6O
                                                                                                       the period that:
                      days following the date of direct
                      physical loss or damage, unless a                                                (i)    Begins on the date property
                      greater number of days is shown in                                                      except finished stock is actually
                      the Declarations.                                                                       repaired, rebuilt or replaced and
                                                                                                              "operations" are resumed; and
                (C)    Business Income means                   the:
                                                                                                       (ii)   Ends on the        earlier of:
                      (i)    Net Income (Net                Profit        or Loss
                             before income taxes) that would                                                   i.    The date you could            restore
                                                                                                                     your     "operations",     with
                             have been earned or incurred if
                             no physical loss or damage had                                                          reasonable speed, to the level
                             occurred, but not including any                                                         which would generate the
                             Net Income that would likely have                                                       Business Income amount that
                             been earned as a result of an                                                           would have existed if no direct
                             increase   in   the    volume of                                                        physical loss or damage had
                             business    due     to   favorable                                                      occurred; or
                             business conditions caused by                                                    ii.    60 consecutive days after the
                             the impact of the Covered Cause                                                         date determined in Paragraph
                             of Loss on customers or on other                                                        (a)(i)   above, unless a greater
                             businesses; and                                                                         number of consecutive days             is

                      (ii)   Continuing              normal          operating                                       shown in the Declarations.
                             expenses              incurred,          including                         However,    Extended      Business
                             payroll.                                                                   Income does not apply to loss of
                       Ordinary payroll expenses:                                                       Business Income incurred as a result
                (d)
                                                                                                        of unfavorable           business conditions
                      (i)    Means            payroll    expenses          for   all
                                                                                                        caused by the impact of the Covered
                             your employees except:                                                     Cause of Loss in the area where the
                               i.   Officers;                                                           described premises are located.
                              ii.   Executives;                                                  (b)    Loss of Business Income must be
                             iii.   Department Managers;                                                caused by direct physical loss or
                                                                                                        damage at the described premises
                             iv.    Employees             under       contract;                         caused by or resulting from any
                                    and                                                                 Covered Cause of Loss.
                             v.     Additional Exemptions                  shown           (3)    With respect to the coverage provided in
                                    in   the Declarations as:                                     this Additional Coverage, suspension
                                     O Job Classifications;               or                      means:
                                     o Employees.                                                (a)    The         partial   slowdown or complete
                                                                                                        cessation of your business              activities;
                      (ii)   Include:
                                                                                                        or
                               i.   Payroll;
                                                                                                 (b)    That a part or all of the described
                              ii.   Employee            benefits,    if   directly                      premises is rendered untenantable, if
                                    related to payroll;                                                 coverage    for  Business    Income
                             iii.   FICA payments you               pay;                                applies.

                             iv.    Union dues you pay; and                                (4)    This Additional Coverage               is    not subject
                                                                                                  to the Limits of Insurance of Section                 I
                                                                                                                                                            —
                             v.     Workers'                 compensation
                                                                                                  Property.
                                    premiums.




   BP   00 03 07 13                                       © Insurance Services Office,   |nc.,   2012                                     Page 7 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 146 of 285 PageID #: 178




         g. Extra Expense                                                (c) To:
           (1) We will pay necessary Extra Expense                            (i) Repair or replace any property; or
               you incur during the "period of                               (ii) Research, replace or restore the
               restoration" that you would not have                               lost information on damaged
               incurred if there had been no direct                               "valuable papers and records";
               physical loss or damage to property at
               the described premises. The loss or                            to the extent it reduces the amount
               damage must be caused by or result                             of loss that otherwise would have
               from a Covered Cause of Loss. With                             been payable under this Additional
               respect to loss of or damage to personal                       Coverage or Additional Coverage f.
               property in the open or personal                               Business Income.
               property in a vehicle, the described                  (3) With respect to the coverage provided in
               premises include the area within 100                       this Additional Coverage, suspension
               feet of such premises.                                     means:
               With respect to the requirements set                      (a) The partial slowdown or complete
               forth in the preceding paragraph, if you                       cessation of your business activities;
               occupy only part of a building, your                           or
               premises mean:                                            (b) That a part or all of the described
              (a) The portion of the building which you                       premises is rendered untenantable, if
                   rent, lease or occupy;                                     coverage for Business Income
              (b) The area within 100 feet of the                             applies.
                   building or within 100 feet of the                (4) We will only pay for Extra Expense that
                   premises       described     in   the                  occurs within 12 consecutive months
                   Declarations, whichever distance is                    after the date of direct physical loss or
                   greater (with respect to loss of or                    damage. This Additional Coverage is
                   damage to personal property in the                     not subject to the Limits of Insurance of
                   open or personal property in a                         Section I – Property.
                   vehicle); and
                                                                   h. Pollutant Clean-up And Removal
              (c) Any area within the building or at the              We will pay your expense to extract
                   described premises, if that area
                                                                      "pollutants" from land or water at the
                   services, or is used to gain access                described premises if the discharge,
                   to, the portion of the building which              dispersal, seepage, migration, release or
                   you rent, lease or occupy.                         escape of the "pollutants" is caused by or
           (2) Extra      Expense     means      expense              results from a Covered Cause of Loss that
               incurred:                                              occurs during the policy period. The
              (a) To avoid or minimize the suspension                 expenses will be paid only if they are
                   of business and to continue                        reported to us in writing within 180 days of
                   "operations":                                      the date on which the Covered Cause of
                                                                      Loss occurs.
                   (i) At the described premises; or
                                                                      This Additional Coverage does not apply to
                  (ii) At replacement premises or at                  costs to test for, monitor or assess the
                       temporary locations, including                 existence, concentration or effects of
                       relocation expenses, and costs to              "pollutants". But we will pay for testing
                       equip      and     operate    the              which is performed in the course of
                       replacement       or    temporary              extracting the "pollutants" from the land or
                       locations.                                     water.
              (b) To minimize the suspension of                       The most we will pay for each location
                   business if you cannot continue                    under this Additional Coverage is $10,000
                   "operations".                                      for the sum of all such expenses arising out
                                                                      of Covered Causes of Loss occurring
                                                                      during each separate 12-month period of
                                                                      this policy.




   Page 8 of 53                        © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 147 of 285 PageID #: 179




         i. Civil Authority                                             j. Money Orders And "Counterfeit Money"
            When a Covered Cause of Loss causes                            We will pay for loss resulting directly from
            damage to property other than property at                      your having accepted in good faith, in
            the described premises, we will pay for the                    exchange for merchandise, "money" or
            actual loss of Business Income you sustain                     services:
            and necessary Extra Expense caused by                         (1) Money orders issued by any post office,
            action of civil authority that prohibits access                   express company or bank that are not
            to the described premises, provided that                          paid upon presentation; or
            both of the following apply:
                                                                          (2) "Counterfeit money" that is acquired
           (1) Access to the area immediately                                 during the regular course of business.
                surrounding the damaged property is
                prohibited by civil authority as a result of               The most we will pay for any loss under this
                the damage, and the described                              Additional Coverage is $1,000.
                premises are within that area but are not              k. Forgery Or Alteration
                more than one mile from the damaged                       (1) We will pay for loss resulting directly
                property; and                                                 from forgery or alteration of any check,
           (2) The action of civil authority is taken in                      draft, promissory note, bill of exchange
                response      to      dangerous      physical                 or similar written promise of payment in
                conditions resulting from the damage or                       "money" that you or your agent has
                continuation of the Covered Cause of                          issued, or that was issued by someone
                Loss that caused the damage, or the                           who impersonates you or your agent.
                action is taken to enable a civil authority
                                                                          (2) If you are sued for refusing to pay the
                to have unimpeded access to the                               check, draft, promissory note, bill of
                damaged property.                                             exchange or similar written promise of
            Civil Authority Coverage for Business                             payment in "money", on the basis that it
            Income will begin 72 hours after the time of                      has been forged or altered, and you
            the first action of civil authority that prohibits                have our written consent to defend
            access to the described premises and will                         against the suit, we will pay for any
            apply for a period of up to four consecutive                      reasonable legal expenses that you
            weeks from the date on which such                                 incur in that defense.
            coverage began.
                                                                          (3) For the purpose of this coverage, check
            Civil Authority Coverage for necessary                            includes a substitute check as defined in
            Extra Expense will begin immediately after                        the Check Clearing for the 21st Century
            the time of the first action of civil authority                   Act and will be treated the same as the
            that prohibits access to the described                            original it replaced.
            premises and will end:                                        (4) The most we will pay for any loss,
           (1) Four consecutive weeks after the date                          including legal expenses, under this
                of that action; or                                            Additional Coverage is $2,500, unless a
           (2) When your Civil Authority Coverage for                         higher Limit Of Insurance is shown in
                Business Income ends;                                         the Declarations.
            whichever is later.                                         l. Increased Cost Of Construction
            The definitions of Business Income and                        (1) This Additional Coverage applies only to
            Extra Expense contained in the Business                           buildings insured on a replacement cost
            Income and Extra Expense Additional                               basis.
            Coverages also apply to this Civil Authority                  (2) In the event of damage by a Covered
            Additional Coverage. The Civil Authority                          Cause of Loss to a building that is
            Additional Coverage is not subject to the                         Covered Property, we will pay the
            Limits of Insurance of Section I – Property.                      increased costs incurred to comply with
                                                                              the minimum standards of an ordinance
                                                                              or law in the course of repair, rebuilding
                                                                              or replacement of damaged parts of that
                                                                              property, subject to the limitations stated
                                                                              in Paragraphs (3) through (9) of this
                                                                              Additional Coverage.




   BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                        Page 9 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 148 of 285 PageID #: 180




           (3) The ordinance or law referred to in                     (7) With respect to this Additional
               Paragraph (2) of this Additional                            Coverage:
               Coverage is an ordinance or law that                       (a) We will not pay for the Increased
               regulates the construction or repair of                         Cost of Construction:
               buildings or establishes zoning or land
               use requirements at the described                               (i) Until the property is actually
               premises and is in force at the time of                             repaired or replaced, at the same
               loss.                                                               or another premises; and
           (4) Under this Additional Coverage, we will                        (ii) Unless the repair or replacement
               not pay any costs due to an ordinance                               is made as soon as reasonably
               or law that:                                                        possible after the loss or
                                                                                   damage, not to exceed two
              (a) You were required to comply with                                 years. We may extend this period
                   before the loss, even when the                                  in writing during the two years.
                   building was undamaged; and
                                                                          (b) If the building is repaired or replaced
              (b) You failed to comply with.                                   at the same premises, or if you elect
           (5) Under this Additional Coverage, we will                         to rebuild at another premises, the
               not pay for:                                                    most we will pay for the Increased
              (a) The enforcement of or compliance                             Cost of Construction is the increased
                   with any ordinance or law which                             cost of construction at the same
                   requires        demolition,       repair,                   premises.
                   replacement,             reconstruction,               (c) If the ordinance or law requires
                   remodeling      or    remediation      of                   relocation to another premises, the
                   property due to contamination by                            most we will pay for the Increased
                   "pollutants" or due to the presence,                        Cost of Construction is the increased
                   growth, proliferation, spread or any                        cost of construction at the new
                   activity of "fungi", wet rot or dry rot;                    premises.
                   or                                                  (8) This Additional Coverage is not subject
              (b) Any costs associated with the                            to the terms of the Ordinance Or Law
                   enforcement of or compliance with                       Exclusion, to the extent that such
                   an ordinance or law which requires                      exclusion would conflict with the
                   any insured or others to test for,                      provisions of this Additional Coverage.
                   monitor, clean up, remove, contain,                 (9) The costs addressed in the Loss
                   treat, detoxify or neutralize, or in any                Payment Property Loss Condition in
                   way respond to, or assess the                           Section I – Property do not include the
                   effects of "pollutants", "fungi", wet rot               increased        cost     attributable   to
                   or dry rot.                                             enforcement of or compliance with an
           (6) The most we will pay under this                             ordinance or law. The amount payable
               Additional Coverage, for each described                     under this Additional Coverage, as
               building insured under Section I –                          stated in Paragraph (6) of this Additional
               Property, is $10,000. If a damaged                          Coverage, is not subject to such
               building(s) is covered under a blanket                      limitation.
               Limit of Insurance which applies to more              m. Business Income From Dependent
               than one building or item of property,                   Properties
               then the most we will pay under this
               Additional Coverage, for each damaged                   (1) We will pay for the actual loss of
               building, is $10,000.                                       Business Income you sustain due to
                                                                           physical loss or damage at the premises
               The amount payable under this                               of a dependent property or secondary
               Additional Coverage is additional                           dependent property caused by or
               insurance.                                                  resulting from any Covered Cause of
                                                                           Loss.




   Page 10 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 149 of 285 PageID #: 181




               However, this Additional Coverage does                    (b) Accepts materials or services from a
               not apply when the only loss at the                             dependent property, which in turn
               premises of a dependent property or                             accepts your materials or services.
               secondary dependent property is loss or                    A road, bridge, tunnel, waterway,
               damage to "electronic data", including                     airfield, pipeline or any other similar area
               destruction or corruption of "electronic                   or structure is not a secondary
               data". If the dependent property or                        dependent property.
               secondary dependent property sustains
               loss or damage to "electronic data" and                    Any property which delivers any of the
               other property, coverage under this                        following services is not a secondary
               Additional Coverage will not continue                      dependent property with respect to such
               once the other property is repaired,                       services:
               rebuilt or replaced.                                            (i) Water supply services;
               The most we will pay under this                                (ii) Wastewater removal services;
               Additional Coverage is $5,000 unless a                       (iii) Communication supply services;
               higher Limit Of Insurance is indicated in                           or
               the Declarations.
                                                                            (iv) Power supply services.
           (2) We will reduce the amount of your
               Business Income loss, other than Extra                     The secondary dependent property must
               Expense, to the extent you can resume                      be located in the coverage territory of
               "operations", in whole or in part, by                      this policy.
               using any other available:                             (6) The coverage period for Business
              (a) Source of materials; or                                 Income under this Additional Coverage:
              (b) Outlet for your products.                              (a) Begins 72 hours after the time of
                                                                               direct physical loss or damage
           (3) If you do not resume "operations", or do                        caused by or resulting from any
               not resume "operations" as quickly as                           Covered Cause of Loss at the
               possible, we will pay based on the
                                                                               premises of the dependent property
               length of time it would have taken to                           or secondary dependent property;
               resume "operations" as quickly as                               and
               possible.
                                                                         (b) Ends on the date when the property
           (4) Dependent property means property                               at the premises of the dependent
               owned by others whom you depend on                              property or secondary dependent
               to:                                                             property should be repaired, rebuilt
              (a) Deliver materials or services to you,                        or replaced with reasonable speed
                   or to others for your account. But                          and similar quality.
                   services does not mean water supply                (7) The Business Income coverage period,
                   services,     wastewater       removal                 as stated in Paragraph (6), does not
                   services, communication supply                         include any increased period required
                   services or power supply services;                     due to the enforcement of or compliance
              (b) Accept your products or services;                       with any ordinance or law that:
              (c) Manufacture your products for                          (a) Regulates the construction, use or
                   delivery to your customers under                            repair, or requires the tearing down
                   contract for sale; or                                       of any property; or
              (d) Attract customers to your business.                    (b) Requires any insured or others to
               The dependent property must be located                          test for, monitor, clean up, remove,
               in the coverage territory of this policy.                       contain, treat, detoxify or neutralize,
                                                                               or in any way respond to, or assess
           (5) Secondary dependent property means                              the effects of "pollutants".
               an entity which is not owned or operated
               by a dependent property and which;                         The expiration date of this policy will not
                                                                          reduce the Business Income coverage
              (a) Delivers materials or services to a                     period.
                   dependent property, which in turn
                   are used by the dependent property
                   in providing materials or services to
                   you; or




   BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                        Page 11 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 150 of 285 PageID #: 182




           (8) The definition of Business Income                       (2) The Covered Causes of Loss applicable
                contained in the Business Income                            to Business Personal Property include a
                Additional Coverage also applies to this                    computer virus, harmful code or similar
                Business Income From Dependent                              instruction introduced into or enacted on
                Properties Additional Coverage.                             a computer system (including "electronic
         n. Glass Expenses                                                  data") or a network to which it is
                                                                            connected, designed to damage or
           (1) We will pay for expenses incurred to put                     destroy any part of the system or disrupt
                up temporary plates or board up                             its normal operation. But there is no
                openings if repair or replacement of                        coverage for loss or damage caused by
                damaged glass is delayed.                                   or resulting from manipulation of a
           (2) We will pay for expenses incurred to                         computer system (including "electronic
                remove or replace obstructions when                         data") by any employee, including a
                repairing or replacing glass that is part                   temporary or leased employee, or by an
                of a building. This does not include                        entity retained by you, or for you, to
                removing or replacing window displays.                      inspect, design, install, modify, maintain,
         o. Fire Extinguisher Systems Recharge                              repair or replace that system.
            Expense                                                    (3) The most we will pay under this
           (1) We will pay:                                                 Additional Coverage – Electronic Data
                                                                            for all loss or damage sustained in any
               (a) The cost of recharging or replacing,                     one policy year, regardless of the
                    whichever is less, your fire                            number of occurrences of loss or
                    extinguishers and fire extinguishing                    damage or the number of premises,
                    systems        (including   hydrostatic                 locations or computer systems involved,
                    testing if needed) if they are                          is $10,000, unless a higher Limit Of
                    discharged on or within 100 feet of                     Insurance is shown in the Declarations.
                    the described premises; and                             If loss payment on the first occurrence
               (b) For loss or damage to Covered                            does not exhaust this amount, then the
                    Property if such loss or damage is                      balance is available for subsequent loss
                    the result of an accidental discharge                   or damage sustained in, but not after,
                    of chemicals from a fire extinguisher                   that policy year. With respect to an
                    or a fire extinguishing system.                         occurrence which begins in one policy
                                                                            year and continues or results in
           (2) No coverage will apply if the fire                           additional loss or damage in a
                extinguishing system is discharged                          subsequent policy year(s), all loss or
                during installation or testing.                             damage is deemed to be sustained in
           (3) The most we will pay under this                              the policy year in which the occurrence
                Additional Coverage is $5,000 in any                        began.
                one occurrence.
                                                                       (4) This Additional Coverage does not apply
         p. Electronic Data                                                 to your "stock" of prepackaged software,
           (1) Subject to the provisions of this                            or to "electronic data" which is
                Additional Coverage, we will pay for the                    integrated in and operates or controls a
                cost to replace or restore "electronic                      building's elevator, lighting, heating,
                data" which has been destroyed or                           ventilation, air conditioning or security
                corrupted by a Covered Cause of Loss.                       system.
                To the extent that "electronic data" is not          q. Interruption Of Computer Operations
                replaced or restored, the loss will be
                                                                       (1) Subject to all provisions of this
                valued at the cost of replacement of the
                                                                            Additional Coverage, you may extend
                media on which the "electronic data"                        the insurance that applies to Business
                was stored, with blank media of                             Income and Extra Expense to apply to a
                substantially identical type.
                                                                            suspension of "operations" caused by
                                                                            an interruption in computer operations
                                                                            due to destruction or corruption of
                                                                            "electronic data" due to a Covered
                                                                            Cause of Loss.




   Page 12 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 151 of 285 PageID #: 183




           (2) With respect to the coverage provided                  (3) The most we will pay under this
               under this Additional Coverage, the                        Additional Coverage – Interruption Of
               Covered Causes of Loss are subject to                      Computer Operations for all loss
               the following:                                             sustained and expense incurred in any
              (a) Coverage under this Additional                          one policy year, regardless of the
                  Coverage       –     Interruption   Of                  number of interruptions or the number of
                  Computer Operations is limited to                       premises,     locations      or   computer
                  the "specified causes of loss" and                      systems involved, is $10,000 unless a
                  Collapse.                                               higher Limit Of Insurance is shown in
                                                                          the Declarations. If loss payment
              (b) If the Businessowners Coverage                          relating to the first interruption does not
                  Form is endorsed to add a Covered                       exhaust this amount, then the balance is
                  Cause of Loss, the additional                           available for loss or expense sustained
                  Covered Cause of Loss does not                          or incurred as a result of subsequent
                  apply to the coverage provided                          interruptions in that policy year. A
                  under this Additional Coverage.                         balance remaining at the end of a policy
              (c) The Covered Causes of Loss include                      year does not increase the amount of
                  a computer virus, harmful code or                       insurance in the next policy year. With
                  similar instruction introduced into or                  respect to any interruption which begins
                  enacted on a computer system                            in one policy year and continues or
                  (including "electronic data") or a                      results in additional loss or expense in a
                  network to which it is connected,                       subsequent policy year(s), all loss and
                  designed to damage or destroy any                       expense is deemed to be sustained or
                  part of the system or disrupt its                       incurred in the policy year in which the
                  normal operation. But there is no                       interruption began.
                  coverage for an interruption related                (4) This Additional Coverage – Interruption
                  to manipulation of a computer                           Of Computer Operations does not apply
                  system (including "electronic data")                    to loss sustained or expense incurred
                  by any employee, including a                            after the end of the "period of
                  temporary or leased employee, or by                     restoration", even if the amount of
                  an entity retained by you, or for you,                  insurance stated in (3) above has not
                  to inspect, design, install, modify,                    been exhausted.
                  maintain, repair or replace that
                  system.                                             (5) Coverage for Business Income does not
                                                                          apply when a suspension of "operations"
                                                                          is caused by destruction or corruption of
                                                                          "electronic data", or any loss or damage
                                                                          to "electronic data", except as provided
                                                                          under Paragraphs (1) through (4) of this
                                                                          Additional Coverage.




   BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                       Page 13 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 152 of 285 PageID #: 184




           (6) Coverage for Extra Expense does not                      (3) The coverage described under this
               apply when action is taken to avoid or                       Limited Coverage is limited to $15,000.
               minimize a suspension of "operations"                        Regardless of the number of claims, this
               caused by destruction or corruption of                       limit is the most we will pay for the total
               "electronic data", or any loss or damage                     of all loss or damage arising out of all
               to "electronic data", except as provided                     occurrences of "specified causes of
               under Paragraphs (1) through (4) of this                     loss" (other than fire or lightning) which
               Additional Coverage.                                         take place in a 12-month period (starting
           (7) This Additional Coverage does not apply                      with the beginning of the present annual
               when loss or damage to "electronic                           policy period). With respect to a
               data" involves only "electronic data"                        particular occurrence of loss which
               which is integrated in and operates or                       results in "fungi", wet rot or dry rot, we
               controls a building's elevator, lighting,                    will not pay more than the total of
               heating, ventilation, air conditioning or                    $15,000 even if the "fungi", wet rot or
               security system.                                             dry rot continues to be present or active,
                                                                            or recurs, in a later policy period.
         r. Limited Coverage For "Fungi", Wet Rot
            Or Dry Rot                                                  (4) The coverage provided under this
                                                                            Limited Coverage does not increase the
           (1) The coverage described in Paragraphs                         applicable Limit of Insurance on any
               r.(2) and r.(6) only applies when the                        Covered Property. If a particular
               "fungi", wet rot or dry rot is the result of                 occurrence results in loss or damage by
               a "specified cause of loss" other than                       "fungi", wet rot or dry rot, and other loss
               fire or lightning that occurs during the                     or damage, we will not pay more, for the
               policy period and only if all reasonable                     total of all loss or damage, than the
               means were used to save and preserve                         applicable Limit of Insurance on the
               the property from further damage at the                      affected Covered Property.
               time of and after that occurrence.
                                                                            If there is covered loss or damage to
               This Additional Coverage does not apply                      Covered Property, not caused by
               to lawns, trees, shrubs or plants which                      "fungi", wet rot or dry rot, loss payment
               are part of a vegetated roof.                                will not be limited by the terms of this
           (2) We will pay for loss or damage by                            Limited Coverage, except to the extent
               "fungi", wet rot or dry rot. As used in this                 that "fungi", wet rot or dry rot causes an
               Limited Coverage, the term loss or                           increase in the loss. Any such increase
               damage means:                                                in the loss will be subject to the terms of
                                                                            this Limited Coverage.
              (a) Direct physical loss or damage to
                   Covered Property caused by "fungi",                  (5) The terms of this Limited Coverage do
                   wet rot or dry rot, including the cost                   not increase or reduce the coverage
                   of removal of the "fungi", wet rot or                    provided under the Water Damage,
                   dry rot;                                                 Other Liquids, Powder Or Molten
                                                                            Material Damage or Collapse Additional
              (b) The cost to tear out and replace any
                   part of the building or other property                   Coverages.
                   as needed to gain access to the
                   "fungi", wet rot or dry rot; and
              (c) The cost of testing performed after
                   removal, repair, replacement or
                   restoration of the damaged property
                   is completed, provided there is a
                   reason to believe that "fungi", wet rot
                   or dry rot is present.




   Page 14 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 153 of 285 PageID #: 185




            (6) The following applies only if Business                       The most we will pay for loss or damage
                Income and/or Extra Expense Coverage                         under this Extension is $250,000 at
                applies to the described premises and                        each building.
                only if the suspension of "operations"                  (2) Business Personal Property
                satisfies all the terms and conditions of
                the applicable Business Income and/or                        If this policy covers Business Personal
                Extra Expense Additional Coverage:                           Property, you may extend that insurance
                                                                             to apply to:
               (a) If the loss which resulted in "fungi",
                     wet rot or dry rot does not in itself                  (a) Business         Personal      Property,
                     necessitate     a     suspension     of                     including such property that you
                     "operations", but such suspension is                        newly acquire, at any location you
                     necessary due to loss or damage to                          acquire; or
                     property caused by "fungi", wet rot or                 (b) Business         Personal      Property,
                     dry rot, then our payment under the                         including such property that you
                     Business Income and/or Extra                                newly acquire, located at your newly
                     Expense Additional Coverages is                             constructed or acquired buildings at
                     limited to the amount of loss and/or                        the location described in the
                     expense sustained in a period of not                        Declarations.
                     more than 30 days. The days need                        This Extension does not apply to
                     not be consecutive.                                     personal property that you temporarily
               (b) If a covered suspension of                                acquire in the course of installing or
                     "operations" was caused by loss or                      performing work on such property or
                     damage other than "fungi", wet rot or                   your wholesale activities.
                     dry rot, but remediation of "fungi",
                                                                             The most we will pay for loss or damage
                     wet rot or dry rot prolongs the "period                 under this Extension is $100,000 at
                     of restoration", we will pay for loss                   each building.
                     and/or expense sustained during the
                     delay (regardless of when such a                   (3) Period Of Coverage
                     delay occurs during the "period of                      With respect to insurance provided
                     restoration"), but such coverage is                     under this Coverage Extension for
                     limited to 30 days. The days need                       Newly      Acquired     Or     Constructed
                     not be consecutive.                                     Property, coverage will end when any of
      6. Coverage Extensions                                                 the following first occurs:
         In addition to the Limits of Insurance of Section                  (a) This policy expires;
         I – Property, you may extend the insurance                         (b) 30 days expire after you acquire the
         provided by this policy as provided below.                              property or begin construction of that
         Except as otherwise provided, the following                             part of the building that would qualify
         extensions apply to property located in or on                           as Covered Property; or
         the building described in the Declarations or in                   (c) You report values to us.
         the open (or in a vehicle) within 100 feet of the
         described premises:                                                 We will charge you additional premium
                                                                             for values reported from the date you
         a. Newly Acquired Or Constructed                                    acquire      the    property    or   begin
             Property                                                        construction of that part of the building
            (1) Buildings                                                    that would qualify as Covered Property.
                If this policy covers Buildings, you may              b. Personal Property Off-premises
                extend that insurance to apply to:                       You may extend the insurance provided by
               (a) Your new buildings while being built                  this policy to apply to your Covered
                     on the described premises; and                      Property, other than "money" and
                                                                         "securities", "valuable papers and records"
               (b) Buildings you acquire at premises                     or accounts receivable, while it is in the
                     other than the one described,
                                                                         course of transit or at a premises you do
                     intended for:                                       not own, lease or operate. The most we will
                     (i) Similar use as the building                     pay for loss or damage under this
                         described in the Declarations; or               Extension is $10,000.
                    (ii) Use as a warehouse.




   BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 15 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 154 of 285 PageID #: 186




         c. Outdoor Property                                       e. Valuable Papers And Records
            You may extend the insurance provided by                 (1) You may extend the insurance that
            this policy to apply to your outdoor fences,                 applies to Business Personal Property
            radio and television antennas (including                     to apply to direct physical loss or
            satellite dishes), signs (other than signs                   damage to "valuable papers and
            attached to buildings), trees, shrubs and                    records" that you own, or that are in
            plants (other than trees, shrubs or plants                   your care, custody or control, caused by
            which are part of a vegetated roof),                         or resulting from a Covered Cause of
            including debris removal expense. Loss or                    Loss. This Coverage Extension includes
            damage must be caused by or result from                      the cost to research, replace or restore
            any of the following causes of loss:                         the lost information on "valuable papers
           (1) Fire;                                                     and records" for which duplicates do not
                                                                         exist.
           (2) Lightning;
                                                                     (2) This Coverage Extension does not apply
           (3) Explosion;                                                to:
           (4) Riot or Civil Commotion; or                              (a) Property held as samples or for
           (5) Aircraft.                                                     delivery after sale; and
            The most we will pay for loss or damage                     (b) Property in storage away from the
            under this Extension is $2,500, unless a                         premises shown in the Declarations.
            higher Limit Of Insurance for Outdoor                    (3) The most we will pay under this
            Property is shown in the Declarations, but                   Coverage Extension for loss or damage
            not more than $1,000 for any one tree,                       to "valuable papers and records" in any
            shrub or plant.                                              one occurrence at the described
            Subject to all aforementioned terms and                      premises is $10,000, unless a higher
            limitations of coverage, this Coverage                       Limit Of Insurance for "valuable papers
            Extension includes the expense of                            and records" is shown in the
            removing from the described premises the                     Declarations.
            debris of trees, shrubs and plants which are                 For "valuable papers and records" not at
            the property of others, except in the                        the described premises, the most we will
            situation in which you are a tenant and such                 pay is $5,000.
            property is owned by the landlord of the
            described premises.                                      (4) Loss or damage to "valuable papers and
                                                                         records" will be valued at the cost of
         d. Personal Effects                                             restoration or replacement of the lost or
            You may extend the insurance that applies                    damaged information. To the extent that
            to Business Personal Property to apply to                    the contents of the "valuable papers and
            personal effects owned by you, your                          records" are not restored, the "valuable
            officers, your partners or "members", your                   papers and records" will be valued at
            "managers" or your employees, including                      the cost of replacement with blank
            temporary or leased employees. This                          materials of substantially identical type.
            extension does not apply to:                             (5) Paragraph B. Exclusions in Section I –
           (1) Tools or equipment used in your                           Property does not apply to this
                business; or                                             Coverage Extension except for:
           (2) Loss or damage by theft.                                  (a) Paragraph B.1.c., Governmental
            The most we will pay for loss or damage                          Action;
            under this Extension is $2,500 at each                       (b) Paragraph B.1.d., Nuclear Hazard;
            described premises.                                          (c) Paragraph B.1.f., War And Military
                                                                             Action;




   Page 16 of 53                       © Insurance Services Office, Inc., 2012                    BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 155 of 285 PageID #: 187




              (d) Paragraph B.2.f., Dishonesty;                  g. Business Personal Property Temporarily
              (e) Paragraph B.2.g., False Pretense;                  In Portable Storage Units
               (f) Paragraph B.2.m.(2), Errors Or                   (1) You may extend the insurance that
                   Omissions; and                                        applies to Business Personal Property
                                                                         to apply to such property while
              (g) Paragraph B.3.                                         temporarily stored in a portable storage
         f. Accounts Receivable                                          unit (including a detached trailer)
           (1) You may extend the insurance that                         located within 100 feet of the buildings
               applies to Business Personal Property                     or      structures  described      in  the
               to apply to accounts receivable. We will                  Declarations or within 100 feet of the
                                                                         described premises, whichever distance
               pay:
                                                                         is greater.
              (a) All amounts due from your
                   customers that you are unable to                 (2) The limitation under Paragraph A.4.a.(5)
                   collect;                                              also applies to property in a portable
                                                                         storage unit.
              (b) Interest charges on any loan
                   required to offset amounts you are               (3) Coverage under this Extension:
                   unable to collect pending our                        (a) Will end 90 days after the Business
                   payment of these amounts;                                 Personal Property has been placed
              (c) Collection expenses in excess of                           in the storage unit;
                   your normal collection expenses that                 (b) Does not apply if the storage unit
                   are made necessary by loss or                             itself has been in use at the
                   damage; and                                               described premises for more than 90
                                                                             consecutive days, even if the
              (d) Other reasonable expenses that you
                                                                             Business Personal Property has
                   incur to reestablish your records of
                   accounts receivable;                                      been stored there for 90 or fewer
                                                                             days as of the time of loss or
               that result from direct physical loss or                      damage.
               damage by any Covered Cause of Loss
               to your records of accounts receivable.              (4) Under this Extension, the most we will
                                                                         pay for the total of all loss or damage to
           (2) The most we will pay under this                           Business Personal Property is $10,000
               Coverage Extension for loss or damage                     (unless a higher limit is indicated in the
               in any one occurrence at the described                    Declarations for such Extension)
               premises is $10,000, unless a higher                      regardless of the number of storage
               Limit of Insurance for accounts                           units.
               receivable is shown in the Declarations.
                                                                    (5) This Extension does not apply to loss or
               For accounts receivable not at the                        damage otherwise covered under this
               described premises, the most we will                      Coverage Form or any endorsement to
               pay is $5,000.                                            this Coverage Form, and does not apply
           (3) Paragraph B. Exclusions in Section I –                    to loss or damage to the storage unit
               Property does not apply to this                           itself.
               Coverage Extension except for:              B. Exclusions
              (a) Paragraph B.1.c., Governmental              1. We will not pay for loss or damage caused
                   Action;                                       directly or indirectly by any of the following.
              (b) Paragraph B.1.d., Nuclear Hazard;              Such loss or damage is excluded regardless of
                                                                 any other cause or event that contributes
              (c) Paragraph B.1.f., War And Military             concurrently or in any sequence to the loss.
                   Action;
                                                                 These exclusions apply whether or not the loss
              (d) Paragraph B.2.f., Dishonesty;                  event results in widespread damage or affects
              (e) Paragraph B.2.g., False Pretense;              a substantial area.
               (f) Paragraph B.3.; and                           a. Ordinance Or Law
              (g) Paragraph         B.6.,     Accounts              (1) The enforcement of or compliance with
                   Receivable Exclusion.                                 any ordinance or law:
                                                                        (a) Regulating the construction, use or
                                                                             repair of any property; or




   BP 00 03 07 13                     © Insurance Services Office, Inc., 2012                      Page 17 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 156 of 285 PageID #: 188




               (b) Requiring the tearing down of any                          With respect to coverage for volcanic
                     property, including the cost of                          action as set forth in 5(a), (5)(b) and
                     removing its debris.                                     5(c), all volcanic eruptions that occur
           (2) This exclusion, Ordinance Or Law,                              within any 168-hour period will constitute
                 applies whether the loss results from:                       a single occurrence.
                (a) An ordinance or law that is enforced                      Volcanic action does not include the
                     even if the property has not been                        cost to remove ash, dust or particulate
                     damaged; or                                              matter that does not cause direct
                                                                              physical loss of or damage to Covered
               (b) The increased costs incurred to                            Property.
                     comply with an ordinance or law in
                     the course of construction, repair,                  This exclusion applies regardless of
                     renovation, remodeling or demolition                 whether any of the above, in Paragraphs
                     of property or removal of its debris,                (1) through (5), is caused by an act of
                     following a physical loss to that                    nature or is otherwise caused.
                     property.                                         c. Governmental Action
         b. Earth Movement                                                Seizure or destruction of property by order
           (1) Earthquake, including tremors and                          of governmental authority.
                 aftershocks and any earth sinking, rising                But we will pay for loss or damage caused
                 or shifting related to such event;                       by or resulting from acts of destruction
           (2) Landslide, including any earth sinking,                    ordered by governmental authority and
                 rising or shifting related to such event;                taken at the time of a fire to prevent its
                                                                          spread, if the fire would be covered under
           (3) Mine subsidence, meaning subsidence                        this policy.
                 of a man-made mine, whether or not
                 mining activity has ceased;                           d. Nuclear Hazard
           (4) Earth sinking (other than sinkhole                         Nuclear reaction or radiation, or radioactive
                 collapse), rising or shifting including soil             contamination, however caused.
                 conditions      which     cause     settling,            But if nuclear reaction or radiation, or
                 cracking or other disarrangement of                      radioactive contamination, results in fire, we
                 foundations or other parts of realty. Soil               will pay for the loss or damage caused by
                 conditions        include       contraction,             that fire.
                 expansion, freezing, thawing, erosion,                e. Utility Services
                 improperly compacted soil and the
                 action of water under the ground                         The failure of power, communication, water
                 surface.                                                 or other utility service supplied to the
                                                                          described premises, however caused, if the
            But if Earth Movement, as described in                        failure:
            Paragraphs (1) through (4) above, results in
            fire or explosion, we will pay for the loss or                (1) Originates away from the described
            damage caused by that fire or explosion.                          premises; or
           (5) Volcanic eruption, explosion or effusion.                  (2) Originates at the described premises,
                 But if volcanic eruption, explosion or                       but only if such failure involves
                 effusion results in fire, building glass                     equipment used to supply the utility
                 breakage or volcanic action, we will pay                     service to the described premises from
                 for the loss or damage caused by that                        a source away from the described
                 fire, building glass breakage or volcanic                    premises.
                 action.                                                  Failure of any utility service includes lack of
                 Volcanic action means direct loss or                     sufficient capacity and reduction in supply.
                 damage resulting from the eruption of a                  Loss or damage caused by a surge of
                 volcano when the loss or damage is                       power is also excluded, if the surge would
                 caused by:                                               not have occurred but for an event causing
                (a) Airborne volcanic blast or airborne                   a failure of power.
                     shock waves;
               (b) Ash, dust or particulate matter; or
                (c) Lava flow.




   Page 18 of 53                           © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 157 of 285 PageID #: 189




            But if the failure or surge of power, or the                This exclusion applies regardless of
            failure of communication, water or other                    whether any of the above, in Paragraphs
            utility service, results in a Covered Cause of              (1) through (5), is caused by an act of
            Loss, we will pay for the loss or damage                    nature or is otherwise caused. An example
            caused by that Covered Cause of Loss.                       of a situation to which this exclusion applies
            Communication services include but are not                  is the situation where a dam, levee, seawall
            limited to service relating to Internet access              or other boundary or containment system
            or access to any electronic, cellular or                    fails in whole or in part, for any reason, to
            satellite network.                                          contain the water.
            This exclusion does not apply to loss or                    But if any of the above, in Paragraphs (1)
            damage to "computer(s)" and "electronic                     through (5), results in fire, explosion or
            data".                                                      sprinkler leakage, we will pay for the loss or
                                                                        damage caused by that fire, explosion or
         f. War And Military Action                                     sprinkler leakage.
           (1) War, including undeclared or civil war;               h. Certain Computer-related Losses
           (2) Warlike action by a military force,                     (1) The failure, malfunction or inadequacy
                 including action in hindering or                           of:
                 defending against an actual or expected
                 attack, by any government, sovereign or                   (a) Any of the following, whether
                 other authority using military personnel                        belonging to any insured or to
                 or other agents; or                                             others:
           (3) Insurrection,       rebellion,   revolution,                      (i) "Computer" hardware, including
                 usurped power, or action taken by                                    microprocessors        or     other
                 governmental authority in hindering or                               electronic    data      processing
                 defending against any of these.                                      equipment as may be described
                                                                                      elsewhere in this policy;
         g. Water
                                                                                (ii) "Computer" application software
           (1) Flood, surface water, waves (including                                 or other "electronic data" as may
                 tidal wave and tsunami), tides, tidal                                be described elsewhere in this
                 water, overflow of any body of water, or                             policy;
                 spray from any of these, all whether or
                 not driven by wind (including storm                           (iii) "Computer" operating systems
                 surge);                                                              and related software;
           (2) Mudslide or mudflow;                                            (iv) "Computer" networks;
           (3) Water that backs up or overflows or is                           (v) Microprocessors          ("computer"
                 otherwise discharged from a sewer,                                   chips) not part of any "computer"
                 drain, sump, sump pump or related                                    system; or
                 equipment;                                                    (vi) Any other computerized or
           (4) Water under the ground surface                                         electronic      equipment        or
                 pressing on, or flowing or seeping                                   components; or
                 through:                                                  (b) Any other products, and any
               (a) Foundations, walls, floors or paved                           services, data or functions that
                     surfaces;                                                   directly or indirectly use or rely upon,
                                                                                 in any manner, any of the items
               (b) Basements, whether paved or not; or                           listed in Paragraph (a) above;
               (c) Doors, windows or other openings;                        due to the inability to correctly
                     or                                                     recognize, distinguish, interpret or
           (5) Waterborne         material    carried    or                 accept one or more dates or times. An
                 otherwise moved by any of the water                        example is the inability of computer
                 referred to in Paragraph (1), (3) or (4),                  software to recognize the year 2000.
                 or material carried or otherwise moved
                 by mudslide or mudflow.




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 19 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 158 of 285 PageID #: 190




           (2) Any advice, consultation, design,                   2. We will not pay for loss or damage caused by
                evaluation,     inspection,     installation,         or resulting from any of the following:
                maintenance, repair, replacement or                   a. Electrical Apparatus
                supervision provided or done by you or
                for you to determine, rectify or test for,                Artificially generated electrical, magnetic or
                any potential or actual problems                          electromagnetic energy that damages,
                described in Paragraph (1) above.                         disturbs, disrupts or otherwise interferes
                                                                          with any:
            However, if excluded loss or damage, as
            described in Paragraph (1) above, results in                 (1) Electrical or electronic wire, device,
            a "specified cause of loss" under Section I –                     appliance, system or network; or
            Property, we will pay only for the loss or                   (2) Device, appliance, system or network
            damage caused by such "specified cause                            utilizing cellular or satellite technology.
            of loss".
                                                                         For the purpose of this exclusion, electrical,
            We will not pay for repair, replacement or                   magnetic or electromagnetic energy
            modification of any items in Paragraph                       includes but is not limited to:
            (1)(a) or (1)(b) to correct any deficiencies or             (1) Electrical current, including arcing;
            change any features.
                                                                        (2) Electrical charge produced or conducted
         i. "Fungi", Wet Rot Or Dry Rot                                      by a magnetic or electromagnetic field;
            Presence, growth, proliferation, spread or                  (3) Pulse of electromagnetic energy; or
            any activity of "fungi", wet rot or dry rot.
                                                                        (4) Electromagnetic waves or microwaves.
            But if "fungi", wet rot or dry rot results in a
            "specified cause of loss", we will pay for the               But if fire results, we will pay for the loss or
            loss or damage caused by that "specified                     damage caused by fire.
            cause of loss".                                              We will pay for loss or damage to
            This exclusion does not apply:                               "computer(s)" due to artificially generated
                                                                         electrical, magnetic or electromagnetic
           (1) When "fungi", wet rot or dry rot results                  energy if such loss or damage is caused by
               from fire or lightning; or                                or results from:
           (2) To the extent that coverage is provided                  (1) An occurrence that took place within
               in the Limited Coverage For "Fungi",                          100 feet of the described premises; or
               Wet Rot Or Dry Rot Additional
               Coverage, with respect to loss or                        (2) Interruption of electric power supply,
               damage by a cause of loss other than                          power surge, blackout or brownout if the
               fire or lightning.                                            cause of such occurrence took place
                                                                             within 100 feet of the described
         j. Virus Or Bacteria                                                premises.
           (1) Any       virus,   bacterium    or  other              b. Consequential Losses
               microorganism that induces or is
               capable of inducing physical distress,                    Delay, loss of use or loss of market.
               illness or disease.                                    c. Smoke, Vapor, Gas
           (2) However, the exclusion in Paragraph (1)                   Smoke, vapor or gas from agricultural
               does not apply to loss or damage                          smudging or industrial operations.
               caused by or resulting from "fungi", wet
               rot or dry rot. Such loss or damage is
               addressed in Exclusion i.
           (3) With respect to any loss or damage
               subject to the exclusion in Paragraph
               (1), such exclusion supersedes any
               exclusion relating to "pollutants".




   Page 20 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 159 of 285 PageID #: 191




         d. Steam Apparatus                                         g. False Pretense
            Explosion of steam boilers, steam pipes,                    Voluntary parting with any property by you
            steam engines or steam turbines owned or                    or anyone else to whom you have entrusted
            leased by you, or operated under your                       the property if induced to do so by any
            control. But if explosion of steam boilers,                 fraudulent scheme, trick, device or false
            steam pipes, steam engines or steam                         pretense.
            turbines results in fire or combustion                  h. Exposed Property
            explosion, we will pay for the loss or
            damage caused by that fire or combustion                    Rain, snow, ice or sleet to personal
            explosion. We will also pay for loss or                     property in the open.
            damage caused by or resulting from the                   i. Collapse
            explosion of gases or fuel within the furnace              (1) Collapse, including any of the following
            of any fired vessel or within the flues or                      conditions of property or any part of the
            passages through which the gases of
                                                                            property:
            combustion pass.
                                                                           (a) An abrupt falling down or caving in;
         e. Frozen Plumbing
                                                                           (b) Loss of structural integrity, including
            Water, other liquids, powder or molten                              separation of parts of the property or
            material that leaks or flows from plumbing,                         property in danger of falling down or
            heating, air conditioning or other equipment
                                                                                caving in; or
            (except fire protective systems) caused by
            or resulting from freezing, unless:                            (c) Any cracking, bulging, sagging,
                                                                                bending, leaning, settling, shrinkage
           (1) You do your best to maintain heat in the                         or expansion as such condition
                building or structure; or                                       relates to Paragraph i.(1)(a) or
           (2) You drain the equipment and shut off                             i.(1)(b).
                the supply if the heat is not maintained.               But if collapse results in a Covered Cause
         f. Dishonesty                                                  of Loss at the described premises, we will
            Dishonest or criminal acts (including theft)                pay for the loss or damage caused by that
            by you, anyone else with an interest in the                 Covered Cause of Loss.
            property, or any of your or their partners,                (2) This Exclusion i. does not apply:
            "members",          officers,     "managers",                  (a) To the extent that coverage is
            employees (including temporary or leased                            provided under the Additional
            employees),        directors,   trustees    or
                                                                                Coverage – Collapse; or
            authorized representatives, whether acting
            alone or in collusion with each other or with                  (b) To collapse caused by one or more
            any other party; or theft by any person to                          of the following:
            whom you entrust the property for any                               (i) The "specified causes of loss";
            purpose, whether acting alone or in
            collusion with any other party.                                    (ii) Breakage of building glass;
            This exclusion:                                                   (iii) Weight of rain that collects on a
                                                                                    roof; or
           (1) Applies whether or not an act occurs
                during your normal hours of operation;                        (iv) Weight of people or personal
                                                                                    property.
           (2) Does not apply to acts of destruction by
                your employees (including temporary or               j. Pollution
                leased employees) or authorized                         We will not pay for loss or damage caused
                representatives; but theft by your                      by or resulting from the discharge,
                employees (including temporary or                       dispersal, seepage, migration, release or
                leased employees) or authorized                         escape of "pollutants" unless the discharge,
                representatives is not covered.                         dispersal, seepage, migration, release or
                                                                        escape is itself caused by any of the
            With respect to accounts receivable and
            "valuable papers and records", this                         "specified causes of loss". But if the
            exclusion does not apply to carriers for hire.              discharge, dispersal, seepage, migration,
                                                                        release or escape of "pollutants" results in a
            This exclusion does not apply to coverage                   "specified cause of loss", we will pay for the
            that is provided under the Employee                         loss or damage caused by that "specified
            Dishonesty Optional Coverage.                               cause of loss".




   BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 21 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 160 of 285 PageID #: 192




         k. Neglect                                                   n. Installation, Testing, Repair
             Neglect of an insured to use all reasonable                  Errors or deficiency in design, installation,
             means to save and preserve property from                     testing, maintenance, modification or repair
             further damage at and after the time of loss.                of your "computer" system including
          l. Other Types Of Loss                                          "electronic data".
            (1) Wear and tear;                                            However, we will pay for direct physical loss
                                                                          or damage caused by resulting fire or
            (2) Rust or other corrosion, decay,                           explosion if these causes of loss would be
                  deterioration, hidden or latent defect or               covered by this Coverage Form.
                  any quality in property that causes it to
                  damage or destroy itself;                           o. Electrical Disturbance
            (3) Smog;                                                     Electrical or magnetic injury, disturbance or
                                                                          erasure of "electronic data", except as
            (4) Settling,      cracking,    shrinking    or               provided     for   under    the     Additional
                  expansion;                                              Coverages of Section I – Property.
            (5) Nesting or infestation, or discharge or                   However, we will pay for direct loss or
                  release of waste products or secretions,                damage caused by lightning.
                  by insects, birds, rodents or other
                  animals;                                            p. Continuous Or Repeated Seepage Or
                                                                          Leakage Of Water
            (6) Mechanical        breakdown,      including
                 rupture or bursting caused by centrifugal                Continuous or repeated seepage or
                 force.                                                   leakage of water, or the presence or
                                                                          condensation of humidity, moisture or
                 This exclusion does not apply with                       vapor, that occurs over a period of 14 days
                 respect      to    the   breakdown       of              or more.
                 "computer(s)";
                                                                   3. We will not pay for loss or damage caused by
            (7) The following causes of loss to personal              or resulting from any of the following
                  property:                                           Paragraphs a. through c. But if an excluded
                (a) Dampness          or    dryness       of          cause of loss that is listed in Paragraphs a.
                      atmosphere;                                     through c. results in a Covered Cause of Loss,
                                                                      we will pay for the loss or damage caused by
               (b) Changes in or extremes of
                                                                      that Covered Cause of Loss.
                   temperature; or
               (c) Marring or scratching.                             a. Weather Conditions
           But if an excluded cause of loss that is                       Weather conditions. But this exclusion only
           listed in Paragraphs (1) through (7) above                     applies if weather conditions contribute in
           results in a "specified cause of loss" or                      any way with a cause or event excluded in
                                                                          Paragraph B.1. above to produce the loss
           building glass breakage, we will pay for the
           loss or damage caused by that "specified                       or damage.
           cause of loss" or building glass breakage.                 b. Acts Or Decisions
        m. Errors Or Omissions                                            Acts or decisions, including the failure to act
                                                                          or decide, of any person, group,
           Errors or omissions in:
                                                                          organization or governmental body.
          (1) Programming, processing or storing
                data, as described under "electronic                  c. Negligent Work
                data" or in any "computer" operations; or                Faulty, inadequate or defective:
          (2) Processing or copying "valuable papers                    (1) Planning,       zoning,     development,
                and records".                                               surveying, siting;
            However, we will pay for direct physical loss               (2) Design, specifications, workmanship,
            or damage caused by resulting fire or                           repair,      construction,    renovation,
            explosion if these causes of loss would be                      remodeling, grading, compaction;
            covered by this Coverage Form.                              (3) Materials used in repair, construction,
                                                                            renovation or remodeling; or
                                                                        (4) Maintenance;
                                                                         of part or all of any property on or off the
                                                                         described premises.




   Page 22 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 161 of 285 PageID #: 193




      4. Additional Exclusion                                           (2) That a part or all of the described
         The following applies only to the property                          premises is rendered untenantable, if
         specified in this Additional Exclusion:                             coverage for Business Income applies.
         Loss Or Damage To Products                               6. Accounts Receivable Exclusion
         We will not pay for loss or damage to any                   The following additional exclusion applies to
         merchandise, goods or other product caused                  the Accounts Receivable Coverage Extension:
         by or resulting from error or omission by any               We will not pay for:
         person or entity (including those having                    a. Loss or damage caused by or resulting
         possession under an arrangement where work                      from alteration, falsification, concealment or
         or a portion of the work is outsourced) in any                  destruction of records of accounts
         stage of the development, production or use of                  receivable done to conceal the wrongful
         the product, including planning, testing,                       giving, taking or withholding of "money",
         processing,          packaging,       installation,             "securities" or other property.
         maintenance or repair. This exclusion applies
         to any effect that compromises the form,                        This exclusion applies only to the extent of
         substance or quality of the product. But if such                the wrongful giving, taking or withholding.
         error or omission results in a Covered Cause of             b. Loss or damage caused by or resulting
         Loss, we will pay for the loss or damage                        from bookkeeping, accounting or billing
         caused by that Covered Cause of Loss.                           errors or omissions.
      5. Business Income And Extra Expense                           c. Any loss or damage that requires any audit
         Exclusions                                                      of records or any inventory computation to
         a. We will not pay for:                                         prove its factual existence.
            (1) Any Extra Expense, or increase of              C. Limits Of Insurance
                 Business Income loss, caused by or               1. The most we will pay for loss or damage in any
                 resulting from:                                     one occurrence is the applicable Limits Of
                (a) Delay in rebuilding, repairing or                Insurance of Section I – Property shown in the
                    replacing the property or resuming               Declarations.
                    "operations", due to interference at          2. The most we will pay for loss of or damage to
                    the location of the rebuilding, repair           outdoor signs attached to buildings is $1,000
                    or replacement by strikers or other              per sign in any one occurrence.
                    persons; or
                                                                  3. The amounts of insurance applicable to the
               (b) Suspension, lapse or cancellation of              Coverage Extensions and the following
                    any license, lease or contract. But if           Additional Coverages apply in accordance with
                    the suspension, lapse or cancellation            the terms of such coverages and are in
                    is directly caused by the suspension             addition to the Limits of Insurance of Section I
                    of "operations", we will cover such              – Property:
                    loss that affects your Business                  a. Fire Department Service Charge;
                    Income during the "period of
                    restoration" and any extension of the            b. Pollutant Clean-up And Removal;
                    "period of restoration" in accordance            c. Increased Cost Of Construction;
                    with the terms of the Extended
                    Business       Income        Additional          d. Business       Income       From     Dependent
                    Coverage.                                            Properties;
            (2) Any other consequential loss.                        e. Electronic Data; and
         b. With respect to this exclusion, suspension                f. Interruption Of Computer Operations.
             means:                                               4. Building Limit – Automatic Increase
            (1) The partial slowdown or complete                     a. In accordance with Paragraph C.4.b., the
                 cessation of your business activities;                  Limit of Insurance for Buildings will
                 and                                                     automatically increase by 8%, unless a
                                                                         different percentage of annual increase is
                                                                         shown in the Declarations.




   BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                      Page 23 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 162 of 285 PageID #: 194




           b.   The amount                  of increase            is    calculated as        D. Deductibles
                follows:
                                                                                                   1.   We          will   not pay for loss or damage in any one
                (1)     Multiply the Building limit that applied                        on              occurrence             until the amount of loss or damage
                       the most recent of the policy inception                                          exceeds           Deductible
                                                                                                                                 the    shown in the
                       date, the policy anniversary date or any                                         Declarations.                  We
                                                                                                                           will then pay the amount of

                       other policy change amending the                                                 loss or damage in excess of the Deductible up
                       Building limit by:                                                               to the applicable Limit of Insurance of Section                          l


                                                                                                        —         Property.
                       (a)    The percentage of annual increase
                              shown    in   the    Declarations,                                    .   Regardless of the amount of the Deductible,
                              expressed as a decimal (example:                                          the most we will deduct from any loss or
                              7%     is .07);     or                                                    damage under all of the following Optional
                                             no        percentage           of    annual
                                                                                                        Coverages in any one occurrence is the
                       (b)    .08,     if

                              increase              is       shown           in         the
                                                                                                        Optional Coverage Deductible                           shown     in   the
                                                                                                        Declarations:
                              Declarations;            and
                        Multiply        the         number              calculated       in
                                                                                                        a.         Money and             Securities;
                (2)
                       accordance with b.(1) by the number of                                           b.         Employee Dishonesty;
                       days since the beginning of the current                                          c.         Outdoor Signs; and
                       policy year, or the effective date of the
                       most recent           policy      change amending the                            d.         Forgery or Alteration.
                        Building      limit,    divided by 365.                                         But this Optional Coverage Deductible wi|| not
                 Example                                                                                increase   the   Deductible  shown in the
                                                                                                        Declarations. This Deductible will be used to
                 If:
                                                                                                        satisfy the requirements of the Deductible in
                The applicable Building limit is $100,000.                                              the Declarations.
                The annual percentage increase is 8%. The                                           .No              deductible             applies     to     the    following
                number of days since the beginning of the                                               Additional Coverages:
                 policy year (or last policy                  change)       is   146.
                                                                                                        a.         Fire    Department Service Charge;
                The amount             of increase           is
                                                                                                                   Business Income;
                $100,000 x .08 x 146 + 365 = $3,200.
                                                                                                                   Extra Expense;
      5.   Business Personal Property Limit —                                                           599-9?"




           Seasonal Increase                                                                                       Civil Authority;         and

           a.   Subject to Paragraph 5.b., the Limit of                                                            Fire          Extinguisher          Systems        Recharge
                Insurance for Business Personal Property is                                                        Expense.
                automatically increased by:                                                   E.   Property Loss Conditions
                (1)    The  Business Personal Property —                                           1.   Abandonment
                       Seasonal Increase percentage shown in
                                                                                                        There can be no abandonment of any property
                       the Declarations; or
                                                                                                        to us.
                (2)    25%   no Business Personal Property —
                                if
                                                                                                    .   Appraisal
                       Seasonal Increase percentage is shown
                       in    the Declarations;                                                          If        we and you disagree 0n the amount                     of loss,
                                                                                                        either         may make written demand                          for an
                to provide for              seasonal variances.
                                                                                                        appraisal of the loss.                    In this   event,   each party
           b.   The increase described                        in        Paragraph    5.a.               will       select a       competent and         impartial appraiser.
                will     apply onlythe Limit Of Insurance
                                               if                                                       The two appraisers                      will   select an umpire.        If

                shown for Business Personal Property in                                                 they cannot agree, either may request that
                the Declarations is at least 100% of your                                               selection be made by a judge of a court having
                average monthly values during the lesser                                                jurisdiction. The appraisers will state separately
                of:                                                                                     the amount of loss. If they fail to agree, they
                                                                                                        will submit their differences to the umpire. A
                (1)    The 12 months immediately preceding
                       the date the loss or              damage           occurs; or                    decision agreed to by any two will be binding.
                                                                                                        Each party               will:
                (2)    The  period of time you have been in
                       business as of the date the loss or                                              a.         Pay     its   chosen appraiser; and
                       damage occurs.                                                                   b.         Bear the other expenses of the appraisal
                                                                                                                   and umpire equally.




   Page 24 of 53                                                   © Insurance Services Office,          |nc.,       2012                                     BP 00 03 07     13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 163 of 285 PageID #: 195




         If there is an appraisal, we will still retain our          b. We may examine any insured under oath,
         right to deny the claim.                                        while not in the presence of any other
      3. Duties In The Event Of Loss Or Damage                           insured and at such times as may be
                                                                         reasonably required, about any matter
         a. You must see that the following are done in                  relating to this insurance or the claim,
              the event of loss or damage to Covered                     including an insured's books and records. In
              Property:                                                  the event of an examination, an insured's
             (1) Notify the police if a law may have been                answers must be signed.
                 broken.                                          4. Legal Action Against Us
             (2) Give us prompt notice of the loss or                No one may bring a legal action against us
                 damage. Include a description of the                under this insurance unless:
                 property involved.
                                                                     a. There has been full compliance with all of
            (3) As soon as possible, give us a                           the terms of this insurance; and
                description of how, when and where the
                loss or damage occurred.                             b. The action is brought within two years after
                                                                         the date on which the direct physical loss or
            (4) Take all reasonable steps to protect the                 damage occurred.
                Covered Property from further damage,
                and keep a record of your expenses                5. Loss Payment
                necessary to protect the Covered                     In the event of loss or damage covered by this
                Property, for consideration in the                   policy:
                settlement of the claim. This will not               a. At our option, we will either:
                increase the Limits of Insurance of
                Section I – Property. However, we will                 (1) Pay the value of lost or damaged
                not pay for any subsequent loss or                          property;
                damage resulting from a cause of loss                  (2) Pay the cost of repairing or replacing the
                that is not a Covered Cause of Loss.                        lost or damaged property;
                Also, if feasible, set the damaged                     (3) Take all or any part of the property at an
                property aside and in the best possible                     agreed or appraised value; or
                order for examination.
                                                                       (4) Repair, rebuild or replace the property
            (5) At our request, give us complete                            with other property of like kind and
                inventories of the damaged and                              quality, subject to Paragraph d.(1)(e)
                undamaged property. Include quantities,                     below.
                costs, values and amount of loss
                claimed.                                             b. We will give notice of our intentions within
                                                                        30 days after we receive the sworn proof of
            (6) As often as may be reasonably required,                 loss.
                permit us to inspect the property proving
                the loss or damage and examine your                  c. We will not pay you more than your
                books and records.                                      financial interest in the Covered Property.
                Also permit us to take samples of                    d. Except as provided in Paragraphs (2)
                damaged and undamaged property for                      through (7) below, we will determine the
                inspection, testing and analysis, and                   value of Covered Property as follows:
                permit us to make copies from your                     (1) At replacement cost without deduction
                books and records.                                          for depreciation, subject to the following:
            (7) Send us a signed, sworn proof of loss                      (a) If, at the time of loss, the Limit of
                containing the information we request to                        Insurance on the lost or damaged
                investigate the claim. You must do this                         property is 80% or more of the full
                within 60 days after our request. We will                       replacement cost of the property
                supply you with the necessary forms.                            immediately before the loss, we will
            (8) Cooperate with us in the investigation or                       pay the cost to repair or replace,
                settlement of the claim.                                        after application of the deductible
                                                                                and       without     deduction      for
            (9) Resume all or part of your "operations"
                                                                                depreciation, but not more than the
                as quickly as possible.                                         least of the following amounts:
                                                                                (i) The Limit of Insurance under
                                                                                    Section I – Property that applies
                                                                                    to the lost or damaged property;



   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 25 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 164 of 285 PageID #: 196




                     (ii)   The cost  to replace, on the same                                  (c)   You may make a claim for loss or
                            premises, the lost or damaged                                            damage covered by this insurance
                            property with other property:                                             on      an         cash value basis
                                                                                                                         actual

                                i.   Of comparable material and                                       instead      on a replacement cost
                                                                                                                      of
                                                                                                     basis. In the event you elect to have
                                           and
                                     quality;
                                                                                                     loss or damage settled on an actual
                            ii.       Used    for the    same        purpose;                        cash value basis, you may still make
                                     or                                                              a claim on a replacement cost basis
                    (iii)   The amount that you                      actually                        if you notify us of your intent to do so


                            spend that is necessary                  to repair                       within 180 days after the loss or
                            or replace the lost or               damaged                             damage.
                            property.
                                                                                               (d)   We    will not pay on a replacement

                      If    a        building   is   rebuilt    at    a     new                       cost basis for any loss or damage:
                      premises, the cost is limited to the                                                   Until  the   lost  or  damaged
                                                                                                     (i)
                      cost which would have been incurred                                                    property is actually repaired or
                      had the building been built at the                                                     replaced; and
                      original premises.
                                                                                                     (ii)    Unless the repair or replacement
              (b)     If,   at the time of loss, the Limit of                                                is made as soon as reasonably
                     Insurance applicable to the lost or                                                     possible           after    the        loss        or
                      damaged   property is less than 80%                                                    damage.
                     of the full replacement cost of the
                     property immediately before the loss,
                                                                                                     However, if the cost to repair or
                     we will pay the greater of the                                                  replace    the   damaged    building

                     following amounts, but not more than
                                                                                                     property is $2,500 or less, we will
                                                                                                     settle the   loss according to the
                     the Limit of Insurance that applies to
                                                                                                     provisions of Paragraphs d.(1)(a)
                     the property:
                                                                                                     and d.(1)(b) above whether or not
                     (i)    The actual cash value of the                    lost                     the actual repair or replacement is
                            or damaged property; or                                                  complete.
                     (ii)   A        proportion of the cost to repair
                                                                                               (e)    The cost           to repair, rebuild or replace
                            or replace the lost or damaged                                            does not include the increased cost
                            property, after application of the                                        attributable to enforcement of or
                            deductible and without deduction                                          compliance with any ordinance or
                            for depreciation. This proportion                                         law regulating the construction, use
                            will  equal  the   ratio of the                                           or repair of any property.
                            applicable Limit of Insurance to
                                                                                         (2)    If the Actual Cash Value — Buildings
                            80% of the full replacement cost
                            of the property.
                                                                                                option   applies, as shown   in  the
                                                                                                Declarations, Paragraph (1) above does
                            Example                                                             not apply to Buildings. Instead, we wi||
                            The    full replacement cost of                                     determine the value of Buildings at
                            property which suffers a total loss                                 actual cash value.
                            is   $100,000. The property is                                      The         following       property at actual cash
                                                                                         (3)
                            insured for $70,000. 80% of the                                     value:
                            full  replacement cost of the
                            property immediately before the                                    (a)    Used          or    secondhand merchandise
                                                                                                      held     in   storage or for sale;
                            loss       is   $80,000 ($100,000 x .80 =
                            $80,000).           A     partial        loss    of                (b)    Property of others.                However,          if   an
                            $25,000             is    sustained.            The                       item(s) of personal property of others
                            amount           of recovery   is   determined                            is subject to a written contract which

                            as follows:                                                               governs            your     liability   for    loss       or

                            Amount           of recovery
                                                                                                      damage               to     that    item(s),         then
                                                                                                     valuation of that item(s) will be based
                            $70,000 + $80,000 = .875                                                 on the amount for which you are
                            .875 x $25,000 = $21 ,875                                                 liable under such contract, but not to
                                                                                                      exceed the lesser of the replacement
                                                                                                      cost of the property or the applicable
                                                                                                      Limit of Insurance;




   Page 26 of 53                                        © Insurance Services Office,   |nc.,   2012                                      BP 00 03 07            13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 165 of 285 PageID #: 197




              (c) Household contents, except personal                        (ii) We will adjust that total for any
                   property in apartments or rooms                                normal fluctuations in the amount
                   furnished by you as landlord;                                  of accounts receivable for the
              (d) Manuscripts; and                                                month in which the loss or
                                                                                  damage occurred or for any
              (e) Works of art, antiques or rare                                  demonstrated variance from the
                   articles, including etchings, pictures,                        average for that month.
                   statuary, marble, bronzes, porcelain
                   and bric-a-brac.                                       (b) The following will be deducted from
                                                                              the total amount of accounts
           (4) Glass at the cost of replacement with                          receivable, however that amount is
               safety glazing material if required by                         established:
               law.
                                                                              (i) The amount of the accounts for
           (5) Tenants' improvements and betterments                              which there is no loss or damage;
               at:
                                                                             (ii) The amount of the accounts that
              (a) Replacement cost if you make                                    you are able to reestablish or
                   repairs promptly.                                              collect;
              (b) A proportion of your original cost if                      (iii) An amount to allow for probable
                   you do not make repairs promptly.                               bad debts that you are normally
                   We will determine the proportionate                             unable to collect; and
                   value as follows:
                                                                             (iv) All unearned interest and service
                  (i) Multiply the original cost by the                            charges.
                      number of days from the loss or
                      damage to the expiration of the               e. Our payment for loss of or damage to
                      lease; and                                       personal property of others will only be for
                                                                       the account of the owners of the property.
                 (ii) Divide the amount determined in                  We may adjust losses with the owners of
                      (i) above by the number of days                  lost or damaged property if other than you.
                      from     the      installation    of             If we pay the owners, such payments will
                      improvements to the expiration of                satisfy your claims against us for the
                      the lease.                                       owners' property. We will not pay the
                  If your lease contains a renewal                     owners more than their financial interest in
                  option, the expiration of the renewal                the Covered Property.
                  option period will replace the                    f. We may elect to defend you against suits
                  expiration of the lease in this                      arising from claims of owners of property.
                  procedure.                                           We will do this at our expense.
              (c) Nothing if others pay for repairs or              g. We will pay for covered loss or damage
                  replacement.                                         within 30 days after we receive the sworn
           (6) Applicable only to the Optional                         proof of loss, provided you have complied
               Coverages:                                              with all of the terms of this policy, and:
              (a) "Money" at its face value; and                      (1) We have reached agreement with you
                                                                           on the amount of loss; or
              (b) "Securities" at their value at the close
                  of business on the day the loss is                  (2) An appraisal award has been made.
                  discovered.
           (7) Applicable only to accounts receivable:
              (a) If you cannot accurately establish the
                  amount of accounts receivable
                  outstanding as of the time of loss or
                  damage:
                  (i) We will determine the total of the
                      average monthly amounts of
                      accounts receivable for the 12
                      months immediately preceding
                      the month in which the loss or
                      damage occurs; and




   BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                     Page 27 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 166 of 285 PageID #: 198




         h. A party wall is a wall that separates and is          8. Vacancy
             common to adjoining buildings that are                  a. Description Of Terms
             owned by different parties. In settling
             covered losses involving a party wall, we                 (1) As used in this Vacancy Condition, the
             will pay a proportion of the loss to the party                term building and the term vacant have
             wall based on your interest in the wall in                    the meanings set forth in Paragraphs (a)
             proportion to the interest of the owner of the                and (b) below:
             adjoining building. However, if you elect to                 (a) When this policy is issued to a
             repair or replace your building and the                           tenant, and with respect to that
             owner of the adjoining building elects not to                     tenant's interest in Covered Property,
             repair or replace that building, we will pay                      building means the unit or suite
             you the full value of the loss to the party                       rented or leased to the tenant. Such
             wall, subject to all applicable policy                            building is vacant when it does not
             provisions including Limits of Insurance and                      contain enough business personal
             all other provisions of this Loss Payment                         property to conduct customary
             Condition. Our payment under the                                  operations.
             provisions of this paragraph does not alter                  (b) When this policy is issued to the
             any right of subrogation we may have                              owner or general lessee of a
             against any entity, including the owner or
                                                                               building, building means the entire
             insurer of the adjoining building, and does                       building. Such building is vacant
             not alter the terms of the Transfer Of Rights                     unless at least 31% of its total
             Of Recovery Against Others To Us
                                                                               square footage is:
             Condition in this policy.
                                                                               (i) Rented to a lessee or sublessee
      6. Recovered Property                                                        and used by the lessee or
         If either you or we recover any property after                            sublessee      to   conduct    its
         loss settlement, that party must give the other                           customary operations; and/or
         prompt notice. At your option, you may retain
                                                                              (ii) Used by the building owner to
         the property. But then you must return to us the                          conduct customary operations.
         amount we paid to you for the property. We will
         pay recovery expenses and the expenses to                     (2) Buildings      under     construction   or
         repair the recovered property, subject to the                     renovation are not considered vacant.
         Limits of Insurance of Section I – Property.                b. Vacancy Provisions
      7. Resumption Of Operations                                       If the building where loss or damage occurs
         We will reduce the amount of your:                             has been vacant for more than 60
                                                                        consecutive days before that loss or
         a. Business Income loss, other than Extra                      damage occurs:
             Expense, to the extent you can resume
             your "operations", in whole or in part, by                (1) We will not pay for any loss or damage
             using damaged or undamaged property                             caused by any of the following even if
             (including merchandise or stock) at the                         they are Covered Causes of Loss:
             described premises or elsewhere.                               (a) Vandalism;
         b. Extra Expense loss to the extent you can                        (b) Sprinkler leakage, unless you have
             return "operations" to normal and                                  protected    the system against
             discontinue such Extra Expense.                                    freezing;




   Page 28 of 53                         © Insurance Services Office, Inc., 2012                    BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 167 of 285 PageID #: 199




                (c) Building glass breakage;                         e. If we pay the mortgageholder for any loss
                (d) Water damage;                                       or damage and deny payment to you
                                                                        because of your acts or because you have
                (e) Theft; or                                           failed to comply with the terms of this
                 (f) Attempted theft.                                   policy:
            (2) With respect to Covered Causes of Loss                 (1) The mortgageholder's rights under the
                 other than those listed in Paragraphs                      mortgage will be transferred to us to the
                 (1)(a) through (1)(f) above, we will                       extent of the amount we pay; and
                 reduce the amount we would otherwise                  (2) The mortgageholder's right to recover
                 pay for the loss or damage by 15%.                         the full amount of the mortgageholder's
   F. Property General Conditions                                           claim will not be impaired.
      1. Control Of Property                                            At our option, we may pay to the
         Any act or neglect of any person other than                    mortgageholder the whole principal on the
         you beyond your direction or control will not                  mortgage plus any accrued interest. In this
         affect this insurance.                                         event, your mortgage and note will be
                                                                        transferred to us and you will pay your
         The breach of any condition of this Coverage                   remaining mortgage debt to us.
         Form at any one or more locations will not
         affect coverage at any location where, at the               f. If we cancel this policy, we will give written
         time of loss or damage, the breach of condition                notice to the mortgageholder at least:
         does not exist.                                               (1) 10 days before the effective date of
      2. Mortgageholders                                                    cancellation if we cancel for your
                                                                            nonpayment of premium; or
         a. The term "mortgageholder" includes
             trustee.                                                  (2) 30 days before the effective date of
                                                                            cancellation if we cancel for any other
         b. We will pay for covered loss of or damage                       reason.
             to buildings or structures to each
             mortgageholder shown in the Declarations                g. If we elect not to renew this policy, we will
             in their order of precedence, as interests                 give written notice to the mortgageholder at
             may appear.                                                least 10 days before the expiration date of
                                                                        this policy.
         c. The mortgageholder has the right to receive
            loss payment even if the mortgageholder               3. No Benefit To Bailee
            has started foreclosure or similar action on             No person or organization, other than you,
            the building or structure.                               having custody of Covered Property will benefit
                                                                     from this insurance.
         d. If we deny your claim because of your acts
            or because you have failed to comply with             4. Policy Period, Coverage Territory
            the terms of this policy, the mortgageholder             Under Section I – Property:
            will still have the right to receive loss
            payment if the mortgageholder:                           a. We cover loss or damage commencing:
           (1) Pays any premium due under this policy                   (1) During the policy period shown in the
                at our request if you have failed to do                     Declarations; and
                so;                                                     (2) Within the coverage territory or, with
           (2) Submits a signed, sworn proof of loss                        respect to property in transit, while it is
                within 60 days after receiving notice                       between points in the coverage territory.
                from us of your failure to do so; and                b. The coverage territory is:
           (3) Has notified us of any change in                         (1) The United States of America (including
                ownership, occupancy or substantial                         its territories and possessions);
                change in risk known to the                             (2) Puerto Rico; and
                mortgageholder.
                                                                        (3) Canada.
            All of the terms of this policy will then apply
            directly to the mortgageholder.




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 29 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 168 of 285 PageID #: 200




   G. Optional Coverages                                               b. In addition to the Limitations and Exclusions
      If shown as applicable in the Declarations, the                     applicable to Section I – Property, we will
      following Optional Coverages also apply. These                      not pay for loss:
      coverages are subject to the terms and conditions                  (1) Resulting        from     accounting     or
      applicable to property coverage in this policy,                          arithmetical errors or omissions;
      except as provided below:                                          (2) Due to the giving or surrendering of
      1. Outdoor Signs                                                         property in any exchange or purchase;
           a. We will pay for direct physical loss of or                       or
              damage to all outdoor signs at the                         (3) Of property contained in any "money"-
              described premises:                                              operated device unless the amount of
             (1) Owned by you; or                                              "money" deposited in it is recorded by a
                                                                               continuous recording instrument in the
             (2) Owned by others but in your care,                             device.
                 custody or control.
                                                                       c. The most we will pay for loss in any one
          b. Paragraph A.3., Covered Causes Of Loss                       occurrence is:
              and Paragraph B., Exclusions in Section I –
              Property do not apply to this Optional                     (1) The limit shown in the Declarations for
              Coverage, except for:                                            Inside the Premises for "money" and
                                                                               "securities" while:
             (1) Paragraph B.1.c., Governmental Action;
                                                                             (a) In or on the described premises; or
             (2) Paragraph B.1.d., Nuclear Hazard; and
                                                                             (b) Within a bank or savings institution;
             (3) Paragraph B.1.f., War And Military                                and
                 Action.
                                                                         (2) The limit shown in the Declarations for
           c. We will not pay for loss or damage caused                        Outside the Premises for "money" and
              by or resulting from:                                            "securities" while anywhere else.
             (1) Wear and tear;                                        d. All loss:
             (2) Hidden or latent defect;                                (1) Caused by one or more persons; or
             (3) Rust;                                                   (2) Involving a single act or series of related
             (4) Corrosion; or                                                 acts;
             (5) Mechanical breakdown.                                    is considered one occurrence.
          d. The most we will pay for loss or damage in                e. You must keep records of all "money" and
              any one occurrence is the Limit Of                          "securities" so we can verify the amount of
              Insurance for Outdoor Signs shown in the                    any loss or damage.
              Declarations.                                         3. Employee Dishonesty
           e. The provisions of this Optional Coverage                 a. We will pay for direct loss of or damage to
              supersede all other references to outdoor                   Business Personal Property and "money"
              signs in this policy.                                       and "securities" resulting from dishonest
      2. Money And Securities                                             acts committed by any of your employees
           a. We will pay for loss of "money" and                         acting alone or in collusion with other
              "securities" used in your business while at a               persons (except you or your partner) with
              bank or savings institution, within your living             the manifest intent to:
              quarters or the living quarters of your                    (1) Cause you to sustain loss or damage;
              partners or any employee (including a                            and also
              temporary or leased employee) having use                   (2) Obtain financial benefit (other than
              and custody of the property, at the                              salaries, commissions, fees, bonuses,
              described premises, or in transit between                        promotions, awards, profit sharing,
              any of these places, resulting directly from:                    pensions or other employee benefits
             (1) Theft, meaning any act of stealing;                           earned in the normal course of
                                                                               employment) for:
             (2) Disappearance; or
             (3) Destruction.                                                (a) Any employee; or
                                                                             (b) Any other person or organization.




   Page 30 of 53                           © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 169 of 285 PageID #: 201




         b. We will not pay for loss or damage:                     f. This Optional Coverage is cancelled as to
           (1) Resulting from any dishonest or criminal                 any employee immediately upon discovery
                 act that you or any of your partners or                by:
                 "members" commit whether acting alone                 (1) You; or
                 or in collusion with other persons.                   (2) Any of your partners, "members",
           (2) Resulting from any dishonest act                             "managers", officers or directors not in
                 committed by any of your employees                         collusion with the employee;
                 (except as provided in Paragraph a.),                  of any dishonest act committed by that
                 "managers" or directors:                               employee before or after being hired by
                (a) Whether acting alone or in collusion                you.
                      with other persons; or                        g. We will pay only for covered loss or
                (b) While performing services for you or                damage sustained during the policy period
                      otherwise.                                        and discovered no later than one year from
           (3) The only proof of which as to its                        the end of the policy period.
                 existence or amount is:                            h. If you (or any predecessor in interest)
                (a) An inventory computation; or                        sustained loss or damage during the policy
                                                                        period of any prior insurance that you could
                (b) A profit and loss computation.                      have recovered under that insurance
           (4) Caused by an employee if the employee                    except that the time within which to
                 had also committed theft or any other                  discover loss or damage had expired, we
                 dishonest act prior to the effective date              will pay for it under this Optional Coverage,
                 of this policy and you or any of your                  provided:
                 partners,     "members",      "managers",             (1) This Optional Coverage became
                 officers, directors or trustees, not in                    effective at the time of cancellation or
                 collusion with the employee, learned of                    termination of the prior insurance; and
                 that theft or dishonest act prior to the
                 policy period shown in the Declarations.              (2) The loss or damage would have been
                                                                            covered by this Optional Coverage had
         c. The most we will pay for loss or damage in                      it been in effect when the acts or events
            any one occurrence is the Limit Of                              causing the loss or damage were
            Insurance for Employee Dishonesty shown                         committed or occurred.
            in the Declarations.
                                                                     i. The insurance under Paragraph h. above is
         d. All loss or damage:                                         part of, not in addition to, the Limit of
           (1) Caused by one or more persons; or                        Insurance applying to this Optional
           (2) Involving a single act or series of acts;                Coverage and is limited to the lesser of the
                                                                        amount recoverable under:
            is considered one occurrence.
                                                                       (1) This Optional Coverage as of its
         e. If any loss is covered:                                         effective date; or
           (1) Partly by this insurance; and                           (2) The prior insurance had it remained in
           (2) Partly by any prior cancelled or                            effect.
                 terminated insurance that we or any                 j. With respect to the Employee Dishonesty
                 affiliate had issued to you or any                     Optional Coverage in Paragraph G.3.,
                 predecessor in interest;                               employee means:
            the most we will pay is the larger of the                  (1) Any natural person:
            amount recoverable under this insurance or
            the prior insurance.                                          (a) While in your service or for 30 days
                                                                               after termination of service;
            We will pay only for loss or damage you
            sustain through acts committed or events                      (b) Who you compensate directly by
            occurring during the policy period.                                salary, wages or commissions; and
            Regardless of the number of years this                        (c) Who you have the right to direct and
            policy remains in force or the number of                           control while performing services for
            premiums paid, no Limit of Insurance                               you;
            cumulates from year to year or period to
            period.




   BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                      Page 31 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 170 of 285 PageID #: 202




           (2) Any natural person who is furnished                    b. Paragraphs       A.4.a.(1)      and  A.4.a.(2),
                 temporarily to you:                                     Limitations, do not apply to this Optional
                (a) To substitute for a permanent                        Coverage.
                     employee, as defined in Paragraph                c. With respect to the coverage provided by
                     (1) above, who is on leave; or                      this Optional Coverage, the following
               (b) To meet seasonal or short-term                        exclusions in Paragraph B. Exclusions do
                     workload conditions;                                not apply:
           (3) Any natural person who is leased to you                  (1) Paragraph B.2.a., Electrical Apparatus;
                 under a written agreement between you                  (2) Paragraph B.2.d., Steam Apparatus;
                 and a labor leasing firm, to perform                        and
                 duties related to the conduct of your                  (3) Paragraph          B.2.l.(6),    Mechanical
                 business, but does not mean a                               Breakdown.
                 temporary employee as defined in
                 Paragraph (2) above;                                 d. With respect to the coverage provided by
                                                                         this      Optional     Coverage,    Paragraph
           (4) Any natural person who is a former                        G.1.c.(5) of the Outdoor Signs Optional
                 employee, director, partner, member,                    Coverage does not apply.
                 manager, representative or trustee
                 retained as a consultant while                       e. If a dollar deductible is shown in the
                 performing services for you; or                         Declarations for this Optional Coverage, we
                                                                         will first subtract the applicable deductible
           (5) Any natural person who is a guest                         amount from any loss we would otherwise
                 student or intern pursuing studies or                   pay. We will then pay the amount of loss in
                 duties, excluding, however, any such                    excess of the applicable deductible up to
                 person while having care and custody of                 the applicable limit for this coverage.
                 property outside any building you
                 occupy in conducting your business.                     If no optional deductible is chosen for this
                                                                         Optional Coverage, the Property Deductible
            But employee does not mean:                                  shown in the Declarations applies.
           (1) Any agent, broker, factor, commission                  f. With respect to Additional Coverages 5.f.
                 merchant,     consignee,      independent               Business Income and 5.g. Extra Expense, if
                 contractor or representative of the same                the 72-hour time period in the definition of
                 general character; or                                   "period of restoration" (hereinafter referred
           (2) Any "manager", director or trustee                        to as time deductible) is amended for this
                 except while performing acts coming                     Optional Coverage as shown in the
                 within the usual duties of an employee.                 Declarations, we will not pay for any
      4. Equipment Breakdown Protection Coverage                         Business Income loss that occurs during
                                                                         the consecutive number of hours shown as
         a. We will pay for direct loss of or damage to                  the time deductible in the Declarations
            Covered Property caused by or resulting                      immediately       following      a  mechanical
            from a mechanical breakdown or electrical                    breakdown or electrical failure. If a time
            failure to pressure, mechanical or electrical                deductible is shown in days, each day shall
            machinery and equipment.                                     mean 24 consecutive hours.
            Mechanical breakdown or electrical failure                   With respect to the coverage provided by
            to pressure, mechanical or electrical                        this Optional Coverage, any time deductible
            machinery and equipment does not mean                        shown in the Declarations for Equipment
            any:                                                         Breakdown            Protection      Coverage
           (1) Malfunction including but not limited to                  supersedes any time deductible otherwise
                 adjustment,     alignment,      calibration,            applicable to the Business Income
                 cleaning or modification;                               coverage provided by this policy.
           (2) Leakage at any valve, fitting, shaft seal,             g. With respect to the coverage provided by
                 gland packing, joint or connection;                     this Optional Coverage, Paragraph H.
                                                                         Property Definitions is amended as
           (3) Damage to any vacuum tube, gas tube,
                 or brush; or                                            follows:
           (4) The functioning of any safety or                          1. "Computer" means:
                 protective device.                                           a. Programmable electronic equipment
                                                                                  that is used to store, retrieve and
                                                                                  process data; and



   Page 32 of 53                          © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 171 of 285 PageID #: 203




                b. Associated peripheral equipment                2. "Counterfeit money" means an imitation of
                    that       provides     communication,           "money" that is intended to deceive and to be
                    including input and output functions             taken as genuine.
                    such as printing and auxiliary                3. "Electronic data" means information, facts or
                    functions such as data transmission.             computer programs stored as or on, created or
            "Computer" includes those used to operate                used on, or transmitted to or from computer
            production-type machinery or equipment.                  software (including systems and applications
         h. Whenever         any      covered    pressure,           software), on hard or floppy disks, CD-ROMs,
            mechanical or electrical machinery and                   tapes, drives, cells, data processing devices or
            equipment is found to be in, or exposed to,              any other repositories of computer software
            a dangerous condition, any of our                        which are used with electronically controlled
            representatives may suspend coverage                     equipment. The term computer programs,
            provided by this Optional Coverage for loss              referred to in the foregoing description of
            from a mechanical breakdown or electrical                electronic data, means a set of related
            failure to that pressure, mechanical or                  electronic instructions which direct the
            electrical machinery and equipment.                      operations and functions of a "computer" or
                                                                     device connected to it, which enable the
            However, coverage provided by this                       "computer" or device to receive, process, store,
            Optional Coverage may be reinstated for                  retrieve or send data.
            loss from a mechanical breakdown or
            electrical     failure    to   that  pressure,        4. "Fungi" means any type or form of fungus,
            mechanical or electrical machinery and                   including mold or mildew, and any mycotoxins,
            equipment if the reasons for the suspension              spores, scents or by-products produced or
            are found by any of our representatives to               released by fungi.
            no longer exist.                                      5. "Manager" means a person serving in a
            We may suspend or reinstate this Optional                directorial capacity for a limited liability
            coverage by mailing or delivering a written              company.
            notification regarding the suspension or              6. "Member" means an owner of a limited liability
            reinstatement to:                                        company represented by its membership
           (1) Your last known address; or                           interest, who also may serve as a "manager".
           (2) The address where the pressure,                    7. "Money" means:
                mechanical or electrical machinery and               a. Currency, coins and bank notes in current
                equipment is located.                                    use and having a face value; and
            This notification will indicate the effective            b. Traveler's checks, register checks and
            date of the suspension or reinstatement.                     money orders held for sale to the public.
            If the coverage provided by this Optional             8. "Operations" means your business activities
            Coverage is not reinstated, you will get a               occurring at the described premises.
            pro rata refund of premium. But the                   9. "Period of restoration":
            suspension will be effective even if we have
            not yet made or offered a refund.                        a. Means the period of time that:
   H. Property Definitions                                              (1) Begins:
      1. "Computer" means:                                                  (a) 72 hours after the time of direct
                                                                                physical loss or damage for
         a. Programmable electronic equipment that is                           Business Income Coverage; or
            used to store, retrieve and process data;
            and                                                             (b) Immediately after the time of direct
                                                                                physical loss or damage for Extra
         b. Associated peripheral equipment that                                Expense Coverage;
            provides communication, including input
            and output functions such as printing and                        caused by or resulting from any Covered
            auxiliary     functions      such   as    data                   Cause of Loss at the described
            transmission.                                                    premises; and
         "Computer" does not include those used to
         operate      production-type      machinery    or
         equipment.




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 33 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 172 of 285 PageID #: 204




            (2) Ends on the earlier of:                              b. Falling objects does not include loss of or
                (a) The date when the property at the                     damage to:
                     described premises should be                        (1) Personal property in the open; or
                     repaired, rebuilt or replaced with                  (2) The interior of a building or structure, or
                     reasonable speed and similar                             property inside a building or structure,
                     quality; or                                              unless the roof or an outside wall of the
                (b) The date when business is resumed                         building or structure is first damaged by
                     at a new permanent location.                             a falling object.
         b. Does not include any increased period                    c. Water damage means:
             required due to the enforcement of or                       (1) Accidental discharge or leakage of
             compliance with any ordinance or law that:                       water or steam as the direct result of the
            (1) Regulates the construction, use or                            breaking apart or cracking of any part of
                 repair, or requires the tearing down of                      a system or appliance (other than a
                 any property; or                                             sump system including its related
            (2) Requires any insured or others to test                        equipment and parts) containing water
                 for, monitor, clean up, remove, contain,                     or steam; and
                 treat, detoxify or neutralize, or in any                (2) Accidental discharge or leakage of
                 way respond to, or assess the effects of                     water or waterborne material as the
                 "pollutants".                                                direct result of the breaking apart or
         The expiration date of this policy will not cut                      cracking of a water or sewer pipe that is
         short the "period of restoration".                                   located off the described premises and
                                                                              is part of a municipal potable water
     10. "Pollutants" means any solid, liquid, gaseous or                     supply system or municipal sanitary
         thermal irritant or contaminant, including                           sewer system, if the breakage or
         smoke, vapor, soot, fumes, acids, alkalis,                           cracking is caused by wear and tear.
         chemicals and waste. Waste includes materials
         to be recycled, reconditioned or reclaimed.                      But water damage does not include loss or
                                                                          damage otherwise excluded under the
     11. "Securities"       means       negotiable     and                terms of the Water Exclusion. Therefore, for
         nonnegotiable        instruments   or    contracts               example, there is no coverage in the
         representing either "money" or other property                    situation in which discharge or leakage of
         and includes:                                                    water results from the breaking apart or
         a. Tokens, tickets, revenue and other stamps                     cracking of a pipe which was caused by or
             (whether represented by actual stamps or                     related to weather-induced flooding, even if
             unused value in a meter) in current use;                     wear and tear contributed to the breakage
             and                                                          or cracking. As another example, and also
                                                                          in accordance with the terms of the Water
         b. Evidences of debt issued in connection with
                                                                          Exclusion, there is no coverage for loss or
             credit or charge cards, which cards are not
             issued by you;                                               damage caused by or related to weather-
                                                                          induced flooding which follows or is
         but does not include "money".                                    exacerbated by pipe breakage or cracking
     12. "Specified causes of loss" means the following:                  attributable to wear and tear.
         Fire; lightning; explosion; windstorm or hail;                   To the extent that accidental discharge or
         smoke; aircraft or vehicles; riot or civil                       leakage of water falls within the criteria set
         commotion; vandalism; leakage from fire                          forth in c.(1) or c.(2) of this definition of
         extinguishing equipment; sinkhole collapse;                      "specified causes of loss", such water is not
         volcanic action; falling objects; weight of snow,                subject to the provisions of the Water
         ice or sleet; water damage.                                      Exclusion which preclude coverage for
                                                                          surface water or water under the ground
         a. Sinkhole collapse means the sudden                            surface.
             sinking or collapse of land into underground
             empty spaces created by the action of               13. "Stock" means merchandise held in storage or
             water on limestone or dolomite. This cause              for sale, raw materials and in-process or
             of loss does not include:                               finished goods, including supplies used in their
                                                                     packing or shipping.
            (1) The cost of filling sinkholes; or
            (2) Sinking or collapse of land into man-
                 made underground cavities.




   Page 34 of 53                         © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 173 of 285 PageID #: 205




     14. "Valuable papers and records" means                                 (c) Prior to the policy period, no insured
         inscribed, printed or written:                                           listed under Paragraph C.1. Who Is
         a. Documents;                                                            An Insured and no "employee"
                                                                                  authorized by you to give or receive
         b. Manuscripts; and                                                      notice of an "occurrence" or claim,
         c. Records;                                                              knew that the "bodily injury" or
         including abstracts, books, deeds, drawings,                             "property damage" had occurred, in
                                                                                  whole or in part. If such a listed
         films, maps or mortgages.
                                                                                  insured or authorized "employee"
         But "valuable papers and records" does not                               knew, prior to the policy period, that
         mean "money" or "securities".                                            the "bodily injury" or "property
   SECTION II – LIABILITY                                                         damage"       occurred,    then   any
                                                                                  continuation, change or resumption
   A. Coverages                                                                   of such "bodily injury" or "property
      1. Business Liability                                                       damage" during or after the policy
         a. We will pay those sums that the insured                               period will be deemed to have been
              becomes legally obligated to pay as                                 known before the policy period.
              damages because of "bodily injury",                        (2) To "personal and advertising injury"
              "property damage" or "personal and                              caused by an offense arising out of your
              advertising injury" to which this insurance                     business, but only if the offense was
              applies. We will have the right and duty to                     committed in the "coverage territory"
              defend the insured against any "suit"                           during the policy period.
              seeking those damages. However, we will                  c. "Bodily injury" or "property damage" which
              have no duty to defend the insured against                  occurs during the policy period and was
              any "suit" seeking damages for "bodily
                                                                          not, prior to the policy period, known to
              injury", "property damage" or "personal and                 have occurred by any insured listed under
              advertising injury" to which this insurance                 Paragraph C.1. Who Is An Insured or any
              does not apply. We may, at our discretion,
                                                                          "employee" authorized by you to give or
              investigate any "occurrence" or any offense                 receive notice of an "occurrence" or claim,
              and settle any claim or "suit" that may                     includes any continuation, change or
              result. But:
                                                                          resumption of "bodily injury" or "property
             (1) The amount we will pay for damages is                    damage" after the end of the policy period.
                  limited as described in Paragraph D.                 d. "Bodily injury" or "property damage" will be
                  Liability And Medical Expenses Limits                   deemed to have been known to have
                  Of Insurance in Section II – Liability; and
                                                                          occurred at the earliest time when any
            (2) Our right and duty to defend end when                     insured listed under Paragraph C.1. Who Is
                we have used up the applicable Limit of                   An Insured or any "employee" authorized by
                Insurance in the payment of judgments                     you to give or receive notice of an
                or settlements or medical expenses.                       "occurrence" or claim:
             No other obligation or liability to pay sums                (1) Reports all, or any part, of the "bodily
             or perform acts or services is covered                           injury" or "property damage" to us or any
             unless explicitly provided for under                             other insurer;
             Paragraph f. Coverage Extension –
                                                                         (2) Receives a written or verbal demand or
             Supplementary Payments.                                          claim for damages because of the
          b. This insurance applies:                                          "bodily injury" or "property damage"; or
            (1) To "bodily injury" and "property damage"                 (3) Becomes aware by any other means
                only if:                                                      that "bodily injury" or "property damage"
               (a) The "bodily injury" or "property                           has occurred or has begun to occur.
                    damage"      is    caused     by   an              e. Damages because of "bodily injury" include
                    "occurrence" that takes place in the                  damages claimed by any person or
                    "coverage territory";                                 organization for care, loss of services or
               (b) The "bodily injury" or "property                       death resulting at any time from the "bodily
                    damage" occurs during the policy                      injury".
                    period; and




   BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                      Page 35 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 174 of 285 PageID #: 206




         f. Coverage Extension – Supplementary                          (2) If we defend an insured against a "suit"
            Payments                                                        and an indemnitee of the insured is also
           (1) We will pay, with respect to any claim                       named as a party to the "suit", we will
               we investigate or settle, or any "suit"                      defend that indemnitee if all of the
               against an insured we defend:                                following conditions are met:
              (a) All expenses we incur.                                   (a) The "suit" against the indemnitee
                                                                                seeks damages for which the
              (b) Up to $250 for cost of bail bonds                             insured has assumed the liability of
                  required because of accidents or                              the indemnitee in a contract or
                  traffic law violations arising out of the                     agreement that is an "insured
                  use of any vehicle to which Business                          contract";
                  Liability Coverage for "bodily injury"
                  applies. We do not have to furnish                       (b) This insurance applies to such
                  these bonds.                                                  liability assumed by the insured;
              (c) The cost of bonds to release                             (c) The obligation to defend, or the cost
                  attachments, but only for bond                                of the defense of, that indemnitee,
                  amounts within our Limit of                                   has also been assumed by the
                  Insurance. We do not have to furnish                          insured in the same "insured
                  these bonds.                                                  contract";
              (d) All reasonable expenses incurred by                      (d) The allegations in the "suit" and the
                  the insured at our request to assist                          information we know about the
                  us in the investigation or defense of                         "occurrence" are such that no conflict
                  the claim or "suit", including actual                         appears to exist between the
                  loss of earnings up to $250 a day                             interests of the insured and the
                  because of time off from work.                                interests of the indemnitee;
              (e) All court costs taxed against the                        (e) The indemnitee and the insured ask
                   insured in the "suit". However, these                        us to conduct and control the
                   payments do not include attorneys'                           defense of that indemnitee against
                   fees or attorneys' expenses taxed                            such "suit" and agree that we can
                   against the insured.                                         assign the same counsel to defend
                                                                                the insured and the indemnitee; and
               (f) Prejudgment       interest    awarded
                   against the insured on that part of                      (f) The indemnitee:
                   the judgment we pay. If we make an                           (i) Agrees in writing to:
                   offer to pay the Limit of Insurance,                               i. Cooperate with us in the
                   we will not pay any prejudgment                                       investigation, settlement or
                   interest based on that period of time                                 defense of the "suit";
                   after the offer.
                                                                                     ii. Immediately send us copies of
              (g) All interest on the full amount of any                                 any      demands,      notices,
                   judgment that accrues after entry of                                  summonses or legal papers
                   the judgment and before we have                                       received in connection with
                   paid, offered to pay, or deposited in                                 the "suit";
                   court the part of the judgment that is
                   within our Limit of Insurance.                                   iii. Notify any other insurer
                                                                                         whose coverage is available
               These payments will not reduce the limit                                  to the indemnitee; and
               of liability.




   Page 36 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 175 of 285 PageID #: 207




                       iv. Cooperate with us with                         (c) The injured person submits to
                            respect to coordinating other                      examination, at our expense, by
                            applicable insurance available                     physicians of our choice as often as
                            to the indemnitee; and                             we reasonably require.
                  (ii) Provides       us    with   written          b. We will make these payments regardless of
                        authorization to:                              fault. These payments will not exceed the
                         i. Obtain records and other                   Limits of Insurance of Section II – Liability.
                            information related to the                 We will pay reasonable expenses for:
                            "suit"; and                              (1) First aid administered at the time of an
                        ii. Conduct and control the                        accident;
                            defense of the indemnitee in             (2) Necessary medical, surgical, X-ray and
                            such "suit".                                   dental services, including prosthetic
           (3) So long as the conditions in Paragraph                      devices; and
               (2) are met, attorneys' fees incurred by              (3) Necessary          ambulance,       hospital,
               us in the defense of that indemnitee,                       professional     nursing     and   funeral
               necessary litigation expenses incurred                      services.
               by us and necessary litigation expenses       B. Exclusions
               incurred by the indemnitee at our
               request will be paid as Supplementary            1. Applicable To Business Liability Coverage
               Payments.           Notwithstanding     the         This insurance does not apply to:
               provisions of Paragraph B.1.b.(2)                   a. Expected Or Intended Injury
               Exclusions in Section II – Liability, such
               payments will not be deemed to be                      "Bodily injury" or "property damage"
               damages for "bodily injury" and                        expected or intended from the standpoint of
               "property damage" and will not reduce                  the insured. This exclusion does not apply
               the Limits of Insurance.                               to "bodily injury" resulting from the use of
                                                                      reasonable force to protect persons or
               Our obligation to defend an insured's                  property.
               indemnitee and to pay for attorneys'
               fees and necessary litigation expenses              b. Contractual Liability
               as Supplementary Payments ends                         "Bodily injury" or "property damage" for
               when:                                                  which the insured is obligated to pay
              (a) We have used up the applicable                      damages by reason of the assumption of
                   Limit of Insurance in the payment of               liability in a contract or agreement. This
                   judgments or settlements; or                       exclusion does not apply to liability for
                                                                      damages:
              (b) The conditions set forth above, or
                   the terms of the agreement                        (1) That the insured would have in the
                   described in Paragraph (2)(f) above,                    absence of the contract or agreement;
                   are no longer met.                                      or
      2. Medical Expenses                                            (2) Assumed in a contract or agreement
                                                                           that is an "insured contract", provided
         a. We will pay medical expenses as described                      the "bodily injury" or "property damage"
            below for "bodily injury" caused by an                         occurs subsequent to the execution of
            accident:                                                      the contract or agreement. Solely for the
           (1) On premises you own or rent;                                purposes of liability assumed in an
           (2) On ways next to premises you own or                         "insured contract", reasonable attorneys'
               rent; or                                                    fees and necessary litigation expenses
                                                                           incurred by or for a party other than an
            (3) Because of your operations;                                insured are deemed to be damages
             provided that:                                                because of "bodily injury" or "property
               (a) The accident takes place in the                         damage", provided:
                   "coverage territory" and during the                    (a) Liability to such party for, or for the
                   policy period;                                              cost of, that party's defense has also
               (b) The expenses are incurred and                               been assumed in the same "insured
                   reported to us within one year of the                       contract"; and
                   date of the accident; and




   BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 37 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 176 of 285 PageID #: 208




                (b) Such attorney fees and litigation                        (b) Performing duties related to the
                     expenses are for defense of that                             conduct of the insured's business; or
                     party against a civil or alternative                (2) The spouse, child, parent, brother or
                     dispute resolution proceeding in                         sister of that "employee" as a
                     which damages to which this                              consequence of Paragraph (1) above.
                     insurance applies are alleged.
                                                                          This exclusion applies whether the insured
         c. Liquor Liability                                              may be liable as an employer or in any
            "Bodily injury" or "property damage" for                      other capacity and to any obligation to
            which any insured may be held liable by                       share damages with or repay someone else
            reason of:                                                    who must pay damages because of the
           (1) Causing or           contributing    to   the              injury.
                 intoxication of any person;                              This exclusion does not apply to liability
           (2) The furnishing of alcoholic beverages to                   assumed by the insured under an "insured
                 a person under the legal drinking age or                 contract".
                 under the influence of alcohol; or                    f. Pollution
           (3) Any statute, ordinance or regulation                      (1) "Bodily injury" or "property damage"
                 relating to the sale, gift, distribution or                  arising out of the actual, alleged or
                 use of alcoholic beverages.                                  threatened        discharge,      dispersal,
            This exclusion applies even if the claims                         seepage, migration, release or escape
            allege negligence or other wrongdoing in:                         of "pollutants":
                (a) The supervision, hiring, employment,                     (a) At or from any premises, site or
                     training or monitoring of others by an                       location which is or was at any time
                     insured; or                                                  owned or occupied by, or rented or
                                                                                  loaned to, any insured. However, this
                (b) Providing or failing to provide                               subparagraph does not apply to:
                     transportation with respect to any
                     person that may be under the                                 (i) "Bodily injury" if sustained within
                     influence of alcohol;                                            a building and caused by smoke,
                                                                                      fumes, vapor or soot produced by
            if the "occurrence" which caused the "bodily                              or originating from equipment that
            injury" or "property damage", involved that                               is used to heat, cool or
            which is described in Paragraph (1), (2) or                               dehumidify the building, or
            (3) above.                                                                equipment that is used to heat
            However, this exclusion applies only if you                               water for personal use, by the
            are in the business of manufacturing,                                     building's occupants or their
            distributing, selling, serving or furnishing                              guests;
            alcoholic beverages. For the purposes of                             (ii) "Bodily injury" or "property
            this exclusion, permitting a person to bring                              damage" for which you may be
            alcoholic beverages on your premises, for                                 held liable, if you are a contractor
            consumption on your premises, whether or                                  and the owner or lessee of such
            not a fee is charged or a license is required                             premises, site or location has
            for such activity, is not by itself considered                            been added to your policy as an
            the business of selling, serving or furnishing                            additional insured with respect to
            alcoholic beverages.                                                      your       ongoing       operations
         d. Workers' Compensation And Similar                                         performed for that additional
            Laws                                                                      insured at that premises, site or
            Any obligation of the insured under a                                     location and such premises, site
            workers' compensation, disability benefits                                or location is not and never was
                                                                                      owned or occupied by, or rented
            or unemployment compensation law or any
            similar law.                                                              or loaned to, any insured, other
                                                                                      than that additional insured; or
         e. Employer's Liability
                                                                                (iii) "Bodily injury" or "property
            "Bodily injury" to:                                                       damage" arising out of heat,
           (1) An "employee" of the insured arising out                               smoke or fumes from a "hostile
                 of and in the course of:                                             fire";
                (a) Employment by the insured; or




   Page 38 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 177 of 285 PageID #: 209




              (b) At or from any premises, site or                            (ii) "Bodily injury" or "property
                  location which is or was at any time                             damage" sustained within a
                  used by or for any insured or others                             building and caused by the
                  for the handling, storage, disposal,                             release of gases, fumes or
                  processing or treatment of waste;                                vapors from materials brought
              (c) Which are or were at any time                                    into that building in connection
                  transported, handled, stored, treated,                           with operations being performed
                  disposed of, or processed as waste                               by you or on your behalf by a
                  by or for:                                                       contractor or subcontractor; or
                  (i) Any insured; or                                        (iii) "Bodily injury" or "property
                                                                                   damage" arising out of heat,
                 (ii) Any person or organization for                               smoke or fumes from a "hostile
                      whom you may be legally                                      fire"; or
                      responsible;
                                                                          (e) At or from any premises, site or
              (d) At or from any premises, site or                             location on which any insured or any
                  location on which any insured or any                         contractors       or     subcontractors
                  contractors       or      subcontractors                     working directly or indirectly on any
                  working directly or indirectly on any                        insured's behalf are performing
                  insured's behalf are performing                              operations if the operations are to
                  operations if the "pollutants" are                           test for, monitor, clean up, remove,
                  brought on or to the premises, site or                       contain, treat, detoxify or neutralize,
                  location in connection with such                             or in any way respond to, or assess
                  operations       by    such     insured,                     the effects of, "pollutants".
                  contractor        or      subcontractor.
                  However, this subparagraph does                      (2) Any loss, cost or expense arising out of
                  not apply to:                                            any:
                  (i) "Bodily injury" or "property                        (a) Request, demand, order or statutory
                      damage" arising out of the                               or regulatory requirement that any
                      escape of fuels, lubricants or                           insured or others test for, monitor,
                      other operating fluids which are                         clean up, remove, contain, treat,
                      needed to perform the normal                             detoxify or neutralize, or in any way
                      electrical,       hydraulic       or                     respond to, or assess the effects of,
                      mechanical functions necessary                           "pollutants"; or
                      for the operation of "mobile                        (b) Claim or "suit" by or on behalf of a
                      equipment" or its parts, if such                         governmental authority for damages
                      fuels,     lubricants    or    other                     because of testing for, monitoring,
                      operating fluids escape from a                           cleaning up, removing, containing,
                      vehicle part designed to hold,                           treating, detoxifying or neutralizing,
                      store or receive them. This                              or in any way responding to, or
                      exception does not apply if the                          assessing the effects of, "pollutants".
                      "bodily injury" or "property                         However, this paragraph does not apply
                      damage" arises out of the                            to liability for damages because of
                      intentional discharge, dispersal or                  "property damage" that the insured
                      release of the fuels, lubricants or                  would have in the absence of such
                      other operating fluids, or if such                   request, demand, order or statutory or
                      fuels,     lubricants    or    other                 regulatory requirement or such claim or
                      operating fluids are brought on or                   "suit" by or on behalf of a governmental
                      to the premises, site or location                    authority.
                      with the intent that they be
                      discharged,        dispersed      or          g. Aircraft, Auto Or Watercraft
                      released as part of the operations               "Bodily injury" or "property damage" arising
                      being performed by such insured,                 out of the ownership, maintenance, use or
                      contractor or subcontractor;                     entrustment to others of any aircraft, "auto"
                                                                       or watercraft owned or operated by or
                                                                       rented or loaned to any insured. Use
                                                                       includes operation and "loading or
                                                                       unloading".




   BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 39 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 178 of 285 PageID #: 210




            This exclusion applies even if the claims               h. Mobile Equipment
            allege negligence or other wrongdoing in                    "Bodily injury" or "property damage" arising
            the supervision, hiring, employment,                        out of:
            training or monitoring of others by an
            insured, if the "occurrence" which caused                  (1) The       transportation      of     "mobile
            the "bodily injury" or "property damage"                       equipment" by an "auto" owned or
            involved the ownership, maintenance, use                       operated by or rented or loaned to any
            or entrustment to others of any aircraft,                      insured; or
            "auto" or watercraft that is owned or                      (2) The use of "mobile equipment" in, or
            operated by or rented or loaned to any                         while in practice for, or while being
            insured.                                                       prepared for, any prearranged racing,
            This exclusion does not apply to:                              speed, demolition or stunting activity.
           (1) A watercraft while ashore on premises                 i. War
                you own or rent;                                        "Bodily injury", "property damage" or
           (2) A watercraft you do not own that is:                     "personal and advertising injury", however
                                                                        caused, arising, directly or indirectly, out of:
               (a) Less than 51 feet long; and
                                                                       (1) War, including undeclared or civil war;
               (b) Not being used to carry persons or
                    property for a charge;                             (2) Warlike action by a military force,
                                                                           including action in hindering or
           (3) Parking an "auto" on, or on the ways                        defending against an actual or expected
                next to, premises you own or rent,                         attack, by any government, sovereign or
                provided the "auto" is not owned by or                     other authority using military personnel
                rented or loaned to you or the insured;                    or other agents; or
           (4) Liability assumed under any "insured                    (3) Insurrection,      rebellion,    revolution,
                contract"       for    the     ownership,                  usurped power, or action taken by
                maintenance or use of aircraft or                          government authority in hindering or
                watercraft; or                                             defending against any of these.
           (5) "Bodily injury" or "property damage"                  j. Professional Services
                arising out of:
                                                                        "Bodily injury", "property damage" or
               (a) The operation of machinery or                        "personal and advertising injury" caused by
                    equipment that is attached to, or part              the rendering or failure to render any
                    of, a land vehicle that would qualify               professional service. This includes but is
                    under the definition of "mobile                     not limited to:
                    equipment" if it were not subject to a
                    compulsory or financial responsibility             (1) Legal,     accounting    or    advertising
                    law or other motor vehicle insurance                   services;
                    or motor vehicle registration law                  (2) Preparing, approving, or failing to
                    where it is licensed or principally                    prepare or approve maps, drawings,
                    garaged; or                                            opinions, reports, surveys, change
               (b) The operation of any of the following                   orders, designs or specifications;
                    machinery or equipment:                            (3) Supervisory, inspection or engineering
                    (i) Cherry pickers and similar                         services;
                        devices mounted on automobile                  (4) Medical, surgical, dental, X-ray or
                        or truck chassis and used to raise                 nursing services treatment, advice or
                        or lower workers; and                              instruction;
                   (ii) Air compressors, pumps and                     (5) Any health or therapeutic service
                        generators, including spraying,                    treatment, advice or instruction;
                        welding,     building    cleaning,             (6) Any service, treatment, advice or
                        geophysical exploration, lighting                  instruction    for   the    purpose      of
                        and well servicing equipment.                      appearance or skin enhancement, hair
                                                                           removal or replacement or personal
                                                                           grooming;




   Page 40 of 53                        © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 179 of 285 PageID #: 211




           (7) Optometry or optical or hearing aid                      Paragraph (2) of this exclusion does not
                services including the prescribing,                     apply if the premises are "your work" and
                preparation, fitting, demonstration or                  were never occupied, rented or held for
                distribution of ophthalmic lenses and                   rental by you.
                similar products or hearing aid devices;                Paragraphs (3), (4), (5) and (6) of this
           (8) Body piercing services; and                              exclusion do not apply to liability assumed
           (9) Services in the practice of pharmacy.                    under a sidetrack agreement.
            This exclusion applies even if the claims                   Paragraph (6) of this exclusion does not
            allege negligence or other wrongdoing in                    apply to "property damage" included in the
            the supervision, hiring, employment,                        "products-completed operations hazard".
            training or monitoring of others by an                   l. Damage To Your Product
            insured, if the "occurrence" which caused                   "Property damage" to "your product" arising
            the "bodily injury" or "property damage", or                out of it or any part of it.
            the offense which caused the "personal and
            advertising injury", involved the rendering or          m. Damage To Your Work
            failure to render of any professional service.              "Property damage" to "your work" arising
         k. Damage To Property                                          out of it or any part of it and included in the
                                                                        "products-completed operations hazard".
            "Property damage" to:
                                                                        This exclusion does not apply if the
           (1) Property you own, rent or occupy,                        damaged work or the work out of which the
               including any costs or expenses                          damage arises was performed on your
               incurred by you, or any other person,                    behalf by a subcontractor.
               organization or entity, for repair,
               replacement, enhancement, restoration                n. Damage To Impaired Property Or
               or maintenance of such property for any                  Property Not Physically Injured
               reason, including prevention of injury to                "Property damage" to "impaired property" or
               a person or damage to another's                          property that has not been physically
               property;                                                injured, arising out of:
           (2) Premises you sell, give away or                         (1) A defect, deficiency, inadequacy or
               abandon, if the "property damage"                            dangerous condition in "your product" or
               arises out of any part of those premises;                    "your work"; or
           (3) Property loaned to you;                                 (2) A delay or failure by you or anyone
           (4) Personal property in the care, custody                       acting on your behalf to perform a
               or control of the insured;                                   contract or agreement in accordance
                                                                            with its terms.
           (5) That particular part of real property on
               which you or any contractor or                           This exclusion does not apply to the loss of
               subcontractor working directly or                        use of other property arising out of sudden
               indirectly on your behalf is performing                  and accidental physical injury to "your
               operations, if the "property damage"                     product" or "your work" after it has been put
               arises out of those operations; or                       to its intended use.
           (6) That particular part of any property that            o. Recall Of Products, Work Or Impaired
               must be restored, repaired or replaced                   Property
               because "your work" was incorrectly                      Damages claimed for any loss, cost or
               performed on it.                                         expense incurred by you or others for the
            Paragraphs (1), (3) and (4) of this exclusion               loss of use, withdrawal, recall, inspection,
            do not apply to "property damage" (other                    repair, replacement, adjustment, removal or
            than damage by fire) to premises, including                 disposal of:
            the contents of such premises, rented to                   (1) "Your product";
            you for a period of seven or fewer                         (2) "Your work"; or
            consecutive days. A separate Limit of
            Insurance applies to Damage To Premises                    (3) "Impaired property";
            Rented To You as described in Paragraph
            D. Liability And Medical Expenses Limits Of
            Insurance in Section II – Liability.




   BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                        Page 41 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 180 of 285 PageID #: 212




            if such product, work or property is                           For the purposes of this exclusion, the
            withdrawn or recalled from the market or                       placing of frames, borders or links, or
            from use by any person or organization                         advertising, for you or others anywhere
            because of a known or suspected defect,                        on the Internet, by itself, is not
            deficiency, inadequacy or dangerous                            considered the business of advertising,
            condition in it.                                               broadcasting, publishing or telecasting;
         p. Personal And Advertising Injury                           (9) Arising out of the actual, alleged or
            "Personal and advertising injury":                             threatened         discharge,     dispersal,
                                                                           seepage, migration, release or escape
           (1) Caused by or at the direction of the                        of "pollutants" at any time;
                insured with the knowledge that the act
                would violate the rights of another and              (10) With respect to any loss, cost or
                would inflict "personal and advertising                    expense arising out of any:
                injury";                                                  (a) Request, demand or order that any
           (2) Arising out of oral or written publication,                      insured or others test for, monitor,
                in any manner, of material, if done by or                       clean up, remove, contain, treat,
                at the direction of the insured with                            detoxify or neutralize, or in any way
                knowledge of its falsity;                                       respond to, or assess the effects of,
                                                                                "pollutants"; or
           (3) Arising out of oral or written publication,
                in any manner, of material whose first                    (b) Claim or "suit" by or on behalf of a
                publication took place before the                               governmental authority for damages
                beginning of the policy period;                                 because of testing for, monitoring,
                                                                                cleaning up, removing, containing,
           (4) For which the insured has assumed                                treating, detoxifying or neutralizing,
                liability in a contract or agreement. This                      or in any way responding to, or
                exclusion does not apply to liability for                       assessing the effects of, "pollutants";
                damages that the insured would have in
                the absence of the contract or                       (11) Arising out of an electronic chatroom or
                agreement;                                                 bulletin board the insured hosts, owns or
                                                                           over which the insured exercises
           (5) Arising out of a breach of contract,                        control;
                except an implied contract to use
                another's advertising idea in your                   (12) Arising out of the infringement of
                "advertisement";                                           copyright, patent, trademark, trade
                                                                           secret or other intellectual property
           (6) Arising out of the failure of goods,                        rights. Under this exclusion, such other
                products or services to conform with any                   intellectual property rights do not include
                statement of quality or performance                        the use of another's advertising idea in
                made in your "advertisement";                              your "advertisement".
           (7) Arising out of the wrong description of                     However, this exclusion does not apply
                the price of goods, products or services                   to infringement, in your "advertisement",
                stated in your "advertisement";                            of copyright, trade dress or slogan;
           (8) Committed by an insured whose                         (13) Arising out of the unauthorized use of
                business is:                                               another's name or product in your e-mail
               (a) Advertising, broadcasting, publishing                   address, domain name or metatags, or
                    or telecasting;                                        any other similar tactics to mislead
                                                                           another's potential customers.
               (b) Designing or determining content of
                    web sites for others; or                        q. Electronic Data
               (c) An Internet search, access, content                 Damages arising out of the loss of, loss of
                    or service provider.                               use of, damage to, corruption of, inability to
                However, this exclusion does not apply                 access, or inability to manipulate electronic
                to Paragraphs 14.a., b. and c. of                      data.
                "personal and advertising injury" under                However, this exclusion does not apply to
                Paragraph F. Liability And Medical                     liability for damages because of "bodily
                Expenses Definitions.                                  injury".




   Page 42 of 53                        © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 181 of 285 PageID #: 213




            As used in this exclusion, electronic data               Exclusions c., d., e., f., g., h., i., k., l., m., n.
            means information, facts or computer                     and o. in Section II – Liability do not apply to
            programs stored as or on, created or used                damage by fire to premises while rented to
            on, or transmitted to or from computer                   you, or temporarily occupied by you with
            software       (including      systems     and           permission of the owner. A separate Damage
            applications software), on hard or floppy                To Premises Rented To You Limit of Insurance
            disks, CD-ROMs, tapes, drives, cells, data               applies to this coverage as described in
            processing       devices     or    any   other           Paragraph D. Liability And Medical Expenses
            repositories of computer software which are              Limits of Insurance in Section II – Liability.
            used      with      electronically   controlled       2. Applicable To Medical Expenses Coverage
            equipment. The term computer programs,
            referred to in the foregoing description of              We will not pay expenses for "bodily injury":
            electronic data, means a set of related                  a. To any insured, except "volunteer workers".
            electronic instructions which direct the                 b. To a person hired to do work for or on
            operations and functions of a computer or                    behalf of any insured or a tenant of any
            device connected to it, which enable the
                                                                         insured.
            computer or device to receive, process,
            store, retrieve or send data.                            c. To a person injured on that part of premises
                                                                         you own or rent that the person normally
         r. Criminal Acts                                                occupies.
            "Personal and advertising injury" arising out
                                                                     d. To a person, whether or not an "employee"
            of a criminal act committed by or at the
                                                                         of any insured, if benefits for the "bodily
            direction of the insured.                                    injury" are payable or must be provided
         s. Recording And Distribution Of Material                       under a workers' compensation or disability
            Or Information In Violation Of Law                           benefits law or a similar law.
            "Bodily injury", "property damage" or                    e. To a person injured while practicing,
            "personal and advertising injury" arising                    instructing or participating in any physical
            directly or indirectly out of any action or                  exercises or games, sports or athletic
            omission that violates or is alleged to                      contests.
            violate:
                                                                      f. Included within the "products-completed
           (1) The Telephone Consumer Protection                         operations hazard".
               Act (TCPA), including any amendment                   g. Excluded        under     Business          Liability
               of or addition to such law;                               Coverage.
           (2) The CAN-SPAM Act of 2003, including
                                                                  3. Applicable To Both Business Liability
               any amendment of or addition to such                  Coverage And Medical Expenses Coverage
               law;                                                  – Nuclear Energy Liability Exclusion
           (3) The Fair Credit Reporting Act (FCRA),                 This insurance does not apply:
               and any amendment of or addition to
               such law, including the Fair and                      a. Under Business Liability Coverage, to
               Accurate      Credit    Transaction      Act              "bodily injury" or "property damage":
               (FACTA); or                                              (1) With respect to which an insured under
           (4) Any federal, state or local statute,                          the policy is also an insured under a
               ordinance or regulation, other than the                       nuclear energy liability policy issued by
               TCPA, CAN-SPAM Act of 2003 or                                 the Nuclear Energy Liability Insurance
               FCRA and their amendments and                                 Association, Mutual Atomic Energy
               additions, that addresses, prohibits, or                      Liability   Underwriters       or      Nuclear
               limits the printing, dissemination,                           Insurance Association of Canada, or
               disposal, collecting, recording, sending,                     would be an insured under any such
               transmitting,      communicating          or                  policy but for its termination upon
               distribution of material or information.                      exhaustion of its limit of liability; or




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 43 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 182 of 285 PageID #: 214




           (2) Resulting      from      the    "hazardous               (2) "Hazardous           properties"    include
                properties" of "nuclear material" and                       radioactive,       toxic     or   explosive
                with respect to which:                                      properties;
               (a) Any person or organization is                        (3) "Nuclear facility" means:
                    required to       maintain financial                   (a) Any "nuclear reactor";
                    protection pursuant to the Atomic
                    Energy Act of 1954, or any law                         (b) Any equipment or device designed
                    amendatory thereof; or                                       or used for:
               (b) The insured is, or had this policy not                        (i) Separating the isotopes of
                    been issued would be, entitled to                                uranium or plutonium;
                    indemnity from the United States of                         (ii) Processing or utilizing "spent
                    America, or any agency thereof,                                  fuel"; or
                    under any agreement entered into by                        (iii) Handling,       processing      or
                    the United States of America, or any                             packaging "waste";
                    agency thereof, with any person or
                    organization.                                          (c) Any equipment or device used for
                                                                                 the processing, fabricating or
         b. Under Medical Expenses Coverage, to                                  alloying of "special nuclear material"
            expenses incurred with respect to "bodily                            if at any time the total amount of
            injury" resulting from the "hazardous
                                                                                 such material in the custody of the
            properties" of "nuclear material" and arising                        insured at the premises where such
            out of the operation of a "nuclear facility" by                      equipment or device is located
            any person or organization.
                                                                                 consists of or contains more than 25
         c. Under Business Liability Coverage, to                                grams of plutonium or uranium 233
            "bodily injury" or "property damage"                                 or any combination thereof, or more
            resulting from the "hazardous properties" of                         than 250 grams of uranium 235;
            the "nuclear material"; if:                                    (d) Any structure, basin, excavation,
           (1) The "nuclear material":                                           premises or place prepared or used
               (a) Is at any "nuclear facility" owned by,                        for the storage or disposal of
                    or operated by or on behalf of, an                           "waste";
                    insured; or                                             and includes the site on which any of the
               (b) Has been discharged or dispersed                         foregoing is located, all operations
                    therefrom;                                              conducted on such site and all premises
                                                                            used for such operations;
           (2) The "nuclear material" is contained in
                "spent fuel" or "waste" at any time                     (4) "Nuclear material" means "source
                possessed, handled, used, processed,                        material", "special nuclear material" or
                stored, transported or disposed of by or                    "by-product material";
                on behalf of an insured; or                             (5) "Nuclear reactor" means any apparatus
           (3) The "bodily injury" or "property damage"                     designed or used to sustain nuclear
                arises out of the furnishing by an                          fission in a self-supporting chain
                insured of services, materials, parts or                    reaction or to contain a critical mass of
                equipment in connection with the                            fissionable material;
                planning, construction, maintenance,                    (6) "Property damage" includes all forms of
                operation or use of any "nuclear facility";                 radioactive contamination of property;
                but if such facility is located within the              (7) "Source material" has the meaning
                United States of America, its territories                   given it in the Atomic Energy Act of
                or possessions or Canada, this                              1954 or in any law amendatory thereof;
                Exclusion (3) applies only to "property
                damage" to such "nuclear facility" and                  (8) "Special nuclear material" has the
                any property thereat.                                       meaning given it in the Atomic Energy
                                                                            Act of 1954 or in any law amendatory
         d. As used in this exclusion:                                      thereof;
           (1) "By-product material" has the meaning                    (9) "Spent fuel" means any fuel element or
                given it in the Atomic Energy Act of                        fuel component, solid or liquid, which
                1954 or in any law amendatory thereof;                      has been used or exposed to radiation
                                                                            in a "nuclear reactor";




   Page 44 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 183 of 285 PageID #: 215




           (10) "Waste" means any waste material:                 2. Each of the following is also an insured:
                (a) Containing "by-product material"                 a. Your "volunteer workers" only while
                      other than the tailings or wastes                 performing duties related to the conduct of
                      produced by the extraction or                     your business, or your "employees", other
                      concentration of uranium or thorium               than either your "executive officers" (if you
                      from any ore processed primarily for              are an organization other than a
                      its "source material" content; and                partnership, joint venture or limited liability
                (b) Resulting from the operation by any                 company) or your managers (if you are a
                      person or organization of any                     limited liability company), but only for acts
                      "nuclear facility" included under                 within the scope of their employment by you
                      Paragraphs (a) and (b) of the                     or while performing duties related to the
                      definition of "nuclear facility".                 conduct of your business. However, none of
                                                                        these "employees" or "volunteer workers"
   C. Who Is An Insured                                                 are insureds for:
      1. If you are designated in the Declarations as:                 (1) "Bodily injury" or "personal and
         a. An individual, you and your spouse are                          advertising injury":
             insureds, but only with respect to the                        (a) To you, to your partners or members
             conduct of a business of which you are the                         (if you are a partnership or joint
             sole owner.                                                        venture), to your members (if you are
         b. A partnership or joint venture, you are an                          a limited liability company), or to a
             insured. Your members, your partners and                           co-"employee" while in the course of
             their spouses are also insureds, but only                          his or her employment or performing
             with respect to the conduct of your                                duties related to the conduct of your
             business.                                                          business, or to your other "volunteer
         c. A limited liability company, you are an                             workers" while performing duties
                                                                                related to the conduct of your
             insured. Your members are also insureds,
             but only with respect to the conduct of your                       business;
             business. Your managers are insureds, but                     (b) To the spouse, child, parent, brother
             only with respect to their duties as your                          or sister of that co-"employee" as a
             managers.                                                          consequence of Paragraph (a)
                                                                                above;
         d. An organization other than a partnership,
             joint venture or limited liability company,                   (c) For which there is any obligation to
             you are an insured. Your "executive                                share damages with or repay
             officers" and directors are insureds, but only                     someone else who must pay
             with respect to their duties as your officers                      damages because of the injury
             or directors. Your stockholders are also                           described in Paragraph (a) or (b); or
             insureds, but only with respect to their                      (d) Arising out of his or her providing or
             liability as stockholders.                                         failing to provide professional health
         e. A trust, you are an insured. Your trustees                          care services.
             are also insureds, but only with respect to               (2) "Property damage" to property:
             their duties as trustees.
                                                                           (a) Owned, occupied or used by;




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 45 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 184 of 285 PageID #: 216




                (b) Rented to, in the care, custody or            3. The most we will pay under Business Liability
                    control of, or over which physical               Coverage for damages because of "property
                    control is being exercised for any               damage" to a premises while rented to you or
                    purpose by;                                      in the case of fire while rented to you or
                 you, any of your "employees", "volunteer            temporarily occupied by you with permission of
                 workers", any partner or member (if you             the owner is the applicable Damage To
                 are a partnership or joint venture), or             Premises Rented To You limit shown for that
                 any member (if you are a limited liability          premises in the Declarations. For a premises
                 company).                                           temporarily occupied by you, the applicable
                                                                     limit will be the highest Damage To Premises
         b. Any person (other than your "employee" or                Rented To You limit shown in the Declarations.
             "volunteer worker"), or any organization
             while acting as your real estate manager.            4. Aggregate Limits
          c. Any person or organization having proper                The most we will pay for:
             temporary custody of your property if you               a. All "bodily injury" and "property damage"
             die, but only:                                               that is included in the "products-completed
            (1) With respect to liability arising out of the              operations hazard" is twice the Liability and
                 maintenance or use of that property;                     Medical Expenses limit.
                 and                                                 b. All:
            (2) Until your legal representative has been                 (1) "Bodily injury" and "property damage"
                 appointed.                                                   except damages because of "bodily
         d. Your legal representative if you die, but only                    injury" or "property damage" included in
             with respect to duties as such. That                             the "products-completed operations
             representative will have all your rights and                     hazard";
             duties under this policy.                                   (2) Plus medical expenses;
      No person or organization is an insured with                       (3) Plus all "personal and advertising injury"
      respect to the conduct of any current or past                           caused by offenses committed;
      partnership, joint venture or limited liability                     is twice the Liability and Medical Expenses
      company that is not shown as a Named Insured in                     limit.
      the Declarations.
                                                                     Subject to Paragraph a. or b. above, whichever
   D. Liability And Medical Expenses Limits Of                       applies, the Damage To Premises Rented To
      Insurance                                                      You limit is the most we will pay for damages
      1. The Limits of Insurance of Section II – Liability           because of "property damage" to any one
         shown in the Declarations and the rules below               premises, while rented to you, or in the case of
         fix the most we will pay regardless of the                  fire, while rented to you or temporarily
         number of:                                                  occupied by you with permission of the owner.
          a. Insureds;                                               The Limits of Insurance of Section II – Liability
         b. Claims made or "suits" brought; or                       apply separately to each consecutive annual
                                                                     period and to any remaining period of less than
          c. Persons or organizations making claims or               12 months, starting with the beginning of the
             bringing "suits".                                       policy period shown in the Declarations, unless
      2. The most we will pay for the sum of all                     the policy period is extended after issuance for
         damages because of all:                                     an additional period of less than 12 months. In
          a. "Bodily injury", "property damage" and                  that case, the additional period will be deemed
             medical expenses arising out of any one                 part of the last preceding period for purposes
             "occurrence"; and                                       of determining the Limits of Insurance.
         b. "Personal and advertising injury" sustained        E. Liability And Medical Expenses General
             by any one person or organization;                   Conditions
         is the Liability and Medical Expenses limit              1. Bankruptcy
         shown in the Declarations. But the most we will             Bankruptcy or insolvency of the insured or of
         pay for all medical expenses because of                     the insured's estate will not relieve us of our
         "bodily injury" sustained by any one person is              obligations under this policy.
         the Medical Expenses limit shown in the
         Declarations.




   Page 46 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 185 of 285 PageID #: 217




      2. Duties In The Event Of Occurrence,                          A person or organization may sue us to
         Offense, Claim Or Suit                                      recover on an agreed settlement or on a final
         a. You must see to it that we are notified as               judgment against an insured; but we will not be
             soon as practicable of an "occurrence" or               liable for damages that are not payable under
             an offense which may result in a claim. To              the terms of this policy or that are in excess of
             the extent possible, notice should include:             the applicable Limit of Insurance. An agreed
                                                                     settlement means a settlement and release of
            (1) How, when and where the "occurrence"                 liability signed by us, the insured and the
                 or offense took place;                              claimant or the claimant's legal representative.
            (2) The names and addresses of any                    4. Separation Of Insureds
                 injured persons and witnesses; and
                                                                     Except with respect to the Limits of Insurance
            (3) The nature and location of any injury or             of Section II – Liability, and any rights or duties
                 damage arising out of the "occurrence"              specifically assigned in this policy to the first
                 or offense.                                         Named Insured, this insurance applies:
         b. If a claim is made or "suit" is brought                  a. As if each Named Insured were the only
             against any insured, you must:                              Named Insured; and
            (1) Immediately record the specifics of the              b. Separately to each insured against whom
                 claim or "suit" and the date received;                  claim is made or "suit" is brought.
                 and
                                                               F. Liability And Medical Expenses Definitions
            (2) Notify us as soon as practicable.
                                                                  1. "Advertisement" means a notice that is
             You must see to it that we receive written              broadcast or published to the general public or
             notice of the claim or "suit" as soon as                specific market segments about your goods,
             practicable.                                            products or services for the purpose of
         c. You and any other involved insured must:                 attracting customers or supporters. For the
                                                                     purposes of this definition:
            (1) Immediately send us copies of any
                 demands, notices, summonses or legal                a. Notices that are published include material
                 papers received in connection with the                  placed on the Internet or on similar
                 claim or "suit";                                        electronic means of communication; and
            (2) Authorize us to obtain records and other             b. Regarding web sites, only that part of a web
                 information;                                            site that is about your goods, products or
            (3) Cooperate with us in the investigation or                services for the purposes of attracting
                 settlement of the claim or defense                      customers or supporters is considered an
                                                                         advertisement.
                 against the "suit"; and
            (4) Assist us, upon our request, in the               2. "Auto" means:
                 enforcement of any right against any                a. A land motor vehicle, trailer or semitrailer
                 person or organization that may be                      designed for travel on public roads,
                 liable to the insured because of injury or              including any attached machinery or
                 damage to which this insurance may                      equipment; or
                 also apply.                                         b. Any other land vehicle that is subject to a
         d. No insured will, except at that insured's own                compulsory or financial responsibility law or
             cost, voluntarily make a payment, assume                    other motor vehicle insurance or motor
             any obligation, or incur any expense, other                 vehicle registration law where it is licensed
             than for first aid, without our consent.                    or principally garaged.
      3. Legal Action Against Us                                     However, "auto" does not include "mobile
         No person or organization has a right under                 equipment".
         this policy:                                             3. "Bodily injury" means bodily injury, sickness or
         a. To join us as a party or otherwise bring us              disease sustained by a person, including death
             into a "suit" asking for damages from an                resulting from any of these at any time.
             insured; or                                          4. "Coverage territory" means:
         b. To sue us on this policy unless all of its               a. The United States of America (including its
            terms have been fully complied with.                         territories and possessions), Puerto Rico
                                                                         and Canada;




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 47 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 186 of 285 PageID #: 218




           b. International waters or airspace, but only if             b. A sidetrack agreement;
                the injury or damage occurs in the course of            c. Any easement or license agreement,
                travel or transportation between any places                 except in connection with construction or
                included in Paragraph a. above; or                          demolition operations on or within 50 feet of
           c. All other parts of the world if the injury or                 a railroad;
                damage arises out of:                                   d. An obligation, as required by ordinance, to
               (1) Goods or products made or sold by you                    indemnify a municipality, except in
                    in the territory described in Paragraph a.              connection with work for a municipality;
                    above;                                              e. An elevator maintenance agreement;
               (2) The activities of a person whose home                 f. That part of any other contract or
                    is in the territory described in Paragraph              agreement pertaining to your business
                    a. above, but is away for a short time on               (including an indemnification of a
                    your business; or                                       municipality in connection with work
               (3) "Personal and advertising injury"                        performed for a municipality) under which
                    offenses that take place through the                    you assume the tort liability of another party
                    Internet or similar electronic means of                 to pay for "bodily injury" or "property
                    communication;                                          damage" to a third person or organization.
           provided the insured's responsibility to pay                     Tort liability means a liability that would be
           damages is determined in a "suit" on the merits                  imposed by law in the absence of any
           in the territory described in Paragraph a. above                 contract or agreement.
           or in a settlement we agree to.                                  Paragraph f. does not include that part of
      5.   "Employee" includes a "leased worker".                           any contract or agreement:
           "Employee" does not include a "temporary                        (1) That indemnifies a railroad for "bodily
           worker".                                                             injury" or "property damage" arising out
      6.   "Executive officer" means a person holding any                       of construction or demolition operations,
           of the officer positions created by your charter,                    within 50 feet of any railroad property
           constitution, bylaws or any other similar                            and affecting any railroad bridge or
           governing document.                                                  trestle,    tracks,  roadbeds,      tunnel,
                                                                                underpass or crossing;
      7.   "Hostile fire" means one which becomes
           uncontrollable or breaks out from where it was                  (2) That indemnifies an architect, engineer
           intended to be.                                                      or surveyor for injury or damage arising
                                                                                out of:
      8.   "Impaired property" means tangible property,
           other than "your product" or "your work", that                      (a) Preparing, approving or failing to
           cannot be used or is less useful because:                                prepare or approve maps, drawings,
                                                                                    opinions, reports, surveys, change
           a. It incorporates "your product" or "your work"                         orders, designs or specifications; or
                that is known or thought to be defective,
                deficient, inadequate or dangerous; or                         (b) Giving directions or instructions, or
                                                                                    failing to give them, if that is the
           b. You have failed to fulfill the terms of a                             primary cause of the injury or
                contract or agreement;                                              damage; or
           if such property can be restored to use by:                     (3) Under which the insured, if an architect,
               (1) The repair, replacement, adjustment or                       engineer or surveyor, assumes liability
                    removal of "your product" or "your work";                   for an injury or damage arising out of the
                    or                                                          insured's rendering or failure to render
               (2) Your fulfilling the terms of the contract or                 professional services, including those
                                                                                listed in Paragraph (2) above and
                    agreement.
                                                                                supervisory, inspection or engineering
      9.   "Insured contract" means:                                            services.
           a. A contract for a lease of premises.                   10. "Leased worker" means a person leased to you
                However, that portion of the contract for a             by a labor leasing firm under an agreement
                lease of premises that indemnifies any                  between you and the labor leasing firm, to
                person or organization for damage by fire to            perform duties related to the conduct of your
                premises while rented to you or temporarily             business. "Leased worker" does not include a
                occupied by you with permission of the                  "temporary worker".
                owner is not an "insured contract";




   Page 48 of 53                            © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 187 of 285 PageID #: 219




     11. "Loading or unloading" means the handling of                     However, self-propelled vehicles with the
         property:                                                        following types of permanently attached
         a. After it is moved from the place where it is                  equipment are not "mobile equipment" but
             accepted for movement into or onto an                        will be considered "autos":
             aircraft, watercraft or "auto";                             (1) Equipment designed primarily for:
         b. While it is in or on an aircraft, watercraft or                  (a) Snow removal;
             "auto"; or                                                      (b) Road      maintenance,       but   not
         c. While it is being moved from an aircraft,                             construction or resurfacing; or
             watercraft or "auto" to the place where it is                   (c) Street cleaning;
             finally delivered;
                                                                         (2) Cherry pickers and similar devices
         but "loading or unloading" does not include the                      mounted on automobile or truck chassis
         movement of property by means of a                                   and used to raise or lower workers; and
         mechanical device, other than a hand truck,
         that is not attached to the aircraft, watercraft or             (3) Air      compressors,       pumps      and
         "auto".                                                              generators, including spraying, welding,
                                                                              building       cleaning,       geophysical
     12. "Mobile equipment" means any of the following                        exploration, lighting and well servicing
         types of land vehicles, including any attached                       equipment.
         machinery or equipment:
                                                                      However, "mobile equipment" does not include
         a. Bulldozers, farm machinery, forklifts and                 land vehicles that are subject to a compulsory
             other vehicles designed for use principally              or financial responsibility law or other motor
             off public roads;                                        vehicle insurance or motor vehicle registration
         b. Vehicles maintained for use solely on or                  law where they are licensed or principally
             next to premises you own or rent;                        garaged. Land vehicles subject to a
         c. Vehicles that travel on crawler treads;                   compulsory or financial responsibility law or
                                                                      other motor vehicle insurance law or motor
         d. Vehicles, whether self-propelled or not, on               vehicle registration law are considered "autos".
             which are permanently mounted:
                                                                  13. "Occurrence" means an accident, including
            (1) Power cranes, shovels, loaders, diggers               continuous       or   repeated     exposure     to
                 or drills; or                                        substantially the same general harmful
            (2) Road construction or resurfacing                      conditions.
                 equipment such as graders, scrapers or           14. "Personal and advertising injury" means injury,
                 rollers;                                             including consequential "bodily injury", arising
         e. Vehicles not described in Paragraph a., b.,               out of one or more of the following offenses:
             c. or d. above that are not self-propelled               a. False arrest, detention or imprisonment;
             and are maintained primarily to provide
             mobility to permanently attached equipment               b. Malicious prosecution;
             of the following types:                                  c. The wrongful eviction from, wrongful entry
            (1) Air       compressors,       pumps     and                into, or invasion of the right of private
                 generators, including spraying, welding,                 occupancy of a room, dwelling or premises
                 building       cleaning,      geophysical                that a person occupies, committed by or on
                 exploration, lighting and well servicing                 behalf of its owner, landlord or lessor;
                 equipment; or                                        d. Oral or written publication, in any manner,
            (2) Cherry pickers and similar devices used                  of material that slanders or libels a person
                 to raise or lower workers;                              or organization or disparages a person's or
                                                                         organization's goods, products or services;
          f. Vehicles not described in Paragraph a., b.,
             c. or d. above maintained primarily for                  e. Oral or written publication, in any manner,
             purposes other than the transportation of                   of material that violates a person's right of
             persons or cargo.                                           privacy;




   BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 49 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 188 of 285 PageID #: 220




          f. The use of another's advertising idea in            17. "Property damage" means:
             your "advertisement"; or                                a. Physical injury to tangible property,
         g. Infringing upon another's copyright, trade                   including all resulting loss of use of that
             dress or slogan in your "advertisement".                    property. All such loss of use shall be
     15. "Pollutants" means any solid, liquid, gaseous or                deemed to occur at the time of the physical
         thermal irritant or contaminant, including                      injury that caused it; or
         smoke, vapor, soot, fumes, acids, alkalis,                  b. Loss of use of tangible property that is not
         chemicals and waste. Waste includes materials                   physically injured. All such loss of use shall
         to be recycled, reconditioned or reclaimed.                     be deemed to occur at the time of the
     16. "Products-completed operations hazard":                         "occurrence" that caused it.
         a. Includes all "bodily injury" and "property               For the purposes of this insurance, electronic
             damage" occurring away from premises you                data is not tangible property.
             own or rent and arising out of "your product"           As used in this definition, electronic data
             or "your work" except:                                  means information, facts or programs stored
            (1) Products that are still in your physical             as, created or used on, or transmitted to or
                 possession; or                                      from computer software, including systems and
                                                                     applications software, hard or floppy disks, CD-
            (2) Work that has not yet been completed                 ROMs, tapes, drives, cells, data processing
                 or abandoned. However, "your work" will             devices or any other media which are used
                 be deemed completed at the earliest of              with electronically controlled equipment.
                 the following times:
                                                                 18. "Suit" means a civil proceeding in which
                (a) When all of the work called for in               damages because of "bodily injury", "property
                     your contract has been completed.               damage", or "personal and advertising injury"
                (b) When all of the work to be done at               to which this insurance applies are alleged.
                     the job site has been completed if              "Suit" includes:
                     your contract calls for work at more            a. An arbitration proceeding in which such
                     than one job site.                                  damages are claimed and to which the
                (c) When that part of the work done at                   insured must submit or does submit with
                     the job site has been put to its                    our consent; or
                     intended use by any other person or             b. Any other alternative dispute resolution
                     organization other than another                     proceeding in which such damages are
                     contractor or subcontractor working                 claimed and to which the insured submits
                     on the same project.                                with our consent.
                 Work      that   may     need     service,      19. "Temporary worker" means a person who is
                 maintenance, correction, repair or                  furnished to you to substitute for a permanent
                 replacement, but which is otherwise                 "employee" on leave or to meet seasonal or
                 complete, will be treated as completed.             short-term workload conditions.
             The "bodily injury" or "property damage"            20. "Volunteer worker" means a person who is not
             must occur away from premises you own or                your "employee", and who donates his or her
             rent, unless your business includes the                 work and acts at the direction of and within the
             selling, handling or distribution of "your              scope of duties determined by you, and is not
             product" for consumption on premises you                paid a fee, salary or other compensation by
             own or rent.                                            you or anyone else for their work performed for
         b. Does not include "bodily injury" or "property            you.
             damage" arising out of:                             21. "Your product":
            (1) The transportation of property, unless               a. Means:
                 the injury or damage arises out of a
                 condition in or on a vehicle not owned or              (1) Any goods or products, other than real
                 operated by you, and that condition was                     property, manufactured, sold, handled,
                 created by the "loading or unloading" of                    distributed or disposed of by:
                 that vehicle by any insured; or                            (a) You;
            (2) The existence of tools, uninstalled                         (b) Others trading under your name; or
                 equipment or abandoned or unused
                 materials.




   Page 50 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 189 of 285 PageID #: 221




                (c) A person or organization whose                            Buildings with 65% or more of the rental
                    business or assets you have                               units or floor area vacant or unoccupied
                    acquired; and                                             are considered unoccupied under this
            (2) Containers (other than vehicles),                             provision.
                 materials, parts or equipment furnished                 (2) After damage by a Covered Cause of
                 in connection with such goods or                             Loss, permanent repairs to the building:
                 products.                                                   (a) Have not started; and
         b. Includes:                                                       (b) Have not been contracted for;
            (1) Warranties or representations made at                         within 30 days of initial payment of loss.
                 any time with respect to the fitness,
                 quality, durability, performance or use of              (3) The building has:
                 "your product"; and                                         (a) An outstanding order to vacate;
            (2) The providing of or failure to provide                      (b) An outstanding demolition order; or
                 warnings or instructions.
                                                                             (c) Been        declared      unsafe     by
         c. Does not include vending machines or                                  governmental authority.
             other property rented to or located for the                 (4) Fixed and salvageable items have been
             use of others but not sold.                                      or are being removed from the building
     22. "Your work":                                                         and are not being replaced. This does
         a. Means:                                                            not apply to such removal that is
                                                                              necessary or incidental to any
            (1) Work or operations performed by you or                        renovation or remodeling.
                 on your behalf; and
                                                                         (5) Failure to:
            (2) Materials, parts or equipment furnished
                 in connection with such work or                             (a) Furnish necessary heat, water,
                 operations.                                                      sewer service or electricity for 30
                                                                                  consecutive days or more, except
         b. Includes:                                                             during a period of seasonal
            (1) Warranties or representations made at                             unoccupancy; or
                 any time with respect to the fitness,                      (b) Pay property taxes that are owing
                 quality, durability, performance or use of                       and have been outstanding for more
                 "your work"; and                                                 than one year following the date due,
            (2) The providing of or failure to provide                            except that this provision will not
                 warnings or instructions.                                        apply where you are in a bona fide
   SECTION III – COMMON POLICY CONDITIONS                                         dispute with the taxing authority
   (APPLICABLE TO SECTION I – PROPERTY AND                                        regarding payment of such taxes.
   SECTION II – LIABILITY)                                           b. 10 days before the effective date of
   A. Cancellation                                                        cancellation if we cancel for nonpayment of
                                                                          premium.
      1. The first Named Insured shown in the
         Declarations may cancel this policy by mailing              c. 30 days before the effective date of
         or delivering to us advance written notice of                    cancellation if we cancel for any other
         cancellation.                                                    reason.
      2. We may cancel this policy by mailing or                  3. We will mail or deliver our notice to the first
         delivering to the first Named Insured written               Named Insured's last mailing address known to
         notice of cancellation at least:                            us.
         a. Five days before the effective date of                4. Notice of cancellation will state the effective
             cancellation if any one of the following                date of cancellation. The policy period will end
             conditions exists at any building that is               on that date.
             Covered Property in this policy:                     5. If this policy is cancelled, we will send the first
            (1) The building has been vacant or                      Named Insured any premium refund due. If we
                 unoccupied 60 or more consecutive                   cancel, the refund will be pro rata. If the first
                 days. This does not apply to:                       Named Insured cancels, the refund may be
                                                                     less than pro rata. The cancellation will be
                (a) Seasonal unoccupancy; or                         effective even if we have not made or offered a
                (b) Buildings      in    the   course    of          refund.
                    construction, renovation or addition.



   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 51 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 190 of 285 PageID #: 222




        6. If notice is mailed, proof of mailing will be               4. Paragraph 2. of this condition does not apply to
            sufficient proof of notice.                                    any      inspections,   surveys,    reports    or
   B.   Changes                                                            recommendations we may make relative to
                                                                           certification, under state or municipal statutes,
        This policy contains all the agreements between                    ordinances or regulations, of boilers, pressure
        you and us concerning the insurance afforded.                      vessels or elevators.
        The first Named Insured shown in the Declarations
        is authorized to make changes in the terms of this        F.   Insurance Under Two Or More Coverages
        policy with our consent. This policy's terms can be            If two or more of this policy's coverages apply to
        amended or waived only by endorsement issued                   the same loss or damage, we will not pay more
        by us and made a part of this policy.                          than the actual amount of the loss or damage.
   C.   Concealment, Misrepresentation Or Fraud                  G.    Liberalization
        This policy is void in any case of fraud by you as it          If we adopt any revision that would broaden the
        relates to this policy at any time. It is also void if         coverage under this policy without additional
        you or any other insured, at any time, intentionally           premium within 45 days prior to or during the
        conceals or misrepresents a material fact                      policy period, the broadened coverage will
        concerning:                                                    immediately apply to this policy.
        1. This policy;                                          H.    Other Insurance
        2. The Covered Property;                                       1. If there is other insurance covering the same
        3. Your interest in the Covered Property; or                       loss or damage, we will pay only for the
                                                                           amount of covered loss or damage in excess of
        4. A claim under this policy.                                      the amount due from that other insurance,
   D.   Examination Of Your Books And Records                              whether you can collect on it or not. But we will
        We may examine and audit your books and                            not pay more than the applicable Limit of
        records as they relate to this policy at any time                  Insurance of Section I – Property.
        during the policy period and up to three years                 2. Business Liability Coverage is excess over:
        afterward.                                                         a. Any other insurance that insures for direct
   E.   Inspections And Surveys                                                physical loss or damage; or
        1. We have the right to:                                           b. Any other primary insurance available to
            a. Make inspections and surveys at any time;                       you covering liability for damages arising
                                                                               out of the premises or operations for which
            b. Give you reports on the conditions we find;                     you have been added as an additional
                and                                                            insured.
           c. Recommend changes.                                       3. When this insurance is excess, we will have no
        2. We are not obligated to make any inspections,                   duty under Business Liability Coverage to
           surveys, reports or recommendations and any                     defend any claim or "suit" that any other insurer
           such actions we do undertake relate only to                     has a duty to defend. If no other insurer
           insurability and the premiums to be charged.                    defends, we will undertake to do so, but we will
           We do not make safety inspections. We do not                    be entitled to the insured's rights against all
           undertake to perform the duty of any person or                  those other insurers.
           organization to provide for the health or safety       I.   Premiums
           of workers or the public. And we do not warrant
           that conditions:                                            1. The first Named Insured shown in the
                                                                           Declarations:
           a. Are safe and healthful; or
                                                                           a. Is responsible for the payment of all
           b. Comply with laws, regulations, codes or                          premiums; and
               standards.
                                                                           b. Will be the payee for any return premiums
        3. Paragraphs 1. and 2. of this condition apply not                    we pay.
           only to us, but also to any rating, advisory, rate
           service or similar organization which makes                 2. The premium shown in the Declarations was
           insurance inspections, surveys, reports or                      computed based on rates in effect at the time
                                                                           the policy was issued. On each renewal,
           recommendations.
                                                                           continuation or anniversary of the effective
                                                                           date of this policy, we will compute the
                                                                           premium in accordance with our rates and
                                                                           rules then in effect.




   Page 52 of 53                            © Insurance Services Office, Inc., 2012                        BP 00 03 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 191 of 285 PageID #: 223




      3. With our consent, you may continue this policy               b. After a loss to your Covered Property only
         in force by paying a continuation premium for                     if, at time of loss, that party is one of the
         each successive one-year period. The                              following:
         premium must be:                                                 (1) Someone insured by this insurance;
         a. Paid to us prior to the anniversary date; and                 (2) A business firm:
         b. Determined in accordance with Paragraph                            (a) Owned or controlled by you; or
             2. above.
                                                                               (b) That owns or controls you; or
         Our forms then in effect will apply. If you do not
         pay the continuation premium, this policy will                   (3) Your tenant.
         expire on the first anniversary date that we                 You may also accept the usual bills of lading or
         have not received the premium.                               shipping receipts limiting the liability of carriers.
      4. Undeclared exposures or change in your                       This will not restrict your insurance.
         business operation, acquisition or use of
                                                                  2. Applicable        to    Businessowners        Liability
         locations may occur during the policy period
                                                                      Coverage:
         that are not shown in the Declarations. If so,
         we may require an additional premium. That                   If the insured has rights to recover all or part of
         premium will be determined in accordance with                any payment we have made under this policy,
         our rates and rules then in effect.                          those rights are transferred to us. The insured
                                                                      must do nothing after loss to impair them. At
   J. Premium Audit                                                   our request, the insured will bring "suit" or
      1. This policy is subject to audit if a premium                 transfer those rights to us and help us enforce
         designated as an advance premium is shown                    them. This condition does not apply to Medical
         in the Declarations. We will compute the final               Expenses Coverage.
         premium due when we determine your actual             L. Transfer Of Your Rights And Duties Under This
         exposures.                                               Policy
      2. Premium shown in this policy as advance                  Your rights and duties under this policy may not be
         premium is a deposit premium only. At the                transferred without our written consent except in
         close of each audit period, we will compute the          the case of death of an individual Named Insured.
         earned premium for that period and send
         notice to the first Named Insured. The due date          If you die, your rights and duties will be transferred
         for audit premiums is the date shown as the              to your legal representative but only while acting
         due date on the bill. If the sum of the advance          within the scope of duties as your legal
         and audit premiums paid for the policy period is         representative. Until your legal representative is
         greater than the earned premium, we will                 appointed, anyone having proper temporary
         return the excess to the first Named Insured.            custody of your property will have your rights and
                                                                  duties but only with respect to that property.
      3. The first Named Insured must keep records of
         the information we need for premium
         computation and send us copies at such times
         as we may request.
   K. Transfer Of Rights Of Recovery Against Others
      To Us
      1. Applicable to Businessowners Property
         Coverage:
         If any person or organization to or for whom we
         make payment under this policy has rights to
         recover damages from another, those rights
         are transferred to us to the extent of our
         payment. That person or organization must do
         everything necessary to secure our rights and
         must do nothing after loss to impair them. But
         you may waive your rights against another
         party in writing:
         a. Prior to a loss to your Covered Property.




   BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 53 of 53
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 192 of 285 PageID #: 224



                                                                                                                                                       BUSINESSOWNERS
                                                                                                                                                              BP    01 18 11 14


             THIS           ENDORSEMENT CHANGES THE                                             POLICY. PLEASE                 READ          IT   CAREFULLY.

                                                                            TEXAS CHANGES
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   A. Section           I
                            — Property              is   amended as          follows:                                 (2)    We   will   still   retain our right to           deny
                                                                                                                             the Claim-
        1.   Paragraph                  B.        Exclusions           is    amended as
             follows:                                                                                3.    Paragraph E.3. Duties                  In   The Event 0f Loss
                  Paragraph                                        replaced              the
                                                                                                           Or Damage Property                          Loss    Condition           is
             a.                                   2.l.(4)   is                     by
                  following:
                                                                                                           amended as follows:
                            Settling, cracking, shrinking, expansion
                                                                                                           a.   Paragraph           a.(2)         is    replaced       by         the
                  (4)
                                                                                                                following:
                            or contraction;

             b.   The following is added                           to       Paragraph    2.l.                   (2)    Give us prompt notice of the loss or
                  Other Types Of Loss:                                                                                 damage. Include a description of the
                                                                                                                       property  involved.  However,   with
                  (8)       Release, discharge or dispersal                               of                           respect to loss or          damage      in   the state of
                            contaminants or pollutants.                                                                Texas caused by windstorm or                        hail    in

        2.   Paragraph                  E.2.  Appraisal Property                        Loss                           the catastrophe area as defined by the
             Condition             is   replaced by the following:                                                     Texas Insurance Code, any claim must
                                                                                                                       be filed with us not later than one year
             2.   Appraisal
                                                                                                                       after the date of the loss or damage that
                  a.        If    we and you disagree on the amount of                                                 is the subject of the claim, except that a
                            loss,    either may make written demand                                                    claim   may be filed after the first
                            for an appraisal of the loss. In this event,                                               anniversary of the date of the loss or
                            each party will select a competent and                                                     damage for good cause shown by the
                            impartial appraiser and notify the other                                                   person filing the claim.
                            of the appraiser selected within 20 days
                                                                                                           b.   Paragraph           a.(7)         is    replaced       by         the
                            of such demand. The two appraisers will
                                                                                                                following:
                            select an umpire. If they cannot agree
                            within 15 days upon such umpire, either                                             (7)    Send us a   signed, sworn proof of loss
                            may request that selection be made by                                                      containing the information we request to
                            a judge of a court having jurisdiction.                                                    investigate the claim. You must do this
                            Each appraiser wi|| state separately the                                                   within 91days after our request. We will
                            amount of loss. If they fail to agree, they                                                supply you with the necessary forms.
                            will  submit their differences to the                                     .    Paragraph E.4. Legal Action Against Us
                            umpire. A decision agreed to by any two                                        Property Loss Condition is replaced by the
                            will be binding as to the amount of loss.
                                                                                                           following, except as provided in 7. below:
                            Each        party       will:
                                                                                                           4.   Legal Action Against Us
                            (1)    Pay       its   chosen appraiser; and
                                                                                                                a.     Except as provided in Paragraph b., no
                            (2)    Bear   the other expenses of                          the                           one may bring a legal action against us
                                   appraisal and umpire equally.                                                       under this insurance unless:
                  b.        Ifthere          is   an appraisal:                                                       (1)    There has been full compliance with
                                   You       will     retain     your    right to bring    a                                 all of the terms of this insurance; and
                            (1)
                                   legal action against us, subject to the                                                   The action is brought within two
                                                                                                                      (2)
                                   provisions of Paragraph E.4. Legal                                                        years and one day from the date the
                                   Action Against                 Us        Property    Loss                                 cause of action first accrues. A
                                   Condition; and                                                                            cause of action accrues on the date
                                                                                                                             of the initial breach of our contractual
                                                                                                                             duties as alleged in the action.




   BP   01 18 11 14                                                     © Insurance     Services Office,   |nc.,      2014                                          Page   1   of 5
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 193 of 285 PageID #: 225




                b.   With respect to loss or damage in the                                         c.   Under Paragraph                      E.5.        Loss Payment, the
                     state of Texas caused by Windstorm or                                              provisions                pertaining             to         notice          of    our
                     hail in the catastrophe area as defined                                            intentions          and the time period                              for   payment
                     by the Texas Insurance Code, no one                                                of claims are replaced by the following:
                     may bring a legal action against us                                                (1)    Claims Handling
                     under this insurance, unless:
                                                                                                              (a)    Within             15    days        after           we receive
                     (1)    There has been full compliance with                                                      written notice of claim,                           we will:
                            all of the terms of this insurance; and
                                                                                                                     (i)    Acknowledge receipt of the claim.
                     (2)    The       action   is    brought           within   the
                                                                                                                            If we do not acknowledge receipt
                            earlier of the following:
                                                                                                                            of the           claim       in        writing,         we    will

                           (a)    Two years and one day from the                                                            keep a record of the date,
                                  date we accept or reject the                                                              method and content of the
                                  claim; or                                                                                 acknowledgment;
                           (b)    Three years and one day from                                                       (ii)   Begin any                investigation                  of    the
                                  the date of the loss or damage                                                            claim;and
                                  that is the subject of the claim.
                                                                                                                    (iii)   Request a signed, sworn proof of
                This    Paragraph 4. does not apply to                                                                      loss, specify the information you
                Paragraph E.3. Legal Action Against Us                                                                      must provide and supply you with
                Liability And Medical Expenses General                                                                      the necessary forms. We may
                Condition in Section ll — Liability.                                                                        request more information at a
                                                                                                                            later            date,            ifduring                    the
      5.   Paragraph E.5. Loss Payment Property Loss
           Condition is amended as follows:
                                                                                                                            investigation                of the  claim                   such
                                                                                                                            additional                    information                       is
           a.   Paragraph 5.d.(1)(b)                 is   replaced        by the                                            necessary.
                following:
                                                                                                              (b)    We          will    notify     you        in        writing     as    to
                     (b)    If,   at the time of the loss, the Limit of                                              whether:
                           Insurance applicable to the lost or
                            damaged   property is less than 80%                                                      (i)    The claim             or part of the claim                    will

                           of the full replacement cost of the
                                                                                                                            be paid;
                           property immediately before the loss,                                                     (ii)   The claim or part of the claim has
                           we wi|| pay the greater of the                                                                   been denied, and inform you of
                           following amounts, but not more than                                                             the reasons for denial;
                           the Limit of Insurance that applies to
                                                                                                                    (iii)   More information                       is   necessary; or
                            the property:
                                                                                                                    (iv)    We          need      additional time to reach
                            (i)   The actual cash value of                the lost
                                                                                                                            a decision.             If   we need               additional
                                  or damaged property; or
                                                                                                                            time,        we       will    inform you of the
                           (ii)   A   proportion of the cost to repair                                                      reasons          for    such need.
                                  or replace the lost or                damaged                                      We           will       provide               notification,           as
                                  property, after application of the                                                                                               through
                                                                                                                      described              in    (b)(i)                            (b)(iv)
                                  deductible and without deduction
                                                                                                                      above        within:
                                  for depreciation. This proportion
                                  wi||  equal   the   ratio  of  the                                                 (i)    15          business              days             after      we
                                  applicable Limit of Insurance to                                                          receive the signed, sworn proof
                                  80% of the full replacement cost                                                          of loss and all information we

                                  of   the   property    immediately                                                        requested; or
                                  before the loss.                                                                   (ii)   30   clays after we receive the
           b.   The    following       is   added:                                                                          signed, sworn proof of loss and
                                                                                                                            all information we requested, if
                Section 862.053. Policy                   A   Liquidated                                                    we have reason to believe the
                Demand                                                                                                      loss resulted from arson.
                A fire insurance             case of total loss
                                            policy, in
                                                                                                                            If    we     notified         you           that       we need
                by fire of property insured, shall be held and                                                              additional              time                to     reach   a
                considered to be a liquidated demand                                                                                  we must                                then either
                                                                                                                            decision,
                against the company for the                     full   amount     of
                                                                                                                            approve or deny the claim within
                such policy. The provisions                     of this Article
                                                                                                                            45 days of such notice.
                shall not apply to personal property.




   Page 2 of 5                                                © Insurance       Services Office,   |nc.,      2014                                                 BP        01 18 11 14
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 194 of 285 PageID #: 226




                     (2)   We will             pay      for    covered loss or damage                            7.    Paragraphs  F.2.d.  and    F.2.f. of   the
                           within five business                    days after:                                         Mortgageholders Property General Condition
                                                                                                                       are replaced by the following:
                           (a)   We            have          notified     you that payment
                                 of the claim or part of the claim will                                                d.   If    we deny        your claim because of your acts
                                 be             made
                                              and   have   reached                                                          or    because you have                      failed to      comply with
                                 agreement with you on the amount                                                           the terms of this policy, the mortgageholder
                                 of loss; or                                                                                will still have the right to receive loss
                                 An           appraisal award has been                        made.                         payment         if   the mortgageholder:
                           (b)

                           However,                if   payment          of the claim or part                               (1)    Pays any premium due under this                                policy
                                                                                                                                   atour request if you have failed                               to   do
                           of    the           claim          is       conditioned           on your
                                                                                                                                   so;
                           compliance with any terms of                                    this policy,
                           we         will         make             payment               within    five                    (2)    Submits a signed, sworn proof of loss
                           business days after the date you have                                                                   within 91 days after receiving notice
                           complied with such terms.                                                                               from us of your failure to do so; and

                     (3)   Catastrophe Claims                                                                               (3)    Has      notified             us     of     any       change         in

                           Ifa claim results from a weather—related                                                                ownership,               occupancy             or     substantial

                           catastrophe or a major natural disaster,
                                                                                                                                   change              in        risk        known           to        the
                                                                                                                                   mortgageholder.
                           the claim handling and claim payment
                           deadlines described in c.(1) and c.(2)                                                           All of      the terms of this policy                  will   then apply
                           above are extended for an additional 15                                                          directly to the            mortgageholder.
                           days.                                                                                        .   If                            we will give the
                                                                                                                                  this policy is cancelled,
                           Catastrophe or Major Natural Disaster                                                            mortgageholder named          the Declarationsin

                           means a weather-related event which:                                                             written notice of cancellation.

                           (a)   Is           declared             a    disaster           under the                         If   we     cancel this policy,                 we   will      notify the
                                 Texas Disaster Act                        of 1975; or                                      mortgageholder                  at least:

                           (b)   Is determined to be a catastrophe by                                                       (1)    14 days before the effective date of
                                 the Texas Department of Insurance.                                                                cancellationif we cancel for your
                           The term "business day", as used in the                                                                 nonpayment               of premium; or
                     (4)
                           Loss Payment Property Loss Condition,                                                            (2)    30 days before the                      effective date of
                           means               a        other than Saturday,
                                                        day                                                                        cancellation             if   we     cancel for any other
                           Sunday              or a holiday recognized by the                                                      reason.
                           state of Texas.
                                                                                                                             Ifyou cancel the policy, we will give the
        6.   The           following               is    added            to     Paragraph               F.                 mortgageholder notice of cancellation to be
             Property General Conditions:                                                                                   effective on the date stated in the notice.

             5   .   L oss T o            R ea IP_r°perty                                                                   The date of cancellation cannot be before
                                                                                      _
                                                                                                                            the     10th day after the date                            we    mail the
                     The amount                 of Insurance applicable to loss                                             notice
                     to real property                    by        fire will    be reduced by
                     the  amount                   of such             loss.    As        repairs are
                                                                                                                 8.    Paragraph             H.         Property               Definitions              is

                      made, the                         amount           reduced             will    be                amended as           follows:

                      reinstated to the extent of the value of the                                                     Paragraph 9.b.             is   replaced by the following:
                      repairs.        The reinstatement
                                                     not increase              will
                                                                                                                       b. "Period of restoration" does not include
                                      .   .         .    .                                                                                                                                             any
                     the speCIerd LImIts of Insurance.
                                                                                                                          increased period required due to                                             the
                      No other loss insured against in Section —                                     I                    enforcement of or compliance with                                            any
                      Property will reduce the specified Limits of                                                        ordinance or law that regulates                                              the
                      Insurance.                                                                                          construction, use or repair, or requires                                     the
                                                                                                                            tearing       down     of       any property.
                                                                                                                            The  expiration date of this policy                          will   not cut
                                                                                                                            short the "period of restoration".




   BP   01 18 11 14                                                            © Insurance          Services Office,   |nc.,      2014                                                 Page 3 of 5
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 195 of 285 PageID #: 227




   B. Section         ll
                            —    Liability         is   amended as       follows:                                       (2)    If   this   policy         has been        in   effect for

      1.   The                added to Paragraph E.2.
                      following               is
                                                                                                                               more than 60 days,             it is a   or     if

                                                                                                                               renewal or continuation of a policy
           Duties   In   The Event Of Occurrence,
                                                                                                                               issued by us, we may cancel only for
           Offense, Claim Or Suit Liability And Medical
           Expenses General Condition and similar                                                                              one or more of the following reasons:
           conditions in any endorsement attached to this                                                                     (a)    Fraud      in   obtaining coverage;
           policy:
                                                                                                                              (b)    Failure         to        pay premiums when
           We will           notify the first             Named       Insured      in   writing                                      due;
           of:
                                                                                                                              (c)    An    increase     hazard within the
                                                                                                                                                                in

           a.    An         initial         offer to settle a claim                made          or                                  control         of   insured which
                                                                                                                                                               the
                 "suit"brought against the insured under this                                                                        would       produce an increase in
                 coverage. The notice will be given not later                                                                        rate;
                 than the 10th day after the date on which
                                                                                                                              (d)    Loss of our reinsurance covering
                 the offer             is   made.                                                                                    allor part of the risk covered by
           b.    Any settlement of a claim made or "suit"                                                                            the policy; or
                 brought against the insured under this
                                                                                                                              (e)    If    we        have
                                                                                                                                                     been placed in
                 coverage. The notice will be given not later                                                                                      conservatorship or
                                                                                                                                     supervision,
                 than the 30th day after the date of the
                                                                                                                                     receivership and the cancellation
                 settlement.
                                                                                                                                     is approved or directed   by the
       .   The    following provision applies:                                                                                       supervisor,    conservator     or
                                                                                                                                     receiver.
           With   regard to liability for "bodily injury",
           "property    damage"      and    "personal   and                                                        c.    For the following reasons, if this policy
           advertising injury", unless we are prejudiced by                                                              provides coverage to a governmental
           the insured's or your failure to comply with the                                                              unit, as defined under 28 TEX. ADMIN.
           requirement,    no provision of this policy                                                                   CODE, Section 5.7001 or on one— and
           requiring you or any insured to give notice of                                                                two-family dwellings:
           "occurrence", claim or "suit" or to forward
                                                                                                                        (1)    If this policy has been                    in   effect for
           demands,               notices,          summonses           or legal papers
                                                                                                                               less than 90 days, we                      may       cancel
           in    connection with a claim or                              "suit"     will        bar
                                                                                                                               this policy for            any reason.
           coverage under                     this policy.
                                                                                                                        (2)    If this policy has been in effect for 90
   C. Section              Ill   —     Common               Policy Conditions                    is
                                                                                                                               days or more, or if it is a renewal or
      amended as                 follows:
                                                                                                                               continuation of a policy issued by us,
      1.   Paragraph 2. under A.                                      Cancellation               is                            we may    cancel this policy only for
           replaced by the following:                                                                                          the following reasons:

           2.    We may cancel this                        policy:                                                            (a)    If the first Named Insured does
                                                                                                                                     not pay the premium or any
                 a.        By            or delivering to the first
                                     mailing
                           Named      Insured    written   notice of
                                                                                                                                     portion ofthe              premium when due;
                           cancellation,   stating  the reason for                                                            (b)    If    the       Texas           Department         of
                           cancellation, at least 1O days before the                                                                 Insurance                   determines           that
                           effective date of cancellation.                                                                           continuation of this policy would
                                                                                                                                     result in violation of the Texas
                 b.        For the following reasons,                        if   this policy
                           does             not         provide     coverage to a                                                    Insurance            Code       or any other law
                                                                                                                                     governing                 the      business   of
                           governmental                  unit,   as defined under 28
                                                                                                                                     insurance            in   Texas;
                           TEX. ADMIN. CODE, Section 5.7001 or
                           on one- and two-family dwellings:                                                                  (c)    Ifthe Named Insured submits a
                                                                                                                                     fraudulent claim; or
                       (1)        If   this policy        has been      in   effect for         6O
                                  days or          less,    we may
                                                       cancel for any                                                         (d)    If there is an increase in the
                                  reason   except that,   under the                                                                  hazard within the control of the
                                  provisions of the Texas Insurance                                                                  Named Insured which would
                                  Code, we may not cancel this policy                                                                produce an increase in rate.
                                  solely      because the policyholder                     is   an
                                  elected          official;     or




   Page 4 of 5                                                        © Insurance           Services Office,   |nc.,    2014                                         BP   01 18 11 14
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 196 of 285 PageID #: 228




        2.   The   following paragraph     is  added                   and                   3.    If   notice   is   mailed, proof of mailing      will
             supersedes any provision to the contrary:                                             be   sufficient proof of notice.

             M. Nonrenewal                                                                  4.     The    transfer of a policyholder           between
                1.   We may        elect not to     renew       this policy
                                                                                                   .adm'tted      compan'gs        W'th'n    the   same
                                                                                                   'nsurance grow             '5   ”Ot   cons'dered   a
                     except      that,under the provisions of the
                     Texas       Insurance Code, we may not
                                                                                                   refusaltorenew‘
                     refuse to  renew this                 policy   solely         3.    Paragraph         3.    under   l.   Premiums does         not
                     because the policyholder              is   an elected               apply.
                     official.

                2.   If we elect not to renew this policy, we

                     may do so by mailing or delivering to the
                     first Named Insured, at the last mailing

                     address known to us, written notice of
                     nonrenewal, stating the reason for
                     nonrenewal, at least 60 days before the
                     expiration      date.   If   notice   is   mailed or
                     delivered less than 60 days before the
                     expiration date, this policy will remain in
                     effect until the 61st day after the date on
                     which the notice is mailed or delivered.
                     Earned premium for any period of
                     coverage that extends beyond the
                     expiration date will be computed pro
                     rata based    on the previous year's
                     premium.




   BP   01 18 11 14                                  © Insurance      Services Office,   |nc.,    2014                                      Page 5 of 5
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 197 of 285 PageID #: 229




                                                                                                               BUSINESSOWNERS
                                                                                                                    BP   01 19 O1 06


          THIS       ENDORSEMENT CHANGES THE                           POLICY. PLEASE          READ       IT   CAREFULLY.

        TEXAS CHANGES — CONDITIONS REQUIRING NOTICE
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   A. The following provision applies to the coverage                    B. Paragraph B.1.r.     is   replaced bythe following:
      provided under Section ll — Liability:
                                                                                 r_   Criminal Or Fraudulent Acts
        With reguard    t0 “ability for "bOdily injury." "property
                                                                                      "Personal and advertising injury" arising out
        damage and       personal and advert's'ng 'nJury           '
                                                                                      of the willful violation of a penal statute or
        unless we are   prejudiced by the. insureds 0r y°u.r                          ordinance committed by or with the consent
        failure to comply Wlth the reqwrement, no prOVI-
                                                                                      Ofthe insured
        sion of this policy requiring you or any insured to
        give notice of "occurrence", claim or "suit", or for-
        ward demands, notices, summonses or legal pa-
        pers   in   connection with a claim or    "suit", will   bar
        coverage under     this policy.




   BP   01 19 01 06                                  © ISO   Properties, |nc.,   2004                                     Page   1   of1   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 198 of 285 PageID #: 230



                                                                                                                                                BUSINESSOWNERS
                                                                                                                                                          BP    01 35 11 17


             THIS       ENDORSEMENT CHANGES THE                                              POLICY. PLEASE                   READ      IT      CAREFULLY.

                                                                INDIANA                      CHANGES
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   A. Section          ll
                             —    Liability   is   amended as            follows:                                 (2)    20 days before the effective date of
                                                                                                                         cancellation if you have perpetrated
        1.   The  following is added to Paragraph E.2.
             Duties   In   The Event Of Occurrence,                                                                      a fraud or material misrepresentation
             Offense, Claim Or Suit Liability And Medical
                                                                                                                         on   us; or

             Expenses General Condition:                                                                          (3)    45 days before the              effective date of
                                                                                                                         cancellation     if:
             e.   Notice given by or on behalf of the insured
                  to any of our authorized agents in Indiana,                                                           (a)   There has been a substantial
                  with particulars sufficient to identify the                                                                 change in the scale of risk
                  insured, shall be considered to be notice to                                                                covered by this policy;
                  us.
                                                                                                                        (b)   Reinsurance                of      the       risk
   B. Section               Ill    —    Common         Policy Conditions                is                                    associated with this               policy    has
        amended as                follows:                                                                                    been cancelled; or
        1.   Paragraph A.2. Cancellation                            is    replaced by                                   (c)   You have          failed    to   comply with
             the following:                                                                                                   reasonable                               safety

             2.   Cancellation Of Policies In Effect
                                                                                                                              recommendations.

                  a.        90 Days 0r Less                                                       2.    Paragraph         C.                                  Concealment,
                                                                                                        Misrepresentation Or Fraud                        is    replaced by
                            If    this policy      has been         in    effect for    90              the following:
                            days or less, we may cancel this policy
                                                                                                        C.   Concealment, Misrepresentation Or
                            by mailing or delivering to the first
                            Named            Insured      written           notice      of
                                                                                                             Fraud
                            cancellation at least:                                                           We     will   not pay for any loss or               damage      in

                                   10 days before the effective date of                                      any case         of:
                        (1)
                                   cancellation  if  we cancel for                                           1.    Concealment or misrepresentation of a
                                   nonpayment        of premium;                                                   material fact; or

                        (2)        20 days before the effective date of                                      2.    Fraud
                                   cancellation if you have perpetrated
                                                                                                             committed by an insured at any time and
                                   a fraud or material misrepresentation                                     relating to a claim under this policy.
                                   on   us; or
                                                                                                   .    Paragraph 2. does not apply when a claim is
                        (3)        30 days before the           effective date of
                                                                                                        made by an "innocent coinsured" for coverage
                                   cancellation      if   we    cancel         for     any              for property loss or           damage, provided:
                                   other reason.
                                                                                                        a.   The property         damage occurs to the
                                                                                                                                    loss or
                  b.        More Than 90 Days                                                                primary   residence   of   the    "innocent
                            If    this policy    has been      in    effect for      more                    coinsured” as covered under the policy; and
                            than 90 days, or a renewal of a policy
                                                     is
                                                                                                        b.   The       settlement" for the property loss
                                                                                                                    "final
                            we issued, we may cancel this policy,                                            or    damageis at least 60% of available
                            only for one or more of the reasons                                              insurance proceeds under the policy.
                            listed below, by mailing or delivering to
                            the first Named Insured written notice of
                            cancellation at least:

                        (1)        10 days before the effective date of
                                   cancellation  if  we cancel for
                                   nonpayment        of premium;




   BP   01 35 11 17                                            © Insurance           Services Office,   |nc.,     2017                                          Page   1   of 3
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 199 of 285 PageID #: 231




      4.   The        following            is    added and supersedes any                                  b.    Signs a sworn                  affidavit attesting that              they
           provision to the contrary:                                                                            did not     have knowledge                  of,    cooperate        in,   or
                                                                                                                 intentionally contribute to the property loss
           a.   Any payment made pursuant                                    to   Paragraph
                3. will     be    for:
                                                                                                                 or   damage; and

                       The   actual cost of repair or replacement
                                                                                                           c.    Cooperates                in        the     investigation             and
                (1)
                                                                                                                 resolution of the claim for the property loss
                       of the property that                       the subject of the
                                                                    is
                                                                                                                 or damage, any police investigation related
                       claim          if    the        actual    cost of repair or
                       replacement                    is   less than or equal to the
                                                                                                                 to the property loss or                     damage, and any
                                                                                                                 criminal prosecution of the individual that
                       maximum                   limit      of coverage under the
                                                                                                                 caused or arranged the property loss or
                       policy; or
                                                                                                                 damage.
                (2)    The maximum                          limit    of coverage under
                       the policy   the actual cost of repair or
                                                if
                                                                                                     6.    As used     in this endorsement,                        "final   settlement"

                       replacement of the property that is the                                             is   a determination:
                       subject of the claim is greater than the                                            a.    Of the amount owed by us to an "innocent
                       maximum limit of coverage under the                                                       coinsured” under the policy for property loss
                       policy.                                                                                   or damage to the "innocent coinsured's"
                                                                                                                 primary residence; and
           b.   Any payment made pursuant                                    to   Paragraph
                3. is limited to                 the following:                                            b.    Made     by:

                (1)    An    "innocent                      coinsured's"          ownership                     (1)    Acceptance of a proof of loss by                        us;
                       interest             in        the        property,        less  any
                                                                                                                (2) Execution of a release by the "innocent
                       payments we make                              to   a mortgagee or                            coinsured";
                       other lienholder with a secured interest
                       in the property.                                                                         (3)    Acceptance               of   an    arbitration       award by
                                                                                                                       the "innocent coinsured" and us; or
                (2)    We  will not pay another coinsured for

                       any part of the loss or damage for which                                                 (4)    Judgment             of       a     court      of    competent
                       we have already paid to an "innocent                                                            jurisdiction.

                       coinsured".                                                                         However,        settlement" does not apply to
                                                                                                                             "final

                (3)    We      will          amount that is
                                                not        pay an                                          loss or      damage
                                                                                                                            related to contents, personal

                       greater than the amount an "innocent                                                property, or another loss that is not covered
                       coinsured"              under a decree
                                                 is    entitled to                                         under      this policy.

                       of dissolution of marriage between the                                         .Paragraph K.1. Transfer Of Rights Of
                       "innocent coinsured" and an individual                                           Recovery Against Others To Us is replaced
                       described in Paragraphs 5.a.(1) or (2).                                             by the following:
      5.   As     used           in  this  endorsement,                           "innocent                1.    Applicable           to        Businessowners                Property
           coinsured"        is    an insured who:                                                               Coverage:
           a.   Did not have knowledge of, cooperate in, or                                                      If   any person or organization                     to or for   whom
                intentionally contribute to a property loss or                                                   we make payment under this policy has
                damage that was caused or arranged by                                                            rights to recover damages from another,
                another individual who:                                                                          those rights are transferred to us to the
                 Is   an insured and:                                                                            extent of our payment. Our right to recover
                                                                                                                 damages from another may be enforced
                (1)    Died    in   connection    with    the
                                                                                                                 even if the person or organization to or for
                       circumstances that caused the property                                                    whom we make payment                   has not been                  fully
                       loss or        damage;               or
                                                                                                                 compensated           for       damages.
                (2)    Has been charged with a crime based
                       on a court finding that there is probable
                       cause to believe that the individual
                       committed the crime in connection with
                       the circumstances that caused the
                       property loss or damage;




   Page 2 of 3                                                            © Insurance   Services Office,   |nc.,      2017                                          BP     01 35 11 17
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 200 of 285 PageID #: 232




              The person           or organization to or for     whom           8.    The   following paragraph     is  added                        and
              we make payment must do                        everything               supersedes any provision to the contrary.
              necessary          to   secure our   rights   and must do               M. Nonrenewal
              nothing after loss to impair them. But you
              may waive your rights against another party                                 1.    If   we   elect not to    renew      this policy,    we
              in   writing:                                                                     will    mail or deliver to the          first     Named
                                                                                                Insured written notice of nonrenewal at
              a.    Prior to a loss to your        Covered Property.                            least     45 days before:
              b.    After a loss to your Covered Property
                                                                                                a.     The     expiration date of this policy,          if
                    only if, at time of loss, that party is one                                        the policy is written for a term of one
                    of the following:
                                                                                                       year or less; or
                   (1)    Someone        insured by this insurance;
                                                                                                b.     The anniversary date of this policy, if
                   (2)   A     business   firm:                                                        the policy is written for a term of

                                Owned     or controlled by you; or
                                                                                                       more than one year.
                         (a)

                         (b)    That owns or controls you; or                                   We      will   mail or deliver our notice to the
                                                                                                first     Named        Insured's   last  mailing
                   (3)    Your tenant.                                                          address known         to us.   If   notice   is   mailed,
              You may          also accept the usual bills of                                   proof of mailing       will   be   sufficient proof of
              lading        or shipping receipts limiting the                                   noﬁce.
              liability   of carriers.

              This   will      not restrict your insurance.




   BP   01 35 11 17                                  © Insurance   Services Office,   |nc.,    2017                                     Page 3 of 3
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 201 of 285 PageID #: 233




   POLICY NUMBER:                                                                                             BUSINESSOWNERS
                                                                                                                  BP 02 04    01 06


         THIS   ENDORSEMENT CHANGES THE                          POLICY. PLEASE             READ         |T   CAREFULLY.

        TEXAS CHANGES — AMENDMENT OF CANCELLATION
                      PROVISIONS OR COVERAGE CHANGE
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   In the event of cancellation or material change that reduces or restricts the insurance afforded by              this Policy,   we
   agree to mail prior written notice of cancellation or material change to:

                                                           SCHEDULE

   A.   Name:



   B.   Address:



   C.   Number Of Days Advance      Notice:




    Information required to complete this Schedule,   if   not   shown above,   will   be shown   in   the Declarations.




   BP   02 04 01 06                           © ISO    Properties, |nc.,   2004                                        Page   1   of1   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 202 of 285 PageID #: 234




   POLICY NUMBER:                                                                                                                                  BUSINESSOWNERS
                                                                                                                                                       BP 03 12 01 10

            THIs          ENDORSEMENT CHANGES THE                                         POLICY. PLEASE                    READ             IT   CAREFULLY.

           WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLES
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                                                    SCHEDULE

                    Premises Number                              Windstorm Or                Hail Deductible         Percentage (Enter 1%,               2% Or 5%)
                                                                                                                                                   %

                                                                                                                                                   %

                                                                                                                                                   %

    Information required to complete this Schedule,                            if   not   shown above,       will   be shown          in   the Declarations.



   The     following provisions apply to Section                     I
                                                                         — Prop-              3.    Personal property            in   the open.
   erty:
                                                                                              If   there    is   damage      a building and personal
                                                                                                                             to both
   The Windstorm               or Hail Deductible, as the       shown         in              property in that building, separate deductibles apply to
   Schedule and set forth in this endorsement, applies to                                     the building and to the personal property.
   covered loss or damage caused directly or indirectly                                       We will not pay for loss or damage until the amount of
   by Windstorm or Hail. This Deductible applies to each                                      loss or      damage exceedsthe Deductible.      will then     We
   occurrence of Windstorm or Hail.
                                                                                              pay the amount of loss or damage in excess of the
   With respect to Covered Property at a premises iden-                                       Deductible, up to the applicable Limit(s) of Insurance.
   tified in the Schedule, no other deductible applies to
                                                                                              When   property is covered under the Coverage Exten-
   Windstorm or            Hail.
                                                                                              sion for Newly Acquired Or Constructed Property: In
   Nothing          endorsement implies or affords cover-
                in this                                                                       determining the amount,                   if any, that we will pay for
   age   for   any      damage that is excluded under the
                         loss or                                                              loss or      damage, we        will      deduct an amount equal to a
   terms of the Water Exclusion or any other exclusion in                                     percentage of the value(s) of the property at the time
   this policy. If this policy is endorsed to cover Flood                                            The applicable percentage for Newly Acquired
                                                                                              of loss.
   under the Flood Coverage Endorsement (or if you                                            Or Constructed Property is the highest percentage
   have a flood insurance policy), a separate Flood De-                                       shown in the Schedule for any described premises.
   ductible         applies to       loss   or     damage      attributable          to
                                                                                              EXAMPLE — APPLICATION OF DEDUCTIBLE
   Flood,      in   accordance with the terms of that endorse-
   ment or      policy.
                                                                                              The amounts            of loss to the               damaged   property are
                                                                                              $60,000       (building)     and $40,000 (personal property                 in
   WINDSTORM OR HAIL DEDUCTIBLE                                                               building).
   CALCULATION
                                                                                              The    actual Limits of Insurance on the                  damaged        prop-
   In   determining the amount,               if   any, that   we   wi||      pay   for
                                                                                              erty are      $80,000 on the building and $64,000 on the
   loss or      damage, we           will   deduct an amount equal to                         personal property.
   1%,     2%       or    5%   (as   shown     in the Schedule) of the

   Limit(s) of Insurance applicable to the property that
                                                                                              The Deductible          is   2%.
   has sustained loss or damage. This Deductible                                     is       BUILDING
   calculated separately for, and applies separately to:                                                                              = $1 ,600
                                                                                              Step   (1):   $80,000        X 2%
   1.   Each        building that sustains loss or          damage;
                                                                                              Step   (2):   $60,000 —       $1 ,600 = $58,400
   2.   The personal property                at    each building         at   which
        there       is   loss or   damage    to personal property;




   BP 03       12 01 10                                   © Insurance Services Office,                   |nc.,   2009                                       Page   1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 203 of 285 PageID #: 235




   PERSONAL PROPERTY                                            The most we Wi|| pay is $97,120 ($58,400 + $38,720).
                               _                                The portion of the total loss that is not covered due to
             $ 64ooox2°A       — $ 1280
             .
   St ep( 1.
           )        ’              ’

                                                                the application of the Deductible   is   $2,880 ($1,600 +
   Step   (2):   $40,000 — $1 ,280 = $38,720                    $1 280).




   Page 2 of 2                             © Insurance Services Office,   |nc.,   2009                    BP 03   12 01 10   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 204 of 285 PageID #: 236



   POLICY NUMBER:                                                                                                                            BUSINESSOWNERS
                                                                                                                                                        BP 04    12 04 17


         THIS         ENDORSEMENT CHANGES THE                                           POLICY. PLEASE                    READ       |T    CAREFULLY.

                      LIMITATION OF          COVERAGE TO DESIGNATED
                                   PREMISES, PROJECT OR OPERATION
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                                                 SCHEDULE

   A.   Premises:




   B.   Project       Or Operation:



   Information required to complete this Schedule,                          if   not   shown above,   will   be shown        in   the Declarations.



   Section   ll
                  —   Liability         is   amended as       follows:                                       (c)                              no insured
                                                                                                                    Prior to the policy period,

   A. Paragraph A.1.b.(1)                     is   replaced by the following:
                                                                                                                    listedunder Paragraph C.1. Who Is
                                                                                                                    An Insured and no "employee"
              (1)     To  "bodily injury" and "property damage"                                                     authorized by you to give or receive
                       caused by an "occurrence" that takes                                                         notice of an "occurrence" or claim,
                       place       in   the "coverage territory" only            if:
                                                                                                                    knew      that        the   "bodily         injury"       or
                      (a)    The             "bodily     injury"   or    "property                                  "property        damage" had occurred,                    in

                             damage":                                                                               whole or         in    part.   such a listed
                                                                                                                                                   If

                                                                                                                    insured        or     authorized "employee"
                             (i)   Occurs on the premises shown in
                                                                                                                    knew,     prior to the policy period, that
                                   the Schedule or the grounds and
                                                                                                                    the      "bodily        injury"      or      "property
                                   structures           appurtenant to those
                                                                                                                    damage"                 then
                                                                                                                                          occurred,any
                                    premises; or
                                                                                                                    continuation, change or resumption
                            (ii)   Arises out of the project or                                                     of    such "bodily      injury" or "property
                                   operation shown in the Schedule;                                                 damage"          during or after the policy
                      (b)    The "bodily injury" or "property                                                       period    will   be deemed           to     have been
                             damage" occurs during the policy                                                       known before           the policy period.
                             peﬂod;and                                                     B. Paragraph A.1.b.(2)             is   replaced by the following:

                                                                                                      (2)     To            and advertising
                                                                                                                      "personal                                        injury"
                                                                                                              caused by an offense committed                           in    the
                                                                                                              "coverage       territory" but       only   if:



                                                                                                             (a)    The   offense           arises       out      of       your
                                                                                                                    business:

                                                                                                                    (i)   Performed           on   the   premises
                                                                                                                          shown      in   the Schedule; or




   BP 04   12 04 17                                           © Insurance        Services Office,   |nc.,    2016                                         Page         1    of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 205 of 285 PageID #: 237




                       (ii)    In connection with the project or           C. Paragraph A.2.a. Medical                   Expenses    is   replaced
                               operation shown in the Schedule;               by the following:
                               and                                                        We will
                                                                                     a.           pay medical expenses as described
                 (b)    The offense was committed during                                  below       "bodily injury" caused by an
                                                                                                       for
                        the policy period.                                                accident that takes place in the "coverage
                                                                                          territory"     if   the "bodily injury":
                 However,             with   respect to Paragraph
                 A.1.b.(2)(a)(i),  if           the "personal and                         (1)    Occurs on the premises shown in the
                 advertising injury"         is   caused   by:                                   Schedule or the grounds and structures
                        False                        detention     or
                                                                                                 appurtenant to those premises; or
                 (a)              arrest,
                        imprisonment; or                                                  (2)    Arises out of the project or operation
                        The wrongful         eviction from, wrongful
                                                                                                 shown in the Schedule;
                 (b)
                        entry into, or invasion of the right of                           provided       that:
                        private   occupancy of a room,                                                 The accident takes place       during the
                                                                                                (a)
                        dwelling or premises that a person
                                                                                                       policy period;
                        occupies, committed by or on behalf
                        of    its   owner, landlord or lessor;                                  (b)    The   expenses are incurred and
                                                                                                       reported to us within one year of the
                 then such offense must arise out of your
                                                                                                       date of the accident; and
                 business performed on the premises
                 shown in the Schedule and the offense                                          (c)    The   injured  person submits to
                 must have been committed on the                                                       examination, at our expense, by
                 premises shown in the Schedule or the                                                 physicians of our choice as often as
                 grounds and structures appurtenant to                                                 we reasonably require.
                 those premises.




   Page 2 of 2                                      © Insurance   Services Office,   |nc.,      2016                             BP 04    12 04 17
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 206 of 285 PageID #: 238




                                                                                                                    BUSINESSOWNERS
                                                                                                                           BP 04   17 01 10


         THIs      ENDORSEMENT CHANGES THE                              POLICY. PLEASE            READ       IT     CAREFULLY.

           EMPLOYMENT-RELATED PRACTICES EXCLUSION
   This endorsement modifies insurance provided under the following:


      BUSINESSOWNERS COVERAGE FORM

   The following exclusion is added to Paragraph B.1.                              (2)    The spouse,         child,    parent,    brother or
   Exclusions - Applicable To Business Liability                                          sister of that     person as a consequence
   Coverage in Section ll — Liability:                                                    of "bodily injury" or "personal         and adver-
             This insurance does not apply to "bodily             in-
                                                                                                             person at whom any
                                                                                          tising injury" to that
                                                                                          of the employment-related practices de-
             jury" or "personal      and advertising    injury" to:
                                                                                          scribed in Paragraph (a), (b) or (c)
             (1)   A     person arising out of any:                                       above    is   directed.
                   (a)    Refusal to employ that person;                            This exclusion applies:
                   (b)    Termination of    that    person's    em-                       Whether the  injury-causing event de-
                                                                                   (1)
                          ployment;or                                                     scribed    Paragraph (a), (b) or (c)
                                                                                                        in

                   (c)    Employment-related       practices,   poli-                     above occurs before employment, dur-
                          cies, acts or omissions,    such as co-                         ing   employment or          after   employment      of
                          ercion,  demotion, evaluation, reas-                            thatperson;
                          signment,     discipline, defamation,                           Whether the insured may be liable as an
                                                                                   (2)
                          harassment, humiliation, discrimina-                            employer or in any other capacity; and
                          tion  or malicious prosecution di-
                          rected at that person; or                                (3)    To any    obligation to share        damages       with
                                                                                          or repay       someone  else who must pay
                                                                                          damages        because of the injury.




   BP 04   17 01 10                            ©    Insurance Services Office,   |nc.,   2009                                     Page   1   of1    D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 207 of 285 PageID #: 239




   POLICY NUMBER:                                                                                                                         BUSINESSOWNERS
                                                                                                                                                   BP 04 30 07      13


           THIs       ENDORSEMENT CHANGES THE                                              POLICY. PLEASE                 READ      IT    CAREFULLY.

                                                   PROTECTIVE SAFEGUARDS
   This endorsement modifies insurance provided under the following:

      BUSINESSOWNERS COVERAGE FORM
                                                                                    SCHEDULE

    Premises            Building                  Protective Safeguards
    Number                  Number                 Symbols Applicable                                Description Of "P-9"            If   Applicable




    Information required to complete this Schedule,                            if   not    shown above,   will   be shown    in   the Declarations.



   A. The following              is   added       to the   Property General                               (2)    When     supplied from an automatic                 fire
      Conditions            in   Section      I
                                                  — Property:                                                     protective system:

      Protective Safeguards                                                                                      (a)   Nonautomatic               ﬁre     protective

      1.   As a   condition of this insurance, you are                                                                 systems; and
           required to maintain the protective devices or                                                        (b)   Hydrants, standpipes and outlets.
           services listed in the Schedule above.                                                         "P-2" Automatic Fire Alarm,
                                                                                                     b.                                                   protecting
      2.   The        protective          safeguards          to   which            this                  the entire building, that         is:

           endorsement applies                      are    identified by            the
                                                                                                                 Connected     to   a central station; or
                                                                                                          (1)
           following symbols:
                                                                                                          (2)    Reporting to a           public    or   private     fire
           a.   "P-1"            Automatic
                                       Sprinkler    System,                                                      alarm station.
                including related supervisory services.
                                                                                                      .
                                                                                                          "P-3" Security Service, with a recording
                Automatic Sprinkler System means:
                                                                                                          system or watch clock, making hourly
                (1)   Any             automatic       fire     protective            or                   rounds covering the entire building, when
                      extinguishing                  system,           including                          the premises are not in actual operation.
                      connected:                                                                      .
                                                                                                          "P-4" Service Contract, with a privately
                      (a) Sprinklers and discharge nozzles;                                               owned     fire   department providing fire
                                                                                                          protection     service  to  the  described
                      (b)    Ducts, pipes, valves and              fittings;
                                                                                                          premises.
                      (c)    Tanks, their component parts and
                                                                                                      .
                                                                                                          "P-5"   Automatic Commercial Cooking
                             supports; and
                                                                                                          Exhaust And Extinguishing System,
                      (d)    Pumps and              private    fire   protection                          installed on cooking appliances and having
                             mains.                                                                       the following components:

                                                                                                          (1)     Hood;




   BP 04   30 07 13                                          © Insurance Services Office,            |nc.,      2012                                     Page   1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 208 of 285 PageID #: 240




             (2) Grease removal device;                              2. Failed to maintain any protective safeguard
             (3) Duct system; and                                       listed in the Schedule above, and over which
                                                                        you had control, in complete working order.
             (4) Wet      chemical        fire    extinguishing
                 equipment.                                          If part of an Automatic Sprinkler System or
                                                                     Automatic Commercial Cooking Exhaust And
          f. "P-9", the protective system described in               Extinguishing System is shut off due to breakage,
              the Schedule.                                          leakage, freezing conditions or opening of
   B. The following is added to Paragraph B.                         sprinkler heads, notification to us will not be
      Exclusions in Section I – Property:                            necessary if you can restore full protection within
                                                                     48 hours.
      We will not pay for loss or damages caused by or
      resulting from fire if, prior to the fire, you:
      1. Knew of any suspension or impairment in any
         protective safeguard listed in the Schedule
         above and failed to notify us of that fact; or




   Page 2 of 2                              © Insurance Services Office, Inc., 2012                     BP 04 30 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 209 of 285 PageID #: 241




   POLICY NUMBER:                                                                                                                                    BUSINESSOWNERS
                                                                                                                                                         BP 04 46 07 13

             THIs        ENDORSEMENT CHANGES THE                                        POLICY. PLEASE                          READ          IT    CAREFULLY.

                                        ORDINANCE OR LAW COVERAGE
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                                                 SCHEDULE

                                                                                 Coverage 2                        Coverage 3                        Coverages 2 And 3
   Premises Building                          Coverage         1                       Limit                                  Limit                     Combined      Limit
    Number Number                       (Check        if   applies)             Of Insurance                    Of Insurance                                0f Insurance*

                                                      D                $                                 $

                                                      D                $                                 $

                                                      D                $                                 $

   Business Income And Extra Expense Optional Coverage (Enter Yes                                                  or No):

   Number Of Hours' Waiting Period For Period Of Restoration Applicable To Business Income And                                                                        Extra
   Expense Optional Coverage:
   *Do not enter a Combined Limit of Insurance if                          individual Limits of Insurance are selected for                              Coverages 2 and          3,
   or if one of these Coverages is not applicable.

   Information required to complete this Schedule,                          if   not   shown above,      will   be shown              in   the Declarations.



   Section — Property is amended as follows:
                  I                                                                                 But coverage under this endorsement applies
   A. Each Coverage — Coverage 1, Coverage 2 and                                                    only in response to the minimum requirements
                                                                                                    of the ordinance or law. Losses and costs
      Coverage 3 — is provided under this endorsement
            if that Coverage(s) is chosen by entry                               the
                                                                                                    incurred   in complying with recommended
        only                                                                in
                                                                                                    actions or standards that exceed actual
        above Schedule and then only with respect                           to the
                                                                                                    requirements are not covered under this
        building         identified     for     the    Coverage(s)         in    the
        Schedule.
                                                                                                    endorsement.

    .   Application Of Coverage(s)                                                             2.   The       building sustains direct physical                      damage:

        The Coverage(s) provided by                          this   endorsement                     a.       That   covered under this policy and as a
                                                                                                                         is

        applies only if both B.1. and B.2. are satisfied and
                                                                                                                     such damage, you are required to
                                                                                                             result of

        are then subject to the qualifications set forth in                                                  comply with the ordinance or law; or
        B.3.                                                                                        b.       That        is   covered under            this policy   and   direct

        1.   The ordinance            or law:
                                                                                                             physical           damage        that     is   not covered under
                                                                                                             this policy,             and as a       result of the building
             a.       Regulates the demolition, construction or                                              damage             in  you are required
                                                                                                                                     its   entirety,                             to
                      repair of buildings, or establishes zoning or                                          comply with the ordinance or law.
                      land use requirements at the described
                      premises; and
                                                                                                    c.       But    if   the     damage        is   not covered under this
                                                                                                             policy,          and such damage             is the subject of
             b.       Is in   force at the time of loss.                                                     the ordinance or law, then there is no
                                                                                                             coverage under this endorsement even if
                                                                                                             the building has also sustained covered
                                                                                                             direct physical               damage.




   BP 04 46 07           13                                   © Insurance Services Office,          |nc.,       2012                                              Page     1   of 5
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 210 of 285 PageID #: 242




      3. In the situation described in B.2.b. above, we           2. Coverage 2 – Demolition Cost Coverage
         will not pay the full amount of loss otherwise              With respect to the building that has sustained
         payable under the terms of Coverages 1, 2                   covered direct physical damage, we will pay
         and/or 3 of this endorsement. Instead, we will              the cost to demolish and clear the site of
         pay a proportion of such loss, meaning the                  undamaged parts of the same building, as a
         proportion that the covered direct physical                 consequence of a requirement to comply with
         damage bears to the total direct physical                   an ordinance or law that requires demolition of
         damage.                                                     such undamaged property.
         (Section H. of this endorsement provides an                 Paragraph E.5.d. Loss Payment Property
         example of this procedure.)                                 Loss Condition does not apply to Demolition
         However, if the covered direct physical                     Cost Coverage.
         damage alone would have resulted in a                    3. Coverage 3 – Increased Cost Of
         requirement to comply with the ordinance or                 Construction Coverage
         law, then we will pay the full amount of loss
         otherwise payable under terms of Coverages                  With respect to the building that has sustained
         1, 2 and/or 3 of this endorsement.                          covered direct physical damage, we will pay
                                                                     the increased cost to:
   C. We will not pay under Coverage 1, 2 or 3 of this
      endorsement for:                                               a. Repair or reconstruct damaged portions of
                                                                        that building; and/or
      1. Enforcement of or compliance with any
         ordinance or law which requires the demolition,             b. Reconstruct or remodel undamaged
         repair, replacement, reconstruction, remodeling                portions of that building, whether or not
         or     remediation     of     property      due to             demolition is required;
         contamination by "pollutants" or due to the                 when the increased cost is a consequence of a
         presence, growth, proliferation, spread or any              requirement to comply with the minimum
         activity of "fungi", wet rot or dry rot; or                 standards of the ordinance or law.
      2. The costs associated with the enforcement of                However:
         or compliance with any ordinance or law which
                                                                     a. This coverage applies only if the restored or
         requires any insured or others to test for,                    remodeled property is intended for similar
         monitor, clean up, remove, contain, treat,                     occupancy as the current property, unless
         detoxify or neutralize, or in any way respond to,
                                                                        such occupancy is not permitted by zoning
         or assess the effects of "pollutants", "fungi",                or land use ordinance or law.
         wet rot or dry rot.
                                                                     b. We will not pay for the increased cost of
   D. Coverage                                                          construction if the building is not repaired,
      1. Coverage 1 – Coverage For Loss To The                          reconstructed or remodeled.
         Undamaged Portion Of The Building
                                                                     Paragraph E.5.d. Loss Payment Property
         With respect to the building that has sustained             Loss Condition does not apply to the
         covered direct physical damage, we will pay                 Increased Cost Of Construction Coverage.
         under Coverage 1 for the loss in value of the
         undamaged portion of the building as a
         consequence of a requirement to comply with
         an ordinance or law that requires demolition of
         undamaged parts of the same building.
         Coverage 1 is included within the Limit Of
         Insurance shown in the Declarations as
         applicable to the covered building. Coverage 1
         does not increase the Limit of Insurance.




   Page 2 of 5                           © Insurance Services Office, Inc., 2012                    BP 04 46 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 211 of 285 PageID #: 243




   E. Loss Payment                                                      (2) Unless the repair or replacement is
      1. All following loss payment Provisions E.2.                          made as soon as reasonably possible
         through E.5. are subject to the apportionment                       after the loss or damage, not to exceed
         procedure set forth in Section B.3. of this                         two years. We may extend this period in
         endorsement:                                                        writing during the two years.
      2. When there is a loss in value of an undamaged               b. If the building is repaired or replaced at the
         portion of a building to which Coverage 1                       same premises, or if you elect to rebuild at
         applies, the loss payment for that building,                    another premises, the most we will pay
         including damaged and undamaged portions,                       under Coverage 3 is the lesser of:
         will be determined as follows:                                 (1) The increased cost of construction at
         a. If the property is repaired or replaced on the                   the same premises; or
             same or another premises, we will not pay                  (2) The applicable Limit Of Insurance
             more than the lesser of:                                        shown for Coverage 3 in the Schedule
            (1) The amount you actually spend to                             above.
                 repair, rebuild or reconstruct the                  c. If the ordinance or law requires relocation to
                 building, but not for more than the                     another premises, the most we will pay
                 amount it would cost to restore the                     under Coverage 3 is the lesser of:
                 building on the same premises and to                   (1) The increased cost of construction at
                 the same height, floor area, style and                      the new premises; or
                 comparable quality of the original
                 property insured; or                                   (2) The applicable Limit Of Insurance
                                                                             shown for Coverage 3 in the Schedule
            (2) The Limit Of Insurance shown in the                          above.
                 Declarations as applicable to the
                 covered building.                                5. If a Combined Limit Of Insurance is shown for
                                                                     Coverages 2 and 3 in the Schedule above,
         b. If the property is not repaired or replaced,             Paragraphs E.2. and E.3. of this endorsement
              we will not pay more than the lesser of:               do not apply with respect to the building
             (1) The actual cash value of the building at            property that is subject to the Combined Limit,
                  the time of loss; or                               and the following loss payment provisions
             (2) The Limit Of Insurance shown in the                 apply instead:
                  Declarations as applicable to the                  The most we will pay, for the total of all
                  covered building.                                  covered losses for Demolition Cost and
      3. Unless Paragraph E.5. applies, loss payment                 Increased Cost Of Construction, is the
         under Coverage 2 – Demolition Cost Coverage                 Combined Limit Of Insurance shown for
         will be determined as follows:                              Coverages 2 and 3 in the Schedule above.
                                                                     Subject to this Combined Limit of Insurance,
         We will not pay more than the lesser of the                 the following loss payment provisions apply:
         following:
                                                                     a. For Demolition Cost, we will not pay more
         a. The amount you actually spend to demolish                    than the amount you actually spend to
              and clear the site of the described                        demolish and clear the site of the described
              premises; or                                               premises.
         b. The applicable Limit Of Insurance shown                  b. With respect to the Increased Cost Of
              for Coverage 2 in the Schedule above.                      Construction:
      4. Unless Paragraph E.5. applies, loss payment                    (1) We will not pay for the increased cost of
         under Coverage 3 – Increased Cost Of                                construction:
         Construction Coverage will be determined as
         follows:                                                           (a) Until the property is actually repaired
                                                                                 or replaced, at the same or another
         a. We will not pay under Coverage 3:                                    premises; and
             (1) Until the property is actually repaired or                 (b) Unless the repair or replacement is
                  replaced, at the same or another                               made as soon as reasonably
                  premises; and                                                  possible after the loss or damage,
                                                                                 not to exceed two years. We may
                                                                                 extend this period in writing during
                                                                                 the two years.




   BP 04 46 07 13                        © Insurance Services Office, Inc., 2012                          Page 3 of 5
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 212 of 285 PageID #: 244




                   (2)    If the building is repaired or replaced at                                If shown as applicable in the Schedule of                            this
                          the same premises, or if you elect to                                     endorsement, the following applies:
                          rebuild at another premises, the most
                                                                                                    Business Income And Extra Expense Optional
                          we will pay for the increased cost of                                     Coverage
                          construction is the increased cost of
                          construction at the same premises.                                        1.   Ifa Covered Cause of Loss occurs to property
                                                                                                         at the premises described in the Declarations,
                 (3)      If    the            ordinance           or      law       requires
                                                                                                         coverage is extended to include the amount of
                          relocation to another premises, the                           most             actual and necessary loss you sustain during
                          we        wi||        increased cost of
                                               pay   for the
                                                                                                         the increased period of suspension of your
                          construction is the increased cost of                                          "operations" caused by or resulting from a
                          construction at the new premises.
                                                                                                         requirement to comply with any ordinance or
   F.   The terms          of this         endorsement apply separately to                               Iawthat:
        each building           to    which    this endorsement applies.
                                                                                                         a.   Regulates the construction or repair of any
   G. Under         thisendorsement, we will not pay                                 for loss                 property;
        due   to    any ordinance or law that:                                                           b.   Requires the tearing down of parts of any
        1.   You were    required to comply with before the                                                   property not damaged by a Covered Cause
             loss, even if the building was undamaged; and                                                    of Loss; and

        2.   You      failed to        comply        with.                                               c.   Is in   force at the time of loss.

    .Example         of Proportionate Loss Payment for                                                   However, coverage is not extended under this
        Ordinance or Law Coverage Losses (procedure as                                                   endorsement to include loss caused by or
        set forth in Section B.3. of this endorsement).                                                  resulting from   the   enforcement   of   or

        Assume:                                                                                          compliance with any ordinance or law which
                                                                                                         requires any insured or others to test for,
        o Wind    is a Covered Cause of Loss. Flood                                     is    an         monitor, clean up, remove,                      contain,      treat,
             excluded Cause of Loss;                                                                     detoxify or neutralize, or in any               way respond      to,
        O The building has a value of $200,000;                                                          or assess the effects of "pollutants".

        O Total direct physical damage to                                            building:      2.   Paragraph             H.9.    Period       Of      Restoration
             $100,000;                                                                                   Definition       is   replaced by the following:
        O The ordinance                         or law       in    this    jurisdiction        is        9.   "Period of restoration"           means      the period of
          enforced when                         building          damage equals               or              time    that:
             exceeds           50%         of the building's value;                                           a.    Begins:
        o    Portion           of     direct         physical       damage            that     is
                                                                                                                          72 hours      after    the     time    of    direct
                                                                                                                   (1)
             covered (caused by wind): $30,000;                                                                           physical loss or       damage caused by
        o    Portion of direct physical                           damage        that   is    not                          or resulting from      any Covered Cause
             covered (caused by                      flood):      $70,000; and                                            of Loss at the described premises,
                                                                                                                          unless a lesser number of hours is
        o Loss under Ordinance                           or       Law Coverage 3               of
                                                                                                                          shown   in  the Schedule of this
             this     endorsement: $60,000.
                                                                                                                          endorsement; or
        Step     1:  Determine the proportion that the covered
                                                                                                                   (2)    Immediately after the time of the
        direct      physical damage bears to the total direct
                                                                                                                          direct   physical     loss or     damage        for
        physical         damage.
                                                                                                                          Extra  Expense Coverage caused by
        $30,000 divided by $100,000 = .30                                                                                 or resulting from any Covered Cause
        Step     2:   Apply that proportion to the Ordinance or                                                           of Loss at the described premises;
        Law    loss.                                                                                                      and

        $60,000 x .30 = $18,000                                                                               b.    Ends on the       earlier of:

        In this       example, the most                  we       will    pay under          this                  (1)    The date when the property                  at the
        endorsement             for the          Coverage 3
                                                 $18,000,                loss   is                                        described       premises          should   be
        subject to the applicable Limit of Insurance and                                                                  repaired,    rebuilt      or    replaced with
        any other applicable provisions.                                                                                  reasonable        speed          and        similar
                                                                                                                          quality;or
        NOTE: The same procedure                                   applies to          losses
        under Coverages                    1   and 2 of this endorsement.




   Page 4 of 5                                                       © Insurance Services Office,        |nc.,     2012                                  BP 04 46 07      13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 213 of 285 PageID #: 245




               (2) The date when business is resumed                  The expiration date of this policy will not cut
                   at a new permanent location.                       short the "period of restoration".
            "Period of restoration" includes any
            increased period required to repair or
            reconstruct the property to comply with the
            minimum standards of any ordinance or
            law, in force at the time of loss, that
            regulates the construction or repair, or
            requires the tearing down of any property.




   BP 04 46 07 13                     © Insurance Services Office, Inc., 2012                          Page 5 of 5
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 214 of 285 PageID #: 246




   POLICY NUMBER:                                                                                                                BUSINESSOWNERS
                                                                                                                                     BP 04 56 07 13

        THIs      ENDORSEMENT CHANGES THE                                     POLICY. PLEASE                   READ        IT   CAREFULLY.

                             UTILITY SERVICES — DIRECT                                                         DAMAGE
   This endorsement modifies insurance provided under the following:


      BUSINESSOWNERS COVERAGE FORM
                                                                       SCHEDULE

                                                                                                   Communication                      Power
                                                                                water              Supply Property                Supply Property
                                                                                Supply                    Overhead Transmission Lines
                                                                               Property                            Enter Either
    Premises       Building                       Services
                                                Utility                         ("X"   If                 "Included" Or "Not Included"
     Number        Number                 Limit 0f Insurance                   Applies)                          (If Applicable)

                                 $


   Covered Property:


                                 $


   Covered Property:


                                 $


   Covered Property:


                                 $


   Information required to complete this Schedule,                if   not   shown above,        will   be shown   in   the Declarations.


   The coverage provided by          this   endorsement       is subject         B. Exception
   to the provisions of Section             I
                                                —   Property, including
                                                                                       Coverage under this endorsement for loss or
   Paragraph D. Deductibles, except as provided below.                                 damage to Covered Property does not apply to
   A. The following     is   added   to   Paragraph A. Coverage:                       loss or damage to "electronic data", including
                                                                                       destruction or corruption of "electronic data".
      We   will   pay   for loss of or           damage
                                                    Covered to
      Property described in      the Schedule, caused by the                     C. Utility Services
      interruption of service to the described premises.
                                                                                       1.   Water Supply Property, meaning the                following
      The interruption must result from direct physical                                     types of property supplying               water    to    the
      loss or damage by a Covered Cause of Loss to
                                                                                            described premises:
      the property described in Paragraph C. of this
      endorsement if such property is indicated by an                                       a.    Pumping      stations;   and
      "X" in the Schedule.
                                                                                            b.    Water mains.




   BP 04 56 07    13                                  ©   Insurance Services Office,        |nc.,       2012                            Page    1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 215 of 285 PageID #: 247




      2. Communication Supply Property, meaning                 D. As used in this endorsement, the term
         property supplying communication services,                transmission lines includes all lines which serve to
         including telephone, radio, microwave or                  transmit communication service or power,
         television services to the described premises,            including lines which may be identified as
         such as:                                                  distribution lines.
         a. Communication           transmission       lines,   E. Paragraph C. Limits Of Insurance is replaced by
             including optic fiber transmission lines;             the following:
         b. Coaxial cables; and                                    C. Limits Of Insurance
         c. Microwave radio relays except satellites.                  If a Utility Services Limit Of Insurance is shown
         It does not include overhead transmission lines               in the Schedule, such limit is part of, not in
         unless indicated in the Schedule.                             addition to, the Limit Of Insurance stated in the
                                                                       Declarations as applicable to the Covered
      3. Power Supply Property, meaning the following                  Property.
         types of property supplying electricity, steam or
         gas to the described premises:                                If no Limit of Insurance is shown for Utility
                                                                       Services, coverage under this endorsement is
         a. Utility generating plants;                                 subject to the applicable Limit Of Insurance on
         b. Switching stations;                                        the Covered Property as shown in the
         c. Substations;                                               Declarations. But this Utility Services
                                                                       endorsement does not increase the applicable
         d. Transformers; and                                          Limit of Insurance.
         e. Transmission lines.
         It does not include overhead transmission lines
         unless indicated in the Schedule.




   Page 2 of 2                            © Insurance Services Office, Inc., 2012                      BP 04 56 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 216 of 285 PageID #: 248




   POLICY NUMBER:                                                                                                                    BUSINESSOWNERS
                                                                                                                                         BP 04 57 07 13

             THIs   ENDORSEMENT CHANGES THE                                   POLICY. PLEASE                    READ        IT   CAREFULLY.

                              UTILITY SERVICES — TIME                                                   ELEMENT
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                                       SCHEDULE

                                                                                                        Communication                      Power
                                                                       water                            Supply Property                Supply Property
                                                                       Supply        Waste-                   Overhead Transmission Lines
                                                                  Property            water                            Enter Either
    Premises        Building          UtilityServices                  ("X"   If    Removal                   "Included" 0r "Not Included"
    Number          Number           Limit 0f Insurance           Applies)          Property                         (If Applicable)

                                 $


                                 $


                                 $


   Information required to complete this Schedule,                if   not   shown above,       will   be shown    in   the Declarations.


   The coverage provided by          this     endorsement   is   subject           C. Utility Services
   to the provisions of Section           I
                                              —   Property, except as                 1.   Water Supply Property, meaning the                     following
   provided below.
                                                                                           types of property supplying                    water    to    the
   A. The following     is   added   to   Paragraph A. Coverage:                           described premises:
        We will pay for loss of Business Income or Extra                                   a.    Pumping        stations;      and
        Expense at the described premises caused by the                                    b.    Water mains.
        interruption of service to the described premises.
        The   interruption    must  from direct physical
                                     result                                           2.   Wastewater Removal Property, meaning a
                                                                                           utility system for removing wastewater and
        loss or   damage by a Covered Cause   of Loss to
        the property described in Paragraph C. of this                                     sewage from the described premises, other
        endorsement if such property is indicated by an                                    than a system designed primarily for draining
        "X" in the Schedule.                                                               storm water. The utility property includes sewer
                                                                                           mains, pumping stations and similar equipment
    .   Exception                                                                          for moving the effluent to a holding, treatment
        Coverage under this endorsement does not apply                                     or disposal facility, and includes such facilities.
        to Business Income loss or Extra Expense related
                                                                                           Coverage under               this    endorsement does not
        to interruption in utility service which causes loss
                                                                                           apply to interruption in service caused by or
        or   damage to "electronic data", including                                        resulting from a discharge of water or sewage
        destruction or corruption of "electronic data".
                                                                                           due     to   heavy   rainfall   or flooding.




   BP 04     57 07 13                                © Insurance Services Office,          |nc.,       2012                                 Page    1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 217 of 285 PageID #: 249




      3. Communication Supply Property, meaning                        c. Substations;
         property supplying communication services,                    d. Transformers; and
         including telephone, radio, microwave or
         television services to the described premises,                e. Transmission lines.
         such as:                                                      It does not include overhead transmission lines
         a. Communication           transmission       lines,          unless indicated in the Schedule.
             including optic fiber transmission lines;          D. As used in this endorsement, the term
         b. Coaxial cables; and                                    transmission lines includes all lines which serve to
                                                                   transmit communication service or power,
         c. Microwave radio relays except satellites.              including lines which may be identified as
         It does not include overhead transmission lines           distribution lines.
         unless indicated in the Schedule.                      E. Paragraph C. Limits Of Insurance is replaced by
      4. Power Supply Property, meaning the following              the following:
         types of property supplying electricity, steam or         C. Limits Of Insurance
         gas to the described premises:
                                                                       The most we will pay for loss or damage in any
         a. Utility generating plants;                                 one occurrence is the Limit Of Insurance
         b. Switching stations;                                        shown in the Schedule as applicable to the
                                                                       Covered Property.




   Page 2 of 2                            © Insurance Services Office, Inc., 2012                     BP 04 57 07 13
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 218 of 285 PageID #: 250




   POLICY NUMBER:                                                                                                                                                 BUSINESSOWNERS
                                                                                                                                                                      BP 04 89 01 10

             THIs                ENDORSEMENT CHANGES THE                                                     POLICY. PLEASE                 READ          IT    CAREFULLY.

                                                          LIQUOR LIABILITY COVERAGE
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                                                                   SCHEDULE

   A.    Liquor Liability Aggregate Limit:
         $


   B.    Each                Common Cause                         Limit:

         $


   Information required to complete this Schedule,                                            if   not      shown above,     wi||   be shown       in   the Declarations.



   Section          ll
                         —       Liability      is   amended as            follows:                                          (2)     The   furnishing of alcoholic beverages to
                                                                                                                                     a person under the legal drinking age or
   A. The           insurance                  provided            under Paragraph A.1.
        Business                                                                       "bodily in-
                                                                                                                                     under the influence of alcohol; or
                                   Liability also applies to                     all

        jury" or "property                      damage"             arising out of the sell-                                 (3)     Any    statute,       ordinance           or   regulation
        ing,   serving or furnishing of alcoholic beverages.                                                                         relating to the sale,             gift,   distribution or

   B. For the insurance provided by this endorsement
                                                                                                                                     use 0f aICOhOI'C beverages'
      only, Paragraph B. Exclusions is amended as fol-                                                                  c.    Any     "bodily      injury"       or "property       damage"
      lows:                                                                                                                   with respect to which other insurance                          is   af-
                                                                                                                              fordeq’ 0r WOUId.be. afforded bUt for the ex"
        1.     Paragraph 1. Applicable To Business                                           Liabil-
                                                                                                                              haUSt'on 0fthe L'm'ts Oflnsurance'
               ityCoverages, other than Exclusions a. Ex-
               pected 0r Intended Injury, d. Workers'                                                                         This exclusion does not apply if the other
               Compensation And Similar Laws and e.                                                                           insurance responds to liability for "bodily in-
               Employer's Liability, does not apply.                                                                          jury" or "property damage" imposed on the

        2.   The             following exclusions are added:                                                                  insu.red. by reason 0f the. selling’ serving 0r
                     _       _
                                                                                                                              furnishing of any alcoholic beverage.
             Thls Insurance does not apply                                 to:
                         u                           H        H                          u
                                                                                                                C.   The    following are     added        to    Paragraph D. Liability
                                                                                             ammg
                                   _   _   _                                                   _   _


               a-         BOd'Iy 'nlury    Pmperty damage0r                                                          And Medical Expenses Limits Of Insurance:
                         out of any alcoholic beverage sold, served
                                                                                                                     D. Liability And Medical Expenses Limits Of
                         or furnished while any required license                                       is

                         not in effect.
                                                                                                                        Insurance

               b.        "Bodily injury" or "property damage" arising
                                                                                                                        5.    The Liquor        Liability       Aggregate        Limit   shown
                                                                                                                              in    the Schedule of this endorsement                     is       the
                         out of "your product". This exclusion does
                         not apply to "bodily injury" or "property dam-
                                                                                                                              most we       will    pay    for   all   "bodily injury"        and
                         age" for which the insured or the insured's                                                          "property damage" as the result of the sell-
                                                                                                                              ing, serving or furnishing of alcoholic bev-
                         indemnities may be held liable by reason of:
                                                                                                                              erages.
                     (1)         Causing or contributing                    to the intoxica-
                                       any person;
                                 tion of




   BP 04       89 01 10                                                    © Insurance Services Office,                    |nc.,    2009                                         Page    1    of 2      D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 219 of 285 PageID #: 251




         6.   Subject to the Liquor          Liability   Aggregate             Neither the Liability And Medical Expenses
              Limit,    the Each Common Cause Limit                            Limit of Insurance shown in the Declarations
              shown     in the Schedule of this endorsement                    nor its aggregate limits apply to damages aris-
              is the most we will pay for all "bodily injury"                  ing out of the selling, serving or furnishing of
              and "property damage" sustained by one or                        alcoholic beverages.
              more persons or organizations as the result
              of the selling, serving or furnishing of alco-
              holic    beverages   to   any one person.




   Page 2 of 2                                  © Insurance Services Office,   |nc.,   2009                   BP 04   89 01 10    D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 220 of 285 PageID #: 252



                                                                                                                            BUSINESSOWNERS
                                                                                                                                     BP 05 23     01 15


             THIS    ENDORSEMENT CHANGES THE                                    POLICY. PLEASE               READ      |T   CAREFULLY.

                                     CAP ON LOSSES FROM CERTIFIED
                                          ACTS OF TERRORISM
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   The       following         provisions       are      added      to the            If aggregate insured losses attributable to terrorist

   Businessowners Policy and apply                       to   Property and            acts certified under the Terrorism Risk Insurance
   Liability Coverages:                                                               Act exceed $100 billion in a calendar year and we
   A.   CAP ON CERTIFIED TERRORISM LOSSES                                             have met our insurer deductible under the
                                                                                      Terrorism Risk Insurance Act, we shall not be
        "Certified act of terrorism"    means an act that is                          liable for the    payment of any portion        of the     amount
        certified  by the Secretary of the Treasury, in                               of such losses that      exceeds $100           billion,   and    in
        accordance with the provisions of the federal                                 such case insured losses up               to that   amount are
        Terrorism Risk Insurance Act, to be an act of                                 subject to pro rata allocation in accordance with
        terrorism pursuant to such Act. The criteria                                  procedures established by the Secretary of the
        contained in the Terrorism Risk Insurance Act for                             Treasury.
        a "certified act of terrorism" include the following:
                                                                                    .The      terms        and    limitations   of   any    terrorism
        1.   The    act resulted     in     insured losses     in   excess of         exclusion, or the inapplicability or omission of a
             $5 million in the aggregate, attributable to all                         terrorism       exclusion,    do not serve to create
             types of insurance subject to the Terrorism                              coverage       for   loss   or injury or damage that is
             Risk Insurance Act; and                                                  otherwise excluded under this Policy.
        2.   The    act   is    a violent act or an act that               is

             dangerous          to     human          life,   property     or
             infrastructure      and
                                  committed by an individual
                                       is

             or individuals as part of an effort to coerce the
             civilian   population of the United States or to
             influence the policy or affect the conduct of the
             United States Government by coercion.




   BP 05 23      01 15                                    © Insurance    Services Office,   |nc.,   2015                                  Page    1   of1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 221 of 285 PageID #: 253



                                                                                                                            BUSINESSOWNERS
                                                                                                                                      BP 05 42   01 15


             THIS    ENDORSEMENT CHANGES THE                               POLICY. PLEASE                  READ        |T   CAREFULLY.

             EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
                     CERTIFIED ACT OF TERRORISM
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   The       following     provisions         are      added   to    the          2.    The     act   is   a violent act or an           act that      is

   Businessowners Liability Coverage Form BP 00 06                                      dangerous          to     human       life,     property      or
   and Section ll — Liability of the Businessowners                                     infrastructure     and    is   committed by an individual
   Coverage Form BP 00 03:                                                              or individuals as part of an effort to coerce the
                                                                                        civilian population of the United States or to
   A.   The   following exclusion       is   added:
                                                                                        influence the policy or affect the conduct of the
        This insurance does not apply            to:
                                                                                        United States Government by coercion.
        TERRORISM PUNITIVE DAMAGES                                              .The      terms        and      limitations    of     any    terrorism
        Damages        arising,   directly or indirectly,      out of a           exclusion, or the inapplicability or omission of a
        "certified    act of terrorism" that are           awarded as             terrorism exclusion,   do not serve to create
        punitive    damages.                                                      coverage for injury or damage that                    is   otherwise
                                                                                  excluded under this Policy.
   B.   The   following definition      is   added:
        "Certified act of terrorism"    means an act that is
        certified  by the Secretary of the Treasury, in
        accordance with the provisions of the federal
        Terrorism Risk Insurance Act, to be an act of
        terrorism pursuant to such Act. The criteria
        contained in the Terrorism Risk Insurance Act for
        a "certified act of terrorism" include the following:
        1.   The    act resulted insured losses in excess of
                                   in

             $5   million in the
                               aggregate, attributable to all
             types of insurance subject to the Terrorism
             Risk Insurance Act; and




   BP 05 42       01 15                                © Insurance   Services Office,   |nc.,   2015                                     Page    1   of1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 222 of 285 PageID #: 254




                                                                                                                            BUSINESSOWNERS
                                                                                                                                BP 05 77   O1 06


         THIS         ENDORSEMENT CHANGES THE                                  POLICY. PLEASE             READ        IT    CAREFULLY.

                      FUNGI          OR BACTERIA EXCLUSION                                                 (LIABILITY)

   This endorsement modifies insurance provided under the following:


      BUSINESSOWNERS COVERAGE FORM

   The   following provisions are         added   to    Section      ll
                                                                          —                  (2)   Any   loss,   costor expenses arising outof
   Liability:                                                                                      the abating, testing for, monitoring,
                                                                                                   cleaning up, removing, containing, treat-
   A. The following exclusion is added to Paragraph
                                                                                                   ing, detoxifying, neutralizing, remediat-
      B.1., Exclusions — Applicable To Business Li-
                                                                                                   ing or disposing of, or in any way re-
      ability Coverage:
                                                                                                   sponding to, or assessing the effects of,
           t.   FungiOr Bacteria                                                                   "fungi" or bacteria, by any insured or by

                (1)   "Bodily injury", "property damage" or                                        any other person or entity.
                      "personal and advertiSing_injury" Whigh                                 This exclusion does not apply to any "fungi"
                      would not have occurred,         In   whole or      In
                                                                                              or bacteria that are, are on, or are con_
                      part bUt f.” the. aetua'a alleged 0r                                    tained in, a good or product intended for
                      threatened Inhalation of, Ingestion of,                                 bodily    consumption
                      contact with, exposure to, existence of,
                      or presence of, any "fungi" or bacteria
                                                                                 B.   The   following    definition    is   added Paragraph     F.

                      on or within a building or structure, in-                       Liability    And Medical Expenses         Definitions:

                      cluding  its  contents,  regardless of                          1.   "Fungi"     means anytype or form of fungus,
                      whether any other cause, event, mate-                                includingmold or mildew and any mycotoxins,
                      rial    or product contributed concurrently                          spores, scents or by—products produced or re-
                      or     in any sequence to such injury or                             leased by fungi.
                      damage.




   BP 05   77 01 06                                         © ISO   Properties, |nc.,      2004                                     Page   1   of1   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 223 of 285 PageID #: 255




                                                                                                                                         BUSINESSOWNERS
                                                                                                                                                 BP 07       10 O1 06


              THIS       ENDORSEMENT CHANGES THE                                      POLICY. PLEASE                    READ        IT   CAREFULLY.

                                                                              MOTELS
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   With respect to coverage provided by this endorse-                                    E.   The following is added to Paragraph A. Cover-
   ment, the provisions of the Businessowners Coverage                                        ages of Section — Liability:
                                                                                                                         ll


   Form apply, unless modified by this endorsement.                                           3.   Liability     For Guests' Property
   A. Paragraph A.1.b.(2) of Section                             — Property
                                                             l                   is
                                                                                                   a.   We      will   pay those sums that you become
      replaced by the following:
                                                                                                        legally obligated      to pay as damages be-
        (2)   Property of others that is in your care, custody                                          cause of loss or destruction                  of,   or   damage
              or  control, excluding property belonging to                                              to property belonging to             your motel guests
              guests staying at your motel, except as other-                                            while the property is            on your premises or in
              wise provided in Loss Payment Property Loss                                               your possession.            We   will   have the         right   and
              Condition E.5.d.(3)(b);                                                                   duty to defend the                insured       against any
        The
                                                                                                        "suit"seeking those damages. However, we
   B.              following      is    added    to   Paragraph A.1.b. of
        Section l— Property:                                                                            will have no duty to defend the insured
                                                                                                        against any "suit" seeking damages for
        (6)   Your personal property in motel rooms                            fur-
                                                                                                        "property damage" to which this insurance
              nished by you as a motel operator.                                                        does not apply. We may, at our discretion,
   C.   The    following   is added to Paragraph A.5. Addi-                                             investigate any "occurrence" and settle any
        tional      Coverages of Section l— Property:                                                   claim or "suit" that  may result. But:
              s.    Lock Replacement                                                                    (1)    The amount we will pay for damages is
                                                                                                               limited as described in Paragraph D —
                    We        pay the necessary expenses you
                           will
                                                                                                                              And Medical Expenses Limits
                                                                                                               Liability
                    incur to replace locks for motel   rooms re-                                                                             — Liability; and
                                                                                                               Of Insurance       in Section     ll
                    sulting from theft or copying of keys or any
                    other legitimate security concern. The most                                         (2)    Our      and duty to defend end when
                                                                                                                       right
                    we will pay under this Additional Coverage                                                 we have used up the applicable Limit of
                    during each policy period is $2,500.                                                       Insurance in the payment of judgments
                                                                                                               or settlements or medical expenses.
                    This     insurance         does    not       apply to     loss
                    caused        by:                                                              b.   This insurance applies to damages result-
                                                                                                        ing from the loss or destruction of, or dam-
                   (1)   Vandalism; or
                                                                                                        age to property belonging to motel guests
                   (2)   Wear and        Tear.                                                          only if the loss or destruction of, or damage
                    Lock replacement coverage                    is   not subject                       to property took place in the "coverage terri-

                    to a deductible.                                                                    tory" during the policy period.

   D.   Our    obligation under this             coverage applies only to                          c.   This coverage does not apply to the follow-
        the   amount        of    damages       in excess of any deducti-                               ing property:
        ble   amount        stated      in   the Declarations as applica-                               (1)    Samples         or articles held for sale;
        ble to this coverage.
                                                                                                        (2)    Vehicles, including equipment, accesso-
                                                                                                               ries or any property contained in or on a
                                                                                                               vehicle;       and




   BP    07 10 01 06                                                  © ISO   Properties, |nc.,    2004                                                     Page    1    of 2   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 224 of 285 PageID #: 256




                  (3)   Property belonging to your guests while                         G. The following  is added to Paragraph D. Liability

                        the property is in a "safe deposit box" on                         And  Medical Expenses Limits Of Insurance of
                        your premises.                                                     Section ll — Liability:
   F.   The   following       is   added        to   Paragraph B. Exclu-                   5.            For Guests' Property Limits Of
                                                                                                 Liability
        sions of Section           ll
                                        —   Liability:                                           Insurance
        4.   Applicable To Liability For Guests' Property                                        a.   The most we    will pay for all damages be-

             This insurance does not apply                to:
                                                                                                      cause of loss or destruction of or damage to
                                                                                                      property belonging to your guests in any
             a.   Liability excluded under Business                      Liability                    one "occurrence", regardless of the number
                  Coverage.                                                                           of guests, is $25,000 unless a higher
                   However, with respect              to the    coverage pro-                         amount      is   shown   in   the Declarations.
                  vided for        damage       to Guests' Property, Ex-                         b.   Subject to the applicable limit stated above
                  clusion B.1.k.(4) of Section                       —   Liability                    in 5.a., the most we will pay for all damages
                                                                ll


                  does not apply;                                                                     because of loss or destruction of or dam-
                  Dishonest acts  committed by you, your                                              age to property belonging to any one guest
                  partners, members or managers;                                                      is $1,000, unless a higher amount is shown

                                                                                                      in   the Declarations.
                  Destruction of or damage to property result-
                  ing from the spilling, upsetting or leaking of                                      A|| loss,    destruction or       damage      involving a
                  any food or liquid;                                                                 single act or series of related acts                whether
                                                                                                      caused by one or more persons                  is   consid-
                  Loss or destruction of or damage to prop-
                                                                                                      ered one "occurrence".
                  erty resulting from seizure or destruction of
                  the property by order of governmental au-                             H. For coverage provided under this                     endorsement
                  thority; and                                                             the following definition        is   added    to   Section ll
                                                                                                                                                         — Li-
                                                                                           ability:
                          incurred from your release of any
                  Liability
                  other person or organization from legal Ii-                             23. "Safe Deposit Box"               means a box or safe used
                  ability.                                                                       for safe storage of valuables.         The box or safe
                                                                                                 must be in an area inaccessible to the                    public
                                                                                                 whereby the valuables are turned over                     to the
                                                                                                 custody of a motel representative. "Safe de-
                                                                                                 posit box" does not include any safe or storage
                                                                                                 facility in motel units occupied by guests.




   Page 2 of 2                                                       © ISO   Properties, |nc.,   2004                                         BP   07 10 01 06      D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 225 of 285 PageID #: 257




                                                                                                                                                BUSINESSOWNERS
                                                                                                                                                           BP 07       11 O1 06


             THIS       ENDORSEMENT CHANGES THE                                               POLICY. PLEASE                 READ          IT   CAREFULLY.

                  MOTEL —                          LIABILITY       FOR GUESTS' PROPERTY                                                                          IN
                                                             SAFE DEPOSIT BOXES
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   With respect to coverage provided by this endorse-                                            B.   The   following are           added     to    Paragraph B. Exclu-
   ment, the provisions of the Businessowners Coverage                                                sions of Section         ll
                                                                                                                                    —   Liability:
   Form are amended as follows:                                                                       4.   Applicable to Liability For Guests' Property
   A. The following              is    added       to   Paragraph A. Cover-                                In "Safe Deposit Boxes"
        ages      of Section          ll
                                           —   Liability:
                                                                                                           This insurance does not apply                   to:
        3.   Liability     For Guests' Property                         In    "Safe
                                                                                                           a.           excluded under Business
                                                                                                                Liability                                                  Liability
             Deposit Boxes"                                                                                     Coverage.
             a.   We      will   pay those sums that you become                                                 However, with respect                to the      coverage pro-
                   legally obligated     to pay as damages be-
                                                                                                                vided for    damage           to Guests' Property, Ex-
                  cause  of loss or destruction of or damage to                                                                                                        —
                                                                                                                clusion     B.1.k.(4)         of Section          ll       Liability
                  property belonging to your motel guests                                                       does not apply.
                  while the property is in a "safe deposit box"
                  on your premises.                  We
                                            wi|| have the right
                                                                                                           b.   Dishonest acts committed by you,                                your
                  and duty to defend the insured against any                                                    partners,members or managers;
                  "suit"seeking those damages. However, we                                                 c.   Destruction of or         damage          to property result-
                  will have no duty to defend the insured                                                       ing from    fire;
                  against any "suit" seeking damages for
                                                                                                           d.   Loss or destruction of or damage to prop-
                  "property damage" to which this insurance
                                                                                                                             from seizure or destruction of
                                                                                                                erty resulting
                  does not apply. We may, at our discretion,
                                                                                                                the property by order of governmental au-
                  investigate any "occurrence" and settle any
                                                                                                                thority; and
                  claim or "suit" that              may     result. But:
                                                                                                           e.   Liability incurred from your release of any
                  (1)    The amount we               wi||    pay        for   damages    is
                                                                                                                other person or organization from legal Ii-
                         limited as described in Paragraph D —
                                                                                                                ability.
                         Liability And Medical Expenses Limits
                         Of Insurance in Section — Liability; and  ll                            C.   The   followingis added to Paragraph D. Liability

                                                                                                      And  Medical Expenses Limits Of Insurance of
                         Our     right         and duty     to   defend end when
                  (2)
                                                                                                      Section ll — Liability:
                         we have used up                the applicable Limit of
                         Insurance in the payment of judgments                                        5.           For Guests' Property In "Safe
                                                                                                           Liability
                         or settlements or medical expenses.                                               Deposit Boxes" Limit 0f Insurance
                         Our     obligation         under        this    coverage ap-                      The most we        will      pay   for   alldamages because
                         plies only to the              amount          of    damages    in                of loss or destruction of or               damage to property
                         excess of any deductible amount stated                                            belonging to your motel guests while the prop-
                         in the Declarations as applicable to this                                         ertyis in a "safe deposit box" on your premises

                         coverage.                                                                         in any one "occurrence",      regardless of the
                                                                                                           number of guests, is the Liability For Guests'
             b.   This insurance applies to damages result-
                                                                                                           Property In "Safe Deposit Boxes" Limit of ln—
                  ing from the loss or destruction of or dam-
                                                                                                           surance shown in the Declarations.
                  age to property belonging to your motel
                  guests only if the loss or destruction of or
                  damage to property took place in the "cov-
                  erage     territory"          during the policy period.




   BP   07 11 01 06                                                            © ISO   Properties, |nc.,   2004                                                    Page     1   of 2   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 226 of 285 PageID #: 258




   D. For coverage provided under this endorsement
      the following definition is added to Section ll — Li-
      ability:

     23. "Safe Deposit Box"    means a box or safe used
         for safe storage of valuables. The box or safe
         must be in an area inaccessible to the      public
         whereby the valuables are turned over      to the
         custody of a motel representative. "Safe de-
         posit box" does not include any safe or storage
         facility in motel units occupied by guests.




   Page 2 of 2                                 © ISO   Properties, |nc.,   2004   BP   07 11 01 06   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 227 of 285 PageID #: 259




                                                                                                         BUSINESSOWNERS
                                                                                                            BP   10 71 02 08


          THIs    ENDORSEMENT CHANGES THE                              POLICY. PLEASE        READ   IT   CAREFULLY.

                INDIANA                  CHANGES — POLLUTION EXCLUSION
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   The    following    paragraph    is   added    to the    Busines-
   sowners Coverage Form:
   PROVISIONS RELATING TO POLLUTANTS
   In this Policy,    any exclusion,           other provi-
                                         limitation, or
   sion    relating    to   pollutants             or any
                                          ("pollutants"),
   amendment to or replacement of such exclusions,
   limitations or other provisions, applies whether or not
   the irritant or contaminant has any function in your
   business, operations, premises, site or location.




   BP    10 71 02 08                                      © ISO   Properties, |nc.,   2007                       Page   1   of1   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 228 of 285 PageID #: 260




   POLICY NUMBER:                                                                                                    BUSINESSOWNERS
                                                                                                                         BP 12 03 01 10

         THIs     ENDORSEMENT CHANGES THE                        POLICY. PLEASE                   READ          IT   CAREFULLY.

                                  LOSS PAYABLE CLAUSES
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                          SCHEDULE

   Premises Number:                  Building Number:                        Applicable Clause
                                                                             (Indicate Paragraph A, B,                C   or D):
   Description 0f Property:


   Loss Payee Name:

   Loss Payee Address:


   Premises Number:                  Building Number:                        Applicable Clause
                                                                             (Indicate Paragraph A, B,                C   or D):
   Description 0f Property:


   Loss Payee Name:

   Loss Payee Address:


   Premises Number:                  Building Number:                        Applicable Clause
                                                                             (Indicate Paragraph A, B,                C   or D):
   Description 0f Property:


   Loss Payee Name:

   Loss Payee Address:


   Information required to complete this Schedule,   if   not   shown above,    wi||   be shown      in   the Declarations.



   Nothing         endorsement increases the applicable
             in this                                                The   following     is   added   to the      Loss Payment Property
   Limit of Insurance.  We wi|| not pay any Loss Payee              Loss Condition     Section — Property, as shown
                                                                                             in             I                                   in

   more than their financial interest in the Covered Prop-          the Declarations or in the Schedule:
   erty, and we will not pay more than the applicable
                                                                    A. Loss Payable Clause
   Limit of Insurance on the Covered Property.
                                                                       For Covered Property in which both you and a
                                                                       Loss Payee shown in the Schedule or in the Dec-
                                                                       larations have an insurable interest, we will:

                                                                        1.    Adjust losses with you; and




   BP   12 03 01 10                      © Insurance Services Office,         |nc.,    2009                                        Page   1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 229 of 285 PageID #: 261




      2.   Pay any claim for loss or damage jointly to you                                                    (2)   The Loss Payee's right to recover the
           and the Loss Payee, as interests may appear.                                                                amount of the Loss Payee's claim
                                                                                                                    full

                                                                                                                    will   not be impaired.
   B. Lender's            Loss Payable Clause
                                                                                                                    At our option, we may pay to the Loss
      1.   The Loss Payee shown       in the Schedule or in

           the Declarations is a creditor, including a mort-                                                        Payee the whole principal on the debt
           gageholder or trustee, whose interest in that                                                            plus     any accrued interest. In this event,
           Covered Property is established by such writ-                                                            you     willpay your remaining debt to us.
           ten instruments as:                                                                      3.   If   we    cancel this policy,            we   will    give written

           a_   Warehouse               receipts;
                                                                                                         notlce to the Loss          Payee        at least:

           b_   A contract for deed;                                                                     a.   10'days before the effective date of cancel-
                     .              I
                                                                                                              IatlonIf we cancel for your nonpayment of

           c.   Bllls      ofladlng;                                                                          premium; or
           d-   FinanCing Statements? 0r                                                                 b.   30 days before the effective date of cancel-
           e.   Mortgages, deeds                      of    trust,       or        security                   lation if we cancel forany otherreason.
                agreements-                                                                         4.   If   we do        not     renew   this     policy,     we   will   give
       .   For Covered Property                  in   which both you and a                               written notice to the             Loss Payee           at least 10
           Loss Payee have an insurable                        interest:                                 days before the expiration date of this                     policy.

           a.   We  wi|| pay for covered loss or damage to                                       C. Contract        Of Sale Clause
                each Loss Payee in their order of prece-                                            1.   The Loss Payee shown    in the Schedule or in
                dence, as interests may appear.                                                          the Declarations is a person or organization
           b.   The Loss Payee has the right to receive                                                  you have entered a contract with for the sale of
                loss payment even if the Loss Payee has                                                  Covered Property.
                started foreclosure for similar action on the                                            For Covered Property               in     which both you and
                Covered Property.                                                                        the Loss          Payee have an insurable              interest,      we
           c.   If       we deny
                           your claim because of your acts                                               will:

                or because you have failed to comply with                                                a.   Adjust losses with you; and
                the terms of this policy, the Loss Payee wi||
                    have the right
                still                          to receive loss            payment           if
                                                                                                         b.   Pay any claim for loss or damage jointly to
                the Loss Payee:                                                                               you and the Loss Payee, as interests may
                                                                                                              appean
                (1)       Pays any premium due under this                            policy
                          at our request if you have failed                          to   do             The following is added              to    Paragraph H. Other
                                                                                                         Insurance in Section                Ill
                                                                                                                                                    —   Common         Policy
                          so;
                                                                                                         Conditions:
                (2)       Submits a signed, sworn proof of loss
                          within 60 days after receiving notice                                          For Covered Property that is the subject of a
                                                                                                         contract of sale, the word "you" includes the
                          from us of your failure to do so; and
                                                                                                         Loss Payee.
                (3)       Has     notified    us of any change                in   owner-
                          ship,     occupancy or substantial change
                                                                                                 D. Building        Owner Loss Payable Clause
                          in risk    known to the Loss Payee.                                       1.   The Loss Payee shown in the Schedule or in
                                                                                                         the Declarations is the owner of the described
                All ofthe terms of Section — Property          l                          will

                then apply directly to the Loss Payee.                                                   building, in       which you are a tenant.

           d.   If we pay the Loss Payee          any loss or      for
                                                                                                         We      will   adjust losses to the described building

                damage and deny payment         you because        to
                                                                                                         with the Loss Payee.              Any      loss   payment made
                                                                                                         to the Loss Payee                 will     satisfy     your claims
                of your acts or because you have failed to
                                                                                                         against us for the owner's property.
                comply with the terms of this policy:
                (1)       The Loss Payee's                 rights will        be trans-                  We will adjust losses to tenant's improvements

                          ferred to us to the extent of the                        amount                and betterments with you, unless the lease
                                                                                                         provides otherwise.
                          we    pay;    and




   Page 2 of 2                                                 © Insurance Services Office,              |nc.,    2009                                     BP   12 03 01 10         D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 230 of 285 PageID #: 262




   POLICY NUMBER:                                                                                                               BUSINESSOWNERS
                                                                                                                                    BP 14 05 07 13

             THIs    ENDORSEMENT CHANGES THE                                     POLICY. PLEASE                READ        IT   CAREFULLY.

             ADDITIONAL INSURED — GRANTOR OF FRANCHISE
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                                           SCHEDULE

    Name 0f Person(s) 0r Organization(s):




    Information required to complete this Schedule,                   if   not   shown above,   will   be shown     in   the Declarations.



   Section ll—Liabilityis amended as follows:                                        B. With respect to the insurance afforded to these
                     -        -
                                                                                        additional insureds, the following is added to
   A'                         IS   added   t0   Paragraph C'   Who    ls   An
        theuioelldiwmg                                                                  Paragraph D. Liability              And Medical Expenses
                                                .   .             _
                                                                                        Limits Oflnsurance:
        Any person(s)     or organization(s) shown In the
                                                                                        If coverage provided to the additional   insured is
        Schedule      also an additional insured, but only
                         is
                                                                                        required by a contract or agreement, the most we
        with respect to their liability as a grantor of a
                                                                                        will pay on behalf of the additional insured is the
        franchise to you.
                                                                                        amount of insurance:
        However:
                                                                                        1.   Required by the contract or agreement; or
        1.   The insurance    afforded to such additional
             insured only applies to the extent permitted by
                                                                                        2.   Available       under        the applicable Limits        Of
                    and                                                                      Insurance shown         in    the Declarations;
             law;

        2.   If coverage provided to the additional insured is                          whichever      is   less.

             required by a contract or agreement, the                                   This   endorsement shall   not                 increase        the
             insurance afforded to such additional insured                              applicable Limits Of Insurance                shown     in     the
             will not be broader than that which you are                                Declarations.
             required by the contract or agreement to
             provide for such additional insured.




   BP   14 05 07 13                                     © Insurance Services Office,         |nc.,   2012                                Page     1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 231 of 285 PageID #: 263




                                                                                                   BUSINESSOWNERS
                                                                                                       BP 14 45 12 10

         THIS   ENDORSEMENT CHANGES THE                       POLICY. PLEASE           READ   |T   CAREFULLY.

                                        INDIANA CHANGES —
                      WORKERS' COMPENSATION EXCLUSION
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM

   The following is added to Paragraph B.1.d. Workers'
   Compensation And Similar Laws Exclusion:
             This exclusion also applies to any obligation
             of the insured under the Indiana Workers'
             Compensation statutes arising out of the
             failure of the insured to exact from a
             contractor (or subcontractor if the insured is
             a contractor) a certificate from the workers'
              compensation    board   showing    that   the
             contractor (or subcontractor) has complied
             with the applicable workers' compensation
             insurance requirements.




   BP   14 45 12 10                      © Insurance Services Office,   |nc.,   2010                      Page   1   of1   D
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 232 of 285 PageID #: 264



                                                                                                                                      BUSINESSOWNERS
                                                                                                                                              BP 15 04 05 14

        THIS        ENDORSEMENT CHANGES THE                                             POLICY. PLEASE              READ        |T   CAREFULLY.

            EXCLUSION — ACCESS OR DISCLOSURE OF
         CONFIDENTIAL OR PERSONAL INFORMATION AND
            DATA-RELATED LIABILITY — WITH LIMITED
                  BODILY INJURY EXCEPTION
   This endorsement modifies insurance provided under the following:


      BUSINESSOWNERS COVERAGE FORM

   A. Exclusion B.1.q. of Section                      ll
                                                              —      Liability     is                   However,          unless Paragraph (1) above
      replaced bythe following:                                                                        applies,     this    exclusion does not apply to

         This insurance does not apply                      t0:
                                                                                                       damages because           of "bodily injury".

         q.   Access Or Disclosure Of Confidential 0r                                                  As used       in    this exclusion,    electronic data

               Personal Information                And       Data-related
                                                                                                       means        information,    or computer
                                                                                                                                      facts

               Liability
                                                                                                       programs stored as or on, created or used
                                                                                                       on, or transmitted to or from computer
              (1)   Damages, other than damages because                                                software     (including   systems     and
                    of   "personal          and    advertising             injury",
                                                                                                       applications software), on hard or floppy
                    arising  out of any access         to or                                           disks,      CD-ROMs,      tapes, drives, cells, data
                    disclosure    of   any     person's   or                                            processing          devices     or    any     other
                    organization's confidential or personal                                             repositories of      computer software which are
                    information,           including         patents,         trade                     used        with       electronically      controlled
                    secrets, processing methods,                        customer                       equipment. The term computer programs,
                    lists,   financial       information,            credit      card                  referred to in the foregoing description of
                    information,          health      or any
                                                   information                                         electronic data, means a set of related
                    other type of nonpublic information; or                                            electronic instructions which direct the
              (2)   Damages          arising out of the loss of, loss                                  operations and functions of a computer or
                    of   use    of,       damage     to,           corruption     of,                  device connected to it, which enable the
                    inability        to    access,          or       inability     to                  computer or device to receive, process,
                    manipulate electronic data.                                                        store, retrieve or      send data.
              This exclusion applies even                     if   damages        are
              claimed          for        notification            costs,      credit
               monitoring       expenses,          forensic           expenses,
                             expenses or any other loss,
               public relations
              cost or expense incurred by you or others
              arising out of that which is described in
              Paragraph (1) or (2) above.




   BP 15 04 05 14                                           © Insurance          Services Office,   |nc.,   2013                                 Page   1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 233 of 285 PageID #: 265




   B.   The     following  added to Paragraph B.1.p.
                            is                                                               This exclusion applies even if damages are
        Personal     And
                       Advertising Injury Exclusion of                                       claimed    for   notification costs,   credit
        Sectionll—Liability:                                                                 monitoring expenses, forensic expenses,
                                                                                             public relations expenses or any other loss,
           This insurance does not apply             to:
                                            _   _          _
                                                                                             cost or expense Incurred by you or others
           P-    Personal   And       Advert's'“9 '"lury                                     arising out of any access to or disclosure of
                 "Personal and advertising          injury":                                 any person's or organization's confidential
                                                                                             or personal mformat'on'
                 Arising out of   any access        to or disclosure of
                 any person's or organization's                confidential
                 or personal information, including patents,
                 trade   secrets,    processing    methods,
                 customer    lists,   financial information, credit
                 card information, health information or any
                 other type of nonpublic information.




   Page 2 of 2                                       © Insurance       Services Office,   |nc.,   201 3                  BP   15 04 05 14
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 234 of 285 PageID #: 266




   POLICY NUMBER:                                                                                              BUSINESSOWNERS
                                                                                                                   BP 15 26 01 14

          THIS     ENDORSEMENT CHANGES THE                          POLICY. PLEASE            READ        |T   CAREFULLY.

     INDIANA ACTUAL CASH VALUE FOR ROOF SURFACING
   This endorsement modifies insurance provided under the following:


        BUSINESSOWNERS COVERAGE FORM
                                                           SCHEDULE

                                                                                                   Indicate Applicability
               Premises Number                     Building         Number               (Paragraph A. and/or Paragraph            B.)




   Information required to complete this Schedule,    if   not   shown above,    will   be shown   in   the Declarations.



   A. The following provision applies to Section        —  I          B. For   the purpose of this endorsement,          roof
      Property with respect to the building(s) identified                surfacing refers to the shingles, tiles, cladding,
      in the Schedule as being subjecttothis Paragraph                   metal or synthetic sheeting or similar materials
        A.:                                                              covering the roof and includes all materials used in
                                                                         securing the roof surface and all materials applied
        The    following is added to Paragraph E_5_d_(3)       of
                                                                         to  or under the roof surface for mOIsture
        the   Loss Payment Property Loss Condition:
                                                                         protection,     as well as roof flashing.
                   (f)   Roof surfacing.




   BP   15 26 01 14                        © Insurance Services Office,        |nc.,   2013                             Page   1   of1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 235 of 285 PageID #: 267


                                               QUICK REFERENCE

                                 BUSINESSOWNERS POLICY
                                 READ YOUR POLICY CAREFULLY

                                                                                                      Beginning
    BUSINESSOWNERS COVERAGE FORM – SECTION I – PROPERTY                                                on Page
        A. Coverage
            1. Covered Property                                                                           1
            2. Property Not Covered                                                                       2
            3. Covered Causes of Loss                                                                     2
            4. Limitations                                                                                2
            5. Additional Coverages                                                                       3
            6. Coverage Extensions                                                                       14
        B. Exclusions                                                                                    17
        C. Limits of Insurance                                                                           23
        D. Deductibles                                                                                   23
        E. Property Loss Conditions
            1. Abandonment                                                                               24
            2. Appraisal                                                                                 24
            3. Duties in the Event of Loss or Damage                                                     24
            4. Legal Action Against Us                                                                   24
            5. Loss Payment                                                                              24
            6. Recovered Property                                                                        27
            7. Resumption of Operations                                                                  27
            8. Vacancy                                                                                   27
        F. Property General Conditions
            1. Control of Property                                                                       28
            2. Mortgage Holders                                                                          28
            3. No Benefit to Bailee                                                                      28
            4. Policy Period, Coverage Territory                                                         28
        G. Optional Coverages
            1. Outdoor Signs                                                                             29
            2. Money and Securities                                                                      29
            3. Employee Dishonesty                                                                       29
            4. Equipment Breakdown Protection Coverage                                                   31
        H. Property Definitions
            1. “Computer”                                                                                32
            2. “Counterfeit”                                                                             32
            3. “Electronic Data”                                                                         32
            4. “Fungi”                                                                                   32
            5. “Manager”                                                                                 32
            6. “Member”                                                                                  32
            7. “Money”                                                                                   32
            8. “Operations”                                                                              32
            9. “Period of Restoration”                                                                   32
           10. “Pollutants”                                                                              33
           11. “Securities”                                                                              33
           12. “Specified Causes of Loss”                                                                33
           13. “Stock”                                                                                   33
           14. “Valuable Papers and Records”                                                             33

   BP7003(7-13)          Includes copyrighted material of ISO Properties, Inc. with its permission.    Page 1 of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 236 of 285 PageID #: 268


                                                                                                       Beginning
 BUSINESSOWNERS COVERAGE FORM – SECTION II – LIABILITY                                                  on Page
     A.  Coverages
         1. Business Liability                                                                            34
         2. Medical Expenses                                                                              36
     B.  Exclusions
         1. Applicable to Business Liability Coverage                                                     36
         2. Applicable to Medical Expenses Coverage                                                       42
         3. Applicable to both Business Liability Coverage and Medical Expenses Coverage –
              Nuclear Energy Liability Exclusion                                                          42
     C.  Who Is An Insured                                                                                44
     D.  Liability and Medical Expenses Limits of Insurance                                               45
     E.  Liability and Medical Expenses General Conditions
         1. Bankruptcy                                                                                    45
         2. Duties in the Event of Occurrence, Offense, Claim or Suit                                     46
         3. Legal Action Against Us                                                                       46
         4. Separation of Insureds                                                                        46
     F.  Liability and Medical Expenses Definitions
         1. “Advertisement”                                                                               46
         2. “Auto”                                                                                        46
         3. “Bodily Injury”                                                                               46
         4. “Coverage Territory”                                                                          46
         5. “Employee”                                                                                    47
         6. “Executive Officer”                                                                           47
         7. “Hostile Fire”                                                                                47
         8. “Impaired Property”                                                                           47
         9. “Insured Contract”                                                                            47
        10. “Leased Worker”                                                                               47
        11. “Loading or Unloading”                                                                        48
        12. “Mobile Equipment”                                                                            48
        13. “Occurrence”                                                                                  48
        14. “Personal and Advertising Injury”                                                             48
        15. “Pollutants”                                                                                  48
        16. “Products – Completed Operations Hazard”                                                      49
        17. “Property Damage”                                                                             49
        18. “Suit”                                                                                        49
        19. “Temporary Worker”                                                                            49
        20. “Volunteer Worker”                                                                            49
        21. “Your Product”                                                                                49
        22. “Your Work”                                                                                   50
 BUSINESSOWNERS COVERAGE FORM – SECTION III – COMMON POLICY CONDITIONS
    A. Cancellation                                                                                       50
    B. Changes                                                                                            51
    C. Concealment, Misrepresentation or Fraud                                                            51
    D. Examination of Your Books and Records                                                              51
    E. Inspections and Surveys                                                                            51
    F. Insurance Under Two or More Coverages                                                              51
    G. Liberalization                                                                                     51
    H. Other Insurance                                                                                    51
    I.  Premiums                                                                                          51
    J. Premium Audit                                                                                      52
    K. Transfer of Rights of Recovery Against Others To Us                                                52
    L. Transfer of Your Rights and Duties Under This Policy                                               52


BP7003(7-13)              Includes copyrighted material of ISO Properties, Inc. with its permission.    Page 2 of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 237 of 285 PageID #: 269


                                                                                                                                          BUSINESSOWNERS

            THIS         ENDORSEMENT CHANGES THE                                   POLICY. PLEASE                  READ          IT    CAREFULLY.

                                                                  TEXAS CHANGES
   This endorsement modifies insurance provided under the following:

       EQUIPMENT BREAKDOWN COVERAGE                                     (Including Electronic Circuitry Impairment)


      A.   The    following coverages are added:                                     B.   As        respects            Equipment           Breakdown
           1.     Defense                                                                 Coverage      only, the following are             added:

                  If   a claim or     “suit” is
                                       brought against you
                                                                                          1.   Bankruptcy
                  alleging that you are liable for damage                                      The bankruptcy or insolvency of you or
                  to property of another in your care,                                         your estate will not relieve us of an
                  custody or control that was directly                                         obligation under this coverage section.
                  caused by an “accident” or “electronic                                  2.   Legal Action Against               Us
                  circuitry   impairment”    to   “covered
                  equipment” we will either:                                                   No one may  bring a legal action against
                                                                                               us  under this Equipment Breakdown
                  a.     Settle the claim or “suit”; or
                                                                                               coverage unless:
                  b.     Defend you against the claim or                                       a.    There has been full compliance with
                         “suit”  but keep for ourselves the
                                                                                                     all the terms of this Equipment
                         right to settle it at any point.
                                                                                                     Breakdown coverage; and
                  Supplementary Payments                                                       b.    The    action      is   brought within 2 years
                  We will       pay, with respect to any claim or                                    and    day from the date that cause
                                                                                                            1

                  “suit”   we     defend:                                                            of action first accrues. A cause of
                                                                                                     action accrues on the date of the
                  a.     All   expenses we        incur;
                                                                                                     initial      breach       of      our contractual
                  b.     The   cost of bonds to release                                              duties as alleged            in   the action; or
                         attachments, but only for bond
                         amounts    within   the  Limit of
                                                                                               c.    We   agree in writing that you have
                         Insurance.         We
                                           do not have to                                            an obligation to pay for damage to
                         furnish these bonds;
                                                                                                     Covered Property of others or until
                                                                                                     the amount of that obligation has
                  c.     Allreasonable expenses incurred by                                          been determined by final judgment
                         you at our request to assist us in the                                      or arbitration award.     No one has
                         investigation or defense of the claim                                       the right under this policy to bring us
                         or     “suit”,   including      actual   loss     of                        into an action to determine your
                         earnings up to $100 a day because                                           liability.
                         of time off from work;
                                                                                     C.   With      respect        to    Equipment          Breakdown
                  d.     All  costs taxed against you              in    any              Coverage       only,      the following          Definition    is
                         "suit” we defend;
                                                                                          added:
                  e.    Pre-judgment     interest  awarded                                “Suit”     means          a    civil         proceeding    and
                         against you on that part of the                                  includes:
                        judgment we pay. If we make an
                        offer to pay the applicable Limit of
                                                                                          1.   An arbitration proceeding in which
                        Insurance, we will not pay any pre-
                                                                                               damages are claimed and to which you
                        judgment interest based on that                                        must submit              or   do        submit with      our
                         period of time after the offer; and
                                                                                               consentor

                  f.              on the full amount of any
                         All interest
                                                                                          2.   Any    other alternative dispute resolution
                        judgment that accrues after entry of                                   proceeding in which damages are
                                                                                               claimed and to which you submit with
                        the judgment and before we have
                                                                                               ourconsent.
                         paid, offered to pay, or deposited                in

                         court the part of the judgment that               is

                         within the Limit of Insurance             shown
                         in    the Declarations.

                         These payments           will   not reduce the
                         Limit of Insurance.




   BP7199(1—19)                               Includes copyrighted material of ISO Properties, Inc. with   its   permission.                              Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 238 of 285 PageID #: 270


                                                                                                                                              BUSINESSOWNERS

                    THIS       ENDORSEMENT CHANGES THE                               POLICY. PLEASE                      READ        IT   CAREFULLY.

                    EXPANDED BUSINESSOWNERS EXTENSION ENDORSEMENT
   This endorsement modifies insurance provided under the following:

        BUSINESSOWNERS COVERAGE FORM

   SECTION I— PROPERTY                                                                        a.      Debris Removal
   With respect to coverage provided by                       this   endorsement,                     (4)    We will  pay up to an additional $100,000 for
   the provisions of the Businessowners Coverage Form                                                        debris removal expense, for each location,
   apply, unless modified by this endorsement.         The                                                   in any one occurrence of physical loss or

   coverage provided by this endorsement applies                                                             damage to Covered Property, if one or both
   separately to each location shown in the Declarations.                                                    of the following circumstances apply:

   1.   In    regard      to    coverage            on      “Computer(s)”     and                            (a)    The     total of      the actual debris removal
        “Electronic       Data”,           A.     Coverage,          1.   Covered                                   expense plus the amount we pay for
        Property, b.(2)         is   replaced by the following:                                                     direct physical loss or damage exceeds
                                                                                                                    the Limit of Insurance on the Covered
        (2)   Property of others that               is in  your care, custody
                                                        an item(s) of personal                                      Property that has sustained loss or
              or control.           However,       if

              property of others is subject to a written
                                                                                                                    damage.
              contract which governs your liability for loss or                                              (b)    The      actual       debris     removal       expense
              damage to that item(s), then valuation of that                                                        exceeds          25%     of     the
                                                                                                                                                     of the  sum
              item(s) will be based on the amount for which                                                         deductible plus the amount that we pay
              you are liable under such contract, but not to                                                        for direct physical loss or damage to
              exceed the lesser of the replacement cost of                                                          the    Covered    Property   that   has
              the property or the Limit of Insurance applying                                                       sustained loss or damage.
              to Business Personal Property at the described
                                                                                                             Therefore,         if    Paragraphs          (4)(a)    and      or
              location.
                                                                                                             (4)(b) apply, our total payment for direct
   2.   A. Coverage, 4. Limitations, c.                       is   replaced by the                           physical   loss or damage and       debris
        following:                                                                                           removal expense may reach but will never
        c.    For loss or      damage by the following types
                                                    theft,
                                                                                                             exceed the Limit of Insurance of the
              of property are covered only up to the limits
                                                                                                             Covered Property that has sustained loss
                                                                                                             or damage, plus $100,000.
              shown:
                                                                                              b.      Preservation Of Property
              (1)   $5,000 for furs, fur garments and garments
                    trimmed with fur.                                                                 (2)    Only     if   the loss or     damage occurs           within    90
                                              watches,    watch                                              days    after the property           is first   moved.
              (2)   $5,000           for        jewelry,
                    movements, jewels, pearls, precious and                                   c.      Fire   Department Service Charge
                    semi-precious stones, bullion, gold, silver,
                                                                                                      When      fire department is called to save or
                                                                                                                   the
                    platinum and other precious alloys or
                                                                                                      protect Covered Property from a Covered
                    metals. This limit does not apply to jewelry
                                                                                                      Cause of Loss, we will pay up to $25,000 for
                    and watches worth $100 or less per item.                                          service at each premises described in the
              (3)   $5,000     for patterns, dies,            molds and forms.                        Declarations, unless a different limit is shown in
                                                                                                      the Declarations. Such limit is the most we wi||
   3.   A. Coverage,      Additional Coverages, a. Debris
                               5.
        Removal, Paragraph (4), b. Preservation Of                                                    pay regardless of the number of responding fire
                                                                                                      departments or fire units, and regardless of the
        Property, Paragraph (2) c. Fire Department
        Service Charge, f. Business Income, Paragraph                                                 number or type of services performed.
        (2)(a), h. Pollutant Clean Up And Removal, Third                                              This Additional Coverage applies to your                        liability

        Paragraph, i. Civil Authority, j. Money Orders                                                       department service charges:
                                                                                                      for fire
        And "Counterfeit Money", k. Forgery Or                                                        (1)    Assumed by          contract or agreement prior to
        Alteration, Paragraph (4), m. Business Income
                                                                                                             |oss;or
        From Dependent Properties, Paragraph (1) and
                  and o. Fire Extinguisher Systems                                                    (2)    Required by        local ordinance.
        (6)(a),
        Recharge Expense, Paragraph (3) and p.
        Electronic Data, Paragraph (3) are replaced by the
        following:




   BP7200(1-19)                                    Includes   oopyﬁgned nmrial   or Iso Properties,   Im with is permission.                                       Page1    of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 239 of 285 PageID #: 271


    f.   Business Income                                                          (2) The action of civil authority is taken in
         (2) Extended Business Income                                                  response to dangerous physical conditions
                                                                                       resulting from the damage or continuation
               (a) If the necessary suspension of your                                 of the Covered Cause of Loss that caused
                   "operations" produces a Business                                    the damage, or the action is taken to
                   Income loss payable under this policy,                              enable a civil authority to have unimpeded
                   we will pay for the actual loss of                                  access to the damaged property.
                   Business Income you incur during the
                   period that:                                                   Civil Authority Coverage for Business Income
                                                                                  will begin immediately after the time of the first
                   (i) Begins on the date property except                         action of civil authority that prohibits access to
                        finished stock is actually repaired,                      the described premises and will apply for a
                        rebuilt or replaced and "operations"                      period of up to four consecutive weeks from the
                        are resumed; and                                          date on which such coverage began.
                   (ii) Ends on the earlier of:                                   Civil Authority Coverage for necessary Extra
                        i. The date you could restore                             Expense will begin immediately after the time of
                            your      "operations",    with                       first action of civil authority that prohibits access
                            reasonable speed, to the level                        to the described premises and will end:
                            which would generate the                              (1) Four consecutive weeks after the date of
                            Business Income amount that                                 that action; or
                            would have existed if no direct
                            physical loss or damage had                           (2) When your Civil Authority Coverage for
                            occurred; or                                              Business Income ends;
                        ii. 90 consecutive days after the                         whichever is later.
                            date determined in Paragraph                          The definitions of Business Income and Extra
                            (a)(i) above, unless a greater                        Expense contained in the Business Income and
                            number of consecutive days is                         Extra Expense Additional Coverages also apply
                            shown in the Declarations.                            to this Civil Authority Additional Coverage. The
               However, Extended Business Income does                             Civil Authority Additional Coverage is not
               not apply to loss of Business Income                               subject to the Limits Of Insurance of Section I –
               incurred as a result of unfavorable business                       Property.
               conditions caused by the impact of the                        j.   Money Orders And "Counterfeit Money"
               Covered Cause of Loss in the area where                            We will pay for loss resulting directly from your
               the described premises are located.                                having accepted in good faith, in exchange for
    h. Pollutant Clean Up and Removal                                             merchandise, "money" or services:
       The third paragraph is replaced with the                                   (1) Money orders issued by any post office
       following:                                                                     express company or “financial institution”
         The most we will pay for each location under                                 that are not paid upon presentation; or
         this Additional Coverage is $50,000 for the sum                          (2) "Counterfeit money" that is acquired during
         of all such expenses arising out of Covered                                  the regular course of business.
         Causes of Loss occurring during each separate                            The most we will pay for any loss under this
         12 month period of this policy.                                          Additional Coverage is $50,000.
    i.   Civil Authority                                                     k. Forgery Or Alteration
         When a Covered Cause of Loss causes                                      (4) The most we will pay for any loss in any
         damage to property other than property at the                                one occurrence, including legal expenses,
         described premises, we will pay for the actual                               under this Additional Coverage is $50,000,
         loss of Business Income you sustain and                                      unless a higher Limit Of Insurance is shown
         necessary Extra Expense caused by action of                                  in the Declarations.
         civil authority that prohibits access to the
         described premises, provided that both of the                       m. Business            Income     From       Dependent
         following apply:                                                       Properties
         (1) Access     to    the    area    immediately                          (1) We will pay for the actual loss of Business
             surrounding the damaged property is                                      Income you sustain due to physical loss or
             prohibited by civil authority as a result of                             damage at the premises of a dependent
             the damage, and the described premises                                   property or secondary dependent property
             are within that area but are not more than                               caused by or resulting from any Covered
             one mile from the damaged property; and                                  Cause Of Loss.




BP7200(1-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.                 Page 2 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 240 of 285 PageID #: 272


                However, this Additional Coverage does                                     b. The most we will pay under this
                not apply when the only loss at the                                           Extension, for the sum of Business
                premises of a dependent property or a                                         Income loss and Extra Expense
                secondary dependent property is loss or                                       incurred, is $500,000 at each location.
                damage to "electronic data", including                                     c. Insurance under this Extension for each
                destruction or corruption of "electronic                                      newly acquired location will end when
                data". If the dependent property or                                           any of the following first occurs:
                secondary dependent property sustains
                loss or damage to "electronic data" and                                       (1) This policy expires;
                other property, coverage under this                                             (2) 120 days expire after you acquire
                Additional Coverage will not continue once                                          or begin to construct the property;
                the other property is repaired, rebuilt or                                          or
                replaced.                                                               (3) You report values to us.
                The most we will pay under this Additional                              We will charge you additional premium
                Coverage is $50,000 at each described                                   for values reported from the date you
                premises due to damage from a Covered                                   acquire the property.
                Cause Of Loss at any one dependent
                property.                                                  5. A. Coverage, 5. Additional Coverages is
                                                                              amended by adding the following coverage:
            (6) The coverage period for Business Income
                under this Additional Coverage:                               s. Lock Replacement And Rekeying
                (a) Begins immediately after the time of                              We will pay the necessary expenses you incur
                    direct physical loss or damage caused                             to replace or rekey locks made necessary due
                    by or resulting from any Covered                                  to theft or unauthorized copying of keys or any
                    Cause Of Loss at the described                                    other legitimate security concern.
                    premises of the dependent property or                             This insurance does not apply to loss caused
                    secondary dependent property; and                                 by:
       o. Fire  Extinguisher            Systems         Recharge                      (1) Vandalism; or
          Expense
                                                                                      (2) Wear and Tear.
            (3) The most we will pay under this Additional
                                                                                      The most we will pay under this Additional
                Coverage is the actual cost to recharge or
                                                                                      Coverage during each policy period is $10,000.
                replace, whichever is less.
                                                                                      Lock replacement and rekeying is not subject to
       p. Electronic Data
                                                                                      a deductible.
            (3) The most we will pay under this Additional
                                                                                 t.   Spoilage Coverage
                Coverage – Electronic Data for all loss or
                damage sustained in any one policy year,                              (1) This policy is extended to cover “perishable
                regardless of the number of occurrences of                                stock” at the described premises owned by
                loss or damage or the number of premises,                                 you or by others that is in your care,
                locations or computer systems involved, is                                custody or control.
                $25,000, unless a higher Limit Of Insurance                           (2) For the purpose of this extension only, the
                is shown in the Declarations.                                             Covered Cause of Loss is defined as:
                  If loss payment on the first occurrence does                             (a) Breakdown or Contamination, meaning:
                  not exhaust this amount, then the balance
                  is available for subsequent loss or damage                                    (i) Change in temperature or humidity
                  sustained in, but not after, that policy year.                                    resulting      from     mechanical
                  With respect to an occurrence which begins                                        breakdown or mechanical failure of
                  in one policy year and continues or results                                       refrigerating, cooling or humidity
                  in additional loss or damage in a                                                 control apparatus or equipment, but
                  subsequent policy year(s), all loss or                                            only while such equipment or
                  damage is deemed to be sustained in the                                           apparatus is at the described
                  policy year in which the occurrence began.                                        premises; or
   4. A. Coverage, 5. Additional Coverages, f.                                                  (ii) Contamination by the refrigerant.
      Business Income is amended by the addition of                                        (b) Power Outage, meaning change in
      the following:                                                                           temperature or humidity resulting from
       f.   Business Income                                                                    complete or partial interruption of
                                                                                               electrical power, either on or off the
            (5) Newly Acquired Locations                                                       described premises, due to conditions
                a. You may extend your Business Income                                         beyond your control.
                   Coverage to apply to property at any
                   location you acquire other than at fairs
                   or exhibitions.


   BP7200(1-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.               Page 3 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 241 of 285 PageID #: 273


         (3) For the purpose of this Additional Coverage                           (2) The coverage described in Paragraph (1) of
             only, the following Exclusions are added:                                 this Additional Coverage does not apply to
               We will not pay for loss or damage caused                               loss or damage resulting from:
               by or resulting from:                                                   (a) An insured's failure to keep a sump
               (a) The disconnection of any refrigerating,                                  pump or its related equipment in proper
                   cooling, humidity control system from                                    working condition;
                   the source of power.                                                (b) An insured's failure to perform the
               (b) The deactivation of electrical power                                    routine     maintenance      or    repair
                   caused by the manipulation of any                                       necessary to keep a sewer or drain free
                   switch or other device used to control                                  from obstructions; or
                   the flow of electrical power or current.                            (c) Sump pump failure which is caused by
               (c) The inability of an Electrical Utility                                  or results from failure of power, unless
                   Company or other power source to                                        this policy is endorsed to cover power
                   provide sufficient power due to:                                        failure    affecting    the     described
                                                                                           premises.
                   (i) Lack of fuel;
                                                                                   (3) With respect to the coverage provided
                   (ii) Governmental order; or                                         under this Additional Coverage, Exclusion
                   (iii) Lack of generating capacity to meet                           B.1.g. Water in Section I – Property is
                         demand.                                                       replaced by the following:
             (d) Breaking of any glass that is a                                        g. Water
                 permanent part of any refrigerating,                                      (1) Flood, surface water, waves
                 cooling or humidity control unit.                                             (including tidal wave and tsunami),
         (4) The most we will pay under this Additional                                        tides, tidal water, overflow of any
             Coverage is $10,000 per any one                                                   body of water, or spray from any of
             occurrence.                                                                       these, all whether or not driven by
                                                                                               wind (including storm surge);
         (5) If Petroleum Marketers Industry Extension,
             form BP7148 applies, this Additional                                            (2) Mudslide or mudflow;
             Coverage does not apply.                                                        (3) Water under the ground surface
    u. Arson And Theft Rewards                                                                   pressing on, or flowing or seeping
                                                                                                 through:
         We will reimburse you for rewards paid by you
         to any person or persons, other than you, your                                          (a) Foundations, walls, floors or
         officers, “managers”, your “employees” or your                                              paved surfaces;
         active “members”, for information leading to an                                           (b) Basements, whether paved or
         arson or theft conviction in connection with a                                                not; or
         covered loss to covered property resulting from
         fire or theft.                                                                            (c) Doors, windows     or   other
                                                                                                       openings.
         The most we will pay under this Additional
         Coverage is $10,000 per loss. This is the most                            (4) Waterborne material carried or otherwise
         we will pay regardless of the number of persons                               moved by any of the water referred to in
         who provided the information.                                                 Paragraph (1) or (3), or material carried or
                                                                                       otherwise moved by mudslide or mudflow.
    v. Water Back-Up And Sump Overflow
                                                                                       This exclusion applies regardless of
         (1) We will pay for direct physical loss or                                   whether any of the above, in Paragraphs
             damage to Covered Property, covered                                       g.(1) through g.(4), is caused by an act of
             under Section I – Property, caused by or                                  nature or is otherwise caused. An example
             resulting from:                                                           of a situation to which this exclusion applies
               (a) Water which backs up through or                                     is the situation where a dam, levee, seawall
                   overflows from a sewer or drain; or                                 or other boundary or containment system
                                                                                       fails in whole or in part, for any reason, to
               (b) Water which overflows from a sump,
                                                                                       contain the water.
                   even if the overflow results from
                   mechanical breakdown of a sump                                      But if any of the above, in Paragraph g.(1)
                   pump or its related equipment.                                      through g.(4), results in fire, explosion or
                                                                                       sprinkler leakage, we will pay for the loss or
               However, with respect to Paragraph (b)                                  damage caused by that fire, explosion or
               above, we will not pay the cost of repairing                            sprinkler leakage.
               or replacing a sump pump or its related
               equipment in the event of a mechanical                              (5) For the purposes of this Additional
               breakdown.                                                              Coverage, the term drain includes a roof
                                                                                       drain and related fixtures.



BP7200(1-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.              Page 4 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 242 of 285 PageID #: 274


          (6) The most we will pay for this Additional                               (4) All loss or damage:
              Coverage in any one annual policy period,                                   (a) Caused by one or more persons; or
              regardless of the number of locations
              scheduled,     occurrences,     accidents,                                  (b) Involving a single act or series of acts is
              insureds or claims made is $25,000 for                                          considered one occurrence.
              Water Backup and Sump Overflow unless a                                (5) If any loss is covered:
              higher Limit Of Insurance is shown in the
                                                                                          (a) Partly by this insurance; and
              declarations.
                                                                                          (b) Partly by any prior cancelled or
       w. Employee Dishonesty
                                                                                              terminated insurance that we or any
            (1) We will pay for direct loss of or damage to                                   affiliate had issued to you or any
                Business Personal Property and “money”                                        predecessor in interest;
                and “securities” resulting from dishonest
                                                                                          The most we will pay is the larger of the
                acts committed by any of your employees                                   amount recoverable under this insurance or
                acting alone or in collusion with other                                   the prior insurance.
                persons (except you or your partner) with
                the manifest intent to:                                                   We will pay only for loss or damage you
                                                                                          sustain through acts committed or events
                  (a) Cause you to sustain loss or damage;                                occurring during the Policy Period.
                      and also                                                            Regardless of the number of years this
                  (b) Obtain financial benefit (other than                                policy remains in force or the number of
                      salaries, commissions, fees, bonuses,                               premiums paid, no Limit Of Insurance
                      promotions, awards, profit sharing,                                 cumulates from year to year or period to
                      pensions or other employee benefits                                 period.
                      earned in the normal course of                                 (6) This coverage is cancelled as to any
                      employment) for:
                                                                                         employee immediately upon discovery by:
                      (i) Any employee; or                                               (a) You; or
                      (ii) Any other person or organization.
                                                                                          (b) Any of your partners, “members”,
            (2) We will not pay for loss or damage:                                           “managers”, officers or directors not in
                  (a) Resulting from any dishonest or                                         collusion with the employee;
                      criminal act that you or any of your                               of any dishonest act committed by that
                      partners or “members” commit whether                               employee before or after being hired by
                      acting alone or in collusion with other                            you.
                      persons.                                                       (7) We will pay only for covered loss or
                  (b) Resulting from any dishonest act                                   damage sustained during the policy period
                      committed by any of your employees                                 and discovered no later than one year from
                      (except as provided in Paragraph (1),                              the end of the policy period.
                      “managers” or directors:                                       (8) If you (or any predecessor in interest)
                      (i) Whether acting alone or in                                     sustained loss or damage during the policy
                           collusion with other persons; or                              period of any prior insurance that you could
                      (ii) While performing services for you                             have recovered under that insurance
                           or otherwise.                                                 except that the time within which to
                                                                                         discover loss or damage had expired, we
                  (c) The only proof of which as to its                                  will pay for it under this coverage, provided:
                      existence or amount is:
                                                                                          (a) This coverage became effective at the
                      (i) An inventory computation; or                                        time of cancellation or termination of
                      (ii) A profit and loss computation.                                     the prior insurance; and
                  (d) Caused by an employee if the                                        (b) The loss or damage would have been
                      employee had also committed theft or                                    covered by this coverage had it been in
                      any other dishonest act prior to the                                    effect when the acts or events causing
                      effective date of this policy and you or                                the loss or damage were committed or
                      any of your partners, "members",                                        occurred.
                      "managers", officers, directors or                             (9) The insurance under Paragraph (8) above
                      trustees, not in collusion with the                                is part of, not in addition to, the Limit Of
                      employee, learned of that theft or                                 Insurance applying to this coverage and is
                      dishonest act prior to the policy period                           limited to the lesser of the amount
                      shown in the Declarations.                                         recoverable under:
            (3) The most we will pay under this Additional                                (a) This coverage as of its effective date; or
                Coverage for loss or damage in any one
                occurrence is $50,000.                                                    (b) The prior insurance had it remained in
                                                                                              effect.


   BP7200(1-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.                Page 5 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 243 of 285 PageID #: 275


         (10)    With respect to the Employee Dishonesty                           (3) Utility Services
              Additional Coverage in Paragraph A.5.w,                                   (a) Water Supply Property, meaning the
              employee means:
                                                                                            following types of property supplying
              (1) Any natural person:                                                       water to the described premises:
                   (a) While in your service or for 30 days                                  (i) Pumping stations; and
                        after termination of service;
                                                                                             (ii) Water Mains.
                   (b) Who you compensate directly by
                        salary, wages or commissions; and                               (b) Communication Supply Property,
                                                                                            meaning         property       supplying
                   (c) Who you have the right to direct and                                 communication      services,    including
                        control while performing services for                               telephone, radio, microwave or television
                        you;
                                                                                            services to the described premises, such
              (2) Any natural person who is furnished                                       as:
                   temporarily to you:
                                                                                             (i) Communication transmission lines,
                   (a) To substitute for a permanent                                              including optic fiber transmission
                        employee, as defined in Paragraph                                         lines;
                        (1) above, who is on leave; or
                                                                                             (ii) Coaxial cables; and
                   (b) To meet seasonal or short-term
                        workload conditions;                                                (iii) Microwave radio relays except
                                                                                                  satellites.
              (3) Any natural person who is leased to you
                   under a written agreement between you                                    Communication Supply Property includes
                   and a labor leasing firm, to perform duties                              overhead transmission lines.
                   related to the conduct of your business,                             (c) Power Supply Property, meaning the
                   but does not mean a temporary employee                                   following types of property supplying
                   as defined in Paragraph (2) above;                                       electricity, steam or gas to the described
              (4) Any natural person who is a former                                        premises:
                   employee, director, partner, member,
                   manager, representative or trustee                                        (i) Utility generating plants;
                   retained as a consultant while performing                                 (ii) Switching stations;
                   services for you; or                                                      (iii) Substations;
              (5) Any natural person who is a guest student                                  (iv) Transformers; and
                   or intern pursuing studies or duties,
                   excluding, however, any such person                                       (v) Transmission lines.
                   while having care and custody of property                               Power       Supply   Property    includes
                   outside any building you occupy in                                      overhead transmission lines.
                   conducting your business.
                                                                                   (4) As used in this additional coverage, the term
                   But employee does not mean:                                         transmission lines includes all lines which
              (1) Any agent, broker, factor, commission                                serve to transmit communication service or
                   merchant,        consignee,     independent                         power, including lines which may be identified
                   contractor or representative of the same                            as distribution lines.
                   general character; or
                                                                                   (5) The most we will pay for loss or damage
              (2) Any "manager", director or trustee except                            under this Additional Coverage is $50,000
                   while performing acts coming within the                             in any one occurrence.
                   usual duties of an employee.
                                                                              y. Computer And Funds Transfer Fraud
    x.   Utility Services – Direct Damage
                                                                                   (1) We will pay for:
         (1) Coverage
                                                                                       (a) Loss    resulting  directly   from            a
              We will pay for loss of or damage to Covered
              Property caused by an interruption in utility                                fraudulent:
              service to the described premises.            The                            (i) Entry of “electronic data”               or
              interruption in utility services must result from                                computer program into; or
              direct physical loss or damage by a Covered                                    (ii) Change of “electronic data” or
              Cause of Loss to the property described in (3)
                                                                                                  computer program within;
              below and located off the described premises
         (2) Exception                                                                       any “computer” system owned, leased
                                                                                             or operated by you, provided the
              Coverage under this Additional Coverage for                                    fraudulent entry or fraudulent change
              loss or damage to Covered Property does not                                    causes, with regard to Paragraphs
              apply to loss or damage to “electronic data”,                                  y.(1)(a)(i) and y.(1)(a)(ii):
              including destruction or corruption of
              “electronic data”.                                                             (iii) “Money”, “securities” or other
                                                                                                   property to be transferred, paid or
                                                                                                   delivered; or


BP7200(1-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.                  Page 6 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 244 of 285 PageID #: 276


                      (iv) Your account at a “financial                                      (g) Loss that is an indirect result of any act
                           institution” to be debited or deleted.                                  covered by this insurance including, but
                                                                                                   not limited to, loss resulting from:
                (b) Loss      resulting   directly from    a
                     “fraudulent instruction” directing a                                          (i) Your inability to realize income that
                     “financial institution” to debit your                                              you would have realized had there
                     “transfer account” and to transfer, pay                                            been no loss of “money” or
                     or deliver “money” or “securities” from                                            “securities”;
                     that account.                                                                 (ii) Payment of damages of any type for
            (2) As used in Paragraph y.(1)(a), fraudulent                                               which you are legally liable. But, we
                                                                                                        will pay compensatory damages
                entry or fraudulent change of “electronic
                                                                                                        arising directly from a loss covered
                data” or computer program shall include                                                 under this insurance; or
                such entry or change made by an
                “employee” acting in good faith, upon a                                           (iii) Payment of costs, fees or other
                “fraudulent instruction” received from a                                                expenses you incur in establishing
                computer software contractor who has a                                                  either the existence or the amount of
                written agreement with you to design,                                                   loss under this insurance.
                implement or service computer programs                                       (h) Expenses related to any legal action.
                for a “computer” system covered under this                             (4)   The most we will pay for any loss under this
                Insuring Agreement.                                                          Additional Coverage is $25,000. However, we
            (3) We will not pay for:                                                         will only pay up to $5,000 for any one
                                                                                             occurrence of loss of or damage to
                (a) Loss resulting from a fraudulent:                                        manuscripts, drawings, or records of any kind,
                      (i) Entry of “electronic data” or                                      or the cost of reconstructing them or
                           computer program into; or                                         reproducing any information contained in
                                                                                             them.
                      (ii) Change of “electronic data” or
                           computer program within;                                    (5)   We will pay only for loss you sustain through
                                                                                             acts committed or events occurring during the
                      any “computer” system owned, leased                                    policy period. Regardless of the number of
                      or operated by you by a person or                                      years this policy remains in force or the
                      organization with authorized access to                                 number of premiums paid, no Limit of
                      that “computer” system, except when                                    Insurance cumulates from year to year or
                      covered under Paragraph y.(1)(b).                                      period to period.
                  (b) Loss resulting from the use or                                   (6)   We will pay only for covered loss discovered
                      purported use of credit, debit, charge,                                no later than one year from the end of the
                      access, convenience, identification,                                   policy period.
                      stored-value or other cards or the                               (7)   If you discover a loss during the policy period
                      information contained on such cards.                                   that you (or any predecessor in interest)
                  (c) Loss resulting from the giving or                                      sustained during the period of any prior
                      surrendering of property in any                                        insurance that you could have recovered
                      exchange or purchase.                                                  under that insurance except that the time
                                                                                             within which to discover loss had expired, we
                  (d) Loss resulting from an “employee” or                                   will pay for it under this Additional Coverage,
                      “financial institution” acting upon any                                provided:
                      instruction to:
                                                                                             (a) This Additional Coverage became
                      (i) Transfer, pay or deliver “money”,                                        effective at the time of cancellation or
                           “securities” or other property; or                                      termination of the prior insurance; and
                      (ii) Debit or delete your account;                                   (b) The loss would have been covered by
                      which instruction proves to be fraudulent,                               this Additional Coverage had it been in
                      except when covered under Paragraph                                      effect when the acts or events causing
                      y(1)(b) or y(2).                                                         the loss were committed or occurred.
                  (e) Loss, or that part of any loss, the proof of                     (8) The insurance under Paragraph (7) above
                      which as to its existence or amount is                               is provided within, and not in addition to,
                      dependent upon:                                                      the Limit of Insurance applying to this
                      (i) An inventory computation; or                                     Additional Coverage and is limited to the
                      (ii) A profit and loss computation.                                  lesser of the amount recoverable under:
                  (f) Loss involving virtual currency of any kind,                         (a) This Additional Coverage as of its
                      by whatever name known, whether actual                                   effective date; or
                      or fictitious including, but not limited to,                         (b) The prior insurance, had it remained in
                      digital currency, crypto currency or any                                 effect.
                      other type of electronic currency.



   BP7200(1-19)                       Includes copyrighted material of ISO Properties, Inc. with its permission.                  Page 7 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 245 of 285 PageID #: 277


        (9) To the extent that coverage for “money”                                      However, if the covered direct physical
            and “securities” is provided under this                                      damage alone would have resulted in a
            Additional Coverage, the Property Not                                        requirement to comply with the
            Covered        provisions       in  the                                      ordinance or law, then we will pay the
            Businessowners Coverage Form do not                                          full amount of loss otherwise payable
            apply.                                                                       under terms of (3) Coverage of this
      (10) The amount payable under this Additional                                      Additional Coverage.
            Coverage is additional insurance.                                     (2) We will not pay under this Additional
    z. Ordinance or Law Coverage                                                      Coverage for:
         (1) Application of Coverage(s)                                                (a) Enforcement of, or the compliance with,
                                                                                           any ordinance or law which requires the
               The coverage(s) provided by this Additional                                 demolition,     repair,     replacement,
               Coverage applies only if both (1)(a) and                                    reconstruction,      remodeling         or
               (1)(b) are satisfied and are then subject to                                remediation of property due to
               the qualifications set forth in (1)(c).                                     contamination by “pollutants” or due to
               (a) The ordinance or law:                                                   the presence, growth, proliferation,
                                                                                           spread of any activity of “fungi”, wet rot
                   (i) Regulates       the      demolition,
                                                                                           or dry rot; or
                       construction or repair of buildings,
                       or establishes zoning or land use                               (b) The costs associated with the
                       requirements at the described                                       enforcement of, or the compliance with
                       premises; and                                                       any ordinance or law which requires
                                                                                           any insured or others to test for,
                   (ii) Is in force at the time of loss.
                                                                                           monitor, clean up, remove, contain,
                   But coverage under this endorsement                                     treat, detoxify or neutralize, or in any
                   applies only in response to the                                         way respond to, or assess the effects of
                   minimum requirements of the ordinance                                   “pollutants”, “fungi”, wet rot or dry rot.
                   or law. Losses and costs incurred in
                                                                                  (3) Coverage
                   complying with recommended actions
                   or standards that exceed actual                                    (a) Coverage 1 – Coverage For Loss to
                   requirements are not covered under                                     the Undamaged Portion of the
                   this endorsement.                                                      Building
               (b) The building sustains direct physical                                    With respect to the building that has
                   damage:                                                                  sustained covered direct physical
                                                                                            damage, we will pay under Coverage
                   (i) That is covered under this policy
                                                                                            (a) for the loss in value of the
                       and as a result of such damage,
                                                                                            undamaged portion of the building as a
                       you are required to comply with the
                                                                                            consequence of a requirement to
                       ordinance or law; or
                                                                                            comply with an ordinance or law that
                   (ii) That is covered under this policy                                   requires demolition of undamaged parts
                        and direct physical damage that is                                  of the same building. This coverage is
                        not covered under this policy, and                                  included within the Limit Of Insurance
                        as a result the building damage in                                  applicable to the covered building
                        its entirety, you are required to                                   property shown in the Declarations.
                        comply with the ordinance or law.                                   This is not additional insurance.
                   (iii) But if the damage is not covered                              (b) Coverage 2 – Demolition Cost
                         under this policy, and such damage
                                                                                           With respect to the building that has
                         is the subject of the ordinance or
                                                                                           sustained covered direct physical
                         law, then there is no coverage
                                                                                           damage, we will pay the cost to demolish
                         under this endorsement even if the
                                                                                           and clear the site of undamaged parts of
                         building    has     also  sustained
                                                                                           the same building, as a consequence of
                         covered direct physical damage.
                                                                                           a requirement to comply with an
               (c) In the situation described in (1)(b)(ii)                                ordinance or law that requires demolition
                   above, we will not pay the full amount                                  of such undamaged property.
                   of loss otherwise payable under the
                                                                                            Paragraph E.5.d. Loss Payment
                   terms of (3) Coverage of this Additional
                                                                                            Property Loss Conditions does not apply
                   Coverage.       Instead, we will pay a
                                                                                            to the Demolition Cost.
                   proportion of such loss; meaning the
                   proportion that the covered direct                                  (c) Coverage 3 – Increased Cost of
                   physical damage bears to the total                                      Construction Coverage
                   direct physical damage.                                                  With respect to the building that has
                                                                                            sustained covered direct physical
                                                                                            damage, if replacement cost coverage

BP7200(1-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.               Page 8 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 246 of 285 PageID #: 278


                      applies, we will pay the increased cost to                                       (aa)The actual cash value of the
                      repair or reconstruct damaged portions of                                            building at the time of loss; or
                      that building; and/or reconstruct or
                      remodel undamaged portions of that                                               (bb)The     Limit     Of   Insurance
                      building, whether or not demolition is                                               applicable to the covered
                      required; when the increased cost is a                                               Building property.
                      consequence of a requirement to comply                                (c) The most we will pay for covered
                      with the minimum standards of the                                         losses under Coverage 2 – Demolition
                      ordinance or law. However,                                                Cost and Coverage 3 – Increased
                      (i) This coverage applies only if the                                     Cost Of Construction is $50,000.
                           restored or remodeled property is                                    Subject to these limits of insurance the
                           intended for similar occupancy as the                                following loss payment provisions
                           current property, unless such                                        apply:
                           occupancy is not permitted by zoning                                  (i) For Demolition Cost, we will not
                           or land use ordinance or law.                                             pay more than the amount you
                      (ii) We will not pay for the increased cost                                    actually spend to demolish and
                           of construction if the building is not                                    clear the site of the described
                           repaired, reconstructed or remodeled.                                     premises.
                  Paragraph E.5.d. Loss Payment Property                                         (ii) With respect to the Increased Cost
                  Loss Conditions does not apply to the                                               Of Construction:
                  Increased Cost Of Construction Coverage.                                            (aa)We will not pay for the
            (4) Loss Payments                                                                             Increased        Cost       Of
                                                                                                          Construction:
                  (a) All following loss payment provisions
                      (4)(b) and (4)(c) are subject to the                                                  (i) Until the property is actually
                      apportionment procedure set forth in                                                       repaired or replaced, at the
                      Section (1)(c) of this Additional Coverage.                                                same or another premises;
                                                                                                                 and
                  (b) When there is a loss in value of the
                      undamaged portion of the building to                                                  (ii) Unless the repairs or
                      which Coverage (3)(a) applies, the loss                                                    replacement is made as
                      payment for that building, including                                                       soon      as     reasonably
                      damaged and undamaged portions, will                                                       possible after the loss or
                      be determined as follows:                                                                  damage, not to exceed two
                                                                                                                 years. We may extend this
                      (i) If Replacement Cost Coverage                                                           period in writing during the
                            applies and the property is repaired or                                              two years.
                            replaced, on the same or another
                            premises, we will not pay more for                                         (bb)If the building is repaired or
                            loss or damage to Covered Property,                                            replaced at the same premises,
                            including loss caused by enforcement                                           or if you elect to rebuild at
                            of an ordinance or law, than the lesser                                        another premises, the most we
                            of:                                                                            will pay for the increased cost
                                                                                                           of construction is the increases
                            (aa) The amount you actually spend                                             cost of construction at the
                                 to repair, rebuild or reconstruct                                         same premises.
                                 the building, but not more than
                                 the amount it would cost to                                           (cc)If the ordinance or law requires
                                 restore the building on the same                                          relocation to another premises,
                                 premises to the same height,                                              the most we will pay for the
                                 floor area, style and comparable                                          increased cost of construction
                                 quality of the original property                                          is the increased cost of
                                 insured; or                                                               construction    at    the   new
                                                                                                           premises.
                           (bb)The Limit Of Insurance shown in
                                 the Declarations as applicable to                     (5) Under this Additional Coverage, we will not
                                 the covered building.                                     pay for loss due to any ordinance or law that:
                      (ii) If Replacement Cost Coverage                                     (a) You were required to comply with before
                            applies and the property is not                                     the loss, even if the building was
                            repaired     or    replaced;    or    if                            undamaged; and
                            Replacement Cost Coverage does                                  (b) You failed to comply with.
                            not apply; we will not pay more for                        (6) This Additional Coverage is not subject to the
                            loss or damage to Covered Property,                            terms of the Ordinance or Law Exclusion, to
                            including loss caused by enforcement                           the extent that such Exclusion would conflict
                            of an ordinance or law, than the lesser                        with the provisions of this Additional Coverage.
                            of:

   BP7200(1-19)                       Includes copyrighted material of ISO Properties, Inc. with its permission.                   Page 9 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 247 of 285 PageID #: 279


6.   A. Coverage, 6. Coverage Extensions, a. Newly                           b. Personal Property Off Premises
     Acquired Or Constructed Property, b. Personal                              You may extend the insurance provided by this
     Property Off Premises, c. Outdoor Property, d.                             policy to apply to your Covered Business
     Personal Effects, e. Valuable Papers And Records,                          Property, other than “money” and “securities”,
     Paragraph (3), and f. Accounts Receivable,                                 “valuable papers and records” or accounts
     Paragraph (2) are replaced by the following:                               receivable, while it is in the course of transit or at
     a. Newly Acquired Or Constructed Property                                  a premises you do not own, lease or operate.
         (1) Buildings                                                          The most we will pay for loss or damage under
                                                                                this Extension is $100,000. However, if the lost or
             If this policy covers Buildings, you may                           damaged property is your duplicate or backup
             extend that insurance to apply to:                                 “Electronic Data” in storage at a separate location
               (a) Your new buildings while being built on                      which is at least 100 feet from the premises
                   the described premises; and                                  described in the Schedule, we will pay up to
                                                                                $50,000 at any one storage location.
               (b) Buildings you acquire at premises other
                   than the one described, intended for:                     c. Outdoor Property
                  (i) Similar use as the building described                     You may extend the insurance provided by this
                       in the Declarations; or                                  policy to apply to your outdoor fences, radio
                                                                                and television antennas (including satellite
                  (ii) Use as a warehouse.
                                                                                dishes), signs (other than signs attached to
             The most we will pay for loss or damage                            buildings), trees, shrubs and plants (other than
             under this Extension is $2,000,000 at each                         trees, shrubs or plants which are part of a
             building.                                                          vegetated roof), including debris removal
         (2) Business Personal Property                                         expense, caused by or resulting from any of the
                                                                                following causes of loss:
             (a) If this policy covers Business Personal
                  Property, you may extend that insurance                       (1) Fire;
                  to apply to:                                                    (2) Lightning;
                  (i) Business       Personal      Property,                      (3) Explosion;
                       including such property that you
                       newly acquire, at any location you                         (4) Riot or Civil Commotion;
                       acquire.                                                   (5) Aircraft or Vehicles;
                  (ii) Business      Personal      Property,                      (6) Windstorm or Hail;
                       including such property that you
                       newly acquire, located at your newly                       (7) Smoke; or
                       constructed or acquired buildings at                       (8) Vandalism.
                       the location described in the
                                                                                  The most we will pay for loss or damage under
                       Declarations.
                                                                                  this Extension is $50,000, but not more than
             This Extension does not apply to personal                            $1,000 for any one tree, shrub or plant. This
             property that you temporarily acquire in the                         limit does not apply in addition to any limit
             course of installing or performing work on                           shown for Outdoor Signs coverage in the
             such property or your wholesale activities.                          Declarations.
             The most we will pay for loss or damage                            Subject to all aforementioned terms and limitations
             under this Extension is $1,000,000 at each                         of coverage, this Coverage Extension includes the
             premises.                                                          expense of removing from the described premises
         (3) Period Of Coverage                                                 the debris of trees, shrubs and plants which are the
                                                                                property of others, except in the situation in which
             With respect to insurance provided under this
                                                                                you are a tenant and such property is owned by
             Coverage Extension for Newly Acquired Or
                                                                                the landlord of the described premises.
             Constructed Property, coverage will end
             when any of the following first occurs:                         d. Personal Effects
             (a) This policy expires;                                             You may extend the insurance that applies to
             (b) 120 days expire after you acquire the                            Business Personal Property to apply to personal
                  property or begin construction of that part                     effects owned by you, your officers, your partners
                  of the building that would qualify as                           or “members”, your “managers” or your employees,
                  Covered Property; or                                            including temporary or leased employees. This
                                                                                  Extension does not apply to:
             (c) You report values to us.
                                                                                  (1) Tools or equipment used in your business; or
                  We will charge you additional premium
                  for values reported from the date you                           (2) Loss or damage by theft.
                  acquire the property or begin construction
                  of that part of the building that would
                  qualify as Covered Property.


BP7200(1-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.               Page 10 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 248 of 285 PageID #: 280


             If there is other insurance covering the same loss                       (3) All loss:
             or damage, we will pay only for the amount of                                 (a) Caused by one or more persons; or
             covered loss in excess of the amount due from that
             other insurance. At our option any loss covered                               (b) Involving a single act or series of related
             under this Extension may be adjusted with and                                     acts;
             payable to you.                                                               is considered one occurrence.
             The most we will pay for loss or damage under                            (4) You must keep records of all “money” and
             this extension is $50,000 at each described                                  “securities” so we can verify the amount of any
             premises.                                                                    loss or damage.
        e. Valuable Papers And Records                                                (5) In the event of loss or damage we will
             (3) The most we will pay under this Coverage                                 determine the value as follows:
                 extension for loss or damage to “valuable                                 (a) “Money” at its face value; and
                 papers and records” in any one occurrence                                 (b) “Securities” at their value at the close of
                 at the described premises is $250,000,
                                                                                               business on the day the loss is
                 unless a higher Limit Of Insurance for                                        discovered.
                 “valuable papers and records” is shown in
                 the Declarations.                                                    (6) The most we will pay under this Extension for
                                                                                          loss in any one occurrence is $50,000.
                  For “valuable papers and records” not at
                  the described premises, the most we will                       i.   Premises Damage Resulting From Burglary or
                  pay is $25,000.                                                     Robbery
        f.   Accounts Receivable                                                      We will pay for loss or damage to the building at
                                                                                      the described premises caused by or resulting from
             (2) The most we will pay under this Coverage
                                                                                      actual or attempted burglary or robbery if you are
                 Extension for loss or damage in any one                              legally obligated to pay such loss or damage. The
                 occurrence at the described premises is                              most we will pay under this Extension is $10,000 at
                 $250,000, unless a higher Limit Of                                   each described premises.
                 Insurance for accounts receivable is shown
                 in the Declarations.                                            j.   Claims Data Expense
                  For accounts receivable not at the described                        We will pay up to $50,000 for reasonable costs
                  premises, the most we will pay is $25,000.                          you incur preparing loss data required by policy
                                                                                      conditions after a covered property loss. This
   7.   A. Coverage, 6. Coverage Extensions is amended by                             includes the cost of taking inventory, making
        adding the following coverage:                                                appraisals and preparing other data to
        h. Money And Securities                                                       determine the extent of your loss.
             (1) We will pay for loss of “money” and “securities”                     We will not pay for expenses or fees you incur
                 used in your business while at a ”financial                          from public insurance adjusters or for expenses
                 Institution”, within your living quarters or the                     related to claims not covered by this policy.
                 living quarters of your partners or any                         k. Fine Arts
                 employee (including a temporary or leased
                 employee) having use and custody of the                              We will pay for loss or damage, including
                 property, or while in the custody of a person                        breakage, to your fine arts or fine arts of others
                 you have authorized to have custody of the                           in your care, custody or control. For the
                 “money” or “securities”, at the described                            purpose of this Extension fine arts means
                 premises, or in transit between any of these                         antiques or rare articles, including etchings,
                 places resulting directly from:                                      pictures, statuary, marbles, bronzes, porcelains;
                                                                                      rare books; antique silver; rare glass;
                 (a) Theft, meaning any act of stealing;                              manuscripts and other bona fide works of art of
                  (b) Disappearance; or                                               rarity, historical value or artistic merit.
                  (c) Destruction.                                                    We will determine the value of the fine arts at
             (2) In addition to the Limitations and Exclusions                        market value at the time of loss or damage.
                 applicable to Section I – Property, we will not                      In case of loss or damage to a pair or set, we
                 pay for loss:                                                        will pay you the full value of the pair or set and
                  (a) Resulting from accounting or arithmetical                       you agree to surrender the remaining articles of
                      errors or omissions;                                            the set to us.
                  (b) Due to the giving or surrendering of                            Our payment for loss or damage to fine arts of
                      property in any exchange or purchase; or                        others will only be for the account of the owner
                                                                                      of the property. If other insurance exists for
                  (c) Of property contained in any “money”                            loss or damage covered under this Extension,
                      operated device unless the amount of                            whether it can be collected or not, this
                      “money” deposited in it is recorded by a                        Extension will not apply to that part of the loss.
                      continuous recording instrument in the
                      device.

   BP7200(1-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.               Page 11 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 249 of 285 PageID #: 281


         The most we will pay under this Extension is                         p. Brands and Labels
         $100,000.                                                                 a. If branded or labeled merchandise that          is
    l.   Appurtenant Buildings And Structures                                         Covered Property is damaged by                   a
         a.    You may extend the insurance that applies to                           Covered Cause of Loss, we may take all          or
               Building to apply to direct physical loss or                           any part of the property at an agreed           or
               damage by a covered Cause of Loss to                                   appraised value. If so, you may:
               unscheduled incidental appurtenant buildings                             (1) Stamp “salvage” on the merchandise or
               or structures which are at described premises                                its containers, if the stamp will not
               where Building coverage applies.                                             physically damage the merchandise; or
         b. Incidental appurtenant buildings or structures                              (2) Remove the brands or labels, if doing
            include, but are not limited to storage buildings,                              so will not physically damage the
            garages, pump houses, and above ground                                          merchandise. You must relabel the
            tanks. But incidental appurtenant buildings or                                  merchandise or its containers to comply
            structures does not include:                                                    with the law.
               (1) Outdoor signs, whether or not attached to                       b. We will pay reasonable costs you incur to
                   a building;                                                        perform the activity described in a.(1) or
               (2) Any property covered under the Outdoor                             a.(2) above. But the total we pay for these
                   Property Coverage Extension; or                                    costs and the value of the damaged
                                                                                      property will not exceed the applicable Limit
               (3) Any property excluded under the                                    of Insurance on such property.
                   provisions of Property Not Covered in
                   the Coverage section.                                           q. Electrical Injury
         c.    The most we will pay for loss or damage in any                           We will pay for loss or damage caused by a
               one occurrence under this Coverage                                       change in artificially generated electrical
               Extension is $50,000.                                                    current including a power surge, reduced
                                                                                        voltage, blackout, brownout or other
    m. Expediting Expenses                                                              interruptions of normal electric power
         We will pay reasonable expenses necessary to                                   supply if such loss or damage exceeds the
         expedite permanent repairs or replacement and                                  deductible for this extension.
         make temporary repairs when a Covered Cause of                                 This Coverage Extension is included within
         Loss results in direct physical loss or damage to                              the Limit of Insurance applying to Business
         Covered Property. Expediting expenses include                                  Personal Property at the described location.
         additional labor or overtime, and transportation
         costs.                                                                         This Coverage Extension is not      subject to
                                                                                        the term of the electrical          apparatus
         The most we will pay for all expediting expenses in                            Exclusion B.2.a., to the extent     that such
         any one occurrence is $25,000.                                                 Exclusion would conflict with the   provisions
    n. Errors in Design                                                                 of this Coverage Extension.
         You may extend the insurance applying to                       8. C. Limits Of Insurance, 2. $1,000 limitation to
         “Computer(s)” to cover direct physical loss to your               outdoor signs attached to buildings, is deleted.
         “Computer(s)” that results from errors in design or            9. The following is added to Section D. Deductibles:
         the use of faulty materials in the development,
         manufacture or installation of the equipment. This                   4. With respect to the coverages provided by this
         coverage does not apply to “Electronic Data”.                           endorsement, we will not pay for loss or
                                                                                 damage in any one occurrence until the amount
         This coverage extension is included within the Limit                    of loss or damage exceeds $500 or the
         of Insurance applying to Business Personal                              Property     Deductible     shown    on    the
         Property at the described location.                                     Businessowners Declarations, whichever is
    o. Computer Virus                                                            less. We will then pay the amount of loss or
                                                                                 damage in excess of $500 or the Property
         The Errors or Omissions Exclusion B.2.m. in the
                                                                                 Deductible shown on the Businessowners
         Businessowners Coverage form does not apply to
                                                                                 Declarations, whichever is less, up to the
         this Coverage Extension.
                                                                                 applicable Limit of Insurance.
         The most we will pay for loss or damage under this
                                                                        10. In regard to coverage on “Computer(s)” and
         Coverage Extension is the lesser of $25,000. This
                                                                            “Electronic Data” provided within this form, E.
         is the only portion of this policy that provides
                                                                            Property Loss Conditions, 5. Loss Payment,
         coverage for computer virus loss regardless of any
                                                                            d.(3), (b) is deleted.
         other cause or event that contributes concurrently
         or in any sequence to the loss. This coverage                  11. Under H. Property Definitions
         extension is included within the Limit of Insurance                  1. “Computer” means (b) is replaced and (c) is
         applying to Business Personal Property at the                           added:
         described location.



BP7200(1-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.                Page 12 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 250 of 285 PageID #: 282


          (b) Associated peripheral equipment that                                             specified times or under specified
              provides communication, including input                                          conditions, which instruction purports to
              and output functions such as printing and                                        have been issued by you, but which in
              auxiliary    functions     such      as    data                                  fact was issued, forged or altered by
              transmission,         including         related                                  someone else without your knowledge
              communication networks.                                                          or consent.
          (c) Air conditioning equipment used exclusively                            2. With regard to Paragraph y.(2) of the
              in your data processing operations.                                       Computer And Funds Transfer Fraud
                                                                                        Additional Coverage:
       9. The following Paragraph 9.a.(1) is replaced in
          the “Period of Restoration” definition :                                      A “computer”, telefacsimile, telephone or
                                                                                        other electronic, written or voice instruction
            a. Means the period of time that:                                           directing an “employee” to enter or change
               (1) Begins immediately after the time of                                 electronic data or computer programs
                   direct physical loss or damage caused                                within a computer system covered under
                   by or resulting from any covered cause                               this insurance, which instruction in fact was
                   of loss at the described premises; and                               fraudulently issued by your computer
                                                                                        software contractor.
           The following definitions are added:
                                                                                18. “Transfer account” means an account
       15. “Perishable stock” is defined as personal
                                                                                    maintained by you at a “financial institution”
           property that is:
                                                                                    from which you can initiate the transfer,
            (1) Maintained under controlled conditions for                          payment or delivery of “money” or “securities”:
                its preservation; and
                                                                                     1. By means of a computer, telefacsimile,
            (2) Susceptible to loss or damage if the                                    telephone or other electronic instructions;
                controlled conditions change.                                           or
       16. “Financial Institution” means:                                            2. By means of written instructions (other than
            (1) With regard to the Computer And Funds                                   those covered under the Forgery Or
                Transfer Fraud Additional Coverage:                                     Alteration         Additional     Coverage)
                                                                                        establishing the conditions under which
                  a. A bank, savings bank, savings and loan                             such transfers are to be initiated by such
                     association, trust company, credit union                           “financial institution” through an electronic
                     or similar depository institution;                                 funds transfer system
                b. An insurance company; or                               12. Throughout the forms modified by this endorsement
                c. A stock brokerage firm or investment                       the words “within 100 feet” are replaced with “within
                    company.                                                  1,000 feet.”
            (2) With regard to all other Additional                       13. In regard to coverage on “Computer(s)” and
                Coverages or Coverage Extensions:                             “Electronic Data” provided by this endorsement, the
               a. Any financial institution.                                  following changes are made to paragraph B.
                                                                              Exclusions.
       17. “Fraudulent instruction” means:
                                                                                The following exclusions do not apply:
            1. With regard to Paragraph y.(1)(a) of the
               Computer And Funds Transfer Fraud                                (1) Paragraph B.2.c.
               Additional Coverage:                                             (2) Paragraph B.2.d.
                  a. A computer, telefacsimile, telephone or                    (3) Paragraph B.2.l.(2)
                     other electronic instruction directing a                   (4) Paragraph B.2.l.(3)
                     “financial institution” to debit your
                     “transfer account” and to transfer, pay                    (5) Paragraph B.2.l.(4)
                     or deliver “money” or “securities” from                    (6) Paragraph B.2.l.(5)
                     that     “transfer    account”,    which
                                                                                Exclusion B.2.I.(7) is replaced by the following:
                     instruction purports to have been
                     issued by you, but which in fact was                       (7) The following causes of loss to “Computer(s)”
                     fraudulently issued by someone else                            and “Electronic Data”:
                     without your knowledge or consent; or                           (a) Dampness or dryness of atmosphere or
                  b. A written instruction (other than those                             changes in, or extremes of temperature,
                     covered under the Forgery Or                                        unless such conditions result from physical
                     Alteration Additional Coverage) issued                              damage caused by a covered cause of loss
                     to a “financial institution” directing the                          to an air conditioning unit or system,
                     financial institution to debit your                                 including equipment and parts, which is
                     “transfer account” and to transfer, pay                             part of, or used in the data processing
                     or deliver “money” or “securities” from                             operation.
                     that “transfer account”, through an
                     electronic funds transfer system at

   BP7200(1-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.              Page 13 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 251 of 285 PageID #: 283


          (b) Marring or scratching.                                     6.    The following is added to Paragraph C. Who Is An
          But if an excluded cause of loss that is listed in                   Insured:
          B.2.I.(1), (6) or (7) results in a “specified cause                  3.   Any organization you newly acquire or form, other
          of loss” or building glass breakage, we will pay                          than a partnership, joint venture, or limited liability
          for the loss or damage caused by that                                     company and over which you maintain ownership
          “specified cause of loss” or building glass                               or majority interest, will qualify as a Named Insured
          breakage.                                                                 if there is no other similar insurance available to
SECTION II – LIABILITY                                                              that organization.
Section II – Liability is amended to include the following                          However:
clarifications and extensions of coverage. The provisions of                        a. Coverage under this provision is afforded
the coverage form apply unless modified by the                                         only until the end of the policy period.
endorsement.                                                                        b. Paragraph A.1. Business Liability does
1.   The insurance provided under Paragraphs A.1.f.(1)(b)                              not apply to:
     and A.1.f.(1)(d) of Coverage Extension –                                          (1) “Bodily injury” or “property damage”
     Supplementary Payments are replaced by the                                            that occurred before you acquired or
     following:                                                                            formed the organization; and
     (b) Up to $5,000 for cost of bail bonds required                                    (2) “Personal and advertising injury” arising
          because of accidents or traffic law violations arising                             out of an offense committed before you
          out of the use of any vehicle to which the Bodily                                  acquired or formed the organization.
          Injury Liability Coverage for “bodily injury” applies.
          We do not have to furnish these bonds.                                    No person or organization is an insured with
                                                                                    respect to the conduct of any current or past
     (d) All reasonable expenses incurred by the insured at                         partnership, joint venture, or limited liability
          our request to assist us in the investigation or                          company that is not shown as a Named Insured
          defense of the claim or “suit,” including actual loss                     in the Declarations.
          of earnings up to $500 a day because of time off
          from work.                                                                This provision does not apply to newly formed
                                                                                    or acquired organizations if coverage is
2.   Paragraph A.2.a.(3)(b) Medical Expenses is replaced                            excluded either by the provisions of the
     by the following:                                                              Coverage Part or by endorsements.
     b. The expenses are incurred and reported to us                     7. The following is added to Paragraph C. Who Is An
          within three years of the date of the accident; and               Insured:
3.   With respect to B.1. Exclusions Applicable To                          Paragraph 2.a.(1) is amended to add the following:
     Business Liability Coverage, Paragraphs k.(3), k.(4),
     k.(6) and I. do not apply to the use of elevators.                     e. Paragraphs (a), (b), and (c) do not apply to
                                                                                your “employees” or “volunteer workers” with
     The insurance afforded by this provision is excess over                    respect to “bodily injury” to a co-“employee” or
     any valid and collectible property insurance (including                    other “volunteer worker”.
     any deductible) available to the insured, and the Other
     Insurance Condition is changed accordingly.                                Damages owed to an injured co-"employee" or
                                                                                "volunteer worker" will be reduced by any
4.   With respect to B.1.a. Exclusions Applicable To                            amount paid or available to the injured co-
     Business Liability Coverage is replaced with the                           "employee" or “volunteer worker" under any
     following:                                                                 other valid and collectible insurance.
     a.   Expected or Intended Injury                                    8. The following replaces D. Liability and Medical
          "Bodily injury" or "property damage" expected                     Expenses Limits of Insurance Paragraph 3.
          or intended from the standpoint of the insured.                   The most we will pay under Business Liability
          This exclusion does not apply to "bodily injury"                  Coverage for damages because of “property
          or “property damage” resulting from the use of                    damage” to a premises while rented to you or in the
          reasonable force to protect persons or property.                  case of damage by fire, smoke or leakage from
5. The following is added to Paragraph C.1. Who Is An                       automatic protection systems while rented to you or
   Insured:                                                                 temporarily occupied by you with permission of the
   f. Any legally incorporated subsidiary in which you                      owner is $500,000 unless a higher limit is shown in
       own more than 50% of the voting stock on the                         the Declarations.
       effective date of this policy. However, an insured                9. The following replaces D. Liability and Medical
       does not include any subsidiary that is an insured                   Expenses Limits of Insurance 4. Aggregate
       under any other General Liability policy, or would                   Limits
       have been an insured under such policy but for                          The most we will pay for:
       termination of that policy or the exhaustion of that
       policy’s limits of liability.                                           a. All "bodily injury" and "property damage" that is
                                                                                  included in the "products-completed operations
                                                                                  hazard" is twice the Liability and Medical
                                                                                  Expenses limit.

BP7200(1-19)                       Includes copyrighted material of ISO Properties, Inc. with its permission.                 Page 14 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 252 of 285 PageID #: 284


       b. All:                                                                       (3) A manager, if you are a limited liability
          (1) "Bodily injury" and "property damage"                                      company;
               except damages because of "bodily injury"                             (4) An “executive officer” or an insurance
               or "property damage" included in the                                      manager, if you are a corporation; or
               "products-completed operations hazard";                               (5) A trustee, if you are the trust.
            (2) Plus medical expenses;                                    11. Paragraph F.3. Liability And Medical Expenses
            (3) Plus all "personal and advertising injury"                    Definitions is replaced by the following:
                caused by offenses committed;                                   3. “Bodily injury” means bodily injury, sickness or
       is twice the Liability and Medical Expenses limit.                          disease sustained by a person, including
       Subject to Paragraph a. or b. above, whichever                              mental anguish or death resulting from any of
       applies, the Damage To Premises Rented To You                               these at anytime.
       limit of $500,000, unless a higher limit is shown in               Section III Common Policy Conditions (Applicable
       the Declarations, is the most we will pay for                      to Section I – Property and Section II – Liability)
       damages because of "property damage" to any one
       premises, while rented to you, or in the case of fire,             Section III – Common Policy Conditions is amended
       smoke or leakage from automatic protection                         to include the following clarifications and extensions of
       systems, while rented to you or temporarily                        coverage. The provisions of the coverage form apply
       occupied by you with permission of the owner.                      unless modified by the endorsement.
       The Limits of Insurance of Section II – Liability                  M. Primary And Noncontributory Insurance
       apply separately to each consecutive annual period                    This insurance is primary to and will not seek
       and to any remaining period of less than 12 months,                   contribution from any other insurance available to
       starting with the beginning of the policy period                      an additional insured under your policy provided
       shown in the Declarations, unless the policy period                   that:
       is extended after issuance for an additional period
                                                                                a. The additional insured is a Named Insured
       of less than 12 months. In that case, the additional                        under such other insurance; and
       period will be deemed part of the last preceding
       period for purposes of determining the Limits of                      b. You have agreed in writing in a contract or
       Insurance.                                                               agreement that this insurance would be primary
                                                                                and would not seek contribution from any other
   10. The following is added to Paragraph E.2. Liability
                                                                                insurance available to the additional insured.
       And Medical Expenses General Conditions,
       Duties In The Event of Occurrence, Offense,                        N. Waiver Of Transfer Of Rights Of Recovery
       Claim Or Suit:                                                        Against Others To Us
       e. The requirement in Paragraph E.2.a. that you                       The following paragraph is added:
          must see to it that we are notified as soon as                     We waive any right of recovery we may have
          practicable of an “occurrence” or an offense                       against any person or organization against whom
          which may result in a claim, applies only when                     you have agreed to waive such right of recovery in
          the “occurrence” or offense is known to:                           a written contract or agreement because of
            (1) You, if you are an individual or a limited                   payments we make for injury or damage arising out
                liability company;                                           of your ongoing operations or "your work" done
                                                                             under a contract with that person or organization
            (2) A partner, if you are a partnership;                         and included in the "products completed operations
            (3) A manager, if you are a limited liability                    hazard".
                company;                                                  O. Unintentional Failure to Disclose
            (4) An “executive officer” or an insurance                          If you unintentionally fail to disclose any exposures
                manager, if you are a corporation; or                           existing at the inception date of this policy, we will
            (5) A trustee, if you are the trust.                                not deny coverage under this Coverage Part solely
       f.   The requirement in Paragraph E.2.b. that you                        because of such failure to disclose. However, this
            must see to it that we receive notice of a claim                    provision does not affect our right to collect
            or “suit” as soon as practicable will not be                        additional premium or exercise our right of
            considered breached unless the breach occurs                        cancellation or non-renewal.
            after such claim or “suit” is known to:                             This provision does not apply to any known injury or
            (1) You, if you are an individual or a limited                      damage which is excluded under any other
                liability company;                                              provision of this policy.
            (2) A partner, if you are a partnership;




   BP7200(1-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.              Page 15 of 15
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 253 of 285 PageID #: 285


                                                                                                               BUSINESSOWNERS

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION –
          AUTOMATIC STATUS FOR OTHER PARTIES WHEN REQUIRED IN A
          WRITTEN CONTRACT OR AGREEMENT – INCLUDING PRIMARY AND
               NONCONTRIBUTORY – OTHER INSURANCE CONDITION
   This endorsement modifies the insurance provided under the following:

       BUSINESSOWNERS COVERAGE FORM

   Section II – Liability is amended as follows:                           B. With respect to the insurance afforded to these
   A. The following is added to Paragraph C. Who is an                        additional insureds, the following is added to
      Insured:                                                                Paragraph D. Liability And Medical Expenses
                                                                              Limits Of Insurance:
      3. Any person or organization when you and
          such person or organization have agreed in                          If coverage provided to the additional insured is
          writing in a contract or agreement that such                        required by a contract or agreement, the most we
          person or organization be added as an                               will pay on behalf of the additional insured is the
          additional insured on your policy; and any                          amount of insurance:
          other person or organization you are required                       1. Required by the contract or agreement; or
          to add as an additional insured under the                           2. Available under the applicable Limits Of
          contract or agreement described above.                                   Insurance shown in the Declarations;
          Such person(s) or organization(s) is an                             whichever is less.
          additional insured only with respect to liability
          for “bodily injury”, “property damage” or                           This endorsement shall not increase the
          “personal and advertising injury” caused, in                        applicable Limits Of Insurance shown in the
          whole or in part, by your acts or omissions or                      Declarations.
          the acts or omissions of those acting on your                    C. The following is added to Paragraph H. Other
          behalf in connection with your premises                             Insurance of Section III – Common Policy
          owned or rented to you or in the performance                        Conditions and supersedes any provision to the
          of your ongoing operations.                                         contrary:
      However:                                                                Primary and Noncontributory Insurance
      a. The insurance afforded to such additional                            This insurance is primary to and will not seek
          insured only applies to the extent permitted by                     contribution from any other insurance available to
          law; and                                                            an additional insured under your policy provided
      b. If the coverage provided to the additional                           that:
          insured is required by a contract or                                1. The additional insured is a Named Insured
          agreement, the insurance afforded to such                                under such other insurance; and
          additional insured will not be broader than that
                                                                              2. You have agreed in writing in a contract or
          which you required by the contract or                                    agreement that this insurance would be
          agreement to provide for such additional                                 primary and would not seek contribution from
          insured.                                                                 any other insurance available to the additional
                                                                                   insured.
                                                                           D. All other terms and conditions of this policy remain
                                                                              unchanged.




   BP7337(7-13)                   Includes copyrighted material of ISO Properties, Inc. with its permission.            Page 1 of 1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 254 of 285 PageID #: 286


                                                                                                                                  BUSINESSOWNERS
                   THIS        ENDORSEMENT CHANGES THE                          POLICY. PLEASE                 READ       IT      CAREFULLY.

                                          EQUIPMENT BREAKDOWN COVERAGE
                                                  (Including Electronic Circuitry Impairment)

   This endorsement modifies insurance provided under the following:

        BUSINESSOWNERS COVERAGE FORM
   A.   The following is added to Paragraph A.3. Covered                                     d.   “Fungi”,        Wet     Rot,     Or Dry Rot
        Causes of Loss in SECTION — Property: I
                                                                                                  (1)     We will pay your additional cost to repair
        Additional   Coverage — Equipment Breakdown                                                       or replace Covered Property because of

        The term      Covered Cause of Loss includes the                                                  contamination by “fungi”, wet rot or dry rot.
        Additional    Coverage Equipment Breakdown as                                                     This includes the additional costs to clean
        described and limited below. Without an “accident” or                                             up or dispose of such property.
        “electronic circuitry impairment”, there is no Equipment                                  (2)    As used in this coverage, additional costs
        Breakdown Coverage.                                                                              mean those beyond what would have
        1.   We wi||     pay   for direct physical   damage      to   Covered                             been payable under this Equipment
             Property that     the direct result of an “accident” or
                                 is
                                                                                                          Breakdown Coverage had no “fungi”, wet
                                                                                                          rot or dry rot been involved.
             “electronic circuitry impairment”.          We
                                                       will consider

             “electronic circuitry impairment” to be physical                                     (3)     We   will also pay the cost of testing
             damage to         “covered equipment”.                                                       performed after repair or replacement of
        2.   The   following coverages apply to the direct result                                         the  damaged Covered Property is
             of  an “accident” or “electronic circuitry impairment”.                                      completed only to the extent that there is
             However, with respect to coverage 2.i. Service                                               reason to believe there is the presence of
             Interruption below and any Dependent Properties
                                                                                                          “fungi”,      wet   rot or   dry   rot.

             coverage provided by this policy, coverage will                                      (4)     This coverage does not apply to lawns,
             apply only to the direct result of an “accident” and                                         trees,shrubs or plants which are part of a
             will not apply to the direct result of an “electronic                                        vegetated       roof.
             circuitry impairment”.     These coverages do not                                            The most we        will pay in any “one
                                                                                                  (5)
             provide additional amounts of insurance.                                                     equipment breakdown” for loss, damage
             a.    Business Income and Extra Expense                                                      or expense under this coverage, including
                                                                                                          actual loss of Business Income you
                   Any insurance provided under             the policy for
                                                                                                          sustain and necessary Extra Expense you
                   Business Income or Extra Expense is
                                                                                                          incur is $15,000 even if the “fungi”, wet rot
                   extended to the coverage provided by this
                                                                                                          or dry rot continues to be present or active
                   endorsement.
                                                                                                          or recurs      in   a   later policy period.
             b.    Data Restoration
                                                                                                  Hazardous Substances
                   (1)   We       pay for your reasonable and
                                 will

                         necessary cost to research, replace and                                  (1)     We will pay your additional cost to repair
                         restore lost “data”.
                                                                                                          or replace Covered Property because of
                                                                                                          contamination    by     a     “hazardous
                   (2)   The most we   will pay for loss or expense
                                                                                                          substance”. This includes the additional
                         under this coverage, including actual loss                                       expenses        to clean       up or dispose of such
                         of Business Income you sustain and
                                                                                                          property.
                         necessary Extra Expense you incur is
                         $100,000.                                                                (2)    As used in this coverage, additional costs
                                                                                                         mean those beyond what would have
             c.    Expediting Expenses
                                                                                                          been payable under this Equipment
                   (1)   With respect to your damaged Covered                                             Breakdown Coverage had no “hazardous
                         Property, we will pay the reasonable extra                                       substance” been involved.
                         costto:
                                                                                                  (3)     The most we will pay for loss, damage or
                         (a)    Make temporary       repairs;   and                                       expense under this coverage, including
                         (b)    Expedite  permanent             repairs    or                             actual        loss of Business Income you
                                permanent replacement.                                                    sustain       and necessary Extra Expense you
                                                                                                          incur    is   $100,000 unless otherwise shown
                         (2)    The most we will pay for loss              or
                                                                                                          in   the “schedule”.
                                expense under this coverage                is

                                $100,000 unless otherwise shown            in

                                the “schedule”.




   BP7486(1-19)                            Includes copyrighted material of ISO Properties, Inc. with   its   permission.                                Page   1   of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 255 of 285 PageID #: 287


         f.    Off Premises Equipment                       Breakdown                                                 or disruption of service must be                              caused by
                     We        pay
                             will        physical
                                                for                     damage         to                             an “accident” to equipment,                                        including
               (1)
                     transportable “covered equipment” that, at                                                       overhead                    transmission              lines,        that         is

                     the time of the “accident” or “electronic                                                        owned by a                     utility,    landlord,        a landlord’s
                     circuitry      impairment”,           is    not at a covered                                     utility      or other supplier                   who       provides you
                     location.       As     respects this Off Premises                                               with          any             of     the      following            services:

                     Equipment Breakdown coverage                            only, the
                                                                                                                      electrical                  power,         waste       disposal,               air

                     “accident”             or        “electronic                circuitry
                                                                                                                      conditioning, refrigeration, heating, natural

                     impairment”            may  occur in any country                                                 gas,             compressed
                                                                                                                                                water,    steam,  air,

                     except one        in   which the United States has                                               Internet              telecommunications
                                                                                                                                                  access,
                     imposed sanctions, embargoes or similar                                                          services, “cloud computing services”, wide

                     restrictions on the provision of insurance.                                                      area networks or data transmission. The
                                                                                                                      equipment must meet the                                     definition          of
               (2)   We will also pay for your reasonable and
                                                                                                                      “covered equipment” except                                  that    it   is   not
                     necessary cost to research, replace and
                                                                                                                      Covered Property.
                     restore  lost  “data”   contained  within
                     “covered equipment” as described under                                                   (2)     “Cloud                computing             services”             must         be
                                                                                                                      provided by a professional provider with
                     (1) above. This amount may not exceed
                     the limit applicable to Data Restoration                                                        whom you                     have a     contract.

                     coverage.                                                                                (3)     With         respect              to      the    Data        Restoration
                     The most we                                            damage     or                             portion                of      this        Service           Interruption
               (3)                          will    pay    for loss,
                     expense under                 this coverage, including                                           coverage, coverage will also apply to
                                                                                                                      “data” stored in the equipment of a
                     actual       loss      of      Business Income you
                     sustain and necessary Extra Expense you                                                          provider of “cloud computing services”.
                     incur and Data Restoration as described                                                  (4)    Any insurance                           provided        for        Business
                     in (2) above is the limit for Property Off-                                                      Income or Data Restoration        not apply                will

                     premises coverage shown in your policy.                                                          unless the failure or disruption of service
               Public Relations                                                                                       exceeds 24 hours immediately following
                                                                                                                      the “accident”.If the interruption exceeds
               (1)   This coverage only applies if you have
                                                                                                                      24 hours, coverage will begin at the time
                     sustained an actual loss of Business
                                                                                                                      of the disruption, and the applicable
                     Income covered under this endorsement.
                                                                                                                      deductible              will      apply.
               (2)   We will        pay   for    your reasonable costs for
                                                                                                              (5)     The          limit any “one equipment
                                                                                                                                                   for
                     professional              services          to     create       and
                                                                                                                      breakdown”           under this Service
                                                                                                                                                     loss
                     disseminate communications,                            when      the
                                                                                                                      Interruption coverage is dependent upon
                     need      for    such          communications                 arises
                                                                                                                      your type of loss. The most we will pay for
                     directly       from        the       interruption        of    your
                                                                                                                      loss, damage or expense is the actual
                     business.         This communication must be
                                                                                                                      loss of Business Income you sustain and
                     directed to      one or more               of the following:
                                                                                                                      necessary Extra Expense you incur
                     (a)   The media;                                                                                 during                the    “period        of      restoration”              that

                     (b)   The      public; or                                                                        occurs within 12 consecutive months after
                                                                                                                      the date of the “accident”. However, if you
                     (c)   Your customers,                clients or     members.
                                                                                                                      sustain a Data Restoration loss under this
               (3)   Such costs must be                    incurred during the                                        Service Interruption coverage, the most
                     “period of restoration” or                    up   to  30 days                                  we     pay for loss, damage or expense,
                                                                                                                                will
                     after the “period of restoration”                   has ended.                                   includingany actual loss of Business
               (4)   The most we   will pay for loss or expense                                                       Income you sustain and necessary Extra
                     under this coverage is $5,000.                                                                   Expense you incur, is $100,000.
               Resultant      Damage to Animals                                              B.   The   following         is   added         to    Paragraph B. Exclusions:
               (1)   Any insurance              provided under the policy                         All   exclusions         in    the Businessowners Coverage                                   Form
                     for “animals” is           extended to the coverage                          apply except as modified below and to the extent that
                     provided by this endorsement.                                                coverage is speciﬁcally provided by this endorsement.
               (2)   The most we            will    pay    for loss,        damage     or         1.    The   following exclusions are modiﬁed:
                     expense under                 this coverage, including
                                                                                                        a.    As    respects this endorsement only, the next to
                     actual       loss      of      Business Income you
                                                                                                              the     last paragraph in Exclusion B.1.h. is
                     sustain      and necessary Extra Expense you
                                                                                                              deleted and replaced with the following:
                     incur   is   $25,000.
                                                                                                              However,                 if    excluded loss or damage, as
               Service Interruption
                                                                                                              described            in       Paragraph (1) above results in an
               (1)   Any insurance                 provided           for    Business
                                                                                                              “accident” or “electronic circuitry impairment”,
                     Income,          Extra           Expense               or   Data
                     Restoration          is   extended           your
                                                                 to apply to
                                                                                                              we      will       pay only                for the         loss,     damage             or

                              damage            or expense caused by a
                                                                                                              expense              caused                by      such        “accident”               or
                     loss,
                                                                                                              “electronic circuitry impairment”.
                     failure or disruption of service.                      The    failure




BP7486(1—19)                                   Includes copyrighted material of ISO Properties, Inc. with           its   permission.                                                   Page 2      of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 256 of 285 PageID #: 288


            b.    As respects         this     endorsement          only, the last                      (3)     Smoke;          aircraft      or vehicles;         riot   or    civil

                  paragraph of Exclusion                    B.2.l. is   deleted and                             commotion;              sprinkler         leakage;        elevator
                  replaced with the following:                                                                  collision;

                  But   an excluded cause of loss that is listed in
                        if                                                                              (4)     Breakage           of glass; falling objects; weight
                  2.l.(1)through (7) results in an “accident” or                                                of snow, ice or sleet; freezing (caused by
                  “electronic circuitry impairment”, we will pay for                                            cold weather); collapse or molten material;
                  the loss, damage or expense caused by that
                                                                                                        (5)    A     hydrostatic,pneumatic or gas pressure
                  “accident” or “electronic circuitry impairment”.
                                                                                                                test of      any      pressure vessel, or an
                                                                                                                                   boiler or
                  The    following       is   added       to Exclusions         B.2.m.                          electrical insulation breakdown test of any
                  and   B.2.n.:                                                                                 type of electrical equipment; or
                  We     will   also pay for direct physical loss or                                    (6)     Water or other means used                         to extinguish
                  damage caused by an        "accident” or “electronic                                          a   ﬁre.
                  circuitry     impairment”.
                                                                                                        With         respect       to     Business           Income,        Extra
       2.   The   following exclusions are added:                                                       Expense and Service Interruption coverages,
            a.    We    will    not pay for loss, damage or expense
                                                                                                        we wi|| also not pay for any increase in loss
                                                                                                        resulting from an agreement between you and
                  caused        directly or indirectly by any of the
                  following,      whether or not caused by or                                           your customer or supplier.
                  resulting      from an “accident” or “electronic                                      Except as speciﬁcally provided under A.2.d. in
                  circuitry     impairment”:                                                            thisendorsement, “Fungi”, Wet Rot Or Dry
                        Fire, including        smoke from a ﬁre;                                        Rot, we will not pay for loss, damage or
                  (1)
                                                                                                        expense caused directly or indirectly by the
                  (2)   Explosion       gas or unconsumed
                                          of                                          fuel
                                                                                                        following, whether or not caused           by or
                        within the furnace of  any boiler or                          fired
                                                                                                        resulting from an “accident” or “electronic
                        vessel or within the passages from                            that
                                                                                                        circuitry impairment”: Any “fungi”, wet rot or dry
                        furnace to the atmosphere;
                                                                                                        rot,    including   any    presence,      growth,
                  (3)   Any other explosion, except as specifically                                     proliferation, spread or any activity of “fungi”,
                        covered under this endorsement;                                                 wet rot or dry rot. This includes, but is not
                  (4)   Any      earth     movement,             including but not                      limited        to,    costs          arising       from     clean       up,
                        limited       to        earthquake,             subsidence,                     removal, or abatement of such                        “fungi”,     wet    rot

                        sinkhole collapse, landslide, earth sinking,                                    ordryrot.
                        tsunami or volcanic action;                                                     Except as speciﬁcally provided under A.2.b. in
                  (5)   Flood, surface water, waves, tides,                           tidal             thisendorsement, Data Restoration, or A.2.h.
                        waves, overﬂow of any body of water, or                                         in this endorsement, Resultant Damage to

                        their spray, all whether driven by wind or                                      Animals,  we will not pay for loss, damage or
                        not; mudslide or mudﬂow; or water that                                          expense caused directly or indirectly by the
                        backs up or overﬂows from a sewer, drain                                        following, whether or not caused        by or
                        or sump. However, if electrical "covered                                        resulting from an "accident” or “electronic
                        equipment” requires drying out because of                                       circuitry      impairment”:
                        the     above,        we     will    pay    for   the    direct
                                                                                                                Physical loss or             damage to       “animals”;
                                                                                                        (1)
                        expenses of such drying out subject                      to the
                        applicable            Limit         of    Insurance   and                       (2)     Loss, interruption or                    compromise        of   any
                        deductible            for     Building       or  Business                               research, test or study involving “animals”;
                        Personal Property, whichever applies; or                                                or

                  (6)   Vandalism.                                                                      (3)     Loss of income or extra expense resulting
                                                                                                                from (1) or (2) above.
                  Coverage under this endorsement does not
                  apply to an “accident” or “electronic circuitry                                       Exclusions 2.b.(1), 2.b.(2), 2.b.(3) and 2.b.(4)
                  impairment” caused by or resulting from:                                              above        shall not apply          if:




                  (1)   Lightning;                                                                      (1)     The excluded cause of loss occurs away
                                                                                                                from any covered location and causes an
                  (2)   Windstorm    or    hail.  However,                             this
                                                                                                                electrical surge   or   other  electrical
                        exclusion does not apply when:
                                                                                                                disturbance;
                        (a)     “Covered equipment” located within a
                                building or  structure  suffers   an                                    (2)     Such surge or disturbance is transmitted
                                “accident”                  “electronic
                                                                                                                through utility service transmission lines to
                                                     or                     circuitry
                                impairment” that results from wind-                                             the covered location and results in an
                                                                                                                “accident”              or          “electronic           circuitry
                                blown    rain,      snow, sand or dust; and
                                                                                                                impairment”; and
                        (b)     The   building or structure did not ﬁrst
                                sustain wind or hail             damage    to   its   roof              (3)     The     loss,    damage             or   expense caused by
                                or walls through which the rain, snow,
                                                                                                                such surge or disturbance                    is   not covered
                                                                                                                elsewhere under the policy.
                                sand or dust entered.




   BP7486(1—19)                                  Includes copyrighted material of ISO Properties, Inc. with   its   permission.                                      Page 3     of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 257 of 285 PageID #: 289


           g.     We      wi||    not pay under this endorsement for                                    (1)     Except        as      speciﬁed        otherwise,          our
                  loss,     damage       or expense caused by or                                               payment for damaged Covered Property
                  resulting from:                                                                              will be the smallest of:


                  (1)     Change         in     temperature or humidity,                                        (a)    The     cost    to    repair      the     damaged
                         whether or not          resulting from an “accident”                                          property;
                          or “electronic circuitry impairment”; or                                              (b)    The cost   to replace the damaged

                         Contamination by refrigerant resulting                                                        property on the same site; or
                  (2)
                         from an “accident” or “electronic circuitry                                            (c)    The amount you           actually       spend      that
                          impairment”.                                                                                 is   necessary to repair or replace the
                                                                                                                       damaged        property.
C.   DEDUCTIBLES
                                                                                                        (2)     The amount         of our    payment      will   be based
     As respects this endorsement only, paragraph D.1. of
                                                                                                                on     the    most      cost—effective         means        to
     the Businessowners Coverage Form is deleted and
                                                                                                                replace   the  function, capacity and
     replaced with the following:
                                                                                                                remaining useful life of the damaged
     We    will   not pay for loss,             damage      or   expense in any                                 property. This may include the use of
     “one equipment breakdown”                     until   the   amount of loss,                                generic, used or reconditioned parts,
     damage    expense exceeds the Deductible shown in
                   or                                                                                           equipment or property.
                    We will then pay the amount of loss,
     the Declarations.                                                                                  (3)     Except as described in (4) below, you
     damage or expense in excess of the Deductible up to                                                        must pay the extra cost of replacing
     the   applicable            Limit   of     Insurance        of    Section     I
                                                                                       —                        damaged property with property of a
     Property.                                                                                                  better kind or quality or of a different size
                                                                                                                orcapacity.
D.   CONDITIONS
                                                                                                        (4)     Environmental, Safety and Efﬁciency
     1.    The     following        conditions are          in    addition to the
                                                                                                                Improvements
           Conditions        in   the Businessowners             Coverage Form.
                                                                                                                If   “covered  equipment”   requires
           a.     Suspension
                                                                                                                replacement due to an “accident” or
                  Whenever “covered equipment”              is found to be                                      “electronic circuitry         impairment”,           we   will

                  in,    or exposed       to,   a dangerous condition, any                                      pay your additional cost to replace with
                  of     our       representatives          may         immediately                             equipment that     is   better  for  the
                  suspend the insurance against                        loss from       an                      environment, safer for people or more
                  “accident” or “electronic circuitry impairment”                                              energy or water efficient than the
                                                  can be done
                  to that “covered equipment”. This                                                            equipment being replaced. However, we
                  by mailing or delivering a written notice of                                                 will not pay to increase the size or
                  suspension to:                                                                               capacity of the equipment and we will not
                                                                                                               pay more than 150% of what the cost
                  (1)    Your     last   known address;          or                                            would have been to replace with like kind
                  (2)     The   address     where                     the    “covered                          and quality. This provision does not apply
                          equipment” is located.                                                               to the replacement of component parts or
                                                                                                               to any property to which Actual Cash
                  Once suspended    in this way, your insurance
                                                                                                               Value applies and does not increase any
                  can be reinstated only by an endorsement for                                                 of the applicable limits.
                  that “covered equipment”. If we suspend your
                  insurance, you will get a pro rata refund of                                          (5)     The     following property        will   be valued on
                                                                                                                an Actual Cash Value            basis:
                  premium for that “covered equipment” for the
                  period of suspension. But the suspension will                                                 (a)    Any    property that does not currently
                  be effective even if we have not yet made or                                                         serve a useful or necessary function
                  offered a refund.                                                                                    foryou;

                  Jurisdictional Inspections                                                                    (b)    Any Covered          Property that you do not
                                                                                                                       repair or replace within 24 months
                  If any property that is “covered equipment”                                                          after the date of the “accident” or
                  under this endorsement requires inspection to                                                        “electronic circuitry impairment”;             and
                  comply with state or municipal boiler and
                                                                                                                (c)    Any     Covered        Property          which
                                                                                                                                                               for
                  pressure vessel regulations, we agree to
                                                                                                                       Actual      Cash       Value       coverage is
                  perform such inspection on your behalf. We
                                                                                                                       specﬁed.
                  do not warrant that conditions are safe or
                  healthful.                                                                                   Actual       Cash Value       includes deductions for
                                                                                                                depreciation.
     2.    As     respects this endorsement only, Loss Payment
                                                                                                        (6)     If any one of the following conditions is
           Condition 5.d.      in the Businessowners Coverage

           Form     is   deleted and replaced with the following:                                               met, property held for sale by you will be
                                                                                                                valued at the sales price as if no loss or
           d.     We      will     determine        the    value        of   Covered                            damage had occurred, less any discounts
                  Property as follows:                                                                          and expenses that otherwise would have
                                                                                                                applied:




BP7486(1—19)                                     Includes copyrighted material of ISO Properties, Inc. with   its   permission.                                  Page 4   of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 258 of 285 PageID #: 290


                         (a)    The     property      was manufactured by                               However,           if   an “accident”         results,    we    will   pay
                                YOU;                                                                   for the          resulting        loss,   damage           or expense

                                The sales      price of the property         is   less
                                                                                                        caused by           that “accident”.
                         (b)
                                than    the     replacement cost of the                          “Animal”           means any             creature         of the       kingdom
                                property; or                                                    Animalia.            This        includes       but   is    not    limited      to,

                                You   are unable to replace the
                                                                                                 amphibians,            birds, fish, insects,         mammals,          reptiles,
                         (c)
                                                                                                 and worms.
                                property before its anticipated sale.
                                                                                                 “Cloud computing services” means professional,
                   (7)   Except as specifically provided for under
                                                                                                 on-demand, seIf-service data storage or data
                         Data Restoration coverage, “data” and
                         “media” will be valued on the following                                 processing services provided through the Internet
                                                                                                 or over telecommunications lines. This includes
                         basis:
                                                                                                 services known as IaaS (infrastructure as a
                         (a)    For mass—produced and commercially                               service),          PaaS     as a service), SaaS
                                                                                                                                 (platform
                                available software, at the replacement                           (software as a service)  and NaaS (network as a
                                cost.
                                                                                                 service). This includes business models known as

                         (b)    For all other “data” and “media”, at the                         public clouds, community clouds and hybrid
                                cost of blank “media” for reproducing                            clouds. “Cloud computing services” include private
                                the records.     We wi||
                                                    not pay for “data”                           clouds       if   such services are owned and operated by
                                representing ﬁnancial records based                              a   third party.

                                on the face value of such records.                               “Covered equipment”
   E.   DEFINITIONS                                                                             a.      “Covered                 equipment”           means             Covered
        The   following deﬁnitions are          added      with respect to this                         Property:
        endorsement       only:                                                                                    That   generates,             transmits         or    utilizes
                                                                                                        (1)
        1.    “Accident”                                                                                           energy; or
              a.   “Accident”       means a           fortuitous        event that
                                                                                                        (2)        Which, during normal usage, operates
                   causes       direct physical        damage       to    "covered                                 under vacuum or pressure, other than the
                   equipment”.          The event must be one                   of the                             weight of its contents.
                   following:
                                                                                                        “Covered equipment” may utilize conventional
                   (1)   Mechanical breakdown, including rupture                                        design and technology or new or newly
                         or bursting caused by centrifugal force;                                       commercialized design and technology.
                   (2)   Artiﬁcially     generated          electrical      current,             b.     None         of the following       is   “covered equipment”:
                         including       electric     arcing,      that    disturbs
                                                                                                        (1)        Structure,          foundation,               cabinet         or
                         electrical devices,        appliances orwires;
                                                                                                                   compartment;
                   (3)   Explosion of steam boilers, steam pipes,
                                                                                                        (2)        Insulating or refractory material;
                         steam engines or steam turbines owned
                         or leased by you, or operated under your                                       (3)        Sewer        piping, buried vessels or piping, or
                         control;                                                                                  piping forming         a part of a sprinkler or ﬁre
                                                                                                                   suppression system;
                   (4)   Loss or damage to steam boilers, steam
                         pipes, steam engines or steam turbines                                         (4)        Water    piping other than boiler feedwater
                         caused by or resulting from any condition                                                 piping, boiler        condensate return piping or
                         or event inside such equipment; or                                                        water        piping     forming  a part of a
                                                                                                                   refrigerating or air conditioning              system;
                   (5)   Loss or damage to hot water                      boilers or
                         other water heating equipment caused by                                        (5)        “Vehicle” or      any equipment mounted on a
                         or resulting from any condition or event                                                  “vehicle”;
                         inside   such    boilers or equipment.
                                                                                                        (6)        Satellite,      spacecraft         or   any equipment
                   None    of the following      is   an   “accident”:                                             mounted on a          satellite    or spacecraft;

                   (1)   Defect,      programming error, programming                                    (7)        Dragline,  excavation                   or     construction
                         limitation,    computer virus, malicious code,                                            equipment; or
                         loss of “data”, loss of access, loss of use,
                                                                                                        (8)        Equipment manufactured by you                     for sale.
                         loss  of functionality or other condition
                                                                                                 “Data”       means        information or instructions stored                    in
                         within or involving “data” or “media” of any
                         kind;or                                                                 digital       code        capable         of    being          processed       by
                                                                                                 machinery.
                   (2)   Misalignment, miscalibration, tripping                   off-

                         line, or any condition which can                          be            “Electronic              circuitry”        means           microelectronic

                         corrected                                      tightening,              components, including but not limited to circuit
                                           by         resetting,
                         adjusting        or     cleaning,         or             the            boards, integrated circuits, computer chips and
                                                                           by
                         performance of maintenance.                                             disk drives.




   BP7486(1—19)                                Includes copyrighted material of ISO Properties, Inc. with     its   permission.                                     Page 5     of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 259 of 285 PageID #: 291


    7.   “Electronic circuitry impairment”                                                        8.    “Hazardous substance” means any substance that
                                                                                                        is hazardous to health or has been declared to be
         a.    “Electronic       circuitry      impairment”                means a
                                                                                                        hazardous to health by a governmental agency.
               fortuitous event involving “electronic circuitry”
               within “covered equipment” that    causes the                                      9.    “Media”           means     material    on     which        “data”      is

               “covered        equipment”  suddenly lose its
                                                     to                                                 recorded, such as solid-state drives, hard disks,
               ability to function as it had been functioning                                           optical disks,       ﬂash   drives,   magnetic tapes or floppy
               immediately before such event. This deﬁnition                                            disks.
               is    subject to the conditions specified                     in b., c.
                                                                                                        “One equipment breakdown” means:
                                                                                                  10.                                                          If    an   initial
               and    d.    below.                                                                      “accident”          or   “electronic                 impairment”
                                                                                                                                                circuitry
               We   shall determine that the reasonable and                                             causes other “accidents” or “electronic circuitry
               appropriate remedy to restore such “covered                                              impairments”,   all  will be considered “one
               equipment’s”    ability to  function  is the                                             equipment     breakdown”.   All “accidents”    or
               replacement         of one  or more                         “electronic                  “electronic circuitry impairments” that are the result
               circuitrY’       components   of the                         “covered                    of the same “accident” or "electronic circuitry
               equipment”.                                                                              impairment” will be considered “one equipment
                                                                                                        breakdown”.
               The “covered equipment” must be owned or
               leased by you, or operated under your control.                                     11. “Schedule”             means      the   Miscellaneous          Property

               None of the following            is   an    “electronic circuitry
                                                                                                        Policy Level         Coverages Schedule.
               impairment”:                                                                       12. “Vehicle”           means any machine or apparatus that is
                                                          can be reasonably                             used     for transportation or   moves under its own
               (1)    Any     condition       that
                                                                                                        power. “Vehicle” includes, but            is   not limited     to: car,
                      remedied        by:
                                                                                                        truck, bus, trailer, train, aircraft, drone, watercraft,
                      (a)    Normal maintenance,                      including      but                forklift,   bulldozer, tractor or harvester.
                             not limited to replacing expendable
                                            recharging               batteries        or
                                                                                                        However,    any property that is stationary,
                             parts,
                                                                                                        permanently installed at a covered location and
                             cleaning;
                                                                                                        that receives electrical power from an external
                      (b)    Rebooting,   reloading  or                     updating                    power source will not be considered a “vehicle”.
                             software or ﬁrmware; or
                                                                                           The most we   will pay for loss, damage or expense under
                      (c)    Providing necessary                power or supply.           this  endorsement arising from any “one equipment
               (2)    Any condition caused by or                     related to:           breakdown" is the applicable Limit of Insurance in the
                                                                                           Declarations. Coverage provided under this endorsement
                      (a)    Incompatibility              of     the        "covered
                                                                                           does not provide an additional amount of insurance.
                             equipment”        with            any     software       or
                             equipment installed, introduced or
                             networked within the prior 30 days; or

                      (b)    Insufﬁcient size, capability or capacity
                             of the “covered equipment”.

               (3)    Exposure          to     adverse               environmental
                      conditions,       including          but       not   limited    to
                      change      temperature or humidity, unless
                                 in

                      such conditions result in an observable
                      loss of functionality. Loss of warranty shall
                      not be considered an observable loss of
                      functionality.




BP7486(1—19)                                 Includes copyrighted material of ISO Properties, Inc. with             its   permission.                               Page 6   of 6
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 260 of 285 PageID #: 292


                                                                                                                   BUSINESSOWNERS


                                      BUSINESSOWNERS INSURANCE
                                      ASBESTOS EXCLUSION (TEXAS)
                                       NOTICE TO POLICYHOLDERS

   This Notice summarizes coverage changes that affect your Businessowners Coverage Form.             No coverage is
   provided by this summary nor does it replace any provision of your policy. You should read your policy and review
   your declarations page for complete information regarding the asbestos liability exclusion. If there is any conﬂict
   between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.


   PLEASE READ YOUR POLICY, AND THE ENDORSEMENTS ATTACHED TO YOUR POLICY, CAREFULLY.

   Your  policy contains an exclusion for claims involving asbestos. Any claims, for bodily injury or property damage (or
   personal and advertising injury, if this coverage is provided in your policy) from asbestos occurring during this policy
   period and future policy periods will not be covered. Your liability insurance does not cover any loss, cost or expense
   arising from any orders or claims made by a governmental authority that you test for, remove or in any way respond
   to the effects of asbestos.




   BP8055(609)                    Includes copyrighted material of ISO Properties, Inc. with   its   permission.           Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 261 of 285 PageID #: 293


                                                                                                                                          BUSINESSOWNERS


                                     BUSINESSOWNERS MULTISTATE FORMS
                                  2019
                              REVISION — ADVISORY NOTICE TO POLICYHOLDERS

   This   is   a      of the revisions to your policy. Coverage is not provided by this summary nor can it be construed
                   summary
   to replace any provisions of your policy. Please read your policy and review your Declarations page for complete
   information regarding the coverages provided. THE PROVISIONS OF THIS POLICY PREVAIL should there be any
   conflicts between the policy and this revision notice



   The areas        within the policy that    broaden or reduce coverage, and other changes, are highlighted below. This notice
   does not reference every          editorial change made in your policy.


                                Computer Protection Plus Extension BP7129                          (07-1 3)        Form Withdrawn
   Coverage form BP7129 is no longer available. All coverages have been incorporated                                               into     the Businessowners
   Extension and Expanded Businessowners Extension endorsements.


                   Equipment Breakdown Coverage (Including Electronic                            Circuitry Impairment)             BP7486       (01-1 9)

                                                                             Replacing
                                 Equipment Breakdown Coverage Endorsement BP7197                                      (08-08)    Form
   Coverage form BP7197         no longer available. Form is replaced with BP7486 Equipment Breakdown Coverage
                                     is

   (Including Electronic Circuitry Impairment) Endorsement which broadened coverage and increased the sub-Iimits
   from $50,000 to $100,000, additional sub-Iimits added for $5,000 fungi, $25,000 for animals and added the ability to
   purchase higher limits for hazardous substances or expediting expenses.


                                                          Self-Storage Facilities BP7160(03-1 8)
                                                                             Replacing
                                                          Self-Storage Facilities BP7160(01-1 0)
   Customer Good             Liability    and Lock-out or      Sale, Removal           and Disposal          Liability     — broadened by         the removal of
   an exclusion       for   outdoor property     in   both coverage clauses.


                                         BUSINESSOWNERS                  Extension Endorsement BP7100(01-1 9)
                                  Virginia    Businessowners Extension Endorsement BP7100.2(01-1 9)
                                 Missouri Businessowners Extension Endorsement BP7100.3(01-1 9)
                                                                             Replacing
                                         BUSINESSOWNERS                  Extension Endorsement BP7100(07-1 3)
   SECTION l— Property
   Debris Removal — added                new coverage          to this   endorsement   at   a $50,000   limit.

   Preservation of Property — added new coverage                           to increase the     number   of   days      to 60.

   Pollutant Clean Up and Removal — added new coverage to this endorsement at a $25,000                                                limit.

   Money Orders And "Counterfeit Money" — increased limit from $2,500 to $25,000.
   Forgery or Alteration — increased                  limit   from $1 0,000 to $25,000.
   Business Income from Dependent Properties — increased                               limit   from $10,000 to $25,000.
   Fire Extinguisher Systems Recharge Expense — increased limit from $10,000                                        to actual cost to recharge or replace.

   Electronic Data — added new coverage to this endorsement at a $25,000 limit.
   Newly Acquired Business Income — increased the number of days from 90 to 120.
   Newly Acquired Building — increased limit from $500,000 to $1 ,OO0,000 and increased                                          the   number   of   days from 90
   to 120.




   BP8078(1-19)                             Includes copyrighted material of ISO Properties, Inc. with       its   permission.                             Page   1   of   4
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 262 of 285 PageID #: 294



Newly Acquired Business Personal Property — increased limit from $250,000                                                       to     $500,000 and increased the
number of days from 90 to 120.
Lock Replacement and Rekeying — increased limit from $1 ,OOO to $5,000.
Spoilage — removed the maintenance agreement condition.
Water Back-Up and              Sump          Overflow — increased            limit   from $5,000 to $25,000 and                 will   allow the purchase of higher
limits.

Employee Dishonesty — increased limit from $10,000 to $25,000 and clarified the definition                                                      of   employee    for this
coverage  to be consistent with BP0003 policy language.

Utility Services — Direct Damage, increased limit from $10,000 to $25,000 and broadened to                                                      include coverage for
overhead transmission               lines.

Computer and Funds Transfer Fraud — added new coverage                                             to this   endorsement       at   a $10,000   limit.

Ordinance or Law Coverage — added new coverage                                       to this       endorsement           to provideCoverage 1 — Undamaged
Portion of the Building up to the                     limit   of the building listed         in    the declarations;        Coverage 2 — Demolition Cost and
Coverage 3 — Increased Cost                   of Construction         added    for   combined         limit   of $50,000.

Personal Property Off Premises — updated this clause to be consistent with BP0003 policy language and added
coverage for off premises “electronic data” at a $50,000 limit.
Outdoor Property — increased limit from $10,000 to $25,000.
Personal Effects — increased limit from $10,000 to $25,000.
Valuable Papers and Records — increased on premises                                   limit   from $25,000 to $50,000.
Accounts Receivable — increased on premises limit from $25,000                                         to $50,000.

Money and Securities — increased limit from $10,000 to $25,000.
Claims Data Expense — increased                         limit   from $5,000 to $10,000.
Appurtenant Buildings and Structures — added new coverage to this endorsement                                                    at a   $25,000      limit.

Expediting Expenses — added new coverage to this endorsement at a $10,000 limit.
Errors in Design — added new coverage pertaining to “computers” to be included with the Business Personal
Property limit in the declarations.
Computer Virus — added new coverage                             to this   endorsement         at   a $25,000     limit.

Electrical Injury —          added new coverage                 to this   endorsement         to   be included with the Business Personal Property                     limit
in the declarations.




SECTION        ll
                    —   Liability

Expected or Intended Injury — clause expanded to an insured and “property damage”.
Newly Acquired — acceptable entity expanded from 180 days since acquisition to the end                                                   of the policy period.

Damages to Rented Premises — added                               to   expand   to    smoke and leakage from automatic                      protection system with a
$300,000   limit.

Duties in the Event of Occurrence — Offense, Claim or                                 Suit,   expanded         to include a trustee.

Unintentional Failure to Disclose — clause added to                                clarify    our intent to charge for additional unknown exposures                         if

discovered after the policy was written.


                                Expanded Businessowners Extension Endorsement BP7200(01-1 9)
                          Virginia     Expanded Businessowners Extension Endorsement BP7200.2(01-1 9)
                          Missouri Expanded Businessowners Extension Endorsement BP7200.3(01-1 9)
                                                                                  Replacing
                                Expanded Businessowners Extension Endorsement BP7200(07-1 3)
SECTION l— Property
Debris Removal — increased                    limit   from $50,000 to $100,000.
Preservation of Property — increased the number                              of   days from 60         to 90.




BP8078(1-19)                                  Includes copyrighted material of ISO Properties, Inc. with           its   permission.                          Page 2   of   4
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 263 of 285 PageID #: 295



   Pollutant Clean Up and                  Removal — removed             duplicate policy language from                   BP0003 and increased                limit   from
   $25,000 to $50,000.

   Money Orders And              "Counterfeit        Money" —      increased     limit   from $10,000 to $50,000.
   Forgery or Alteration — increased                  limit   from $25,000 to $50,000.
   Business Income from Dependent Properties — increased limit from $25,000 to $50,000.
   Fire Extinguisher Systems Recharge Expense — increased limit from $25,000 to actual cost                                                            to   recharge or
   replace.

   Electronic Data— added new coverage to this endorsement at a $25,000 limit.
   Lock Replacement and Rekeying — increased limit from $5,000 to $1 0,000.
   Spoilage — removed the maintenance agreement condition.
   Water Back-Up and               Sump         Overflow — increased           limit   from $10,000 to $25,000 and                   wi||   allow the purchase of
   higher   limits.

   Employee Dishonesty — increased limit from $25,000 to $50,000 and clarified the definition                                                 of   employee      for this
   coverage  to be consistent with BPOOO3 policy language.

   Utility Services — Direct Damage, increased limit from $25,000 to $50,000 and broadened to                                                 include coverage for
   overhead transmission               lines.

   Computer and Funds Transfer Fraud — added new coverage                                      to this   endorsement        at a    $25,000   limit.

   Ordinance or Law Coverage — Coverage 2 — Demolition Cost and Coverage 3 — Increased Cost                                                            of Construction
   broadened to a combined limit of $50,000.
   Newly Acquired Building — increased limit from $1 ,000,000 to $2,000,000.
   Newly Acquired Business Personal Property — increased limit from $500,000 to $1 ,000,000.
   Personal Property Off Premises — updated this clause to be consistent with BP0003 policy language, increased                                                         the
   limit from $50,000 to $100,000 and added coverage for off premises “electronic data” at a $50,000 limit.

   Outdoor Property — increased limit from $25,000 to $50,000.
   Personal Effects — increased
                             limit from $25,000 to $50,000.

   Valuable Papers and Records — increased on premises limit from $50,000                                       to    $250,000.
   Accounts Receivable — increased on premises limit from $50,000                                  to    $250,000.
   Money and Securities — increased limit from $10,000 to $50,000.
   Premises Damaged Resulting from Burglary or Robbery — increased                                          limit   from $5,000 to $10,000.
   Claims Data Expense — increased limit from $10,000 to $50,000.
   Fine Arts — increased           limit   from $50,000 to $100,000.
   Appurtenant Buildings and Structures — added new coverage                                    to this   endorsement         at a   $50,000       limit.

   Expediting Expenses — added new coverage to this endorsement at a $25,000 limit.
   Errors in Design — added new coverage pertaining to “computers” to be included                                                   with the Business Personal
   Property   limit in      the declarations.

   Computer Virus — added new coverage                        to this   endorsement       at   a $25,000      limit.

   Electrical Injury —          added new coverage            to this   endorsement       to   be included with the Business Personal Property                         limit
   in the declarations.



   SECTION        II
                       —   Liability

   Supplementary Payments — cost               of bail bonds limit increased from $3,000 to $5,000 and actual loss of earning due
   to claim or suit limit       per day increased from $350 to $500.
   Expected or Intended Injury — clause expanded                         to   an insured and “property damage”.
   Newly Acquired — acceptable                  entity   expanded from 180 days since                acquisition to the       end of the      policy period.




   BP8078(1-19)                                 Includes copyrighted material of ISO Properties, Inc. with      its   permission.                             Page 3   of   4
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 264 of 285 PageID #: 296



Who   is An Insured — the volunteer workers clause expanded to provide bodily injury coverage for co-employees or
other volunteer workers.

Damages        to Rented   Premises — added     to   expand   to   smoke and leakage from automatic                protection system with a
$500,000   limit.

Duties in the Event of Occurrence — Offense, Claim or               Suit,   expanded    to include a trustee.

Primary and Noncontributory Insurance — added                for additional insureds with             a contract or agreement   in   place.

Waiver of Transfer of Rights of Recovery Against Others to Us — when                                 the rights of recovery are waived by a
written contract or agreement.

Unintentional Failure to Disclose — clause added to              clarify    our intent to charge for additional unknown exposures                   if

discovered after the policy was written.




BP8078(1-19)                      Includes copyrighted material of ISO Properties, Inc. with   its   permission.                      Page 4   of   4
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 265 of 285 PageID #: 297




                                                                                                                                'EMG                I   N S U RA N C E


    'EMQ            Employers Mutual
                    Casualty     Company


                   NONASSESSABLE POLICY—MUTUAL PROVISIONS                                                                                         Corporate Office, Des Moines, Iowa

                   The Insured     shall not    be   liable for       any assessment under   this policy.

                    By acceptance 0fthis           policy the    Named     Insured   becomes   a   member   of the   Company and          shall   be entitled to vote at   all

                   meetings ofthe Company, and             shall       upon termination   of this policy, participate      in   the distribution of dividends as fixed and
                   determined by the directors        in accordance with law. The annual meeting of the members is held at the Corporate                             Office of
                   the   Company      in   Des Moines, Iowa, at 9:30 a.m. Central TIme, on the second Wednesday in March 0f each year.




                   JMW
                    IN   WITNESS WHEREOF, this Company                    has executed and attested these presents.

                                                                “““

                                                                                                             j             A
                   Todd   A. Strother, Secretary                                                             Scott   R.   Jea      resident




    'EMQ            EMCASCO
                    Insurance     Company
                                                                                                                                                  Corporate Office, Des Moines, Iowa

                    IN   WITNESS WHEREOF, this Company                    has executed and attested these presents.



                   (V/W/
                   Todd   A. Strother, Secretary




    'EMQ            Union Insurance
                   Company        of Providence

                                                                                                                                                  Corporate Office, Des Moines, Iowa

                    IN   WITNESS WHEREOF, this Company                    has executed and attested these presents.




                   Todd   A. Strother, Secretary                                                             S        .




    'EMQ            Illinois
                    Insurance
                               EMCASCO
                                  Company
                                                                                                                                                  Corporate Office, Des Moines, Iowa

                    IN   WITNESS WHEREOF, this Company                    has executed and attested these presents.



                   a     ¢wﬂz¢£ 1;]
                   Todd   A. Strother, Secretary                                                             S        .




    'EMQ            Dakota
                    Insurance
                               Fire
                                  Company
                                                                                                                                          Corporate Office, Bismarck, North Dakota

                    IN   WITNESS WHEREOF, this Company                    has executed and attested these presents.




                   Todd   A. Strother, Secretary                                                             S        .




    IL7004(1-19)                                                                                                                                                           Page   1   of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 266 of 285 PageID #: 298




 'EMQ            EMC Property &
                 Casualty Company

                                                                                                                                         Corporate Office, Des Moines, Iowa

                 IN   WITNESS WHEREOF, this Company                  has executed and attested these presents.



                 ejw/W
                 Todd   A. Strother, Secretary
                                                                                                 {/1124 K.
                                                                                                       cott R.       Jea   resident




 'EMQ            Employers Mutual
                 Casualty       Company


                 MUTUALS—MEMBERSHIP AND VOTING NOTICE                                          Corporate Office, Des Moines, Iowa (Applicable          in   the State 0f Texas)

                 The Insured is notified that by virtue ofthis policy, the Insured is a member ofthe Employers Mutual Casualty Company
                 of Des Moines, Iowa, and is entitled to vote either in person or by proxy at any and all meetings of said Company. The

                 Annual Meetings are held in its Corporate Office, Des Moines, Iowa, 0n the second Wednesday of March, in each year,
                 at 9:30 a.m. Central Time.

                 MUTUALS—PARTICIPATION CLAUSE WITHOUT CONTINGENT                             LIABILITY

                 No Contingent      Liability:   This policy   is   non-assessable. The policyholder   is   a   member     of the     Company and   shall participate,

                 to the extent      and upon the conditions fixed and determined by the Board               of Directors in    accordance with the provisions          0f

                 law,   in   the distribution of dividends so fixed and determined.

                 IN   WITNESS WHEREOF, this Company                  has executed and attested these presents.



                 jM/W‘
                 Todd   A. Strother, Secretary
                                                         """



                                                                                                 (/5434 K.
                                                                                                  /Scott        R.   Jea   resident




 IL7004(1-19)                                                                                                                                                     Page 2    of 2
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 267 of 285 PageID #: 299


                                                                                                                             INTERLINE

                  THIS   ENDORSEMENT CHANGES THE                      POLICY. PLEASE                  READ     IT   CAREFULLY.

                                               ASBESTOS EXCLUSION
   This endorsement modifies insurance provided under the following:

       BUSINESSOWNERS COVERAGE FORM
       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
       POLLUTION LIABILITY COVERAGE FORM
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
       RAILROAD PROTECTIVE LIABILITY COVERAGE FORM

   The policy does not apply to "bodily injury", "personal injury" (or "personal and advertising injury" if defined as such in
   your policy) or "property damage" (including any associated clean-up obligations) arising out of the installation,
   existence, removal, or disposal of asbestos or any substance containing asbestos fibers.




   |L7028(5-15)                    Includes copyrighted material of ISO Properties, Inc. with   its   permission.                Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 268 of 285 PageID #: 300


                                                                                                                       COMMERCIAL INTERLINE

                   THIS   ENDORSEMENT CHANGES THE                        POLICY. PLEASE                  READ     IT   CAREFULLY.

                            EXCLUSION — MIXED DUST PNEUMOCONIOSIS,
                                   LUNG DISEASE OR AILMENT
   This endorsement modifies insurance provided under the following:

         AUTO DEALERS COVERAGE FORM
         BUSINESS AUTO COVERAGE FORM
         BUSINESSOWNERS COVERAGE FORM
         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
         COMMERCIAL UMBRELLA COVERAGE FORM
         LAW ENFORCEMENT LIABILITY COVERAGE FORM
         LINEBACKER PUBLIC OFFICIALS AND EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
         LINEBACKER PRIVATE ENTITY AND EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
         MOTOR CARRIER COVERAGE FORM
         OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
         RAILROAD PROTECTIVE LIABILITY COVERAGE FORM

   This insurance does not apply      to:

   Any   injury,damage, expense,      cost, loss,  liability, defense or legal obligation arising out of, resulting from or in any

   way   related to, in whole or in    part,   mixed dust pneumoconiosis or any lung disease, including but not limited to,
   pleural plaques, asbestosis, silicosis, lung cancer,         emphysema,        bronchitis, or other pneumoconiosis-related ailment,
   including, but not limited to, arthritis, cancer, lupus, heart, kidney or gallbladder disease.




   |L7137(1-18)                       Includes copyrighted material of ISO Properties, Inc. with   its   permission.                 Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 269 of 285 PageID #: 301


                                                                                                                                      COMMERCIAL INTERLINE

                          THIS     ENDORSEMENT CHANGES THE                             POLICY. PLEASE                  READ         IT   CAREFULLY.

                                       NOTICE OF CANCELLATION PROVIDED BY US                                                                 -

                                                               DESIGNATED ENTITY

                                                                           SCHEDULE
        1.       Name     of Entity:


        2.      Mailing Address:


        3.       Number     of    Days Notice:
        Information required to complete this Schedule,              if   not   shown above,      will    be shown         in   the Declarations.


   If we cancel this policy by notice to the first Named Insured, for any statutorily permitted reason other than nonpayment

   of premium, notice of such cancellation will be provided to the entity in the Schedule, at least the number of days in
   advance        of the cancellation effective date, also as             shown   in   the Schedule.

   If   notice    is   mailed, proof of mailing to the mailing address            shown    in   the Schedule            wi||   be   sufficient proof of notice.

   Failure to provide             such notice to the designated entity will not amend or extend the date the cancellation becomes
   effective, nor will       it    negate cancellation of the policy. Failure to send notice shall impose no liability of any kind upon
   us,       our agents or our representatives.




        |L7338(5-15)                           Includes copyrighted material of ISO Properties,    Inc.   with   its   permission.                         Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 270 of 285 PageID #: 302



   'EMQ     INSURANCE


                            IMPORTANT NOTICE                                                     AVISO IMPORTANTE

   To   obtain information or to          make a   complaint:                   Para obtener informacién o para presentar una queja:

   You may         call     EMC    Insurance Companies’          toll    free   Usted puede llamar al namero de teléfono gratuito de
   telephone        number        for    information   or   to   make a         EMC Insurance Companies’ para obtener informacio’n o
   complaint      at:                                                           para presentar una queja al:

                                1-800-223-0562                                                      1-800-223-0562

   You may        also write to   EMC     Insurance Companies           at:     Usted también puede      escribir a   EMC   Insurance
                                 P.O. Box 1739                                  Companies:
                           Wichita,     KS 67201-1739                                                  P.O. Box 1739
                                                                                                Wichita,    KS 67201-1739
   You may        contact the Texas Department of Insurance to
   obtain information on companies, coverages, rights, or                       Usted puede comunicarse con el Departamento de
   complaints       at:                                                         Seguros de Texas para obtener informacién sobre
                                                                                compaﬁias, coberturas, derechos, o quejas al:
                                1-800-252-3439
                                                                                                    1-800-252-3439
   You may write          the Texas Department of Insurance:
                                                                                Usted puede escribir   al   Departamento de Seguros de
                               P.O. Box 149104                                  Texas   a:

                          Austin, Texas 78714-9104
                             FAX: (512) 490-1007                                                    P.o. Box 149104
                           Web: www.tdi.texas.gov                                              Austin,  Texas 78714-9104
          E-Mail:         ConsumerProtection@tdi.texas.gov                                          FAX: (512) 490-1 007
                                                                                               Sitio web: www.tdi.texas.gov
   PREMIUM OR CLAIM DISPUTES:                                                           E-Mail: ConsumerProtection@tdi.texas.gov

   Should you have a dispute concerning your premium or
   about a claim you should contact the agent first. If the
   dispute is not resolved, you may contact the Texas
                                                                                DISPUTAS POR PRIMAS                    DE     SEGUROS               O
   Department of Insurance.
                                                                                RECLAMACIONES:
                                                                                Si tiene una disputa relacionada con su prima de
   ATTACH THIS NOTICE TO YOUR POLICY:                                           sequro o con una reclamacién, debe communicarse
                                                                                con el agente primero. Si Ia disputa no es resuelta,
   This notice      is    for information only   and does not become
                                                                                usted puede communicarse con el Departemento de
   a part or condition of the attached document.
                                                                                Seguros de Texas.

                                                                                ADJUNTE ESTE AVISO A SU POLIZA:
                                                                                Este aviso es solamente para propésitos informativos y
                                                                                no se convierte en parte o en condicién del documento
                                                                                adjunto.




   |L8044(6-15)                                                                                                                     Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 271 of 285 PageID #: 303


                                                                                           COMMERCIAL INTERLINE

                           INDIANA COAL MINE SUBSIDENCE                         COVERAGE

   POLICYHOLDER NOTICE:

   The Indiana Mine Subsidence Act      requires that Mine Subsidence Insurance be available for certain structures in
   eligible counties in Indiana.   “Mine subsidence” means the collapse of an underground coal mine, resulting in
   damage to a “structure”. “Structure” is defined as any dwelling, building, or fixture permanently affixed to real
   property. “Structure” does not include land, trees, crops, or other plants. This policy may be extended to provide
   coverage on structures for loss caused by mine subsidence. For additional information (including limits, deductibles,
   premiums, etc.) regarding this coverage, please contact your agent.

   Eligible Counties:   Clay, Crawford, Daviess, Dubois, Fountain, Gibson, Greene, Knox, Lawrence, Martin, Monroe,
   Montgomery, Orange, Owen, Parke, Perry,      Pike, Posey, Putnam, Spencer, Sullivan, Vanderburgh, Vermillion, Vigo,
   Warren, and Warrick.




   |L8357(1-1 7)                                                                                               Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 272 of 285 PageID #: 304


                                                                                                        COMMERCIAL INTERLINE

                                 IMPORTANT NOTICE TO POLICYHOLDERS

   Re:    New   Federal Claim Information Reporting Requirements


   New     federal reporting requirements for claims involving parties potentially eligible for Medicare are       now   in   place.
   With    your    continued   cooperation,      EMC    Insurance   Companies   will   be   able   to   meet these new   reporting
   responsibilities.



   To    help us comply with the   new   requirements,   you simply need to make sure you report all claims to your agent
   or   EMC   Insurance Companies.          |f   you choose to pay a claim, or attempt to settle a claim on your own, you may
   become     responsible for these   new   reporting requirements.



   For speciﬁc information on Section 111 of the Medicare, Medicaid, and SCHIP Extension Act of 2007                     (MMSEA)
   (P.L. 110-173), go to http://go.cms.gov/mirnghp or consult with your attorney.




   IL3576(10—17)                                                                                                         Page   1   or1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 273 of 285 PageID #: 305


                                                                                                                            COMMERCIAL INTERLINE

                                      ADVISORY NOTICE TO POLICYHOLDERS
   This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can it be
   construed to replace any provisions of your policy (including its endorsements). If there is any conflict between this
   Notice and the policy (including its endorsements), the provisions of the policy (including its endorsements) shall
   prevail.



   Your new or renewal policy includes one or more of the protective devices endorsements listed below. Carefully read
   the endorsement(s) attached to your policy. For questions about how coverage under your policy may be affected by
   the endorsement(s), please contact your insurance agent.



                                               PROTECTIVE DEVICES ENDORSEMENTS

                   Type   of Policy                                Endorsement      Title                                     Endorsement Number
    Businessowners                               Protective Safeguards                                                             BP043O
    Businessowners                               South Dakota Protective Safeguards                                                BPO479
    Commercial Output Program                    Protective Devices       Endorsement                                              COP-238
    Commercial Output Program                    Protective Devices       Endorsement                                              000238
    Commercial Output Program                    Protective Devices       Endorsement                                              001238
    Commercial Property                          Protective Safeguards                                                             CP0411
    Commercial Property                          South Dakota Protective Safeguards                                                CP0412
    Commercial Property                          Burglary    And Robbery      Protective Safeguards                                CP1211




    |L8720(8-15)                       Includes copyrighted material of ISO Properties,   Inc.   with   its   permission.                    Page   1   of   1
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 274 of 285 PageID
                                                                          Filed: #: 306 11:25 AM
                                                                                 5/22/2020
                                                                                                               Clerk
                                                                                              Marion County, Indiana




   STATE OF INDIANA             )              IN THE MARION SUPERIOR COURT
                                ) SS:
   COUNTY OF MARION             )              CAUSE NO.: 49D06-2005-CT-015059

    MHG HOTELS, LLC.; JALI, LLC;           )
    HOTELS OF SPEEDWAY, LLC;               )
    HOTELS OF DEERFIELD, LLC;              )
    MOTELS OF NOBLESVILLE, LLC;            )
    MOTELS OF AVON, LLP;                   )
    MOTELS OF FISHERS, LLP;                )
    MOTELS OF INDIANAPOLIS, LLP;           )
    NATVER, LLP; MOTELS OF SEYMOUR, LLP;   )
    SRI-RAM, INC.; SIVA, INC.; HIREN, LLP; )
    1DM, LLC;MOTELS OF NOBLESVILLE 2, LLP; )
    NEAL LODGING, LLC;                     )
    MOTELS OF NORTH AURORA, LLP;           )
    RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC;)
    RAVI, LLC; HOTELS OF STAFFORD, LLP;    )
    APPLETREE HOSPITALITY, LLC;            )
    EMERALD HOTELS INVESTMENTS, LLC;       )
    GOURLEY PIKE LODGING, LLC;             )
    HOTELS OF DEERFIELD BEACH, LLC;        )
    MOTELS OF SUGARLAND, LLP               )
                Plaintiffs,                )
                                           )
    v.                                     )
                                           )
    EMC Risk Services, LLC,                )
    Defendant                              )


                       APPEARANCE BY ATTORNEY IN CIVIL CASE

   Party Classification: Initiating ___ Responding _X_ Intervening ___

   1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
          the following party member(s): EMC Risk Services, LLC

   2.     Applicable attorney information for services required by Trial Rule 5(B)(2) and for case
          information as required by Trial Rules 3.1 and 77(B) is as follows:

          Name:          Rick L. Hammond                      Atty Number: 19044-45
          Firm:          HEPLERBROOM LLC                      Telephone:   219-427-5562
          Address:       2929 Carlson Drive, Suite 304        Fax:         219-200-3305
                         Hammond, IN 46323
          Email:         rick.hammond@heplerbroom.com
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 275 of 285 PageID #: 307




   3.     There are other party members: Yes ___ No _X_

   4.     If first initiating party filing this case, the clerk is requested to assign this case the
          following Case Type under Administrative Rule 8(b)(3): N/A

   5.     I will accept service by FAX or by e-mail: Yes X No ______

   6.     This case involves support issues: Yes ___ No _X_

   7.     There are related cases: Yes ___ No _X_

   8.     This form has been served on all other parties.
          Certificate of Service is attached: Yes _X_ No ___

   9.     Additional information required by local rule: N/A


                                                            /s/ Rick L. Hammond
                                                           Rick L. Hammond (#19044-45)
                                                           HEPLERBROOM LLC
                                                           2929 Carlson Drive, #304
                                                           Hammond, IN 46323
                                                           Telephone: 219-427-5562
                                                           Fax: 219-200-3305
                                                           rick.hammond@heplerbroom.com
                                                           Attorneys for Defendant, EMC Risk
                                                           Services, LLC



                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on May 22, 2020, a true and correct copy of the above and
   foregoing Appearance by Attorney in Civil Case, was electronically filed and served upon all
   counsel of record in accordance with Indiana’s electronic filing system.


                                                   By:     /s/ Rick Hammond
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 276 of 285 PageID
                                                                          Filed: #: 308 11:25 AM
                                                                                 5/22/2020
                                                                                                               Clerk
                                                                                              Marion County, Indiana




   STATE OF INDIANA             )              IN THE MARION SUPERIOR COURT
                                ) SS:
   COUNTY OF MARION             )              CAUSE NO.: 49D06-2005-CT-015059

    MHG HOTELS, LLC.; JALI, LLC;           )
    HOTELS OF SPEEDWAY, LLC;               )
    HOTELS OF DEERFIELD, LLC;              )
    MOTELS OF NOBLESVILLE, LLC;            )
    MOTELS OF AVON, LLP;                   )
    MOTELS OF FISHERS, LLP;                )
    MOTELS OF INDIANAPOLIS, LLP;           )
    NATVER, LLP; MOTELS OF SEYMOUR, LLP;   )
    SRI-RAM, INC.; SIVA, INC.; HIREN, LLP; )
    1DM, LLC;MOTELS OF NOBLESVILLE 2, LLP; )
    NEAL LODGING, LLC;                     )
    MOTELS OF NORTH AURORA, LLP;           )
    RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC;)
    RAVI, LLC; HOTELS OF STAFFORD, LLP;    )
    APPLETREE HOSPITALITY, LLC;            )
    EMERALD HOTELS INVESTMENTS, LLC;       )
    GOURLEY PIKE LODGING, LLC;             )
    HOTELS OF DEERFIELD BEACH, LLC;        )
    MOTELS OF SUGARLAND, LLP               )
                Plaintiffs,                )
                                           )
    v.                                     )
                                           )
    EMC Risk Services, LLC,                )
    Defendant                              )


                       APPEARANCE BY ATTORNEY IN CIVIL CASE

   Party Classification: Initiating ___ Responding _X_ Intervening ___

   1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
          the following party member(s): EMC Risk Services, LLC

   2.     Applicable attorney information for services required by Trial Rule 5(B)(2) and for case
          information as required by Trial Rules 3.1 and 77(B) is as follows:

          Name:          Justin K. Curtis                     Atty Number: 28517-45
          Firm:          HEPLERBROOM LLC                      Telephone:   219-427-5562
          Address:       2929 Carlson Drive, Suite 304        Fax:         219-200-3305
                         Hammond, IN 46323
          Email:         justin.curtis@heplerbroom.com
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 277 of 285 PageID #: 309




   3.     There are other party members: Yes ___ No _X_

   4.     If first initiating party filing this case, the clerk is requested to assign this case the
          following Case Type under Administrative Rule 8(b)(3): N/A

   5.     I will accept service by FAX or by e-mail: Yes X No ______

   6.     This case involves support issues: Yes ___ No _X_

   7.     There are related cases: Yes ___ No _X_

   8.     This form has been served on all other parties.
          Certificate of Service is attached: Yes _X_ No ___

   9.     Additional information required by local rule: N/A


                                                            /s/ Justin K. Curtis
                                                           Justin K. Curtis (#28517-45)
                                                           HEPLERBROOM LLC
                                                           2929 Carlson Drive, #304
                                                           Hammond, IN 46323
                                                           Telephone: 219-427-5562
                                                           Fax: 219-200-3305
                                                           justin.curtis@heplerbroom.com
                                                           Attorneys for Defendant, EMC Risk
                                                           Services, LLC



                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on May 22, 2020, a true and correct copy of the above and
   foregoing Appearance by Attorney in Civil Case, was electronically filed and served upon all
   counsel of record in accordance with Indiana’s electronic filing system.


                                                   By:     /s/ Justin K. Curtis
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 278 of 285 PageID
                                                                          Filed: #: 310 11:25 AM
                                                                                 5/22/2020
                                                                                                               Clerk
                                                                                              Marion County, Indiana




   STATE OF INDIANA             )              IN THE MARION SUPERIOR COURT
                                ) SS:
   COUNTY OF MARION             )              CAUSE NO.: 49D06-2005-CT-015059

    MHG HOTELS, LLC.; JALI, LLC;           )
    HOTELS OF SPEEDWAY, LLC;               )
    HOTELS OF DEERFIELD, LLC;              )
    MOTELS OF NOBLESVILLE, LLC;            )
    MOTELS OF AVON, LLP;                   )
    MOTELS OF FISHERS, LLP;                )
    MOTELS OF INDIANAPOLIS, LLP;           )
    NATVER, LLP; MOTELS OF SEYMOUR, LLP;   )
    SRI-RAM, INC.; SIVA, INC.; HIREN, LLP; )
    1DM, LLC;MOTELS OF NOBLESVILLE 2, LLP; )
    NEAL LODGING, LLC;                     )
    MOTELS OF NORTH AURORA, LLP;           )
    RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC;)
    RAVI, LLC; HOTELS OF STAFFORD, LLP;    )
    APPLETREE HOSPITALITY, LLC;            )
    EMERALD HOTELS INVESTMENTS, LLC;       )
    GOURLEY PIKE LODGING, LLC;             )
    HOTELS OF DEERFIELD BEACH, LLC;        )
    MOTELS OF SUGARLAND, LLP               )
                Plaintiffs,                )
                                           )
    v.                                     )
                                           )
    EMC Risk Services, LLC,                )
    Defendant                              )


                       APPEARANCE BY ATTORNEY IN CIVIL CASE

   Party Classification: Initiating ___ Responding _X_ Intervening ___

   1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
          the following party member(s): EMC Risk Services, LLC

   2.     Applicable attorney information for services required by Trial Rule 5(B)(2) and for case
          information as required by Trial Rules 3.1 and 77(B) is as follows:

          Name:          Eman Z. Senteno                      Atty Number: 33872-45
          Firm:          HEPLERBROOM LLC                      Telephone:   219-427-5562
          Address:       2929 Carlson Drive, Suite 304        Fax:         219-200-3305
                         Hammond, IN 46323
          Email:         eman.senteno@heplerbroom.com
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 279 of 285 PageID #: 311




   3.     There are other party members: Yes ___ No _X_

   4.     If first initiating party filing this case, the clerk is requested to assign this case the
          following Case Type under Administrative Rule 8(b)(3): N/A

   5.     I will accept service by FAX or by e-mail: Yes X No ______

   6.     This case involves support issues: Yes ___ No _X_

   7.     There are related cases: Yes ___ No _X_

   8.     This form has been served on all other parties.
          Certificate of Service is attached: Yes _X_ No ___

   9.     Additional information required by local rule: N/A


                                                            /s/ Eman Z. Senteno
                                                           Eman Z. Senteno (#33872-45)
                                                           HEPLERBROOM LLC
                                                           2929 Carlson Drive, #304
                                                           Hammond, IN 46323
                                                           Telephone: 219-427-5562
                                                           Fax: 219-200-3305
                                                           eman.senteno@heplerbroom.com
                                                           Attorneys for Defendant, EMC Risk
                                                           Services, LLC



                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on May 22, 2020, a true and correct copy of the above and
   foregoing Appearance by Attorney in Civil Case, was electronically filed and served upon all
   counsel of record in accordance with Indiana’s electronic filing system.


                                                   By:     /s/ Eman Z. Senteno
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 280 of 285 PageID
                                                                          Filed: #: 312 11:25 AM
                                                                                 5/22/2020
                                                                                                                Clerk
                                                                                               Marion County, Indiana




   STATE OF INDIANA              )              IN THE MARION SUPERIOR COURT
                                 ) SS:
   COUNTY OF MARION              )              CAUSE NO.: 49D06-2005-CT-015059

    MHG HOTELS, LLC.; JALI, LLC;           )
    HOTELS OF SPEEDWAY, LLC;               )
    HOTELS OF DEERFIELD, LLC;              )
    MOTELS OF NOBLESVILLE, LLC;            )
    MOTELS OF AVON, LLP;                   )
    MOTELS OF FISHERS, LLP;                )
    MOTELS OF INDIANAPOLIS, LLP;           )
    NATVER, LLP; MOTELS OF SEYMOUR, LLP;   )
    SRI-RAM, INC.; SIVA, INC.; HIREN, LLP; )
    1DM, LLC;MOTELS OF NOBLESVILLE 2, LLP; )
    NEAL LODGING, LLC;                     )
    MOTELS OF NORTH AURORA, LLP;           )
    RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC;)
    RAVI, LLC; HOTELS OF STAFFORD, LLP;    )
    APPLETREE HOSPITALITY, LLC;            )
    EMERALD HOTELS INVESTMENTS, LLC;       )
    GOURLEY PIKE LODGING, LLC;             )
    HOTELS OF DEERFIELD BEACH, LLC;        )
    MOTELS OF SUGARLAND, LLP               )
                Plaintiffs,                )
                                           )
    v.                                     )
                                           )
    EMC Risk Services, LLC,                )
    Defendant                              )

    DEFENDANT’S AGREEED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                        PLAINTIFFS’ COMPLAINT


          Defendant EMC Risk Services, LLC, by counsel, HeplerBroom, LLC, respectfully

   requests that the Court enter an order which extends the time for Defendant to file a responsive

   pleading to the Plaintiffs’ Complaint by an additional forty-five (45) days, to and including July

   6, 2020, for the reason that the undersigned requires additional time within which to investigate

   and become acquainted with the facts of this case and the twenty-three Plaintiffs prior to the

   submission of a responsive pleading. Plaintiffs do not object to this extension of time.
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 281 of 285 PageID #: 313




           WHEREFORE, Defendant, EMC Risk Services, LLC, respectfully requests an extension

   of time to and including July 6, 2020, to respond to Plaintiffs’ Complaint, and for all other just and

   proper relief.


                                                         Respectfully submitted,

                                                         HEPLERBROOM, LLC


                                                          /s/ Eman Z. Senteno
                                                         Eman Z. Senteno (#33872-45)
                                                         HEPLERBROOM LLC
                                                         2929 Carlson Drive, #304
                                                         Hammond, IN 46323
                                                         Telephone: 219-427-5562
                                                         Fax: 219-200-3305
                                                         eman.senteno@heplerbroom.com
                                                         Attorneys for Defendant, EMC Risk
                                                         Services, LLC



                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on May 22, 2020, a true and correct copy of the above and
   foregoing Motion, was electronically filed and served upon all counsel of record in accordance
   with Indiana’s electronic filing system.


                                                  By:    /s/ Eman Z. Senteno
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 282 of 285 PageID #: 314




   STATE OF INDIANA              )              IN THE MARION SUPERIOR COURT
                                 ) SS:
   COUNTY OF MARION              )              CAUSE NO.: 49D06-2005-CT-015059

    MHG HOTELS, LLC.; JALI, LLC;           )
    HOTELS OF SPEEDWAY, LLC;               )
    HOTELS OF DEERFIELD, LLC;              )
    MOTELS OF NOBLESVILLE, LLC;            )
    MOTELS OF AVON, LLP;                   )
    MOTELS OF FISHERS, LLP;                )
    MOTELS OF INDIANAPOLIS, LLP;           )
    NATVER, LLP; MOTELS OF SEYMOUR, LLP;   )
    SRI-RAM, INC.; SIVA, INC.; HIREN, LLP; )
    1DM, LLC;MOTELS OF NOBLESVILLE 2, LLP; )
    NEAL LODGING, LLC;                     )
    MOTELS OF NORTH AURORA, LLP;           )
    RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC;)
    RAVI, LLC; HOTELS OF STAFFORD, LLP;    )
    APPLETREE HOSPITALITY, LLC;            )
    EMERALD HOTELS INVESTMENTS, LLC;       )
    GOURLEY PIKE LODGING, LLC;             )
    HOTELS OF DEERFIELD BEACH, LLC;        )
    MOTELS OF SUGARLAND, LLP               )
                Plaintiffs,                )
                                           )
    v.                                     )
                                           )
    EMC Risk Services, LLC,                )
    Defendant                              )

      ORDER ON DEFENDANT’S AGREED MOTION FOR EXTENSION OF TIME TO
                   RESPOND TO PLAINTIFFS’ COMPLAINT


          Defendant, EMC Risk Services, LLC, by counsel, having filed its Agreed Motion for

   Extension to Respond to Plaintiffs’ Complaint, and the Court being duly advised in the premises,

   now finds that said Motion should be GRANTED.

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that EMC

   Risk Services, LLC is granted to and including July 6, 2020, to respond to Plaintiffs’ Complaint.


   SO ORDERED THIS _____________ day of May, 2020.
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 283 of 285 PageID #: 315




                                           ____________________________________________
                                           JUDGE, MARION COUNRT SUPERIOR COURT


   Distribution:
   All counsel of record through the Court’s ECF system
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 284 of 285 PageID #:F316
                                                                                  IL                                         ED
                                                                                                                    May 22, 2020

                                                                                                                CLERK OF THE COURT
                                                                                                                  MARION COUNTY
                                                                                                                              DS
   STATE OF INDIANA                     )                 IN   THE MARION SUPERIOR COURT
                                        )   SS:
   COUNTY OF MARION                     )                 CAUSE NO.:       49D06-2005-CT-015059


    MHG HOTELS, LLC.; JALI, LLC;                                   )

    HOTELS OF SPEEDWAY, LLC;                                       )

    HOTELS OF DEERFIELD, LLC;                                      )

    MOTELS OF NOBLESVILLE, LLC;                                    )

    MOTELS OF AVON, LLP;                                           )

    MOTELS OF FISHERS, LLP;                                        )

    MOTELS OF INDIANAPOLIS, LLP;                                   )

    NATVER, LLP; MOTELS OF SEYMOUR,                     LLP;       )

    SRI-RAM, INC.; SIVA, INC; HIREN, LLP;                          )

    lDM, LLC;MOTELS OF NOBLESVILLE 2, LLP;                         )

    NEAL LODGING, LLC;                                             )

    MOTELS OF NORTH AURORA, LLP;                                   )

    RANJAN, LLC; MOTELS OF BLOOMINGTON,                        LLC;)
    RAVI, LLC; HOTELS OF STAFFORD, LLP;                            )

    APPLETREE HOSPITALITY, LLC;                                    )

    EMERALD HOTELS INVESTMENTS, LLC;                               )

    GOURLEY PIKE LODGING, LLC;                                     )

    HOTELS OF DEERFIELD BEACH, LLC;                                )

    MOTELS OF SUGARLAND, LLP                                       )

                   Plaintiffs,                                     )

                                                                   )
    V.                                                             )

                                                                   )
    EMC Risk Services, LLC,                                        )
    Defendant                                                      )



         ORDER ON DEFENDANT’S AGREED MOTION FOR EXTENSION OF TIME TO
                       RESPOND TO PLAINTIFFS’ COMPLAINT


           Defendant,       EMC     Risk Services, LLC, by counsel, having ﬁled           its   Agreed Motion   for


   Extension t0 Respond t0         Plaintiffs’    Complaint, and the Court being duly advised in the premises,


   now ﬁnds     that said   Motion should be       GRANTED.

           IT IS   THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that EMC

   Risk Services,   LLC     is   granted t0 and including July    6,   2020, t0 respond t0 Plaintiffs’ Complaint.



   SO ORDERED THIS                 May 22, 2020 day of May, 2020.
Case 1:20-cv-01620-RLY-TAB Document 1-3 Filed 06/11/20 Page 285 of 285 PageID #: 317




                                               WW
                                               JUDGE, MARION
                                                          DS   COUNRT SUPERIOR COURT


   Distribution:
               of record through the Court’s
   A11 counsel 0f                              ECF   system
